Exhibit 10.1
EXECUTION VERSION
     AMENDMENT AND RESTATEMENT AGREEMENT dated as of June 29, 2010 (this
“Amendment and Restatement Agreement”) by and among Fidelity National
Information Services, Inc., a Georgia corporation (the “Company”), each other
Lender party hereto, JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”), Swing Line Lender and L/C Issuer and Bank of America,
N.A., as Swing Line Lender.
     Reference is made to the Credit Agreement dated as of January 18, 2007 (as
amended, supplemented or otherwise modified from time to time prior to the date
hereof, the “Existing Credit Agreement”) among the Company, certain Subsidiaries
of the Company party thereto (the “Designated Borrowers” and, together with the
Company, the “Borrowers”), each lender from time to time party thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer and Bank of America, N.A., as Swing Line Lender.
Capitalized terms used herein and not otherwise defined herein have the meanings
assigned to them in the Amended Agreement (as defined below).
     WHEREAS, the Company has requested an amendment to the Existing Credit
Agreement pursuant to which (a) some or all of the existing Term Lenders will
agree to extend the Maturity Date of all or a portion of their Term Loans to
July 18, 2014, (b) some or all of the existing US Dollar Revolving Credit
Lenders will agree to extend the maturity date of all or a portion of their US
Dollar Revolving Credit Commitments to July 18, 2014, (c) some or all of the
existing Multicurrency Revolving Credit Lenders will agree to extend the
maturity date of all or a portion of their Multicurrency Revolving Credit
Commitments to July 18, 2014, (d) Lehman Commercial Paper Inc. (“LCPI”) will
agree to term out its outstanding Revolving Credit Loans and in connection
therewith, the Revolving Credit Commitments of LCPI will be terminated, and
(e) certain provisions of the Existing Credit Agreement, including provisions
relating to incremental facilities, negative covenants and financial covenants,
will be amended; and
     WHEREAS, the existing Term Lenders whose Term Commitments are set forth on
Schedule 2.01 attached hereto under the heading “Term A-2 Commitment” (the
“Extending Term A Lenders”) have agreed to extend the Maturity Date of their
Term Loans to July 18, 2014 in the amounts reflected for each such Lender under
such heading (which amounts shall be equal to the amounts designated on their
respective signature pages as their Term Loans to be so extended), on the terms
and subject to the conditions set forth herein and the Amended Agreement; and
     WHEREAS, the existing US Dollar Revolving Credit Lenders whose US Dollar
Revolving Credit Commitments are set forth on Schedule 2.01 attached hereto
under the heading “2014 US Dollar Revolving Credit Commitment” (the





--------------------------------------------------------------------------------



 



“Extending US Dollar Revolving Credit Lenders”) have agreed to provide US Dollar
Revolving Credit Commitments terminating on July 18, 2014 in the amounts
reflected for each such Lender under such heading (which amounts shall be equal
to the amounts designated on their respective signature pages as their US Dollar
Revolving Credit Commitments to be so extended), on the terms and subject to the
conditions set forth herein and the Amended Agreement; and
     WHEREAS, the existing Multicurrency Revolving Credit Lenders whose
Multicurrency Revolving Credit Commitments are set forth on Schedule 2.01
attached hereto under the heading “2014 Multicurrency Revolving Credit
Commitment” (the “Extending Multicurrency Revolving Credit Lenders” and,
together with the Extending Term A Lenders and the Extending US Dollar Revolving
Credit Lenders, the “Extending Lenders”) have agreed to provide Multicurrency
Revolving Credit Commitments terminating on July 18, 2014 in the amounts
reflected for each such Lender under such heading (which amounts shall be equal
to the amounts designated on their respective signature pages as their
Multicurrency Revolving Credit Commitments to be so extended), on the terms and
subject to the conditions set forth herein and the Amended Agreement; and
     WHEREAS, on the Restatement Effective Date (as defined in Section 8
hereof), the existing Term Loans of each Extending Term A Lender will be
converted into Term A-2 Loans in such principal amounts as correspond to the
Term A-2 Commitments of such Lender set forth on Schedule 2.01 attached hereto,
and the portions of the outstanding Term Loans of each Term Lender not so
converted will remain outstanding and will be redesignated as such Lender’s
“Term A-1 Loan”; and
     WHEREAS, on the Restatement Effective Date, the US Dollar Revolving Credit
Commitment of each Extending US Dollar Revolving Credit Lender will be converted
into a 2014 US Dollar Revolving Credit Commitment in such amount as corresponds
to the 2014 US Dollar Revolving Credit Commitment of such Extending US Dollar
Revolving Credit Lender set forth on Schedule 2.01 attached hereto, and the
portion of the US Dollar Revolving Credit Commitment of such US Dollar Revolving
Credit Lender not so converted will remain outstanding and will be redesignated
as such US Dollar Revolving Credit Lender’s “2012 US Dollar Revolving Credit
Commitment”; and
     WHEREAS, on the Restatement Effective Date, the Multicurrency Revolving
Credit Commitment of each Extending Multicurrency Revolving Credit Lender will
be converted into a 2014 Multicurrency Revolving Credit Commitment in such
amount as corresponds to the 2014 Multicurrency Revolving Credit Commitment of
such Extending Multicurrency Revolving Credit Lender set forth on Schedule 2.01
attached hereto, and the portion of the Multicurrency Revolving Credit
Commitment of such Multicurrency Revolving Credit Lender not so converted will
remain outstanding and will be redesignated as such

2



--------------------------------------------------------------------------------



 



Multicurrency Revolving Credit Lender’s “2012 Multicurrency Revolving Credit
Commitment”; and
     WHEREAS, on the Restatement Effective Date, all of the outstanding
Revolving Credit Loans of LCPI will be converted into loans that become due on
July 18, 2014, and the Revolving Credit Commitment of LCPI shall be terminated;
and
     WHEREAS, in order to effect the foregoing, the Company and the other
parties hereto desire to amend and restate, as of the Restatement Effective
Date, the Existing Credit Agreement and to enter into certain other agreements
herein, in each case subject to the terms and conditions set forth herein;
     NOW THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
     Section 1. Amendment and Restatement of the Existing Credit Agreement.
Effective as of the Restatement Effective Date:
     (a) The Existing Credit Agreement is hereby amended and restated in its
entirety in the form of the Amended and Restated Credit Agreement set forth as
Annex A hereto (the Existing Credit Agreement, as so amended and restated, being
referred to as the “Amended Agreement”).
     (b) Schedules 1.01B, 2.01, 5.06, 5.11, 7.01, 7.02, 7.03, 7.08, 7.09 and
11.02 to the Existing Credit Agreement are hereby amended to reflect the
information set forth on Schedules 1.01B, 2.01, 5.06, 5.11, 7.01, 7.02, 7.03,
7.08, 7.09 and 11.02, respectively. Schedule 2.01 hereto shall reflect the
designations made by each Extending Lender on its signature page as to amounts
of its Term A Loans to be converted to Term A-2 Loans, amounts of its
Multicurrency Revolving Credit Commitments to be converted to 2014 Multicurrency
Revolving Credit Commitments and amounts of its US Dollar Revolving Credit
Commitments to be converted to 2014 US Dollar Revolving Credit Commitments. Each
Extending Lender hereby authorizes the Administrative Agent to compile such
amended Schedule 2.01 reflecting such designations.
     (c) The Existing Credit Agreement is hereby amended by adding new Exhibit M
and Exhibit N thereto in the forms of Exhibits M and N attached to Annex A
hereto, and such Exhibits will thereafter be exhibits to the Amended Agreement.
     Except as set forth above, all schedules and exhibits to the Existing
Credit Agreement, in the forms thereof immediately prior to the Restatement
Effective Date, will continue to be schedules and exhibits to the Amended
Agreement.

3



--------------------------------------------------------------------------------



 



     Section 2. Concerning the Existing Term Loans. (a) On the Restatement
Effective Date, (i) each Term Loan then outstanding shall be redesignated as a
“Term A-1 Loan” and (ii) immediately thereafter, the Term A-1 Loans of each
Extending Term A Lender will be converted into Term A-2 Loans in such principal
amounts as correspond to such Extending Term A Lender’s Term A-2 Commitment set
forth on Schedule 2.01 attached hereto.
     (b) Each outstanding Term A-1 Loan of an Extending Term A Lender that is a
Eurocurrency Rate Loan or a Base Rate Loan will be converted in the same
proportion as the amount of such Extending Term A Lender’s Term A-2 Commitment
bears to the aggregate principal amount of such Extending Term A Lender’s Term
A-1 Loans (immediately prior to the conversion). The initial Interest Period
applicable to each Term A-2 Loan that is a Eurocurrency Rate Loan shall be the
then-current Interest Period applicable to the Term A-1 Loan from which it is
converted with no conversion into a different Interest Period, payment or
prepayment of such Term A-2 Loan being deemed to have occurred solely due to
this Amendment and Restatement Agreement or the transactions described herein.
     Section 3. Concerning the US Dollar Revolving Credit Commitments and the US
Dollar Revolving Credit Loans. (a) On the Restatement Effective Date, the US
Dollar Revolving Credit Commitment of each Extending US Dollar Revolving Credit
Lender will be converted into a 2014 US Dollar Revolving Credit Commitment in
such amount as corresponds to the 2014 US Dollar Revolving Credit Commitment of
such Extending US Dollar Revolving Credit Lender set forth on Schedule 2.01
attached hereto, and the portion of the US Dollar Revolving Credit Commitment of
such US Dollar Revolving Credit Lender not so converted will remain outstanding
and will be redesignated as such US Dollar Revolving Credit Lender’s “2012 US
Dollar Revolving Credit Commitment”.
     (b) On the Restatement Effective Date, (i) each US Dollar Revolving Credit
Loan then outstanding shall be redesignated as a “2012 US Dollar Revolving
Credit Loan” and (ii) immediately thereafter, the 2012 US Dollar Revolving
Credit Loans of each Extending US Dollar Revolving Credit Lender will be
converted into 2014 US Dollar Revolving Credit Loans in a principal amount equal
to the product of (x) the outstanding principal amount of the 2012 US Dollar
Revolving Credit Loans of such Extending US Dollar Revolving Credit Lender
immediately prior to such conversion multiplied by (y) a fraction, the numerator
of which is the 2014 US Dollar Revolving Credit Commitment of such Extending US
Dollar Revolving Credit Lender and the denominator of which is the aggregate
amount of the 2012 US Dollar Revolving Credit Commitment (if any) and the 2014
US Dollar Revolving Credit Commitment of such Extending US Dollar Revolving
Credit Lender.
     (c) Each outstanding 2012 US Dollar Revolving Credit Loan of an Extending
US Dollar Revolving Credit Lender that is a Eurocurrency Rate or a

4



--------------------------------------------------------------------------------



 



Base Rate Loan will be converted in the same proportion as the amount of such
Extending US Dollar Revolving Credit Lender’s 2014 US Dollar Revolving Credit
Commitment bears to the aggregate amount of the 2012 US Dollar Revolving Credit
Commitment (immediately prior to the conversion) of such Extending US Dollar
Revolving Credit Lender. The initial Interest Period applicable to each 2014 US
Dollar Revolving Credit Loan that is a Eurocurrency Rate Loan shall be the
then-current Interest Period applicable to the 2012 US Dollar Revolving Credit
Loan from which it is converted with no conversion into a different Interest
Period, payment or prepayment of such US Dollar Revolving Credit Loan being
deemed to have occurred solely due to this Amendment and Restatement Agreement
or the transactions described herein.
     Section 4. Concerning the Multicurrency Revolving Credit Commitments and
the Multicurrency Revolving Credit Loans. (a) On the Restatement Effective Date,
the Multicurrency Revolving Credit Commitment of each Extending Multicurrency
Revolving Credit Lender will be converted into a 2014 Multicurrency Revolving
Credit Commitment in such amount as corresponds to the 2014 Multicurrency
Revolving Credit Commitment of such Extending Multicurrency Revolving Credit
Lender set forth on Schedule 2.01 attached hereto, and the portion of the
Multicurrency Revolving Credit Commitment of such Multicurrency Revolving Credit
Lender not so converted will remain outstanding and will be redesignated as such
Multicurrency Revolving Credit Lender’s “2012 Multicurrency Revolving Credit
Commitment”.
     (b) On the Restatement Effective Date, (i) each Multicurrency Revolving
Credit Loan then outstanding shall be redesignated as a “2012 Multicurrency
Revolving Credit Loan” and (ii) immediately thereafter, the 2012 Multicurrency
Revolving Credit Loans of each Extending Multicurrency Revolving Credit Lender
will be converted into 2014 Multicurrency Revolving Credit Loans in a principal
amount equal to the product of (x) the outstanding principal amount of the 2012
Multicurrency Revolving Credit Loans of such Extending Multicurrency Revolving
Credit Lender immediately prior to such conversion multiplied by (y) a fraction,
the numerator of which is the 2014 Multicurrency Revolving Credit Commitment of
such Extending Multicurrency Revolving Credit Lender and the denominator of
which is the aggregate amount of the 2012 Multicurrency Revolving Credit
Commitment (if any) and the 2014 Multicurrency Revolving Credit Commitment of
such Extending Multicurrency Revolving Credit Lender.
     (c) Each outstanding 2012 Multicurrency Revolving Credit Loan of an
Extending US Dollar Revolving Credit Lender that is a Eurocurrency Rate or a
Base Rate Loan will be converted in the same proportion as the amount of such
Extending Multicurrency Revolving Credit Lender’s 2014 Multicurrency Revolving
Credit Commitment bears to the aggregate amount of the 2012 Multicurrency
Revolving Credit Commitment (immediately prior to the conversion) of such
Extending Multicurency Revolving Credit Lender. The initial Interest Period
applicable to each 2014 Multicurrency Revolving Credit

5



--------------------------------------------------------------------------------



 



Loan that is a Eurocurrency Rate Loan shall be the then-current Interest Period
applicable to the 2012 Multicurrency Revolving Credit Loan from which it is
converted with no conversion into a different Interest Period, payment or
prepayment of such Multicurrency Revolving Credit Loan being deemed to have
occurred solely due to this Amendment and Restatement Agreement or the
transactions described herein.
     Section 5. Concerning the Revolving Credit Loans, Revolving Credit
Commitment and Term Loans of LCPI. (a) On the Restatement Effective Date, all of
the outstanding Revolving Credit Loans held by LCPI, which Revolving Credit
Loans have an aggregate principal amount immediately prior to the Restatement
Effective Date of $1,877,551.02, shall be converted into a new Class of Loans
payable in full on July 18, 2014 (such new Loans, collectively, the “LCPI
Loans”). From and after the Restatement Effective Date, (i) the LCPI Loans shall
not be Revolving Credit Loans and (ii) the holders of the LCPI Loans (whether
LCPI or any other Person) shall be LCPI Loan Lenders and not Revolving Credit
Lenders. On the Restatement Effective Date, all LCPI Loans shall consist of LCPI
Loans of the same Type and may, at the option of the Borrowers, be maintained
as, and/or converted into or continued as Base Rate Loans or Eurocurrency Rate
Loans. Once prepaid or repaid, LCPI Loans may not be reborrowed.
     (b) On the Restatement Effective Date, the Revolving Credit Commitment of
LCPI, the amount of which is $7,500,000 immediately prior to the Restatement
Effective Date, shall be terminated and shall be of no further force or effect.
     (c) LCPI agrees to extend the Maturity Date of all of its Term Loans to
July 18, 2014, on the terms and subject to the conditions set forth herein and
the Amendment Agreement.
     (d) LCPI represents and warrants that, on and as of the Restatement
Effective Date, (i) it is legally authorized to enter into and has duly executed
and delivered this Amendment and Restatement Agreement and (ii) the execution
and delivery of this Amendment and Restatement Agreement do not require any
consent, authorization by or approval of the United States Bankruptcy Court for
the Southern District of New York (other than any such consent, authorization or
approval as has been obtained on or prior to the Restatement Effective Date and
as is in effect on the Restatement Effective Date).
     Section 6. Representations and Warranties. To induce the other parties
hereto to enter into this Amendment and Restatement Agreement, the Company
represents and warrants to each other party hereto that as of the date hereof
and as of the Restatement Effective Date:
     (a) The execution, delivery and performance by the Company of this
Amendment and Restatement Agreement are (i) within the Company’s corporate

6



--------------------------------------------------------------------------------



 



powers, (ii) have been duly authorized by all necessary corporate, shareholder
or other organizational action, and (iii) do not and will not (A) contravene the
terms of any of the Company’s Organization Documents, (B) conflict with or
result in any breach or contravention of, or the creation of any Lien under
(other than as permitted by Section 7.01 of the Amended Agreement), or require
any payment to be made under any (1) documentation governing any Permitted
Subordinated Indebtedness, (2) any other Contractual Obligation to which the
Company is a party or affecting the Company or the properties of the Company or
any of its Subsidiaries or (3) any order, injunction, writ or decree, of or with
any Governmental Authority or any arbitral award to which the Company or its
property is subject; or (C) violate, in any material respect, any Law; except
with respect to any conflict, breach or contravention or payment (but not
creation of Liens) referred to in clause (B) to the extent that such conflict,
breach, contravention or payment could not reasonably be expected to have a
Material Adverse Effect.
     (b) This Amendment and Restatement Agreement has been duly executed and
delivered by the Company. This Amendment and Restatement Agreement (as of the
date hereof and as of the Restatement Effective Date) and the Amended Agreement
(as of the Restatement Effective Date) constitute legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, receivership, moratorium or other Laws affecting
creditors’ rights generally and by general principles of equity.
     (c) The representations and warranties of each Loan Party set forth in
Article 5 of the Existing Credit Agreement and in the other Loan Documents that
are qualified by materiality are true and correct, and the representations and
warranties that are not so qualified are true and correct in all material
respects, in each case on and as of the date hereof (other than with respect to
any representation and warranty that expressly relates to an earlier date, in
which case such representation and warranty is true and correct in all material
respects as of such earlier date).
     (d) After giving effect to this Amendment and Restatement Agreement and the
transactions contemplated hereby, no Default has occurred and is continuing.
     Section 7. Effectiveness of this Amendment and Restatement Agreement. This
Amendment and Restatement Agreement shall become effective as of the date
hereof; provided that the Administrative Agent shall have received duly executed
counterparts hereof that, when taken together, bear the signatures of the
Company, LCPI, the Required Lenders (which may include any number of Extending
Term A Lenders, Extending US Dollar Revolving Credit Lenders and Extending
Multicurrency Revolving Credit Lenders), the Administrative Agent, the L/C
Issuer and each Swing Line Lender.

7



--------------------------------------------------------------------------------



 



     Section 8. Effectiveness of Amended and Restated Credit Agreement. The
effectiveness of the amendment and restatement of the Existing Credit Agreement
in the form of the Amended Agreement is subject to the satisfaction of the
following conditions precedent (the date on which all of such conditions shall
first be satisfied, the “Restatement Effective Date”):
     (a) This Amendment and Restatement Agreement shall have become effective in
accordance with Section 7.
     (b) The conditions set forth in Section 4.02(a) and (b) of the Amended
Agreement shall be satisfied on and as of the Restatement Effective Date, and
the Administrative Agent shall have received a certificate dated as of the
Restatement Effective Date, and signed by a Responsible Officer of the Company,
to such effect.
     (c) The Administrative Agent shall have received the favorable legal
opinions of counsel to the Company addressed to each Agent and each Lender dated
the Restatement Effective Date, which opinions shall be in form and substance
substantially similar to those delivered in connection with the Existing Credit
Agreement (including in connection with Amendment No. 1 thereto).
     (d) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of execution, delivery and performance of the Amendment and
Restatement Agreement and the Amended Agreement and any other legal matters
relating to the Loan Documents, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.
     (e) Each Loan Party not a party hereto shall have entered into a
reaffirmation agreement in form and substance reasonably satisfactory to the
Administrative Agent.
     (f) The Administrative Agent shall have received payment from the Company,
for the account of each Extending Lender (including LCPI) that executes and
delivers a counterpart signature page to this Amendment and Restatement
Agreement at or prior to 5:00 p.m., New York City time, on June 22, 2010 (or
such later time as the Company shall agree, in its sole discretion), an upfront
fee (the “Extension Fee”) in an aggregate amount equal to 0.50% of the sum of
(i) the aggregate outstanding principal amount of the Term A-2 Loans of such
Extending Lender (if any) plus (ii) the 2014 US Dollar Revolving Commitment of
such Extending Lender (if any) plus (iii) the 2014 Multicurrency Revolving
Commitment of such Extending Lender (if any) plus (iv) in the case of LCPI, the
aggregate outstanding principal amount of the LCPI Loans. The Extension Fees
shall be payable on the Restatement Effective Date (upon the satisfaction of all
other conditions for the occurrence thereof), in immediately available funds
and, once paid, such fee or any part thereof shall not be refundable.

8



--------------------------------------------------------------------------------



 



     (g) The Company shall have paid all fees and other amounts due and payable
pursuant to this Amendment and Restatement Agreement and the Fee Letters,
including, to the extent invoiced, reimbursement or payment of reasonable
out-of-pocket expenses in connection with this Amendment and Restatement
Agreement and any other out-of-pocket expenses of the Administrative Agent
required to be paid or reimbursed pursuant to the Amended Agreement, including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent.
     (h) The Company shall have delivered the Restatement Effective Date
Forecasts described in Section 5.05 of the Amended Agreement.
     (i) Since December 31, 2009, there has been no change, occurrence or
development that, individually or in the aggregate, has had or could reasonably
be expected to have a Material Adverse Effect.
     The Administrative Agent shall notify the Company and the Lenders of the
Restatement Effective Date and such notice shall be conclusive and binding.
     Section 9. Effect of Amendment. (a) Except as expressly set forth herein or
in the Amended Agreement, this Amendment and Restatement Agreement shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Agents under the Amended
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement or any other provision of
the Existing Credit Agreement or of any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be deemed to entitle the Company to a consent to,
or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Existing
Credit Agreement, the Amended Agreement or any other Loan Document in similar or
different circumstances.
     (b) On and after the Restatement Effective Date, each reference in the
Existing Credit Agreement to “this Agreement”, “hereunder”, “hereof’, “herein”,
or words of like import, and each reference to the “Credit Agreement” in any
other Loan Document shall be deemed a reference to the Amended Agreement. This
Amendment and Restatement Agreement shall constitute a “Loan Document” for all
purposes of the Amended Agreement and the other Loan Documents.
     (c) The changes to the definition of “Applicable Margin” in Section 1.01 of
the Amended Agreement effected pursuant to this Amendment and Restatement
Agreement shall apply and be effective on and after the Restatement Effective
Date. The definition of “Applicable Margin” in Section 1.01 of the

9



--------------------------------------------------------------------------------



 



Existing Credit Agreement shall apply and be effective for the period ending on,
but not including, the Restatement Effective Date.
     Section 10. Governing Law. THIS AMENDMENT AND RESTATEMENT AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.
     Section 11. Costs and Expenses. The Company agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Amendment and Restatement Agreement, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent.
     Section 12. Counterparts. This Amendment and Restatement Agreement may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by facsimile or other electronic imaging means of an executed counterpart of a
signature page to this Amendment and Restatement Agreement shall be effective as
delivery of an original executed counterpart of this Amendment and Restatement
Agreement.
     Section 13. Headings. Section headings herein are included for convenience
of reference only and shall not affect the interpretation of this Amendment and
Restatement Agreement.
     Section 14. Severability. If any provision of this Amendment and
Restatement Agreement or any other Loan Document is held to be illegal, invalid
or unenforceable, the legality, validity and enforceability of the remaining
provisions of this Amendment and Restatement Agreement and the other Loan
Documents shall not be affected or impaired thereby. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.”
[Remainder of page intentionally blank]

10



--------------------------------------------------------------------------------



 



            FIDELITY NATIONAL INFORMATION SERVICES, INC.
      By:   /s/  Kirk Larsen       Name:   Kirk Larsen        Title:   Senior
Vice President and Treasurer     

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer
      By:   /s/  Tina Ruyter       Name:   Tina Ruyter        Title:   Executive
Director              BANK OF AMERICA, N.A., as Swing Line Lender
      By:   /s/  William Rowe       Name:   William Rowe        Title:   Senior
Vice President              [EXTENDING LENDERS]
      By:   [On file with Administrative Agent]         Name:           Title:  
   

 



--------------------------------------------------------------------------------



 



Schedule 2.01
Commitments And Term Loans1
(ALL FIGURES IN U.S. DOLLARS)

              Class   Per Lender   Aggregate  
Term A-1 Commitment
  [On file with Administrative Agent]*   $ 396,759,748.35  
Term A-2 Commitment
  [On file with Administrative Agent]   $ 1,440,740,251.65  
2012 US Dollar Revolving Credit Commitment
  [On file with Administrative Agent]*   $ 29,895,000.00  
2014 US Dollar Revolving Credit Commitment
  [On file with Administrative Agent]   $ 135,105,000.00  
2012 Multicurrency Revolving Credit Commitment
  [On file with Administrative Agent]*   $ 82,365,783.00  
2014 Multicurrency Revolving Credit Commitment
  [On file with Administrative Agent]   $ 645,134,217.00  
LCPI Loans
  [On file with Administrative Agent]   $ 1,877,551.02  

 

1   As of the Restatement Effective Date, after giving effect to the conversions
set forth herein.   *   Excluding existing Lenders that did not submit a
signature page to the Amendment and Restatement Agreement, whose Loans and
Commitments were automatically deemed Term A-1 Loans, 2012 US Dollar Revolving
Credit Commitments or 2012 Multicurrency Revolving Credit Commitments.

1



--------------------------------------------------------------------------------



 



Exhibit M
Form of Extension Agreement
[Date]
Fidelity National Information Services, Inc.
601 Riverside Avenue
Jacksonville, Florida 32204
Attention:  Kirk T. Larsen, Treasurer
                    Michael L. Gravelle, General Counsel
JPMorgan Chase Bank, N.A.
1111 Fannin Street, Floor 10
Houston, Texas 77002-6925
Attention: Timothy Rojas
JPMorgan Chase Bank, N.A.
270 Park Avenue, 4th Floor
New York, NY 10017
Attention: Desiree E. Szolnok
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement dated as of January 18,
2007 among Fidelity National Information Services, Inc., a Georgia corporation
(the “Company”), certain Subsidiaries of the Company party thereto, each Lender
from time to time party thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer and Bank of America, N.A., as Swing Line
Lender, as amended by (x) that certain Amendment No. 1 dated July 30, 2007 and
effective as of September 12, 2007 and (y) that certain Amendment and
Restatement Agreement dated as of June 29, 2010 (as further amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Terms defined in the Credit Agreement are used herein as therein defined.
     Effective as of [                    ] (the “Effective Date”), the
undersigned [2012 Multicurrency Revolving Credit Lender] [2012 US Dollar
Revolving Credit Lender] hereby agrees to extend the Maturity Date applicable to
the amount of such [2012 Revolving Credit Lender’s 2012 Multicurrency Revolving
Credit Commitments] [2012 US Dollar Revolving Credit Lender’s 2012 US Dollar
Revolving Credit Commitments] set forth below to the 2014 Maturity Date under
and in accordance with the Credit Agreement.
     This Extension Agreement shall be construed in accordance with and governed
by the law of the State of New York. This Extension Agreement may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

2



--------------------------------------------------------------------------------



 



Delivery by telecopier of an executed counterpart of a signature page to this
Extension Agreement shall be effective as delivery of an original executed
counterpart of this Extension Agreement.
     [2012 Multicurrency Revolving Credit Commitments] [2012 US Dollar Revolving
Credit Commitments] to be extended: $[             ].

         

            [NAME OF LENDER]
      By:           Name:           Title:           [if second signature is
required:
      By:           Name:           Title:]      

3



--------------------------------------------------------------------------------



 



         

          Agreed and accepted:

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
    By:         Name:         Title:         FIDELITY NATIONAL INFORMATION
SERVICES, INC.
    By:         Name:         Title:        

4



--------------------------------------------------------------------------------



 



Exhibit N
Form of Conversion Agreement
[Date]
Fidelity National Information Services, Inc.
601 Riverside Avenue
Jacksonville, Florida 32204
Attention:  Kirk T. Larsen, Treasurer
                    Michael L. Gravelle, General Counsel
JPMorgan Chase Bank, N.A.,
1111 Fannin Street, Floor 10
Houston, Texas 77002-6925
Attention: Timothy Rojas
JPMorgan Chase Bank, N.A.
270 Park Avenue, 4th Floor
New York, NY 10017
Attention: Desiree E. Szolnok
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement dated as of January 18,
2007 among Fidelity National Information Services, Inc., a Georgia corporation
(the “Company”), certain Subsidiaries of the Company party thereto, each Lender
from time to time party thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer and Bank of America, N.A., as Swing Line
Lender, as amended by (x) that certain Amendment No. 1 dated July 30, 2007 and
effective as of September 12, 2007 and (y) that certain Amendment and
Restatement Agreement dated as of June 29, 2010 (as further amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Terms defined in the Credit Agreement are used herein as therein defined.
     Effective as of [     ] (the “Effective Date”), the undersigned Term Lender
hereby agrees to convert the principal amount of Term A-1 Loans set forth below
into an equal principal amount of Term A-2 Loans under and in accordance with
the Credit Agreement.
     This Conversion Agreement shall be construed in accordance with and
governed by the law of the State of New York. This Conversion Agreement may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by telecopier of an executed counterpart of a signature page to this Conversion
Agreement shall be effective as delivery of an original executed counterpart of
this Conversion Agreement.

1



--------------------------------------------------------------------------------



 



     Term A-1 Loans to be converted: $[         ].

         

            [NAME OF LENDER]
      By:           Name:           Title:           [if second signature is
required:
      By:           Name:           Title:]      

2



--------------------------------------------------------------------------------



 



          Agreed and accepted:

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
    By:         Name:         Title:         FIDELITY NATIONAL INFORMATION
SERVICES, INC.
    By:         Name:         Title:        

3



--------------------------------------------------------------------------------



 



Annex A
Form of Amended and Restated Credit Agreement

1



--------------------------------------------------------------------------------



 



EXECUTION VERSION
 
 
AMENDED AND RESTATED CREDIT AGREEMENT
dated as of January 18, 2007
and amended and restated as of June 29, 2010
among
FIDELITY NATIONAL INFORMATION SERVICES, INC.
and CERTAIN SUBSIDIARIES,
as Borrowers,
The LENDERS Party Hereto,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer
and
BANK OF AMERICA, N.A.,
as Swing Line Lender
 
J.P. MORGAN SECURITIES INC.,
BANC OF AMERICA SECURITIES LLC and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Book Running Managers,
BANK OF AMERICA, N.A.,
as Syndication Agent
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
BNP PARIBAS,
ROYAL BANK OF SCOTLAND PLC,
SUNTRUST BANK, and
US BANK, NATIONAL ASSOCIATION
as Documentation Agents
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE 1
       
Definitions and Accounting Terms
       
 
       
Section 1.01. Defined Terms
    1  
Section 1.02. Other Interpretive Provisions
    46  
Section 1.03. Accounting Terms
    47  
Section 1.04. Rounding
    47  
Section 1.05. References to Agreements and Laws
    48  
Section 1.06. Times of Day
    48  
Section 1.07. Timing of Payment or Performance
    48  
Section 1.08. Exchange Rates; Currency Equivalents
    48  
Section 1.09. Additional Alternative Currencies
    48  
 
       
ARTICLE 2
       
The Commitments and Credit Extensions
       
 
       
Section 2.01. The Committed Loans
    49  
Section 2.02. Borrowings, Conversions and Continuations of Committed Loans
    52  
Section 2.03. Bid Loans
    54  
Section 2.04. Letters of Credit
    57  
Section 2.05. Swing Line Loans
    66  
Section 2.06. Prepayments
    69  
Section 2.07. Termination or Reduction of Commitments
    73  
Section 2.08. Repayment of Loans
    74  
Section 2.09. Interest
    75  
Section 2.10. Fees
    76  
Section 2.11. Computation of Interest and Fees
    77  
Section 2.12. Evidence of Indebtedness
    77  
Section 2.13. Payments Generally
    78  
Section 2.14. Sharing of Payments
    81  
Section 2.15. Designated Borrowers
    81  
Section 2.16. Increase in Commitments
    84  
Section 2.17. Defaulting Lenders
    86  
 
       
ARTICLE 3
       
Taxes, Increased Costs and Illegality
       
 
       
Section 3.01. Taxes
    88  
Section 3.02. Illegality
    90  
Section 3.03. Inability to Determine Rates
    90  

i



--------------------------------------------------------------------------------



 



              Page  
Section 3.04. Increased Cost and Reduced Return
    91  
Section 3.05. Capital Adequacy
    91  
Section 3.06. Reserves on Eurocurrency Rate Loans
    91  
Section 3.07. Funding Losses
    92  
Section 3.08. Matters Applicable to All Requests for Compensation
    93  
Section 3.09. Replacement of Lenders Under Certain Circumstances
    94  
Section 3.10. Survival
    95  
 
       
ARTICLE 4
       
Conditions Precedent to Credit Extensions
       
 
       
Section 4.01. Conditions of Initial Credit Extension
    96  
Section 4.02. Conditions to All Credit Extensions
    97  
Section 4.03. Conditions to Effectiveness
    98  
 
       
ARTICLE 5
       
Representations and Warranties
       
 
       
Section 5.01. Existence, Qualification and Power; Compliance with Laws
    98  
Section 5.02. Authorization; No Contravention
    98  
Section 5.03. Governmental Authorization; Other Consents
    99  
Section 5.04. Binding Effect
    99  
Section 5.05. Financial Statements; No Material Adverse Effect
    99  
Section 5.06. Litigation
    100  
Section 5.07. Ownership of Property; Liens
    100  
Section 5.08. [Intentionally Omitted]
    100  
Section 5.09. Taxes
    100  
Section 5.10. ERISA Compliance
    100  
Section 5.11. Subsidiaries; Equity Interests
    101  
Section 5.12. Margin Regulations; Investment Company Act
    101  
Section 5.13. Disclosure
    101  
Section 5.14. Solvency
    102  
Section 5.15. Perfection, Etc.
    102  
 
       
ARTICLE 6
       
Affirmative Covenants
       
 
       
Section 6.01. Financial Statements
    102  
Section 6.02. Certificates; Other Information
    103  
Section 6.03. Notices
    105  
Section 6.04. Payment of Obligations
    106  
Section 6.05. Preservation of Existence, Etc.
    106  
Section 6.06. Maintenance of Properties
    106  
Section 6.07. Maintenance of Insurance
    106  
Section 6.08. Compliance with Laws
    106  
Section 6.09. Books and Records
    106  
Section 6.10. Inspection Rights
    106  

ii



--------------------------------------------------------------------------------



 



              Page  
Section 6.11. Use of Proceeds
    107  
Section 6.12. Covenant to Guarantee Guaranteed Obligations and Give Security
    107  
Section 6.13. Further Assurances
    109  
Section 6.14. Designation of Subsidiaries
    109  
 
       
ARTICLE 7
       
Negative Covenants
       
 
       
Section 7.01. Liens
    110  
Section 7.02. Investments
    113  
Section 7.03. Indebtedness
    116  
Section 7.04. [Intentionally Omitted]
    119  
Section 7.05. Dispositions
    119  
Section 7.06. Restricted Payments
    121  
Section 7.07. [Intentionally Omitted]
    122  
Section 7.08. Transactions with Affiliates
    122  
Section 7.09. Burdensome Agreements
    122  
Section 7.10. Financial Covenants
    123  
Section 7.11. Prepayments, Etc. of Indebtedness
    124  
 
       
ARTICLE 8
       
Events of Default and Remedies
       
 
       
Section 8.01. Events of Default
    124  
Section 8.02. Remedies Upon Event of Default
    126  
Section 8.03. Application of Funds
    127  
 
       
ARTICLE 9
       
Administrative Agent and Other Agents
       
 
       
Section 9.01. Appointment and Authorization of Agents
    128  
Section 9.02. Delegation of Duties
    129  
Section 9.03. Liability of Agents
    129  
Section 9.04. Reliance by Agents
    129  
Section 9.05. Notice of Default
    130  
Section 9.06. Credit Decision; Disclosure of Information by Agents
    130  
Section 9.07. Indemnification of Agents
    131  
Section 9.08. Agents in their Individual Capacities
    131  
Section 9.09. Successor Agents
    131  
Section 9.10. Administrative Agent May File Proofs of Claim
    132  
Section 9.11. Collateral and Guaranty Matters
    133  
Section 9.12. Other Agents; Arrangers and Managers
    134  
Section 9.13. Appointment of Supplemental Administrative Agents
    134  

iii



--------------------------------------------------------------------------------



 



              Page  
ARTICLE 10
       
Guaranty
       
 
       
Section 10.01. Guaranty
    135  
Section 10.02. Contribution
    135  
Section 10.03. Guaranty Absolute
    135  
Section 10.04. Waiver and Acknowledgments
    136  
Section 10.05. Subrogation
    137  
Section 10.06. Payment Free and Clear of Taxes
    138  
Section 10.07. No Waiver; Remedies
    138  
Section 10.08. Right of Set-Off
    138  
Section 10.09. Continuing Guaranty; Assignments under this Agreement
    138  
Section 10.10. Subordination of Certain Intercompany Indebtedness
    139  
 
       
ARTICLE 11
       
Miscellaneous
       
 
       
Section 11.01. Amendments, Etc.
    139  
Section 11.02. Notices and Other Communications; Facsimile Copies
    142  
Section 11.03. No Waiver; Cumulative Remedies
    143  
Section 11.04. Attorney Costs, Expenses and Taxes
    144  
Section 11.05. Indemnification by the Borrowers
    144  
Section 11.06. Payments Set Aside
    145  
Section 11.07. Assigns
    146  
Section 11.08. Successors
    149  
Section 11.09. Confidentiality
    150  
Section 11.10. Set-off
    151  
Section 11.11. Interest Rate Limitation
    151  
Section 11.12. Counterparts
    151  
Section 11.13. Integration
    151  
Section 11.14. Survival of Representations and Warranties
    152  
Section 11.15. Severability
    152  
Section 11.16. Tax Forms
    152  
Section 11.17. Governing Law
    155  
Section 11.18. Waiver of Right to Trial by Jury
    155  
Section 11.19. Binding Effect
    156  
Section 11.20. No Implied Duties
    156  
Section 11.21. USA Patriot Act Notice
    156  
Section 11.22. Judgment Currency
    156  

iv



--------------------------------------------------------------------------------



 



SCHEDULES

     
1.01A
  Mandatory Cost Formulae
1.01B
  Restatement Effective Date Guarantors
1.01C
  Unrestricted Subsidiaries
2.01
  Commitments
5.06
  Litigation
5.11
  Subsidiaries
7.01
  Existing Liens
7.02
  Existing Investments
7.03
  Existing Indebtedness
7.08
  Transactions with Affiliates
7.09
  Existing Restrictions
11.02
  Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

     
 
  Form of
A
  Committed Loan Notice
B-1
  Bid Request
B-2
  Competitive Bid
C
  Swing Line Loan Notice
D-1
  Term Note
D-2
  US Dollar Revolving Credit Note
D-3
  Multicurrency Revolving Credit Note
E
  Compliance Certificate
F
  Assignment and Assumption
G
  Subsidiary Guaranty
H
  Designated Borrower Request and Assumption Agreement
I
  Designated Borrower Notice
J
  Subordination Terms
K
  [Reserved]
L
  Pledge Agreement
M
  Extension Agreement
N
  Conversion Agreement

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
     This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”), dated as of
January 18, 2007, and amended and restated as of June 29, 2010, among FIDELITY
NATIONAL INFORMATION SERVICES, INC., a Georgia corporation (the “Company”),
certain Subsidiaries of the Company party hereto pursuant to Section 2.15 (each,
a “Designated Borrower” and, together with the Company, the “Borrowers” and,
each, a “Borrower”) each lender from time to time party hereto (collectively,
the “Lenders” and individually, a “Lender”), JPMORGAN CHASE BANK, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer and BANK OF AMERICA,
N.A., as Swing Line Lender.
Recitals
     The Borrowers, the Lenders, the Administrative Agent, the L/C Issuer and
the Swing Line Lenders are party to the Original Credit Agreement (such terms
and other capitalized terms used in these preliminary statements being defined
in Section 1.01 hereof). Pursuant to the Amendment and Restatement Agreement,
and upon satisfaction of the conditions set forth therein, the Original Credit
Agreement is being amended and restated in the form of this Agreement.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE 1
Definitions and Accounting Terms
     Section 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
     “1934 Act” means the Securities Exchange Act of 1934.
     “2012 Maturity Date” has the meaning specified in the definition of
“Maturity Date”.
     “2012 Multicurrency Revolving Credit Commitment” means, as to each 2012
Multicurrency Revolving Credit Lender, its obligation to (a) make 2012
Multicurrency Revolving Credit Loans to the Borrowers pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and (c)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “2012 Multicurrency Revolving
Credit Commitment” or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto under the caption “2012 Multicurrency Revolving
Credit Commitment”, as applicable, as such amount may be adjusted from time to
time in accordance with this Agreement. The aggregate 2012 Multicurrency
Revolving Credit Commitments of all 2012 Multicurrency Revolving Credit Lenders
shall be $82,365,783.00 on the Restatement Effective

 



--------------------------------------------------------------------------------



 



Date, as such amount may be adjusted from time to time in accordance with the
terms of this Agreement.
     “2012 Multicurrency Revolving Credit Facility” means, at any time, the
aggregate amount of the 2012 Multicurrency Revolving Credit Commitments at such
time.
     “2012 Multicurrency Revolving Credit Lender” means, at any time, any Lender
that has a 2012 Multicurrency Revolving Credit Commitment at such time.
     “2012 Multicurrency Revolving Credit Loan” means a Loan made by a 2012
Multicurrency Revolving Credit Lender pursuant to its 2012 Multicurrency
Revolving Credit Commitment.
     “2012 US Dollar Revolving Credit Commitment” means, as to each 2012 US
Dollar Revolving Credit Lender, its obligation to make 2012 US Dollar Revolving
Credit Loans to the Borrowers pursuant to Section 2.01(b) in an aggregate
principal amount at any one time outstanding not to exceed the Dollar amount set
forth opposite such Lender’s name on Schedule 2.01 under the caption “2012 US
Dollar Revolving Credit Commitment” or in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto under the caption “2012 US Dollar
Revolving Credit Commitment”, as applicable, as such amount may be adjusted from
time to time in accordance with this Agreement. The aggregate 2012 US Dollar
Revolving Credit Commitments of all 2012 US Dollar Revolving Credit Lenders
shall be $29,895,000.00 on the Restatement Effective Date, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement.
     “2012 Revolving Credit Commitments” means, collectively, the 2012
Multicurrency Revolving Credit Commitments and the 2012 US Dollar Revolving
Credit Commitments.
     “2012 US Dollar Revolving Credit Facility” means, at any time, the
aggregate amount of the 2012 US Dollar Revolving Credit Commitments at such
time.
     “2012 US Dollar Revolving Credit Lender” means, at any time, any Lender
that has a 2012 US Dollar Revolving Credit Commitment at such time.
     “2012 US Dollar Revolving Credit Loan” means a Loan made by a 2012 US
Dollar Revolving Credit Lender pursuant to its 2012 US Dollar Revolving Credit
Commitment.
     “2014 Maturity Date” has the meaning specified in the definition of
“Maturity Date”.
     “2014 Multicurrency Revolving Credit Commitment” means, as to each 2014
Multicurrency Revolving Credit Lender, its obligation to (a) make 2014
Multicurrency Revolving Credit Loans to the Borrowers pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and (c)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the Dollar amount set forth opposite such
Lender’s name under the caption “2014 Multicurrency Revolving Credit Commitment”
(i) on Schedule 2.01, (ii) in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, (iii) in the case of any 2012 Multicurrency
Revolving Credit Lender that

2



--------------------------------------------------------------------------------



 



has extended its 2012 Multicurrency Revolving Credit Commitment to the 2014
Maturity Date pursuant to Section 2.01(g), in the applicable Extension
Agreement, or (iv) in the case of any Lender that provides new 2014
Multicurrency Revolving Credit Commitments pursuant to Section 2.16, in the
applicable Commitment Increase and Joinder Agreement, as applicable, and as such
amount may be adjusted from time to time in accordance with this Agreement. The
aggregate 2014 Multicurrency Revolving Credit Commitments of all 2014
Multicurrency Revolving Credit Lenders shall be $645,134,217.00 on the
Restatement Effective Date (prior to giving effect to any increases pursuant to
Section 2.16), as such amount may be adjusted from time to time in accordance
with the terms of this Agreement (including pursuant to Section 2.16).
     “2014 Multicurrency Revolving Credit Facility” means, at any time, the
aggregate amount of the 2014 Multicurrency Revolving Credit Commitments at such
time.
     “2014 Multicurrency Revolving Credit Lender” means, at any time, any Lender
that has a 2014 Multicurrency Revolving Credit Commitment at such time.
     “2014 Multicurrency Revolving Credit Loan” means a Loan made by a 2014
Multicurrency Revolving Credit Lender pursuant to its 2014 Multicurrency
Revolving Credit Commitment.
     “2014 Revolving Credit Commitments” means, collectively, the 2014
Multicurrency Revolving Credit Commitments and the 2014 US Dollar Revolving
Credit Commitments.
     “2014 US Dollar Revolving Credit Commitment” means, as to each 2014 US
Dollar Revolving Credit Lender, its obligation to make 2014 US Dollar Revolving
Credit Loans to the Company pursuant to Section 2.01(b) in an aggregate
principal amount at any one time outstanding not to exceed the Dollar amount set
forth opposite such Lender’s name under the caption “2014 US Dollar Revolving
Credit Commitment” (i) on Schedule 2.01, (ii) in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, (iii) in the case of any
2012 US Dollar Revolving Credit Lender that has extended its 2012 US Dollar
Revolving Credit Commitment to the 2014 Maturity Date pursuant to
Section 2.01(g), in the applicable Extension Agreement, or (iv) in the case of
any Lender that provides new 2014 US Dollar Revolving Credit Commitments
pursuant to Section 2.16, in the applicable Commitment Increase and Joinder
Agreement, as applicable, and as such amount may be adjusted from time to time
in accordance with this Agreement. The aggregate 2014 US Dollar Revolving Credit
Commitments of all 2014 US Dollar Revolving Credit Lenders shall be
$135,105,000.00 on the Restatement Effective Date (prior to giving effect to any
increases pursuant to Section 2.16), as such amount may be adjusted from time to
time in accordance with the terms of this Agreement (including pursuant to
Section 2.16).
     “2014 US Dollar Revolving Credit Facility” means, at any time, the
aggregate amount of the 2014 US Dollar Revolving Credit Commitments at such
time.
     “2014 US Dollar Revolving Credit Lender” means, at any time, any Lender
that has a 2014 US Dollar Revolving Credit Commitment at such time.

3



--------------------------------------------------------------------------------



 



     “2014 US Dollar Revolving Credit Loan” means a Loan made by a 2014 US
Dollar Revolving Credit Lender pursuant to its 2014 US Dollar Revolving Credit
Commitment.
     “Absolute Rate” means a fixed rate of interest expressed in multiples of
1/100th of one basis point.
     “Absolute Rate Loan” means a Bid Loan that bears interest at a rate
determined with reference to an Absolute Rate.
     “Additional Alternative Currency” has the meaning set forth in
Section 2.01(b).
     “Additional Revolving Credit Commitments” has the meaning specified in
Section 2.16(c).
     “Additional Term Loans” has the meaning specified in Section 2.16(b).
     “Additional Term Loan Tranche” has the meaning specified in
Section 2.16(b).
     “Additional Commitments Effective Date” has the meaning specified in
Section 2.16(e).
     “Administrative Agent” means JPMCB in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 11.02, or such other
address or account as the Administrative Agent may from time to time notify the
Company and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. For the avoidance of doubt,
Fidelity National Financial, Inc., Lender Processing Services, Inc., and each of
their respective Subsidiaries, shall not be deemed to be Affiliates of the
Company or any of its Restricted Subsidiaries solely due to overlapping officers
or directors.
     “Agent-Related Persons” means the Administrative Agent, together with its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons.
     “Agents” means, collectively, the Administrative Agent, the Syndication
Agent, the Documentation Agents and the Supplemental Administrative Agents (if
any).
     “Aggregate Commitments” means the Commitments of all the Lenders.

4



--------------------------------------------------------------------------------



 



     “Aggregate Revolving Credit Commitments” means, at any time, the aggregate
amount of the Revolving Credit Commitments of the Revolving Credit Lenders at
such time.
     “Agreement” means this Amended and Restated Credit Agreement.
     “Alternative Currency” means each of Euro, Sterling, Australian Dollar and
each other currency (other than Dollars) that is approved in accordance with
Section 1.09.
     “Alternative Currency Equivalent” means, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
     “Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement dated as of June 29, 2010 among the Company, the Lenders party
thereto, the Administrative Agent, the L/C Issuer and the Swing Line Lenders.
     “Applicable Margin” means a percentage per annum equal to:
     (a) with respect to any Term A-1 Loans, the following percentages per annum
based upon the Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):

              Term A-1 Loans Pricing Level   Leverage Ratio   Eurocurrency Rate
  Base Rate 1   £ 2.0:1   0.75%   0% 2   > 2.0:1 and £ 2.5:1   0.875%   0% 3   >
2.5:1 and £ 3.25:1   1.00%   0% 4   > 3.25:1   1.25%   0.25%

     (b) with respect to Term A-2 Loans, (i) until and including December 31,
2010, the percentages per annum set forth below for Pricing Level 4 and
(ii) thereafter, the following percentages per annum based upon the Leverage
Ratio as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(b):

              Term A-2 Loans Pricing Level   Leverage Ratio   Eurocurrency Rate
  Base Rate 1   £ 2.0:1   1.75%   0.75% 2   > 2.0:1 and £ 2.5:1   2.00%   1.00%
3   > 2.5:1 and £ 3.0:1   2.25%   1.25% 4   > 3.0:1   2.50%   1.50%

     (c) with respect to (x) any 2012 Multicurrency Revolving Credit Loans and
any 2012 US Dollar Revolving Credit Loans, (y) the facility fee to be paid
pursuant to Section 2.10(a) (as

5



--------------------------------------------------------------------------------



 



used below, the “Facility Fee”) in respect of any 2012 Multicurrency Revolving
Credit Commitments and any 2012 US Dollar Revolving Credit Commitments and
(z) the Letter of Credit fee (the “L/C Fee”) in respect of any 2012
Multicurrency Revolving Credit Commitments, the following percentages per annum
based upon the Leverage Ratio as set forth below:

                  2012 Multicurrency Revolving Credit Facility and 2012 US
Dollar Revolving Credit Facility         Eurocurrency Rate/         Pricing
Level   Leverage Ratio   L/C Fee   Base Rate   Facility Fee 1   £ 2.0:1   0.60%
  0%   0.15% 2   > 2.0:1 and £ 2.5:1   0.70%   0%   0.175% 3   > 2.5:1 and £
3.25:1   0.80%   0%   0.20% 4   > 3.25:1   1.00%   0%   0.25%

     (d) with respect to (x) any 2014 Multicurrency Revolving Credit Loans and
any 2014 US Dollar Revolving Credit Loans, (y) the unused commitment fee to be
paid pursuant to Section 2.10(b) (as used below, the “Commitment Fee”) in
respect of any 2014 Multicurrency Revolving Credit Commitments and any 2014 US
Dollar Revolving Credit Commitments and (z) the L/C Fee in respect of any 2014
Multicurrency Revolving Credit Commitments, (i) until and including December 31,
2010, the percentages per annum set forth below for Pricing Level 4 and
(ii) thereafter, the following percentages per annum based upon the Leverage
Ratio as set forth below:

                  2014 Multicurrency Revolving Credit Facility and 2014 US
Dollar Revolving Credit Facility         Eurocurrency Rate/         Pricing
Level   Leverage Ratio   L/C Fee   Base Rate   Commitment Fee 1   £ 2.0:1  
1.75%   0.75%   0.375% 2   > 2.0:1 and £ 2.5:1   2.00%   1.00%   0.50% 3   >
2.5:1 and £ 3.0:1   2.25%   1.25%   0.50% 4   > 3.0:1   2.50%   1.50%   0.50%

     (e) with respect to LCPI Loans, (i) until and including December 31, 2010,
the percentages per annum set forth below for Pricing Level 4 and
(ii) thereafter, the following percentages per annum based upon the Leverage
Ratio as set forth below:

              LCPI Loans Pricing Level   Leverage Ratio   Eurocurrency Rate  
Base Rate 1   £ 2.0:1   1.75%   0.75% 2   > 2.0:1 and £ 2.5:1   2.00%   1.00% 3
  > 2.5:1 and £ 3.0:1   2.25%   1.25% 4   > 3.0:1   2.50%   1.50%

Any increase or decrease in the Applicable Margin resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance

6



--------------------------------------------------------------------------------



 



Certificate is delivered pursuant to Section 6.02(b); provided that at the
option of the Administrative Agent or the Required Lenders, Pricing Level 4
shall apply (1) as of the first Business Day after the date on which a
Compliance Certificate was required to have been delivered but was not
delivered, and shall continue to so apply to and including the date on which
such Compliance Certificate is so delivered (and thereafter the Pricing Level
otherwise determined in accordance with this definition shall apply) and (2) as
of the first Business Day after an Event of Default set forth in Section 8.01(a)
or 8.01(f) shall have occurred and be continuing, and shall continue to so apply
to but excluding the date on which such Event of Default is cured or waived (and
thereafter the Pricing Level otherwise determined in accordance with this
definition shall apply).
     “Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
     “Applicant Borrower” has the meaning specified in Section 2.15(a).
     “Appropriate Lender” means, at any time, (a) with respect to Loans of any
Class and Tranche (or Series thereof, if applicable), the Lenders of such Class
and Tranche (and Series, as applicable), (b) with respect to the Letter of
Credit Sublimit, (i) the L/C Issuer and (ii) if any Letters of Credit have been
issued pursuant to Section 2.04, the Multicurrency Revolving Credit Lenders,
(c) with respect to the Swing Line Facility, (i) the Swing Line Lenders and
(ii) if any Swing Line Loans are outstanding pursuant to Section 2.05, the
Multicurrency Revolving Credit Lenders, (d) with respect to Revolving Credit
Loans of any Tranche (or Series thereof), the Lenders of such Tranche (or Series
thereof) and (e) with respect to Term Loans of any Tranche (or Series thereof),
the Lenders of such Tranche (or Series thereof).
     “Approved Foreign Bank” has the meaning specified in clause (k) of the
definition of “Cash Equivalents”.
     “Approved Fund” means any Fund that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.
     “Arrangers” means J.P. Morgan Securities Inc., Banc of America Securities
LLC and Wells Fargo Securities, LLC, each in its capacity as a joint lead
arranger and joint book running manager of the Facilities.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit F.

7



--------------------------------------------------------------------------------



 



     “Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.
     “Attributable Indebtedness” means, on any date, in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP.
     “Australian Dollar” means the lawful currency of the Commonwealth of
Australia.
     “Australian Dollar Sublimit” means an amount equal to $175,000,000. The
Australian Dollar Sublimit is part of, and not in addition to, the Multicurrency
Revolving Credit Facility.
     “Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.04(b)(iii).
     “Bank of America” means Bank of America, N.A. and its successors.
     “Bankruptcy Event” means, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by JPMCB as its
“prime rate” and (c) the Eurocurrency Rate for a one month Interest Period on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1.00%. The “prime rate” is a rate set by JPMCB based upon
various factors including JPMCB’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by JPMCB shall take effect at the opening of business on
the day specified in the public announcement of such change.
     “Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
All Base Rate Loans shall be denominated in Dollars.

8



--------------------------------------------------------------------------------



 



     “Bid Borrowing” means a borrowing consisting of simultaneous Bid Loans of
the same Type from each of the Lenders whose offer to make one or more Bid Loans
as part of such borrowing has been accepted under the auction bidding procedures
described in Section 2.03.
     “Bid Loan” has the meaning specified in Section 2.03(a).
     “Bid Loan Lender” means, in respect of any Bid Loan, the Lender making such
Bid Loan to the Borrower.
     “Bid Request” means a written request for one or more Bid Loans
substantially in the form of Exhibit B-1.
     “Borrowers” has the meaning specified in the introductory paragraph to this
Agreement.
     “Borrower Materials” has the meaning specified in Section 6.02.
     “Borrowing” means a Revolving Credit Borrowing, a Bid Borrowing, a Swing
Line Borrowing, a Term Borrowing or a LCPI Loan, as the context may require.
     “Brazilian Joint Venture” means that joint venture among Certegy LTDA,
Banco Bradesco S.A. and Banco ABN AMRO Real S.A. and any future members.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:
     (a) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;
     (b) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;
     (c) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and
     (d) if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any

9



--------------------------------------------------------------------------------



 



currency other than Dollars or Euro to be carried out pursuant to this Agreement
in respect of any such Eurocurrency Rate Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.
     “Capital Expenditures” means, without duplication, any expenditure for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Company and its
Subsidiaries prepared in accordance with GAAP.
     “Capital Leasing” means FIS Capital Leasing, Inc.
     “Capitalized Leases” means all leases that have been or should be, in
accordance with GAAP, recorded as capitalized leases on a balance sheet of the
lessee.
     “Cash Collateral” has the meaning specified in Section 2.04(g).
     “Cash Collateral Account” means a deposit account at the Administrative
Agent in the name of the Administrative Agent and under the sole dominion and
control of the Administrative Agent, and otherwise established in a manner
satisfactory to the Administrative Agent.
     “Cash Collateralize” has the meaning specified in Section 2.04(g).
     “Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Company or any of its Restricted Subsidiaries:
     (a) operating deposit accounts maintained by the Restricted Companies;
     (b) securities issued or unconditionally guaranteed by the United States
government or any agency or instrumentality thereof having maturities of not
more than 12 months from the date of acquisition thereof or other durations
approved by the Administrative Agent;
     (c) securities issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof having
maturities of not more than 12 months from the date of acquisition thereof or
other durations approved by the Administrative Agent and, at the time of
acquisition, having a rating of at least “A-2” or “P-2” (or long-term ratings of
at least “A3” or “A-”) from either S&P or Moody’s, or, with respect to municipal
bonds, a rating of at least MIG 2 or VMIG 2 from Moody’s (or the equivalent
thereof);
     (d) commercial paper issued by any Lender that is a commercial bank or any
bank holding company owning any Lender;
     (e) commercial paper maturing not more than 12 months after the date of
creation thereof or other durations approved by the Administrative Agent and, at
the time of acquisition, having a rating of at least A-1 or P-1 from either S&P
or Moody’s and

10



--------------------------------------------------------------------------------



 



commercial paper maturing not more than 90 days after the creation thereof and,
at the time of acquisition, having a rating of at least A-2 or P-2 from either
S&P or Moody’s;
     (f) domestic and eurodollar time deposits, certificates of deposit or
bankers’ acceptances maturing no more than one year after the date of
acquisition thereof or other durations approved by the Administrative Agent
which are either issued by any Lender or any other banks having combined capital
and surplus of not less than $100,000,000 (or in the case of foreign banks, the
Dollar equivalent thereof) or are insured by the Federal Deposit Insurance
Corporation for the full amount thereof;
     (g) repurchase agreements with a term of not more than 30 days for, and
secured by, underlying securities of the type without regard to maturity
described in clauses (b), (c) and (f) above entered into with any bank meeting
the qualifications specified in clause (f) above or securities dealers of
recognized national standing;
     (h) shares of investment companies that are registered under the Investment
Company Act of 1940 and invest solely in one or more of the types with regard to
maturity of securities described in clauses (b) through (g) above;
     (i) asset-backed securities and corporate securities that are eligible for
inclusion in money market funds;
     (j) fixed maturity securities which are rated BBB- and above by S&P or Baa3
and above by Moody’s; provided that the aggregate amount of Investments by any
Person in fixed maturity securities which are rated BBB+, BBB or BBB- by S&P or
Baa1, Baa2 or Baa3 by Moody’s shall not exceed 10% of the aggregate amount of
Investments in fixed maturity securities by such Person; and
     (k) solely with respect to any Foreign Subsidiary, non-Dollar denominated
(i) certificates of deposit of, bankers acceptances of, or time deposits with,
any commercial bank which is organized and existing under the laws of the
country in which such Foreign Subsidiary maintains its chief executive office
and principal place of business provided such country is a member of the
Organization for Economic Cooperation and Development, and whose short-term
commercial paper rating from S&P is at least “A-1” or the equivalent thereof or
from Moody’s is at least “P-1” or the equivalent thereof (any such bank being an
“Approved Foreign Bank”) and maturing within 12 months of the date of
acquisition or other durations approved by the Administrative Agent and (ii)
(A) equivalents of demand deposit accounts which are maintained with an Approved
Foreign Bank or (B) other temporary investments (with maturities less than
12 months or other durations approved by the Administrative Agent) of a
non-speculative nature which are made with preservation of principal as the
primary objective and in each case in accordance with normal investment
practices for cash management of such Foreign Subsidiaries.
     “Cash Management Obligations” has the meaning set forth in the Pledge
Agreement.

11



--------------------------------------------------------------------------------



 



     “Cash Management Practices” means the cash, Cash Equivalent and short-term
investment management practices of the Consolidated Companies as approved by the
board of directors or chief financial officer of the Company from time to time,
including any Indebtedness of the Consolidated Companies having a maturity of
92 days or less representing borrowings from any financial institution with
which the Consolidated Companies have a depository or other investment
relationship in connection with such practices (or any Affiliate of such
financial institution), which borrowings may be secured by the cash, Cash
Equivalents and other short-term investments purchased by the relevant
Consolidated Company with the proceeds of such borrowings.
     “Cash on Hand” means, on any day, the sum of the amount of cash, Cash
Equivalents and other short-term investments of the Consolidated Companies as
set forth on the balance sheet of the Consolidated Companies on the last day of
each calendar month ending during the four fiscal quarters most recently ended
on or prior to such day, divided by twelve (it being understood that such amount
shall exclude in any event any cash and Cash Equivalents identified on such
balance sheet as “restricted” or otherwise subject to a security interest in
favor of any other Person (other than non-consensual Liens permitted under
Section 7.01).
     “Casualty Event” means any event that gives rise to the receipt by the
Company or Restricted Subsidiary of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.
     “Change of Control” means the earliest to occur of (a) (i) a “person” or
“group” (as such terms are used in Sections 13(d) and 14(d)(2) of the 1934 Act,
but excluding any employee benefit plan of such person and its subsidiaries, and
any person or entity acting in its capacity as trustee, agent or other fiduciary
or administrator of any such plan), shall become the “beneficial owner” (as
defined in Rules 13(d)-3 and 13(d)-5 under the 1934 Act), directly or
indirectly, of more than 35% of the then outstanding voting stock of the
Company, and (ii) during any period of twelve consecutive months, the board of
directors of the Company shall cease to consist of a majority of the Continuing
Directors; and
     (b) any “Change of Control” (or any comparable term) in any document
pertaining to any Permitted Subordinated Indebtedness with an aggregate
outstanding principal amount in excess of the Threshold Amount.
     “Class” (a) when used with respect to Lenders, refers to whether such
Lenders are Term Lenders of any Tranche, Revolving Credit Lenders of any Tranche
or LCPI Loan Lenders, (b) when used with respect to Commitments, refers to
whether such Commitments are Term Commitments of any Tranche or Revolving Credit
Commitments of any Tranche and (c) when used with respect to Loans or a
Borrowing, refers to whether such Loans, or the Loans comprising such Borrowing,
are Term Loans of any Tranche, Revolving Credit Loans of any Tranche or LCPI
Loans.
     “Code” means the U.S. Internal Revenue Code of 1986.

12



--------------------------------------------------------------------------------



 



     “Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property and assets that are or are required
under the terms hereof or of the Collateral Documents to be subject to Liens in
favor of the Collateral Agent for the benefit of the Secured Parties.
     “Collateral Agent” means JPMCB in its capacity as collateral agent, or any
successor collateral agent.
     “Collateral Documents” means, collectively, the Pledge Agreement and any
other documents granting a Lien upon the Collateral as security for payment of
the Secured Obligations.
     “Commitment” means a Term Commitment or Revolving Credit Commitment, as the
context may require.
     “Committed Borrowing” means a borrowing consisting of simultaneous
Committed Loans of the same Type, Class and Tranche (and, if applicable, Series
thereof), in the same currency and, in the case of Eurocurrency Rate Committed
Loans, having the same Interest Period.
     “Committed Loan” means a Term Loan, a Revolving Credit Loan or an LCPI
Loan.
     “Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other or (c) a continuation
of Eurocurrency Rate Committed Loans, pursuant to Section 2.02, which, if in
writing, shall be substantially in the form of Exhibit A.
     “Commitment Increase and Joinder Agreement” has the meaning specified in
Section 2.16(d).
     “Company” has the meaning specified in the introductory paragraph of this
Agreement.
     “Compensation Period” has the meaning specified in Section 2.13(b)(ii).
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit E.
     “Consolidated Companies” means the Company and its Consolidated
Subsidiaries.
     “Consolidated EBITDA” means, as of any date for the applicable period
ending on such date with respect to any Person and its Subsidiaries on a
consolidated basis, the sum of (a) Consolidated Net Income, plus (b) an amount
which, in the determination of Consolidated Net Income for such period, has been
deducted for, without duplication,
     (i) total interest expense,
     (ii) income, franchise and similar taxes,

13



--------------------------------------------------------------------------------



 



     (iii) depreciation and amortization expense (including amortization of
intangibles, goodwill and organization costs),
     (iv) letter of credit fees,
     (v) non-cash expenses resulting from any employee benefit or management
compensation plan or the grant of stock and stock options to employees of the
Company or any of its Subsidiaries pursuant to a written plan or agreement or
the treatment of such options under variable plan accounting,
     (vi) all extraordinary charges,
     (vii) non-cash amortization (or write offs) of financing costs (including
debt discount, debt issuance costs and commissions and other fees associated
with Indebtedness, including the Loans) of such Person and its Subsidiaries,
     (viii) cash expenses incurred in connection with the Transaction, the
Metavante Transaction or, to the extent permitted hereunder, any Investment
permitted under Section 7.02 (including any Permitted Acquisition), Equity
Issuance or Debt Issuance (in each case, whether or not consummated),
     (ix) any losses realized upon the Disposition of property or assets outside
of the ordinary course of business,
     (x) to the extent actually reimbursed, expenses incurred to the extent
covered by indemnification provisions in any agreement in connection with a
Permitted Acquisition,
     (xi) to the extent covered by insurance, expenses with respect to liability
or casualty events or business interruption,
     (xii) management fees permitted under Section 7.08(d),
     (xiii) any non-cash purchase accounting adjustment and any non-cash
write-up, write-down or write-off with respect to re-valuing assets and
liabilities in connection with the Metavante Transaction or any Investment
permitted under Section 7.02(including any Permitted Acquisition),
     (xiv) non-cash losses from Joint Ventures and non-cash minority interest
reductions,
     (xv) fees and expenses in connection with exchanges or refinancings
permitted by Section 7.11,
     (xvi) (A) non-cash, non-recurring charges with respect to employee
severance, (B) other non-cash, non-recurring charges so long as such charges
described in this clause (B) do not result in a cash charge in a future period
(except as permitted under clause (xvi)(C)) and (C) non-recurring charges other
than those referred to in clauses (A) and

14



--------------------------------------------------------------------------------



 



(B) so long as such charges described in this clause (C) do not exceed
$30,000,000 during any fiscal year, and
     (xvii) other expenses and charges of such Person and its Subsidiaries
reducing Consolidated Net Income which do not represent a cash item in such
period or any future period; minus
     (c) an amount which, in the determination of Consolidated Net Income, has
been included for
     (i) (A) non-cash gains (other than with respect to cash actually received)
and (B) all extraordinary gains, and
     (ii) any gains realized upon the Disposition of property outside of the
ordinary course of business, and
     (d) excluding the effects of
     (i) any unrealized losses or gains in respect of Swap Contracts, and
     (ii) any losses or gains in respect of purchase accounting adjustments for
earnout obligations arising from acquisitions,
all as determined in accordance with GAAP.
     “Consolidated Interest Charges” means, as of any date for the applicable
period ending on such date with respect to any Person and its Subsidiaries on a
consolidated basis, the amount payable with respect to such period in respect of
(a) total interest expense payable in cash plus pay-in-kind interest in respect
of Indebtedness (other than Specified Non-Recourse Indebtedness) of the type set
forth in clause (a) of the definition thereof (including the interest component
under Capitalized Leases, but excluding, to the extent included in interest
expense, (i) fees and expenses associated with the consummation of the
Transaction, (ii) annual agency fees paid to the Administrative Agent,
(iii) costs associated with obtaining Swap Contracts, (iv) fees and expenses
associated with any Investment permitted under Section 7.02, Equity Issuance or
Debt Issuance (whether or not consummated) and (v) amortization of deferred
financing costs), minus (b) interest income with respect to Cash on Hand of such
Person and its Subsidiaries earned during such period, in each case as
determined in accordance with GAAP.
     “Consolidated Net Income” means, as of any date for the applicable period
ending on such date with respect to any Person and its Subsidiaries on a
consolidated basis, net income (excluding, without duplication,
(i) extraordinary items and (ii) any amounts attributable to Investments in any
Joint Venture to the extent that (A) such amounts were not earned by such Joint
Venture during the applicable period, (B) there exists any legal or contractual
encumbrance or restriction on the ability of such Joint Venture to pay dividends
or make any other distributions in cash on the Equity Interests of such Joint
Venture held by such Person and its Subsidiaries, but only to the extent so
encumbered or restricted or (C) such Person does not have the right to receive
or the ability to cause to be distributed its pro rata share of all earnings of

15



--------------------------------------------------------------------------------



 



such Joint Venture) as determined in accordance with GAAP; provided that
Consolidated Net Income for any such period shall not include (w) the cumulative
effect of a change in accounting principles during such period, (x) any net
after-tax income or loss (less all fees and expenses or charges relating
thereto) attributable to the early extinguishment of indebtedness, (y) any
non-cash charges resulting from mark-to-market accounting relating to Equity
Interests and (z) any non-cash impairment charges resulting from the application
of Statement of Financial Accounting Standards No. 142 — Goodwill and Other
Intangibles and No. 144 — Accounting for the Impairment or Disposal of
Long-Lived Assets and the amortization of intangibles including arising pursuant
to Statement of Financial Accounting Standards No. 141 — Business Combinations.
     “Consolidated Shareholders’ Equity” means, as of any date of determination,
the consolidated shareholders’ equity of the Company and its Subsidiaries that
would be reported as shareholders’ equity on a consolidated balance sheet of the
Company and its Subsidiaries prepared as of such date in accordance with GAAP.
     “Consolidated Subsidiaries” means, with respect to any Person at any time,
all Subsidiaries of such Person that would be consolidated in the financial
statements of such Person on such date prepared in accordance with GAAP, but
excluding any such consolidated Subsidiary of such Person that would not be so
consolidated but for the effect of FIN 46.
     “Continuing Directors” shall mean the directors of the Company on the
Restatement Effective Date, and each other director, if, in each case, such
other directors’ nomination for election to the board of directors of the
Company is recommended by a majority of the then Continuing Directors.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” has the meaning specified in the definition of “Affiliate.”
     “Conversion Agreement” means a Conversion Agreement substantially in the
form of Exhibit N.
     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.
     “Credit Party” means the Administrative Agent, the L/C Issuer, any Swing
Line Lender or any other Lender.
     “Debt Issuance” means the issuance by any Person and its Subsidiaries of
any Indebtedness for borrowed money.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, general assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief

16



--------------------------------------------------------------------------------



 



Laws of the United States or other applicable jurisdictions from time to time in
effect and affecting the rights of creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means an interest rate equal to (a) the Base Rate plus
(b) the Applicable Margin, if any, applicable to Base Rate Loans plus (c) 2.0%
per annum; provided that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin and any Mandatory Cost) otherwise applicable to such Loan plus
2.0% per annum, in each case, to the fullest extent permitted by applicable
Laws.
     “Defaulting Lender” means any Lender that (a) has failed, within one
Business Day of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in L/C Obligations or
Swing Line Obligations or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless (A) in the case of clause (i) above,
such Lender notifies the Administrative Agent and the Company in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied or (B) in the case of clause
(iii) above, such Lender notifies the Administrative Agent and the Company in
writing that the failure to pay such other amount is the subject of a good faith
dispute, (b) has notified the Company or any Credit Party in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party or the Company, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding L/C Obligations
and Swing Line Obligations under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon such Credit
Party’s and the Company’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event, provided, however that from and after the Restatement
Effective Date, LCPI shall not be deemed a Defaulting Lender pursuant to this
clause (d) or as a result of any other action taken or not taken by LCPI prior
to the Restatement Effective Date.
     “Designated Borrower” has the meaning specified in the introductory
paragraph hereto.
     “Designated Borrower Notice” has the meaning specified in Section 2.15(a).
     “Designated Borrower Request and Assumption Agreement” has the meaning
specified in Section 2.15(a).

17



--------------------------------------------------------------------------------



 



     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition of any property by any Person (including any sale and
leaseback transaction and any sale of Equity Interests, but excluding any
issuance by such Person of its own Equity Interests), including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.
     “Disqualified Equity Interests” means any Equity Interest which, by its
terms (or by the terms of any security or other Equity Interests into which it
is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, (b) is redeemable at the option of the
holder thereof, in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 91 days after the
stated maturity date for the latest maturing Tranche of Term Loans outstanding
on the date of issuance of such Equity Interest).
     “Dissenting Lenders” has the meaning specified in Section 11.01(f).
     “Documentation Agents” means Wells Fargo Bank, National Association, BNP
Paribas, Royal Bank of Scotland PLC, SunTrust Bank and US Bank, National
Association, as documentation agents under this Agreement.
     “Dollar” and “$” means lawful money of the United States.
     “Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.
     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of the United States, any state thereof or the District of Columbia.
     “Eligible Assignee” means (a) in the case of any assignment of a Term Loan
or an LCPI Loan, (i) a Lender, (ii) an Affiliate of a Lender, (iii) an Approved
Fund and (iv) any other Person (other than a natural person) approved by (A) the
Administrative Agent and (B) unless an Event of Default has occurred and is
continuing under Section 8.01(a) or 8.01(f), the Company (each such approval not
to be unreasonably withheld or delayed) and (b) in the case of any assignment of
a Revolving Credit Commitment, any Person (other than a natural person) approved
by (A) the Administrative Agent, (B) the L/C Issuer, (C) the Swing Line Lenders
and (D) unless (x) such assignment is to a Revolving Credit Lender (who is not
then a Defaulting Lender) or an Affiliate of a Revolving Credit Lender (who is
not then a Defaulting Lender) if such Affiliate is a bank having a combined
capital and surplus of not less than $100,000,000 (or in the case of foreign
banks, the Dollar equivalent thereof) or (y) an Event of Default has occurred
and is continuing under Section 8.01(a) or 8.01(f), the Company (each such
approval not to be unreasonably withheld or delayed).

18



--------------------------------------------------------------------------------



 



     “EMU” means the economic and monetary union in accordance with the Treaty
of Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty
of 1992 and the Amsterdam Treaty of 1998.
     “EMU Legislation” means the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.
     “Environmental Laws” means any and all applicable Federal, state, local,
and foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Restricted Company resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
     “Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).
     “Equity Issuance” means any issuance for cash by any Person and its
Subsidiaries to any other Person of (a) its Equity Interests, (b) any of its
Equity Interests pursuant to the exercise of options or warrants, (c) any of its
Equity Interests pursuant to the conversion of any debt securities to equity or
(d) any options or warrants relating to its Equity Interests. A Disposition
shall not be deemed to be an Equity Issuance.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by a Borrower or any ERISA

19



--------------------------------------------------------------------------------



 



Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums not yet due or premiums due but not yet delinquent under Section 4007
of ERISA, upon the Company or any ERISA Affiliate.
     “Euro” and “EUR” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.
     “Eurocurrency Bid Margin” means the margin above or below the Eurocurrency
Rate to be added to or subtracted from the Eurocurrency Rate, which margin shall
be expressed in multiples of 1/100th of one basis point.
     “Eurocurrency Margin Bid Loan” means a Bid Loan that bears interest at a
rate based upon the Eurocurrency Rate.
     “Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan:
     (a) the rate per annum equal to the rate determined by the Administrative
Agent to be the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time), for deposits in the relevant currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period, determined
as of approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period, or
     (b) if the rate referenced in the preceding clause (a) is not available,
the rate per annum determined by the Administrative Agent as the rate of
interest at which deposits in the relevant currency for delivery on the first
day of such Interest Period in Same Day Funds in the approximate amount of the
Eurocurrency Rate Loan being made, continued or converted by JPMCB and with a
term equivalent to such Interest Period would be offered by JPMCB’s London
Branch to major banks in the London or other offshore interbank market for such
currency at their request at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period.
     “Eurocurrency Rate Committed Loan” means a Committed Loan that bears
interest at a rate based on the Eurocurrency Rate. Eurocurrency Rate Committed
Loans that are Revolving Credit Loans may be denominated in Dollars or in an
Alternative Currency. Eurocurrency Rate Committed Loans that are Term Loans may
be denominated only in Dollars.
     “Eurocurrency Rate Loan” means a Eurocurrency Rate Committed Loan or a
Eurocurrency Margin Bid Loan.

20



--------------------------------------------------------------------------------



 



     “Eurocurrency Rate Revolving Credit Loan” means a Eurocurrency Rate Loan
that is a Revolving Credit Loan.
     “Event of Default” has the meaning specified in Section 8.01.
     “Excess Cash Flow” means for any fiscal year of the Company, the excess, if
any, of:
     (a) the sum, without duplication, of
     (i) Consolidated Net Income for such fiscal year,
     (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income,
     (iii) decreases in Working Capital for such fiscal year, and
     (iv) the aggregate net amount of non-cash loss on the disposition of
property by the Company and its Subsidiaries during such fiscal year other than
sales of inventory in the ordinary course of business), to the extent deducted
in arriving at such Consolidated Net Income;
     minus
     (b) the sum, without duplication, of
     (i) the amount of all non-cash credits included in arriving at such
Consolidated Net Income,
     (ii) Capital Expenditures and Permitted Acquisitions (including any earnout
or other payments made with respect to such Permitted Acquisitions) made in cash
to the extent not financed with (x) the proceeds of long-term Indebtedness
(other than the Obligations) or (y) the proceeds of asset Dispositions and
Casualty Events referred to in clause (b)(vi) below for such fiscal year or any
prior fiscal year,
     (iii) the aggregate amount of all regularly scheduled principal payments of
Indebtedness (including the Term Loans and Capitalized Leases) of the Company
and its Subsidiaries made during such fiscal year (other than in respect of any
revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder),
     (iv) increases in Working Capital for such fiscal year,
     (v) the aggregate net amount of non-cash gain on the disposition of
property by the Company and its Subsidiaries during such fiscal year (other than
sales of inventory in the ordinary course of business), to the extent included
in arriving at such Consolidated Net Income,

21



--------------------------------------------------------------------------------



 



     (vi) proceeds of all Dispositions of assets pursuant to
Sections 7.05(l)(ii), 7.05(q) or 7.05(s) and proceeds of all Casualty Events, in
each case received in such fiscal year and to the extent included in arriving at
such Consolidated Net Income,
     (vii) proceeds received by the Restricted Companies from insurance claims
(including, without limitation, with respect to casualty events, business
interruption or product recalls) which reimburse prior business expenses, to the
extent included in arriving at such Consolidated Net Income,
     (viii) cash payments made in satisfaction of non-current liabilities,
     (ix) cash fees and expenses incurred in connection with any Investment
permitted under Section 7.02, Equity Issuance or Debt Issuance (whether or not
consummated), and
     (x) cash indemnity payments received pursuant to indemnification provisions
in any agreement in connection with any Permitted Acquisition or any other
Investment permitted hereunder.
     “Extension Agreement” means an Extension Agreement substantially in the
form of Exhibit M.
     “Facility” means the Term A Facility, Term A-1 Facility, the Term A-2
Facility, any other Term Facility, the Revolving Credit Facility, the US Dollar
Revolving Credit Facility, the Multicurrency Revolving Credit Facility, the 2012
US Dollar Revolving Credit Facility, the 2012 Multicurrency Revolving Credit
Facility, the 2014 US Dollar Revolving Credit Facility, the 2014 Multicurrency
Revolving Credit Facility, the LCPI Loan Facility, the Swing Line Sublimit or
the Letter of Credit Sublimit, as the context may require.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the immediately preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
JPMCB on such day on such transactions as determined by the Administrative
Agent.
     “Fee Letters” means, collectively, (i) the letter agreement dated June 21,
2010, between the Company and the Administrative Agent and (ii) the letter
agreement dated June 21, 2010 and as amended on June 25, 2010, between the
Company and the Arrangers.

22



--------------------------------------------------------------------------------



 



     “FNF” means an entity formerly known as Fidelity National Financial, Inc.,
a Delaware corporation, which entity was at one time prior to the Original
Closing Date, the parent of all of the other entities included in the
Consolidated Companies.
     “Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.
     “Foreign Subsidiary” means any direct or indirect Subsidiary of the Company
which is not a Domestic Subsidiary.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
     “Granting Lender” has the meaning specified in Section 11.07(i).
     “Guarantee” means, as to any Person, without duplication, (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such

23



--------------------------------------------------------------------------------



 



Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien); provided that the term “Guarantee” shall
not include endorsements for collection or deposit, in either case in the
ordinary course of business, or customary and reasonable indemnity obligations
in effect on the Restatement Effective Date or entered into in connection with
any acquisition or Disposition of assets permitted under this Agreement (other
than such obligations with respect to Indebtedness). The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning.
     “Guaranteed Obligations” means (a) in respect of the Guarantee by each
Borrower set forth in Article 10 of this Agreement, (i) all Obligations of each
other Borrower, (ii) all Secured Hedging Obligations of each other Loan Party
and (iii) all Cash Management Obligations of each other Loan Party and (b) in
respect of the Subsidiary Guaranty of any Subsidiary Guarantor, (i) all
Obligations of each other Loan Party, (ii) all Secured Hedging Obligations of
each other Loan Party and (iii) all Cash Management Obligations of each other
Loan Party, in each case of the obligations described in clauses (a) and
(b) above, now or hereafter existing (including, without limitation, any
extensions, modifications, substitutions, amendments or renewals of any or all
of the foregoing obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, fees, indemnities, contract
causes of action, costs, expenses or otherwise.
     “Guarantor Party” has the meaning set forth in Section 10.01.
     “Guarantors” means, collectively, (i) each Guarantor Party and (ii) each
Subsidiary Guarantor (with each Subsidiary Guarantor as of the Restatement
Effective Date listed on Schedule 1.01B).
     “Guaranty” means, collectively, (i) the Guarantee by the Company and each
other Borrower set forth in Article 10 of this Agreement and (ii) each
Subsidiary Guaranty.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law as hazardous, toxic, pollutants or contaminants or words of
similar meaning or effect.
     “Hedge Agreement” means any Swap Contract permitted under Article 6 or 7
that is entered into by and between the Company or any of its Subsidiaries and
any Hedge Bank.
     “Hedge Bank” means any Person that is, at the time a Hedge Agreement is
entered into, a Lender or an Affiliate of a Lender, in its capacity as a party
to such Hedge Agreement.
     “Historical Financial Statements” has the meaning specified in
Section 5.05(a).
     “Honor Date” has the meaning specified in Section 2.04(c)(i).

24



--------------------------------------------------------------------------------



 



     “Immaterial Subsidiaries” means, as of any date of determination, those
Restricted Subsidiaries that, individually or collectively, for the four fiscal
quarter period ended most recently prior to such date of determination did not
generate more than 10% of the Consolidated EBITDA of the Restricted Companies.
No Borrower shall be deemed to be an Immaterial Subsidiary.
     “Included Debt” has the meaning specified in the proviso to Section 7.03.
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments or agreements;
     (b) the maximum available amount of all letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;
     (c) net obligations of such Person under Swap Contracts (with the amount of
such net obligations being deemed to be the aggregate Swap Termination Value
thereof as of such date);
     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business, (ii) any earn-out obligation until such obligation appears
in the liabilities section of the balance sheet of such Person, and (iii) any
earn-out obligation that appears in the liabilities section of the balance sheet
of such Person, to the extent (A) such Person is indemnified for the payment
thereof by a solvent Person reasonably acceptable to the Administrative Agent or
(B) amounts to be applied to the payment therefor are in escrow);
     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;
     (f) all Attributable Indebtedness;
     (g) all obligations of such Person in respect of Disqualified Equity
Interests;
     (h) indebtedness or similar financing obligations of such Person under any
Securitization Financing; and
     (i) all Guarantees of such Person in respect of any of the foregoing
paragraphs.

25



--------------------------------------------------------------------------------



 



     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is
non-recourse to such Person. The amount of Indebtedness of any Person for
purposes of clause (e) above shall be deemed to be equal to the lesser of
(x) the aggregate unpaid amount of such Indebtedness and (y) the fair market
value of the property encumbered thereby as determined by such Person in good
faith.
     “Indemnified Liabilities” has the meaning set forth in Section 11.05.
     “Indemnitees” has the meaning set forth in Section 11.05.
     “Information” has the meaning specified in Section 11.09.
     “Interest Coverage Ratio” means, as of the end of any fiscal quarter of the
Company for the four fiscal quarter period ending on such date, the ratio of
(a) Consolidated EBITDA of the Company and its Subsidiaries for such period to
(b) Consolidated Interest Charges of the Company and its Consolidated
Subsidiaries for such period.
     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date applicable to such Loan; provided that if any Interest Period for
a Eurocurrency Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan or any Specified Rate
Loan, the last Business Day of each March, June, September and December and the
Maturity Date applicable to such Loan.
     “Interest Period” means (a) as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or (or in the
case of any Eurocurrency Rate Committed Loan) converted to or continued as a
Eurocurrency Rate Loan and ending on the date one week, two weeks, one month,
two months, three months or six months thereafter, or to the extent available
(as determined by each relevant Lender) to all relevant Lenders, nine or twelve
months thereafter, as selected by the Company in its Committed Loan Notice or
Bid Request, as the case may be (or, in the case of Eurocurrency Rate Committed
Loans, such other period as agreed by the Company and all applicable Lenders);
and (b) as to each Absolute Rate Loan, a period of not less than 14 days and not
more than 180 days as selected by the Company in its Bid Request; provided that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the immediately
preceding Business Day;
     (ii) other than with respect to one and two week Interest Periods, any
Interest Period pertaining to a Eurocurrency Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the

26



--------------------------------------------------------------------------------



 



calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (iii) no Interest Period shall extend beyond the Maturity Date applicable
to such Loan.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
incurs debt of the type referred to in clause (h) of the definition of
“Indebtedness” set forth in this Section 1.01 in respect of such Person or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For all purposes of this Agreement, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
     “IRS” means the United States Internal Revenue Service.
     “Joint Venture” means (a) any Person which would constitute an “equity
method investee” of the Company or any of its Subsidiaries, (b) any other Person
designated by the Company in writing to the Administrative Agent (which
designation shall be irrevocable) as a “Joint Venture” for purposes of this
Agreement and at least 50% but less than 100% of whose Equity Interests are
directly owned by the Company or any of its Subsidiaries, and (c) any Person in
whom the Company or any of its Subsidiaries beneficially owns any Equity
Interest that is not a Subsidiary.
     “JPMCB” means JPMorgan Chase Bank, N.A. and its successors.
     “Laws” means, collectively, all applicable international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “L/C Advance” means, with respect to each Revolving Credit Lender, such
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Pro Rata Share. All L/C Advances shall be denominated in Dollars.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.

27



--------------------------------------------------------------------------------



 



     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.
     “L/C Issuer” means JPMCB or any other Revolving Credit Lender (or Affiliate
thereof) that agrees in writing with the Company and the Administrative Agent to
act as an L/C Issuer, in each case in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
     “L/C Obligations” means, as at any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.
     “LCPI” means Lehman Commercial Paper Incorporated.
     “LCPI Loan Facility” means, at any time, the aggregate amount of the LCPI
Loans at such time.
     “LCPI Loan Lenders” means the holders of the LCPI Loans.
     “LCPI Loans” has the meaning specified in Section 2.01(h).
     “Leasing Companies” means Capital Leasing and its Subsidiaries.
     “Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes the L/C Issuer, the Swing Line
Lender and the LCPI Loan Lenders.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrowers
and the Administrative Agent.
     “Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.
Letters of Credit may be issued in Dollars or in an Alternative Currency.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
     “Letter of Credit Expiration Date” means the day that is five days prior to
the scheduled Maturity Date then in effect for the 2014 Multicurrency Revolving
Credit Facility (or, if such day is not a Business Day, the next preceding
Business Day).
     “Letter of Credit Sublimit” means, at any time, an amount equal to the
lesser of (a) $250,000,000 and (b) the 2014 Multicurrency Revolving Credit
Facility. The Letter of Credit Sublimit is part of, and not in addition to, the
Multicurrency Revolving Credit Facility.
     “Leverage Ratio” means, as of the end of any fiscal quarter of the Company
for the four fiscal quarter period ending on such date, the ratio of (a) Total
Indebtedness on the last day of

28



--------------------------------------------------------------------------------



 



such period to (b) Consolidated EBITDA of the Consolidated Companies for such
period; provided that the amount of Total Indebtedness determined pursuant to
clause (a) above at any date shall be reduced (i) by the amount of any
outstanding Swing Line Loans or Revolving Credit Loans drawn for the purpose of
card settlements so long as (x) such Swing Line Loans and Revolving Credit Loans
are repaid within three Business Days after the date on which such Loans were
drawn and (y) the Company certifies as to the amount of such Swing Line Loans
and Revolving Credit Loans and such repayment in the applicable Compliance
Certificate and (ii) in the case of any such Indebtedness of a Majority-Owned
Subsidiary, by an amount directly proportional to the amount (if any) by which
Consolidated EBITDA determined pursuant to clause (b) above for such date was
reduced (including through the calculation of Consolidated Net Income) by the
elimination of a minority interest in such Majority-Owned Subsidiary owned by a
Person other than a Consolidated Company.
     “Lien” means any mortgage, pledge, hypothecation, assignment for security,
deposit arrangement for security, encumbrance, lien (statutory or other),
charge, or preference, priority or other security interest or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any Capitalized Lease having substantially the
same economic effect as any of the foregoing but excluding operating leases).
     “Loan” means an extension of credit by a Lender to a Borrower under
Article 2 in the form of a Term Loan, a Revolving Credit Loan, a Bid Loan, a
Swing Line Loan or an LCPI Loan.
     “Loan Documents” means, collectively, (a) this Agreement, (b) the
Collateral Documents, (c) the Notes, (d) the Guaranty, (e) the Fee Letters,
(f) each Letter of Credit Application, (g) each Designated Borrower Request and
Assumption Agreement, (h) the Amendment and Restatement Agreement, (i) each
Conversion Agreement, (j) each Extension Agreement and (k) each Commitment
Increase and Joinder Agreement.
     “Loan Parties” means, collectively, the Company, each Guarantor and each
Designated Borrower.
     “Majority-Owned Subsidiary” means a Consolidated Subsidiary that is not
wholly-owned (directly or indirectly) by the Company.
     “Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01A.
     “Material Adverse Effect” means (a) a material adverse effect on the
business, assets, liabilities, results of operations, or financial position of
the Company and its Subsidiaries, taken as a whole, (b) a material and adverse
effect on the ability of any Loan Party to perform its obligations under the
Loan Documents or (c) a material and adverse effect on the rights and remedies
of the Lenders under the Loan Documents.
     “Material Companies” means the Company and all Restricted Subsidiaries
(other than Immaterial Subsidiaries).

29



--------------------------------------------------------------------------------



 



     “Maturity Date” means (a) with respect to (i) the Term A-1 Loans, (ii) the
2012 Multicurrency Revolving Credit Commitments and the 2012 Multicurrency
Revolving Credit Loans and (iii) the 2012 US Dollar Revolving Credit Commitments
and the 2012 US Dollar Revolving Credit Loans, January 18, 2012 (the “2012
Maturity Date”), (b) with respect to (i) the Term A-2 Loans, (ii) the 2014
Multicurrency Revolving Credit Commitments and the 2014 Multicurrency Revolving
Credit Loans, (iii) the 2014 US Dollar Revolving Credit Commitments and the 2014
US Dollar Revolving Credit Commitments, (iv) the Bid Loans and (v) the LCPI
Loans, July 18, 2014 (the “2014 Maturity Date”), and (c) with respect to any
Additional Term Loan under an Additional Term Loan Tranche, such date (which
shall be no earlier than July 18, 2014) as agreed by the Company and the
applicable Lenders providing the additional Term Commitments in accordance with
Section 2.16.
     “Maximum Rate” has the meaning specified in Section 11.11.
     “Metavante Credit Agreement” means that certain Credit Agreement dated as
of November 1, 2007, as amended, among Metavante Corporation, Metavante
Technologies, Inc., the lenders party thereto and JPMCB, as administrative
agent.
     “Metavante Transaction” means the acquisition of Metavante Technologies,
Inc. and its subsidiaries by the Company on October 1, 2009, and all action
taken in connection therewith or related thereto, including, without limitation,
the merger, debt exchange, debt modification, and securitization transactions
associated therewith.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Multicurrency Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Multicurrency Revolving Credit Loans of the same Type and, in the
case of Eurocurrency Rate Loans, having the same Interest Period made by each of
the Multicurrency Revolving Credit Lenders pursuant to Section 2.01(b).
     “Multicurrency Revolving Credit Commitment” means each 2012 Multicurrency
Revolving Credit Commitment with respect to 2012 Multicurrency Revolving Credit
Lenders and each 2014 Multicurrency Revolving Credit Commitment with respect to
2014 Multicurrency Revolving Credit Lenders.
     “Multicurrency Revolving Credit Facility” means, at any time, the aggregate
amount of the Multicurrency Revolving Credit Commitments at such time.
     “Multicurrency Revolving Credit Lender” means any 2012 Multicurrency
Revolving Credit Lender and any 2014 Multicurrency Revolving Credit Lender.
     “Multicurrency Revolving Credit Loan” means any 2012 Multicurrency
Revolving Credit Loan or any 2014 Multicurrency Revolving Credit Loan.
     “Multicurrency Revolving Credit Note” means a promissory note of a Borrower
payable to any Multicurrency Revolving Credit Lender or its registered assigns,
in substantially the form of Exhibit D-3 hereto, evidencing the aggregate
indebtedness of such Borrower to such

30



--------------------------------------------------------------------------------



 



Multicurrency Revolving Credit Lender resulting from the Multicurrency Revolving
Credit Loans made by such Multicurrency Revolving Credit Lender.
     “Multicurrency Revolving Outstandings” means, with respect to any
Multicurrency Revolving Credit Lender at any time, the sum of the aggregate
Outstanding Amount of such Lender’s Multicurrency Revolving Credit Loans plus
its Pro Rata Share of the Outstanding Amount of the L/C Obligations and the
Swing Line Obligations.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
     “Net Cash Proceeds” means:
     (a) with respect to the Disposition of any asset by any Restricted Company
or any Casualty Event, the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such Disposition or Casualty Event
(including any cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received and, with respect to any Casualty Event, any insurance
proceeds or condemnation awards in respect of such Casualty Event actually
received by or paid to or for the account of such Restricted Company) over
(ii) the sum of (A) the principal amount of any Indebtedness that is secured by
the asset subject to such Disposition or Casualty Event and that is repaid in
connection with such Disposition or Casualty Event (other than Indebtedness
under the Loan Documents), (B) the out-of-pocket expenses (including attorneys’
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, other customary expenses and brokerage, consultant and other customary
fees) actually incurred by such Restricted Company in connection with such
Disposition or Casualty Event, (C) taxes paid or reasonably estimated to be
payable by such Restricted Company or any of the direct or indirect members
thereof and attributable to such Disposition (including, in respect of any
proceeds received in connection with a Disposition or Casualty Event of any
asset of any Foreign Subsidiary, deductions in respect of withholding taxes that
are or would be payable in cash if such funds were repatriated to the United
States), (D) payments required to be made to holders of minority interests in
Restricted Subsidiaries as a result of such Disposition, and (E) any reserve for
adjustment in respect of (1) the sale price of such asset or assets established
in accordance with GAAP and (2) any liabilities associated with such asset or
assets and retained by such Restricted Company after such sale or other
disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction and it being
understood that “Net Cash Proceeds” shall include any cash or Cash Equivalents
(I) received upon the Disposition of any non-cash consideration received by such
Restricted Company in any such Disposition and (II) upon the reversal (without
the satisfaction of any applicable liabilities in cash in a corresponding
amount) of any reserve described in clause (E) of the preceding sentence or, if
such liabilities have not been satisfied in cash and such reserve not reversed
within 365 days after such Disposition or Casualty Event, the amount of such
reserve; provided that (x) no proceeds realized in a single transaction or
series of related transactions shall constitute Net Cash

31



--------------------------------------------------------------------------------



 



Proceeds unless such proceeds shall exceed $5,000,000 and (y) no proceeds shall
constitute Net Cash Proceeds under this clause (a) in any fiscal year until the
aggregate amount of all such proceeds in such fiscal year shall exceed
$25,000,000 (and thereafter only proceeds in excess of such amount shall
constitute Net Cash Proceeds under this clause (a)); and
     (b) with respect to the incurrence or issuance of any Indebtedness by any
Restricted Company, the excess, if any, of (i) the sum of the cash received in
connection with such sale over (ii) the investment banking fees, underwriting
discounts, commissions, costs and other out-of-pocket expenses and other
customary expenses, incurred by such Restricted Company (or, in the case of
taxes, any member thereof) in connection with such incurrence or issuance and,
in the case of Indebtedness of any Foreign Subsidiary, deductions in respect of
withholding taxes that are or would otherwise be payable in cash if such funds
were repatriated to the United States.
     “Nonrenewal Notice Date” has the meaning specified in Section 2.04(b)(iii).
     “Note” means a Term Note or a Revolving Credit Note, as the context may
require.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under the Loan Documents include (a) the
obligation to pay principal, interest, Letter of Credit commissions, charges,
expenses, fees, Attorney Costs, indemnities and other amounts payable by any
Loan Party under any Loan Document and (b) the obligation of any Loan Party to
reimburse any amount in respect of any of the foregoing that any Lender, in its
sole discretion, may elect to pay or advance on behalf of such Loan Party.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Original Closing Date” means January 18, 2007.
     “Original Credit Agreement” means the Credit Agreement dated as of
January 18, 2007 (as amended, supplemented or otherwise modified from time to
time prior to the Restatement Effective Date) among the Company, certain
Subsidiaries of the Company party thereto, each

32



--------------------------------------------------------------------------------



 



Lender from time to time party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer and Bank of America,
N.A., as Swing Line Lender
     “Other Taxes” has the meaning specified in Section 3.01(c).
     “Outstanding Amount” means (a) with respect to the Term Loans, Revolving
Credit Loans and Swing Line Loans on any date, the principal amount thereof (or,
in the case of the Revolving Credit Loans, the Dollar Equivalent amount thereof)
after giving effect to any borrowings and prepayments or repayments of Term
Loans, Revolving Credit Loans (including any refinancing of outstanding unpaid
drawings under Letters of Credit or L/C Borrowings as a Revolving Credit
Borrowing) and Swing Line Loans, as the case may be, occurring on such date; and
(b) with respect to any L/C Obligations on any date, the Dollar Equivalent
amount of the aggregate outstanding amount thereof on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
thereto as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit (including any
refinancing of outstanding unpaid drawings under Letters of Credit or L/C Credit
Extensions as a Revolving Credit Borrowing) or any reductions in the maximum
amount available for drawing under Letters of Credit taking effect on such date.
     “Overnight Rate” means, for any day, (a) with respect to any amount
denominated in Dollars, the Federal Funds Rate and (b) with respect to any
amount denominated in an Alternative Currency, the rate of interest per annum at
which overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of JPMCB in
the applicable offshore interbank market for such currency to major banks in
such interbank market.
     “Participant” has the meaning specified in Section 11.07(f).
     “Participating Member State” means each state so described in any EMU
Legislation.
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
     “Perfection Certificate” means a certificate in form satisfactory to the
Collateral Agent that provides information relating to Uniform Commercial Code
filings of each Loan Party.
     “Permitted Acquisition” has the meaning specified in Section 7.02(h).
     “Permitted Refinancing” means, with respect to any Person, any
modification, refinancing, refunding, renewal or extension of any Indebtedness
of such Person; provided that

33



--------------------------------------------------------------------------------



 



(a) the principal amount (or accreted value, if applicable) thereof does not
exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so modified, refinanced, refunded, renewed or extended except by an
amount equal to unpaid accrued interest and premium thereon plus other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such modification, refinancing, refunding, renewal or extension and by an
amount equal to any existing commitments unutilized thereunder or as otherwise
permitted pursuant to Section 7.03, (b) such modification, refinancing,
refunding, renewal or extension has a final maturity date equal to or later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed or extended, (c) if the Indebtedness
being modified, refinanced, refunded, renewed or extended is subordinated in
right of payment to the Obligations, such modification, refinancing, refunding,
renewal or extension is subordinated in right of payment to the Obligations on
terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being modified, refinanced, refunded,
renewed or extended, taken as a whole, (d) the terms and conditions (including,
if applicable, as to collateral) of any such modified, refinanced, refunded,
renewed or extended Indebtedness are not materially less favorable to the Loan
Parties or the Lenders than the terms and conditions of the Indebtedness being
modified, refinanced, refunded, renewed or extended, taken as a whole, (e) such
modification, refinancing, refunding, renewal or extension is incurred by the
Person who is the obligor (or another of the Restricted Companies, at the
election of the Company; provided that if the obligor is a Loan Party, such
other Restricted Company must also be a Loan Party) on the Indebtedness being
modified, refinanced, refunded, renewed or extended, and such new or additional
obligors as are or become Loan Parties in accordance with Section 6.12 and with
respect to subordinated Indebtedness the obligations of such obligors shall be
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in documentation governing the
Indebtedness, taken as a whole and (f) at the time thereof, no Event of Default
shall have occurred and be continuing.
     “Permitted Senior Indebtedness” means any unsecured Indebtedness (other
than Permitted Subordinated Indebtedness) that (a) is not scheduled to mature
prior to the date that is 91 days after the stated maturity date for the latest
maturing Tranche of Term Loans outstanding on the date of incurrence of such
Permitted Senior Indebtedness, (b) has no scheduled amortization or payments of
principal prior to the stated maturity date for the latest maturing Tranche of
Term Loans outstanding on the date of incurrence of such Permitted Senior
Indebtedness and (c) has mandatory prepayment, repurchase or redemption
provisions no more onerous or expansive in scope, taken as a whole, than those
contained in this Agreement for the Term Loans or are otherwise reasonably
acceptable to the Administrative Agent.
     “Permitted Subordinated Indebtedness” means any unsecured Indebtedness that
(a) is expressly subordinated to the prior payment in full in cash of the
Obligations on terms not materially less favorable to the Lenders, taken as a
whole, than the terms set forth on Exhibit J hereto or on such other terms as
shall be reasonably acceptable to the Administrative Agent, (b) is not scheduled
to mature prior to the date that is 91 days after the stated maturity date for
the latest maturing Tranche of Term Loans outstanding on the date of incurrence
of such Permitted Subordinated Indebtedness, (c) has no scheduled amortization
or payments of principal prior to the stated maturity date for the latest
maturing Tranche of Term Loans outstanding on the date of

34



--------------------------------------------------------------------------------



 



incurrence of such Permitted Subordinated Indebtedness, and (d) in the case of
such Indebtedness (or series of related Indebtedness) in excess of the Threshold
Amount, has mandatory prepayment, repurchase or redemption provisions no more
onerous or expansive in scope, taken as a whole, than those contained in this
Agreement for the Term Loans or are otherwise reasonably acceptable to the
Administrative Agent.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee pension benefit plan” (as such term is defined
in Section 3(2) of ERISA) maintained or sponsored by the Company or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, any ERISA Affiliate.
     “Platform” has the meaning specified in Section 6.02.
     “Pledge Agreement” means that certain Pledge Agreement, dated as of
September 12, 2007, among the Loan Parties and the Collateral Agent,
substantially in the form of Exhibit L.
     “Pledge Agreement Supplement” has the meaning specified in the Pledge
Agreement.
     “Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, for
purposes of calculating compliance with the Leverage Ratio, the Senior Secured
Leverage Ratio or each of the financial covenants set forth in Section 7.10, in
each case in respect of a Specified Transaction, that such Specified Transaction
and the following transactions in connection therewith shall be deemed to have
occurred as of the first day of the applicable period of measurement in such
covenant: (a) income statement items (whether positive or negative) attributable
to the property or Person subject to such Specified Transaction, (i) in the case
of a Permitted Acquisition or Investment described in the definition of
“Specified Transaction”, shall be included and (ii) in the case of a Specified
Disposition described in the definition of “Specified Transaction”, shall be
excluded, (b) any retirement of Indebtedness, and (c) any Indebtedness incurred
or assumed by any Restricted Company in connection with such Specified
Transaction, and if such Indebtedness has a floating or formula rate, shall have
an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination; provided
that the foregoing pro forma adjustments may be applied to the Leverage Ratio,
the Senior Secured Leverage Ratio and the financial covenants set forth in
Section 7.10 to the extent that such adjustments are consistent with the
definition of Consolidated EBITDA and may take into account cost savings for
which the necessary steps have been implemented or are reasonably expected to be
implemented within twelve months after the closing of the applicable Permitted
Acquisition.
     “Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments under the applicable Facility or
Facilities at such time; provided that in the case of Section 2.17 when a
Defaulting Lender shall exist under the Multicurrency Revolving Credit Facility,
“Pro Rata Share” shall

35



--------------------------------------------------------------------------------



 



mean the percentage of the total Multicurrency Revolving Credit Commitments
(disregarding any Defaulting Lender’s Multicurrency Revolving Credit Commitment)
represented by such Lender’s Multicurrency Revolving Credit Commitment.
     “Public Lender” has the meaning specified in Section 6.02.
     “Qualified Equity Interests” means Equity Interests of the Company other
than Disqualified Equity Interests.
     “Register” has the meaning set forth in Section 11.07(e).
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Term Loans, Revolving Credit Loans or LCPI Loans,
a Committed Loan Notice, (b) with respect to a Bid Loan, a Bid Request, (c) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (d) with
respect to a Swing Line Loan, a Swing Line Loan Notice.
     “Required Lenders” means, as of any date of determination, Lenders having
more than 50% of the sum of the (a) Total Outstandings (with the aggregate
amount of each Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Lender for purposes
of this definition), (b) aggregate unused Term Commitments, if any, and
(c) aggregate unused Revolving Credit Commitments, if any; provided that the
unused Term Commitment, unused Revolving Credit Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders; provided
further that Bid Loans shall not be included in the determination of Total
Outstandings above except (x) for purposes of declaring Loans to be due and
payable pursuant to Section 8.02 and (y) for all purposes after the Loans become
due and payable pursuant to Section 8.02 or after the Aggregate Revolving Credit
Commitments expire or terminate.
     “Responsible Officer” means the chief executive officer, president, any
corporate executive vice president, chief financial officer, treasurer or
assistant treasurer or other similar officer of a Loan Party (or any other
person duly authorized by a Loan Party to act with respect to the Loan Documents
on behalf of such Loan Party) and, as to any document delivered on the
Restatement Effective Date, secretary or assistant secretary. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
     “Restatement Effective Date” means the date on which all of the conditions
to the effectiveness of the amendment and restatement of the Original Credit
Agreement in the form of this Agreement, which are set forth in Section 8 of the
Amendment and Restatement Agreement, are satisfied, which date is June 29, 2010.

36



--------------------------------------------------------------------------------



 



     “Restatement Effective Date Forecasts” has the meaning specified in
Section 5.05(c).
     “Restricted Companies” means the Company and its Restricted Subsidiaries,
and “Restricted Company” means any of the foregoing.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interest of any
Restricted Company, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to the Company’s stockholders, partners or members (or the equivalent Persons
thereof). The amount expended in any Restricted Payment, if other than in cash,
will be deemed to be the fair market value of the relevant non-cash assets, as
determined in good faith by the board of directors of the Company and evidenced
by a board resolution.
     “Restricted Prepayment” has the meaning specified in Section 7.11.
     “Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary (including in any event each Designated Borrower).
     “Revaluation Date” means (a) with respect to any Loan, each of the
following: (i) each date of a Borrowing of a Eurocurrency Rate Loan denominated
in an Alternative Currency, (ii) each date of a continuation of a Eurocurrency
Rate Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by the L/C
Issuer under any Letter of Credit denominated in an Alternative Currency and
(iv) such additional dates as the Administrative Agent or the L/C Issuer shall
determine or the Required Lenders shall require.
     “Revolving Credit Borrowing” means a Multicurrency Revolving Credit
Borrowing or a US Dollar Revolving Credit Borrowing, as the context may require.
     “Revolving Credit Commitment” means Multicurrency Revolving Credit
Commitment or US Dollar Revolving Credit Commitment, as the context may require.
     “Revolving Credit Facility” means, collectively, the US Dollar Revolving
Credit Facility and the Multicurrency Revolving Credit Facility.
     “Revolving Credit Lender” means a Multicurrency Revolving Credit Lender or
a US Dollar Revolving Credit Lender, as the context may require.
     “Revolving Credit Loan” means any Multicurrency Revolving Credit Loan or
any US Dollar Revolving Credit Loan.

37



--------------------------------------------------------------------------------



 



     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.
     “Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Secured Hedging Obligations” has the meaning set forth in the Pledge
Agreement.
     “Secured Obligations” has the meaning specified in the Pledge Agreement.
     “Secured Parties” means, collectively, the Administrative Agent, the
Collateral Agent, the Lenders, the Hedge Banks, the holders of Cash Management
Obligations, the Supplemental Administrative Agent and each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.02.
     “Securitization Assets” means any accounts receivable, royalty or revenue
streams, other financial assets, proceeds and books, records and other related
assets incidental to the foregoing subject to a Securitization Financing.
     “Securitization Financing” has the meaning referred to in Section 7.03(v).
     “Securitization Vehicle” means one or more special purpose vehicles that
are, directly or indirectly, wholly-owned Subsidiaries of the Company and are
Persons organized for the limited purpose of entering into a Securitization
Financing by purchasing, or receiving by way of capital contributions, sale or
other transfer, assets from the Company and its Subsidiaries and obtaining
financing for such assets from third parties, and whose structure is designed to
insulate such vehicle from the credit risk of the Company.
     “Senior Notes” has the meaning specified in Section 7.03(y).
     “Senior Note Permitted Amount” means, at any time, the excess, if any, of
(a) $3,400,000,000 over (b) the sum of (x) the aggregate amount of the Specified
Term A-2 Loans established at or prior to such time pursuant to
Section 2.16(a)(ii) and (y) the aggregate amount of the additional Term
Commitments established at or prior to such time pursuant to Section 2.16(a)(i).
     “Senior Secured Leverage Ratio” means, as of any date of calculation
required pursuant to Section 2.16(a)(i), the ratio of (a) Total Secured
Indebtedness on such date of calculation to (b) Consolidated EBITDA of the
Consolidated Companies for the four fiscal quarter period ending most recently
prior to such date; provided that the amount of Total Secured Indebtedness
determined pursuant to clause (a) above at any date shall be reduced (i) by the
amount of any

38



--------------------------------------------------------------------------------



 



outstanding Swing Line Loans or Revolving Credit Loans drawn for the purpose of
card settlements within three Business Days prior to such calculation date, with
the Company certifying as to such amount and purpose) and (ii) in the case of
any such Indebtedness of a Majority-Owned Subsidiary, by an amount directly
proportional to the amount (if any) by which Consolidated EBITDA determined
pursuant to clause (b) above for such date was reduced (including through the
calculation of Consolidated Net Income) by the elimination of a minority
interest in such Majority-Owned Subsidiary owned by a Person other than a
Consolidated Company.
     “Series” means (a) when used with respect to Multicurrency Revolving Credit
Lenders, Multicurrency Revolving Credit Commitments or Multicurrency Revolving
Credit Loans, refers to whether such lenders, commitments or loans are (i) 2012
Multicurrency Revolving Credit Lenders, 2012 Multicurrency Revolving Credit
Commitments or 2012 Multicurrency Revolving Credit Loans or (ii) 2014
Multicurrency Revolving Credit Lenders, 2014 Multicurrency Revolving Credit
Commitments or 2014 Multicurrency Revolving Credit Loans, (b) when used with
respect to US Dollar Revolving Credit Lenders, US Dollar Revolving Credit
Commitments or US Dollar Revolving Credit Loans, refers to whether such lenders,
commitments or loans are (i) 2012 US Dollar Revolving Credit Lenders, 2012 US
Dollar Revolving Credit Commitments or 2012 US Dollar Revolving Credit Loans or
(ii) 2014 US Dollar Revolving Credit Lenders, 2014 US Dollar Revolving Credit
Commitments or 2014 US Dollar Revolving Credit Loans and (c) when used with
respect to Term A Lenders, Term A Commitments or Term A Loans, refers to whether
such lenders, commitments or loans are (i) Term A-1 Lenders, Term A-1
Commitments or Term A-1 Loans or (ii) Term A-2 Lenders, Term A-2 Commitments or
Term A-2 Loans.
     “Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
     “SPC” has the meaning specified in Section 11.07(i).
     “Specified Debt” has the meaning specified in the proviso to Section 7.03.
     “Specified Debt Test” has the meaning specified in the proviso to
Section 7.03.
     “Specified Disposition” means any sale, transfer or other disposition, or
series of related sales, transfers or other dispositions (other than (x) in the
ordinary course of business or (y) among Consolidated Companies), (a) that
involves assets comprising all or substantially all of an

39



--------------------------------------------------------------------------------



 



operating unit of a business or common Equity Interests of any Person, in each
case owned by any Restricted Company and (b) the total consideration in respect
of which exceeds $10,000,000.
     “Specified Non-Recourse Indebtedness” has the meaning set forth in
Section 7.03(f).
     “Specified Rate Loan” means a loan that bears interest at a rate per annum
equal to (a) the Federal Funds Rate plus the Applicable Margin specified for
2014 Multicurrency Revolving Credit Loans or (b) such other rate as may be
agreed between the Company and the Swing Line Lenders.
     “Specified Responsible Officer” means the chief executive officer,
president, chief operating officer, chief financial officer, treasurer, chief
accounting officer or chief legal officer of the Company.
     “Specified Term A-2 Loans” has the meaning set forth in
Section 2.16(a)(ii).
     “Specified Term A-2 Loan Permitted Amount” means, at any time, the excess,
if any of (a) $3,400,000,000 over (b) the sum of (x) the aggregate amount of the
Specified Term A-2 Loans established prior to such time pursuant to
Section 2.16(a)(ii), (y) the aggregate amount of the additional Term Commitments
established at or prior to such time pursuant to Section 2.16(a)(i) and (z) the
aggregate amount of the Senior Notes issued pursuant to Section 7.03(y) at or
prior to such time.
     “Specified Transaction” means, any Investment, Restricted Payment,
Restricted Prepayment, designation of an Unrestricted Subsidiary, or incurrence
of Indebtedness in respect of which compliance with the financial covenants set
forth in Section 7.10, or the Senior Secured Leverage Ratio, is by the terms of
this Agreement required to be calculated on a Pro Forma Basis, or any Specified
Disposition.
     “Spot Rate” for a currency means the rate determined by the Administrative
Agent or the L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or the L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.
     “Sterling” and “£” mean the lawful currency of the United Kingdom.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are

40



--------------------------------------------------------------------------------



 



at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.
     “Subsidiary Guarantor” has the meaning specified in Section 6.12(a).
     “Subsidiary Guaranty” means, collectively, the guaranty in respect of the
Guaranteed Obligations made by those Subsidiaries of the Company that are
Subsidiary Guarantors in favor of the Administrative Agent on behalf of the
Secured Parties, substantially in the form of Exhibit G, together with any other
guaranty and guaranty supplement delivered pursuant to Section 6.12.
     “Supplemental Administrative Agent” has the meaning specified in
Section 9.13 and “Supplemental Administrative Agents” shall have the
corresponding meaning.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward contracts, futures contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, repurchase agreements,
reverse repurchase agreements, sell buy backs and buy sell back agreements, and
securities lending and borrowing agreements or any other similar transactions or
any combination of any of the foregoing (including any options to enter into any
of the foregoing), whether or not any such transaction is governed by or subject
to any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement or related schedules, including any
such obligations or liabilities arising therefrom.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.
     “Swing Line Facility” means the revolving credit facility made available by
the Swing Line Lenders pursuant to Section 2.05.

41



--------------------------------------------------------------------------------



 



     “Swing Line Lender” means JPMCB or Bank of America in its capacity as
provider of Swing Line Loans, or any successor swing line lender hereunder.
     “Swing Line Loan” has the meaning specified in Section 2.05(a).
     “Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant
to Section 2.05(b), which, if in writing, shall be substantially in the form of
Exhibit C.
     “Swing Line Obligations” means, at any time, the aggregate principal amount
of all Swing Line Loans outstanding at such time.
     “Swing Line Sublimit” means an amount equal to $250,000,000. The Swing Line
Sublimit is part of, and not in addition to, the Multicurrency Revolving Credit
Facility.
     “Syndication Agent” means Bank of America, as syndication agent under this
Agreement.
     “TARGET Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.
     “Taxes” has the meaning specified in Section 3.01(a).
     “Term A Commitment” means each Term A-1 Commitment with respect to Term A-1
Lenders and each Term A-2 Commitment with respect to Term A-2 Lenders. The
initial aggregate amount of the Term A Commitments on the Original Closing Date
was $2,100,000,000.
     “Term A Lender” means any Term A-1 Lender or any Term A-2 Lender.
     “Term A Facility” means, collectively, the Term A-1 Facility and the Term
A-2 Facility.
     “Term A-1 Commitment” means, as to each Term A-1 Lender, its obligation to
make (or be deemed to make) a Tranche A-1 Loan on the Restatement Effective Date
in an amount equal to the amount of its Term Loan made pursuant to the Original
Credit Agreement outstanding immediately prior to the Restatement Effective Date
that are not converted into Term A-2 Loans on the Restatement Effective Date.
The initial aggregate amount of the Term A-1 Lenders’ Term A-1 Commitments on
the Restatement Effective Date is $396,759,748.35.
     “Term A-1 Lender” means, at any time, any Lender that has a Term A-1 Loan
at such time.
     “Term A-1 Loan” means a Loan made pursuant to Section 2.01(a) of the
Original Credit Agreement. The Term A-1 Loans are the Term Loans that were made
pursuant to the Original Credit Agreement outstanding immediately prior to the
Restatement Effective Date that were not converted into Term A-2 Loans on the
Restatement Effective Date.

42



--------------------------------------------------------------------------------



 



     “Term A-1 Facility” means, at any time, the aggregate amount of the Term
A-1 Loans at such time.
     “Term A-2 Commitment” means, as to each Term A-2 Lender, the commitment of
such Lender (a) to convert all or a portion of its existing Term A-1 Loan into a
Term A-2 Loan hereunder pursuant to the Amendment and Restatement Agreement or a
Conversion Agreement or (b) to provide a new Term A-2 Commitment under
Section 2.16 pursuant to a Commitment Increase and Joinder Agreement, as
applicable. The initial amount of each Term A-2 Lender’s Term A-2 Commitment on
the Restatement Effective Date is set forth on Schedule 2.01 under the caption
“Term A-2 Commitment.” The initial aggregate amount of the Term A-2 Lenders’
Term A-2 Commitments on the Restatement Effective Date (prior to giving effect
to any increases pursuant to Section 2.16) is $1,440,740,251.65, as such amount
may be adjusted from time to time pursuant to Section 2.16.
     “Term A-2 Facility” means, at any time, the aggregate amount of the Term
A-2 Commitments or Term A-2 Loans at such time.
     “Term A-2 Lender” means, at any time, any Lender that has a Term A-2
Commitment or a Term A-2 Loan at such time.
     “Term A-2 Loan” means a Loan made (or converted) pursuant to
Section 2.01(a) or 2.01(f).
     “Term B Loan Permitted Amount” means, at any time, the excess, if any, of
(a) $3,400,000,000, over (b) the sum of (x) the aggregate amount of the
Specified Term A-2 Loans established at or prior to such time pursuant to
Section 2.16(a)(ii), (y) the aggregate amount of the additional Term Commitments
established prior to such time pursuant to Section 2.16(a)(i) and (z) the
aggregate principal amount of the Senior Notes issued pursuant to
Section 7.03(y) at or prior to such time.
     “Term Borrowing” means a borrowing consisting of simultaneous Term Loans of
the same Type, the same Tranche and, in the case of Eurocurrency Rate Loans,
having the same Interest Period made by each of the Term Lenders of such Tranche
pursuant to Section 2.01(a) or 2.16.
     “Term Commitment” means, as to each Term Lender, its obligation to make (or
be deemed to make) a Term Loan to the Company pursuant to Section 2.01(a) in an
aggregate amount not to exceed the amount set forth opposite such Term Lender’s
name on Schedule 2.01 under the caption “Term A-1 Commitment” or “Term A-2
Commitment” or in the Assignment and Assumption or in a joinder agreement
described in Section 2.16 pursuant to which such Term Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
     “Term Facilities” means, collectively, (a) the Term A-1 Facility, (b) the
Term A-2 Facility and (c) with respect to any other Tranche of Term Loans,
(i) on or prior to the applicable funding date of such Tranche of Term Loans,
the aggregate amount of the Term Commitments of

43



--------------------------------------------------------------------------------



 



such Tranche at such time and (ii) thereafter, the aggregate principal amount of
the Term Loans of all Term Lenders of such Tranche outstanding at such time.
     “Term Lender” means, at any time, any Lender that has a Term Commitment or
Term Loans at such time.
     “Term Loan” means a Loan made (or deemed made) pursuant to Section 2.01(a)
or a term loan made pursuant to Section 2.16.
     “Term Note” means a promissory note of the Borrower payable to any Term
Lender or its registered assigns, in substantially the form of Exhibit D-1
hereto, evidencing the aggregate indebtedness of the Borrower to such Term
Lender resulting from the Term Loans made by such Term Lender.
     “Threshold Amount” means $150,000,000.
     “Total Assets” means, at any time with respect to any Person, the total
assets appearing on the most recently prepared consolidated balance sheet of
such Person as of the end of the most recent fiscal quarter of such Person for
which such balance sheet is available, prepared in accordance with GAAP.
     “Total Consolidated Assets” means, at any time, the total assets appearing
on the most recently prepared consolidated balance sheet of the Company and its
Consolidated Subsidiaries as of the end of the most recent fiscal quarter of the
Company and its Consolidated Subsidiaries for which such balance sheet is
available, prepared in accordance with GAAP.
     “Total Indebtedness” means, without duplication, (a) the aggregate
Outstanding Amount of all Loans, the aggregate undrawn amount of all outstanding
trade Letters of Credit and all Unreimbursed Amounts and (b) all other
Indebtedness of the Consolidated Companies of the type referred to in clauses
(a), (b) (but solely in respect of letters of credit and bankers’ acceptances,
and solely to the extent drawn and not yet reimbursed), (d), (e), (f) and (h) of
the definition thereof and all Guarantees of the Company and its Subsidiaries in
respect of such Indebtedness of any other Person, in each case other than
Specified Non-Recourse Indebtedness.
     “Total Secured Indebtedness” means, without duplication, (a) the aggregate
Outstanding Amount of all Loans, the aggregate undrawn amount of all outstanding
trade Letters of Credit and all Unreimbursed Amounts and (b) all other
Indebtedness of the Consolidated Companies of the type referred to in clauses
(a), (b) (but solely in respect of letters of credit and bankers’ acceptances,
and solely to the extent drawn and not yet reimbursed), (d), (e), (f) and (h) of
the definition thereof and all Guarantees of the Company and its Subsidiaries in
respect of such Indebtedness of any other Person, in each case (i) that is
secured by any asset of the Consolidated Companies and (ii) other than Specified
Non-Recourse Indebtedness.
     “Total Outstandings” means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.

44



--------------------------------------------------------------------------------



 



     “Total Revolving Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, all L/C Obligations, Bid Loans and Swing Line Loans.
     “Tranche” means (a) when used with respect to Revolving Credit Lenders,
Revolving Credit Commitments, Revolving Credit Loans or a Revolving Credit
Borrowing, refers to whether such lenders, commitments or loans (or loans
comprising such borrowing) are (i) Multicurrency Revolving Credit Lenders,
Multicurrency Revolving Credit Commitments or Multicurrency Revolving Credit
Loans or (ii) US Dollar Revolving Credit Lenders, US Dollar Revolving Credit
Commitments or US Dollar Revolving Credit Loans and (b) when used with respect
to Term Loans or Term Lenders, refers to whether such lenders, commitments or
loans (or loans comprising such borrowing) are (i) Term A Lenders, Term A
Commitments or Term A Loans or (ii) holders of any tranche of Additional Term
Loans, commitments of such holders in respect thereof or such Additional Term
Loans.
     “Transaction” means, collectively, (a) the execution, delivery and
performance by the Loan Parties of this Agreement and the Amendment and
Restatement Agreement, (b) the funding of Additional Term Loans pursuant to
Section 2.16(a)(i) and in accordance with the other applicable provisions of
Section 2.16, (c) the funding of the Senior Notes and the execution and delivery
by the applicable Consolidated Companies of the documentation associated
therewith and the performance of their obligations thereunder, (d) the
consummation of the share repurchase contemplated by Section 7.06(g) hereof and
the execution and delivery by the applicable Consolidated Companies of the
documentation associated therewith and the performance of their obligations
thereunder, (e) the repayment in full of the indebtedness outstanding under the
Metavante Credit Agreement and (f) the payment of the fees and expenses incurred
in connection with any of the foregoing.
     “Trigger Date” has the meaning specified in Section 7.10(a)(i).
     “Type” means (a) with respect to a Committed Loan, its character as a Base
Rate Loan or a Eurocurrency Rate Loan and (b) with respect to a Bid Loan, its
character as an Absolute Rate Loan or a Eurocurrency Margin Bid Loan.
     “US Dollar Revolving Credit Borrowing ” means a borrowing consisting of
simultaneous US Dollar Revolving Credit Loans of the same Type and, in the case
of Eurocurrency Rate Loans, having the same Interest Period made by each of the
US Dollar Revolving Credit Lenders pursuant to Section 2.01(b).
     “US Dollar Revolving Credit Commitment” means each 2012 US Dollar Revolving
Credit Commitment with respect to 2012 US Dollar Revolving Credit Lenders and
each 2014 US Dollar Revolving Credit Commitment with respect to 2014 US Dollar
Revolving Credit Lenders.
     “US Dollar Revolving Credit Facility” means, at any time, the aggregate
amount of the US Dollar Revolving Credit Commitments at such time.
     “US Dollar Revolving Credit Lender” means any 2012 US Dollar Revolving
Credit Lender and any 2014 US Dollar Revolving Credit Lender.

45



--------------------------------------------------------------------------------



 



     “US Dollar Revolving Credit Note” means a promissory note of the Company
payable to any US Dollar Revolving Credit Lender or its registered assigns, in
substantially the form of Exhibit D-2 hereto, evidencing the aggregate
indebtedness of the Company to such Revolving Credit Lender resulting from the
US Dollar Revolving Credit Loans made by such US Dollar Revolving Credit Lender.
     “U.S. Lender” has the meaning set forth in Section 11.16(b).
     “Uniform Commercial Code” means the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.
     “United States” and “U.S.” mean the United States of America.
     “Unreimbursed Amount” has the meaning set forth in Section 2.04(c)(i).
     “Unrestricted Subsidiary” means (a) each Subsidiary of the Company listed
on Schedule 1.01C and (b) any Subsidiary of the Company designated by the board
of directors of the Company as an Unrestricted Subsidiary pursuant to
Section 6.14 subsequent to the Restatement Effective Date (and continuing until
such time that such designation may be thereafter revoked by the Company).
     “Vault Cash Operations” means the vault cash or other arrangements pursuant
to which various financial institutions fund the cash requirements of automated
teller machines and cash access facilities operated by the Consolidated
Companies at customer locations.
     “Weighted Average Life to Maturity” means, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.
     “Working Capital” means, at any date, the excess of current assets of the
Company and its Subsidiaries on such date (excluding cash and Cash Equivalents)
over current liabilities of the Company and its Subsidiaries on such date
(excluding current liabilities in respect to Indebtedness), all determined on a
consolidated basis in accordance with GAAP.
     Section 1.02. Other Interpretive Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:
     (a) The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.

46



--------------------------------------------------------------------------------



 



     (b) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
     (c) Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
     (d) The term “including” is by way of example and not limitation.
     (e) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (f) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     Section 1.03. Accounting Terms. (a) All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations
pursuant to Section 7.10) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP, as in effect from time to time,
applied on a basis consistent (except for changes concurred in by the Company’s
independent public accountants) with the most recent audited consolidated
financial statements of the Company and its Subsidiaries delivered to the
Lenders pursuant to Section 6.01 or, prior to such delivery, the Historical
Financial Statements (as defined in the Original Credit Agreement) for the
fiscal year ended December 31, 2005.
     (b) If at any time any change in GAAP would affect the computation of any
financial ratio set forth in any Loan Document, and either the Company or the
Required Lenders shall so request, the Administrative Agent and the Company
shall negotiate in good faith to amend such ratio to preserve the original
intent thereof in light of such change in GAAP (subject to the approval of the
Required Lenders); provided that, until so amended, (i) such ratio shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Company shall provide to the Administrative Agent and the Lenders a
written reconciliation in form reasonably satisfactory to the Administrative
Agent, between calculations of such ratio made before and after giving effect to
such change in GAAP.
     (c) Notwithstanding anything to the contrary contained herein, financial
ratios and other financial calculations pursuant to this Agreement shall,
following any Specified Transaction, be calculated on a Pro Forma Basis until
the completion of four full fiscal quarters following such Specified
Transaction.
     Section 1.04. Rounding. Any financial ratios required to be maintained by
the Borrowers pursuant to this Agreement (or required to be satisfied in order
for a specific action to be permitted under this Agreement) shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which

47



--------------------------------------------------------------------------------



 



such ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).
     Section 1.05. References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
     Section 1.06. Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).
     Section 1.07. Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment or performance shall extend to the immediately succeeding Business
Day and such extension of time shall be reflected in computing interest or fees,
as the case may be; provided that, with respect to any payment of interest on or
principal of Eurocurrency Rate Loans, if such extension would cause any such
payment to be made in the next succeeding calendar month, such payment shall be
made on the immediately preceding Business Day.
     Section 1.08. Exchange Rates; Currency Equivalents. (a) The Administrative
Agent or the L/C Issuer, as applicable, shall determine the Spot Rates as of
each Revaluation Date to be used for calculating Dollar Equivalent amounts of
Credit Extensions and Outstanding Amounts denominated in Alternative Currencies.
Such Spot Rates shall become effective as of such Revaluation Date and shall be
the Spot Rates employed in converting any amounts between the applicable
currencies until the next Revaluation Date to occur. Except for purposes of
financial statements delivered by Loan Parties hereunder or calculating
financial covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent or the L/C Issuer, as applicable.
     (b) Wherever in this Agreement in connection with a Revolving Credit
Borrowing, conversion, continuation or prepayment of a Eurocurrency Rate
Revolving Credit Loan or the issuance, amendment or extension of a Letter of
Credit, an amount, such as a required minimum or multiple amount, is expressed
in Dollars, but such Revolving Credit Borrowing, Eurocurrency Rate Revolving
Credit Loan or Letter of Credit is denominated in an Alternative Currency, such
amount shall be the relevant Alternative Currency Equivalent of such Dollar
amount (rounded to the nearest unit of such Alternative Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent or the L/C
Issuer, as the case may be.
     Section 1.09. Additional Alternative Currencies. (a) The Company may from
time to time request that Eurocurrency Rate Revolving Credit Loans be made
and/or Letters of Credit be issued in a currency other than those specifically
listed in the definition of “Alternative

48



--------------------------------------------------------------------------------



 



Currency;” provided that such requested currency is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars. In the case of any such request with respect to the making of
Eurocurrency Rate Revolving Credit Loans, such request shall be subject to the
approval of the Administrative Agent and the Multicurrency Revolving Credit
Lenders; and in the case of any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and the L/C Issuer.
     (b) Any such request shall be made to the Administrative Agent not later
than 11:00 a.m., 15 Business Days prior to the date of the desired Credit
Extension (or such earlier time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
L/C Issuer, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Revolving Credit Loans, the Administrative Agent
shall promptly notify each Multicurrency Revolving Credit Lender thereof; and in
the case of any such request pertaining to Letters of Credit, the Administrative
Agent shall promptly notify the L/C Issuer thereof. Each Multicurrency Revolving
Credit Lender (in the case of any such request pertaining to Eurocurrency Rate
Revolving Credit Loans) or the L/C Issuer (in the case of a request pertaining
to Letters of Credit) shall notify the Administrative Agent, not later than
11:00 a.m., ten Business Days after receipt of such request whether it consents,
in its sole discretion, to the making of Eurocurrency Rate Revolving Credit
Loans or the issuance of Letters of Credit, as the case may be, in such
requested currency.
     (c) Any failure by a Multicurrency Revolving Credit Lender or the L/C
Issuer, as the case may be, to respond to such request within the time period
specified in the preceding sentence shall be deemed to be a refusal by such
Lender or the L/C Issuer, as the case may be, to permit Eurocurrency Rate
Revolving Credit Loans to be made or Letters of Credit to be issued in such
requested currency. If the Administrative Agent and all the Multicurrency
Revolving Credit Lenders consent to making Eurocurrency Rate Revolving Credit
Loans in such requested currency, the Administrative Agent shall so notify the
Company and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Committed Borrowings of
Eurocurrency Rate Revolving Credit Loans; and if the Administrative Agent and
the L/C Issuer consent to the issuance of Letters of Credit in such requested
currency, the Administrative Agent shall so notify the Company and such currency
shall thereupon be deemed for all purposes to be an Alternative Currency
hereunder for purposes of any Letter of Credit issuances. If the Administrative
Agent shall fail to obtain consent to any request for an additional currency
under this Section 1.06, the Administrative Agent shall promptly so notify the
Company, it being acknowledged and agreed that the Company shall be permitted to
create a subtranche of the Multicurrency Revolving Credit Facility in respect of
such currency pursuant to and in accordance with the last sentence of
Section 2.01(b).
ARTICLE 2
The Commitments and Credit Extensions
     Section 2.01. The Committed Loans. (a) The Term A Borrowings. Subject to
the terms and conditions set forth herein, and in the Amendment and Restatement
Agreement, (i) each

49



--------------------------------------------------------------------------------



 



Term A-1 Loan outstanding to the Company on the Restatement Effective Date that
is not converted into a Term A-2 Loan will remain outstanding as a Term A-1 Loan
and (ii) each Term A-2 Lender has severally agreed to convert all or a portion
of its existing Term A-1 Loans into, and the Indebtedness converted by such
converted Term A-1 Loan will remain outstanding as, a Term A-2 Loan on the
Restatement Effective Date in a principal amount equal to such Term A-2 Lender’s
Term A-2 Commitment. Amounts borrowed under this Section 2.01(a) and repaid or
prepaid may not be reborrowed. Term Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein.
     (b) The Revolving Credit Borrowings. Subject to the terms and conditions
set forth herein, (i) each US Dollar Revolving Credit Lender severally agrees to
make loans to the Company in Dollars from time to time, on any Business Day
until the Maturity Date applicable to such Lender’s US Dollar Revolving Credit
Commitment, in an aggregate amount not to exceed at any time outstanding the
amount of such Lender’s US Dollar Revolving Credit Commitment, and (ii) each
Multicurrency Revolving Credit Lender severally agrees to make loans to the
Borrowers in Dollars or in one or more Alternative Currencies from time to time,
on any Business Day until the Maturity Date applicable to such Lender’s
Multicurrency Revolving Credit Commitment, in an aggregate amount not to exceed
at any time outstanding the amount of such Lender’s Multicurrency Revolving
Credit Commitment; provided that after giving effect to any Multicurrency
Revolving Credit Borrowing, (x) the Multicurrency Revolving Outstandings of any
Lender shall not exceed such Lender’s Multicurrency Revolving Credit Commitment,
(y) the aggregate Outstanding Amount of all Multicurrency Revolving Credit Loans
denominated in Australian Dollars, plus the Outstanding Amount of all L/C
Obligations denominated in Australian Dollars shall not exceed the Australian
Dollar Sublimit and (z) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Credit Commitments. Within the limits of each Lender’s
Revolving Credit Commitment, and subject to the other terms and conditions
hereof, a Borrower may borrow under this Section 2.01(b), prepay under
Section 2.06 and reborrow under this Section 2.01(b). Revolving Credit Loans may
be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.
Notwithstanding the foregoing, in the event the Borrowers desire to make a
Revolving Credit Borrowing in a currency other than Dollars or an Alternative
Currency and some, but not all, of the Multicurrency Revolving Credit Lenders
are willing to fund such Borrowing in the Borrowers’ desired currency, the
Borrowers shall be permitted, with the reasonable consent of the Administrative
Agent, to create a subtranche of the Multicurrency Revolving Credit Facility in
which only Multicurrency Revolving Credit Lenders willing to fund in the desired
currency (each, an “Additional Alternative Currency”) shall participate, and
with respect to such subtranche, such Additional Alternative Currency shall be
deemed to be an Alternative Currency for all purposes hereof. Each Multicurrency
Revolving Credit Lender may, at its option, make any Multicurrency Revolving
Credit Loan denominated in an Alternative Currency available to any Designated
Borrower that is a Foreign Subsidiary by causing any foreign or domestic branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect the obligation of such Designated Borrower to repay
such Loan in accordance with the terms of this Agreement.
     (c) US Dollar Revolving Credit Loans. All US Dollar Revolving Credit Loans
will be made by all US Dollar Revolving Credit Lenders (including both 2012 US
Dollar Revolving

50



--------------------------------------------------------------------------------



 



Credit Lenders and 2014 US Dollar Revolving Credit Lenders) in accordance with
their Pro Rata Share of the US Dollar Revolving Credit Facility until the 2012
Maturity Date; thereafter, all US Dollar Revolving Credit Loans will be made by
the 2014 US Dollar Revolving Credit Lenders in accordance with their Pro Rata
Share of the US Dollar Revolving Credit Facility until the 2014 Maturity Date.
     (d) Multicurrency Revolving Credit Loans. All Multicurrency Revolving
Credit Loans will be made by all Multicurrency Revolving Credit Lenders
(including both 2012 Multicurrency Revolving Credit Lenders and 2014
Multicurrency Revolving Credit Lenders) in accordance with their Pro Rata Share
of the Multicurrency Revolving Credit Facility until the 2012 Maturity Date;
thereafter, all Multicurrency Revolving Credit Loans will be made by the 2014
Multicurrency Revolving Credit Lenders in accordance with their Pro Rata Share
of the Multicurrency Revolving Credit Facility until the 2014 Maturity Date.
     (e) Outstanding Revolving Credit Loans and Letters of Credit. All Revolving
Credit Loans and Letters of Credit outstanding under the Original Credit
Agreement on the Restatement Effective Date shall remain outstanding hereunder
on the terms set forth herein.
     (f) Additional Conversions of Term A-1 Loans.
     (i) At any time after the Restatement Effective Date, the Company may
request that any Term A-1 Lender convert all or a portion of its Term A-1 Loans
into Term A-2 Loans. Any Term A-1 Lender wishing to agree to such conversion
shall deliver to the Administrative Agent a duly completed Conversion Agreement.
Upon the acceptance by the Administrative Agent and the Company of such
Conversion Agreement, the Term A-1 Loans of such Tranche A-1 Lender specified
therein shall be converted into an equal principal amount of Term A-2 Loans.
     (ii) The initial Interest Period applicable to each Term A-2 Loan resulting
from the conversion of a Term A-1 Loan pursuant to clause (i) above that is a
Eurocurrency Loan shall be the then-current Interest Period applicable to the
Term A-1 Loan from which it is converted with no conversion into a different
Interest Period, payment or prepayment of such Term A-1 Loan being deemed to
have occurred solely due to such conversion.
     (iii) On a quarterly basis, the Administrative Agent shall notify the
Lenders of the aggregate amount of Term A-1 Loans that have been converted into
Term A-2 Loans pursuant to this Section 2.01(f) during the preceding quarter.
     (g) Additional Extensions of 2012 Revolving Credit Commitments.
     (i) At any time after the Restatement Effective Date, the Company may
request that any 2012 Multicurrency Revolving Credit Lender or any 2012 US
Dollar Revolving Credit Lender extend the Maturity Date applicable to such 2012
Multicurrency Revolving Credit Lender’s 2012 Multicurrency Revolving Credit
Commitments or to such 2012 US Dollar Revolving Credit Lender’s 2012 US Dollar
Revolving Credit Commitments to the 2014 Maturity Date. Any 2012 Multicurrency
Revolving Credit

51



--------------------------------------------------------------------------------



 



Lender or any 2012 US Dollar Revolving Credit Lender wishing to agree to such
extension shall deliver to the Administrative Agent and the Company a duly
completed Extension Agreement. Upon the acceptance by the Administrative Agent
and the Company of such Extension Agreement, the Maturity Date applicable to the
2012 Multicurrency Revolving Credit Commitments of such 2012 Multicurrency
Revolving Credit Lender or the 2012 US Dollar Revolving Credit Commitments of
such 2012 US Dollar Revolving Credit Lender, in each case, specified in such
Extension Agreement shall, effective on the effective date of such Extension
Agreement, be extended until the 2014 Maturity Date.
     (ii) Each Lender that agrees to extend the Maturity Date applicable to its
Loans pursuant to this Section 2.01(g) shall automatically be, from the
effective date of such extension, deemed to be a 2014 Multicurrency Revolving
Credit Lender, or a 2014 US Dollar Revolving Credit Lender, as applicable and
such Lender’s Loans and Commitments shall, solely to the extent that such Lender
has extended the Maturity Date applicable to its 2012 Multicurrency Revolving
Credit Loans or 2012 US Dollar Revolving Credit Loans to the 2014 Maturity Date
be deemed to be 2014 Multicurrency Revolving Credit Loans and a 2014
Multicurrency Revolving Credit Commitment or 2014 US Dollar Revolving Credit
Loans and a 2014 US Dollar Revolving Credit Commitment, respectively, for all
purposes of this Agreement.
     (h) Conversion of Certain Revolving Credit Loans to LCPI Loans. As of the
Restatement Effective Date, all of the outstanding Revolving Credit Loans held
by LCPI, which Revolving Credit Loans have an aggregate principal amount
immediately prior to the Restatement Effective Date of $1,877,551.02, shall be
converted into a new Class of Loans payable in full on the 2014 Maturity Date
(such new Loans, collectively, the “LCPI Loans”). From and after the Restatement
Effective Date, (i) the LCPI Loans shall not be Revolving Credit Loans and
(ii) the holders of the LCPI Loans (whether LCPI or any other Person) shall be
LCPI Loan Lenders and not Revolving Credit Lenders. On the Restatement Effective
Date, all LCPI Loans shall consist of LCPI Loans of the same Type and may, at
the option of the Borrowers, be maintained as, and/or converted into or
continued as, Base Rate Loans or Eurocurrency Rate Loans. Once prepaid or
repaid, LCPI Loans may not be reborrowed.
     Section 2.02. Borrowings, Conversions and Continuations of Committed Loans.
(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans, Revolving Credit Loans or LCPI Loans from one Type to the other, and
each continuation of Eurocurrency Rate Committed Loans shall be made upon the
Company’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than (i) 1:00 p.m. three Business Days prior to the requested date of any
Borrowing of Eurocurrency Rate Committed Loans denominated in Dollars,
continuation of Eurocurrency Rate Committed Loans denominated in Dollars or any
conversion of Base Rate Committed Loans to Eurocurrency Rate Committed Loans
denominated in Dollars, (ii) 1:00 p.m. four Business Days prior to the requested
date of any Borrowing or continuation of Eurocurrency Rate Committed Loans
denominated in Alternative Currencies, and (iii) 12:00 p.m. on the requested
date of any Borrowing of Base Rate Committed Loans. Each telephonic notice by
the Company pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed

52



--------------------------------------------------------------------------------



 



by a Responsible Officer of the Company. Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Committed Loans shall be in a principal amount
of $1,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.04(c)(i) and 2.05(c)(i), each Committed Borrowing of or
conversion to Base Rate Committed Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Committed Loan
Notice (whether telephonic or written) shall specify (i) whether the Company is
requesting a Term Borrowing, a Revolving Credit Borrowing, a conversion of Term
Loans, Revolving Credit Loans or LCPI Loans from one Type to the other, or a
continuation of Eurocurrency Rate Committed Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or which
existing Term Loans, Revolving Credit Loans or LCPI Loans are to be converted,
(v) if applicable, the duration of the Interest Period with respect thereto,
(vi) in the case of a Revolving Credit Borrowing, the relevant currency and
(vii) if applicable, the Designated Borrower. If the Company fails to specify a
currency in a Committed Loan Notice requesting a Borrowing, then the Committed
Loans so requested shall be made in Dollars. If the Company fails to specify a
Type of Loan in a Committed Loan Notice or fails to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans,
Revolving Credit Loans or LCPI Loans shall be made as, or converted to, a
Eurocurrency Rate Committed Loan with an Interest Period of one month (subject
to the definition of Interest Period). Any such automatic conversion to
Eurocurrency Rate Committed Loans with an Interest Period of one month shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If a Borrower requests a Borrowing
of, conversion to, or continuation of Eurocurrency Rate Committed Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. No Committed Loan may
be converted into or continued as a Committed Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Committed
Loan and reborrowed in the other currency.
     (b) Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Appropriate Lender of the amount (and currency) of
its Pro Rata Share of the applicable Class and Tranche (and Series, if
applicable) of Loans, and if no timely notice of a conversion or continuation is
provided by the Company, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Eurocurrency Rate Loans with an
Interest Period of 1 month or continuation described in Section 2.02(a). In the
case of each Committed Borrowing, each Appropriate Lender shall make the amount
of its Committed Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office for the applicable currency not later than
1:00 p.m., in the case of any Committed Loan denominated in Dollars, and not
later than the Applicable Time specified by the Administrative Agent in the case
of any Committed Loan in an Alternative Currency, in each case on the Business
Day specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the relevant Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of the relevant
Borrower on the books of JPMCB with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to

53



--------------------------------------------------------------------------------



 



the Administrative Agent by the Company; provided that if, on the date the
Committed Loan Notice with respect to such Borrowing is given by the Company,
there are Swing Line Loans or L/C Borrowings outstanding, then the proceeds of
such Borrowing denominated in Dollars shall be applied, first, to the payment in
full of any such L/C Borrowings, second, to the payment in full of any such
Swing Line Loans, and third, to the relevant Borrower as provided above.
     (c) Except as otherwise provided herein, a Eurocurrency Rate Committed Loan
may be continued or converted only on the last day of an Interest Period for
such Eurocurrency Rate Committed Loan unless the relevant Borrower pays the
amount due, if any, under Section 3.07 in connection therewith. During the
existence of an Event of Default, the Administrative Agent or the Required
Lenders may require that no Loans may be converted to or continued as
Eurocurrency Rate Loans.
     (d) The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Committed Loans upon determination of such interest rate. The determination
of the Eurocurrency Rate by the Administrative Agent shall be conclusive in the
absence of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Company and the Lenders of any change in
JPMCB’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.
     (e) After giving effect to all Term Borrowings, all Revolving Credit
Borrowings, all conversions of Term Loans, Revolving Credit Loans or LCPI Loans
from one Type to the other, and all continuations of Term Loans, Revolving
Credit Loans or LCPI Loans as the same Type, there shall not be more than 20
Interest Periods in effect with respect to Committed Loans.
     (f) The failure of any Lender to make the Committed Loan to be made by it
as part of any Borrowing shall not relieve any other Lender of its obligation,
if any, hereunder to make its Committed Loan on the date of such Borrowing, but
no Lender shall be responsible for the failure of any other Lender to make the
Committed Loan to be made by such other Lender on the date of any Borrowing.
     Section 2.03. Bid Loans. (a) General. Subject to the terms and conditions
set forth herein, each Revolving Credit Lender agrees that the Company may from
time to time request the Revolving Credit Lenders of any Tranche or both
Tranches to submit offers to make loans (each such loan, a “Bid Loan”) to the
Company prior to the 2014 Maturity Date pursuant to this Section 2.03; provided,
however, that after giving effect to any Bid Borrowing, the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Credit Commitments.
     (b) Requesting Competitive Bids. The Company may request the submission of
Competitive Bids by delivering a Bid Request to the Administrative Agent not
later than 12:00 noon (i) one Business Day prior to the requested date of any
Bid Borrowing that is to consist of Absolute Rate Loans, or (ii) four Business
Days prior to the requested date of any Bid Borrowing that is to consist of
Eurocurrency Margin Bid Loans. Each Bid Request shall specify (i) the requested
date of the Bid Borrowing (which shall be a Business Day), (ii) the aggregate
principal amount of Bid Loans requested (which must be $10,000,000 or a whole
multiple of $1,000,000 in excess thereof), (iii) the Type of Bid Loans
requested, (iv) the requested currency and (v) the

54



--------------------------------------------------------------------------------



 



duration of the Interest Period with respect thereto, and shall be signed by a
Responsible Officer of the Company. No Bid Request shall contain a request for
(i) more than one Type of Bid Loan or (ii) Bid Loans having more than three
different Interest Periods. Unless the Administrative Agent otherwise agrees in
its sole and absolute discretion, the Company may not submit a Bid Request if it
has submitted another Bid Request within the prior five Business Days.
     (c) Submitting Competitive Bids.
     (i) The Administrative Agent shall promptly notify each Revolving Credit
Lender of each Bid Request received by it from the Company and the contents of
such Bid Request.
     (ii) Each Revolving Credit Lender may (but shall have no obligation to)
submit a Competitive Bid containing an offer to make one or more Bid Loans in
response to such Bid Request. Such Competitive Bid must be delivered to the
Administrative Agent not later than 10:30 a.m. (A) on the requested date of any
Bid Borrowing that is to consist of Absolute Rate Loans, and (B) three Business
Days prior to the requested date of any Bid Borrowing that is to consist of
Eurocurrency Margin Bid Loans; provided, however, that any Competitive Bid
submitted by JPMCB in its capacity as a Revolving Credit Lender in response to
any Bid Request must be submitted to the Administrative Agent not later than
10:15 a.m. on the date on which Competitive Bids are required to be delivered by
the other Lenders in response to such Bid Request. Each Competitive Bid shall
specify (A) the proposed date of the Bid Borrowing; (B) the principal amount of
each Bid Loan for which such Competitive Bid is being made, which principal
amount (x) may be equal to, greater than or less than the Commitment of the
bidding Lender, (y) must be $5,000,000 or a whole multiple of $1,000,000 in
excess thereof, and (z) may not exceed the principal amount of Bid Loans for
which Competitive Bids were requested; (C) if the proposed Bid Borrowing is to
consist of Absolute Rate Bid Loans, the Absolute Rate offered for each such Bid
Loan and the Interest Period applicable thereto; (D) the proposed currency of
each Bid Loan; (E) if the proposed Bid Borrowing is to consist of Eurocurrency
Margin Bid Loans, the Eurocurrency Bid Margin with respect to each such
Eurocurrency Margin Bid Loan and the Interest Period applicable thereto; and
(F) the identity of the bidding Lender.
     (iii) Any Competitive Bid shall be disregarded if it (A) is received after
the applicable time specified in clause (ii) above, (B) is not substantially in
the form of a Competitive Bid as specified herein, (C) contains qualifying,
conditional or similar language, (D) proposes terms other than or in addition to
those set forth in the applicable Bid Request, or (E) is otherwise not
responsive to such Bid Request. Any Revolving Credit Lender may correct a
Competitive Bid containing a manifest error by submitting a corrected
Competitive Bid (identified as such) not later than the applicable time required
for submission of Competitive Bids. Any such submission of a corrected
Competitive Bid shall constitute a revocation of the Competitive Bid that
contained the manifest error. The Administrative Agent may, but shall not be
required to, notify any Revolving Credit Lender of any manifest error it detects
in such Lender’s Competitive Bid.

55



--------------------------------------------------------------------------------



 



     (iv) Subject only to the provisions of Sections 3.02, 3.03 and 4.01 and
clause (iii) above, each Competitive Bid shall be irrevocable.
     (d) Notice to Company of Competitive Bids. Not later than 11:00 a.m. (i) on
the requested date of any Bid Borrowing that is to consist of Absolute Rate
Loans, or (ii) three Business Days prior to the requested date of any Bid
Borrowing that is to consist of Eurocurrency Margin Bid Loans, the
Administrative Agent shall notify the Company of the identity of each Lender
that has submitted a Competitive Bid that complies with Section 2.03(c) and of
the terms of the offers contained in each such Competitive Bid.
     (e) Acceptance of Competitive Bids. Not later than 12:00 p.m. (x) on the
requested date of any Bid Borrowing that is to consist of Absolute Rate Loans,
and (y) three Business Days prior to the requested date of any Bid Borrowing
that is to consist of Eurocurrency Margin Bid Loans, the Company shall notify
the Administrative Agent of its acceptance or rejection of the offers notified
to it pursuant to Section 2.03(d). The Company shall be under no obligation to
accept any Competitive Bid and may choose to reject all Competitive Bids. In the
case of acceptance, such notice shall specify the aggregate principal amount of
Competitive Bids for each Interest Period that is accepted. The Company may
accept any Competitive Bid in whole or in part; provided that:
     (i) the aggregate principal amount of each Bid Borrowing may not exceed the
applicable amount set forth in the related Bid Request;
     (ii) the principal amount of each Bid Loan must be $5,000,000 or a whole
multiple of $1,000,000 in excess thereof;
     (iii) the acceptance of offers may be made only on the basis of ascending
Absolute Rates or Eurocurrency Bid Margins within each Interest Period; and
     (iv) the Company may not accept any offer regarding which the
Administrative Agent has notified the Company that such offer is either (a) of
the type described in Section 2.03(c)(iii) or (b) otherwise fails to comply with
the requirements hereof.
     (f) Procedure for Identical Bids. If two or more Lenders have submitted
Competitive Bids at the same Absolute Rate or Eurocurrency Bid Margin, as the
case may be, for the same Interest Period, and the result of accepting all of
such Competitive Bids in whole (together with any other Competitive Bids at
lower Absolute Rates or Eurocurrency Bid Margins, as the case may be, accepted
for such Interest Period in conformity with the requirements of Section
2.03(e)(iii)) would be to cause the aggregate outstanding principal amount of
the applicable Bid Borrowing to exceed the amount specified therefor in the
related Bid Request, then, unless otherwise agreed by the Company, the
Administrative Agent and such Lenders, such Competitive Bids shall be accepted
as nearly as possible in proportion to the amount offered by each such Lender in
respect of such Interest Period, with such accepted amounts being rounded to the
nearest whole multiple of $1,000,000.

56



--------------------------------------------------------------------------------



 



     (g) Notice to Lenders of Acceptance or Rejection of Bids. The
Administrative Agent shall promptly notify each Lender having submitted a
Competitive Bid whether or not its offer has been accepted and, if its offer has
been accepted, of the amount of the Bid Loan or Bid Loans to be made by it on
the date of the applicable Bid Borrowing. Any Competitive Bid or portion thereof
that is not accepted by the Company by the applicable time specified in
Section 2.03(e) shall be deemed rejected.
     (h) Notice of Eurocurrency Rate. If any Bid Borrowing is to consist of
Eurocurrency Margin Loans, the Administrative Agent shall determine the
Eurocurrency Rate for the relevant Interest Period, and promptly after making
such determination, shall notify the Company and the Lenders that will be
participating in such Bid Borrowing of such Eurocurrency Rate.
     (i) Funding of Bid Loans. Each Lender that has received notice pursuant to
Section 2.03(g) that all or a portion of its Competitive Bid has been accepted
by the Company shall make the amount of its Bid Loan(s) available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the date of the requested Bid
Borrowing. Upon satisfaction of the applicable conditions set forth in
Section 4.02, the Administrative Agent shall make all funds so received
available to the Company in like funds as received by the Administrative Agent.
     (j) Notice of Range of Bids. After each Competitive Bid auction pursuant to
this Section 2.03, the Administrative Agent shall notify each Lender that
submitted a Competitive Bid in such auction of the ranges of bids submitted
(without the bidder’s name) and accepted for each Bid Loan and the aggregate
amount of each Bid Borrowing.
     Section 2.04. Letters of Credit. (a) The Letter of Credit Commitment.
(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the other Multicurrency Revolving
Credit Lenders set forth in this Section 2.04, (1) from time to time on any
Business Day during the period from the Original Closing Date until the Letter
of Credit Expiration Date, to issue Letters of Credit denominated in Dollars or
in one or more Alternative Currencies for the account of the relevant Borrower
and to amend or renew Letters of Credit previously issued by it, in accordance
with Section 2.04(b), and (2) to honor drafts under the Letters of Credit; and
(B) the Multicurrency Revolving Credit Lenders severally agree to participate in
Letters of Credit issued for the account of the relevant Borrower; provided that
the L/C Issuer shall not be obligated to make any L/C Credit Extension with
respect to any Letter of Credit, and no Lender shall be obligated to participate
in any Letter of Credit if as of the date of such L/C Credit Extension or after
giving effect thereto, (w) the Total Revolving Outstandings would exceed the
Aggregate Revolving Credit Commitments, (x) the Multicurrency Revolving
Outstandings of any Lender would exceed such Lender’s Multicurrency Revolving
Credit Commitment, (y) the Outstanding Amount of the L/C Obligations would
exceed the Letter of Credit Sublimit or (z) the aggregate Outstanding Amount of
all Multicurrency Revolving Credit Loans denominated in Australian Dollars, plus
the Outstanding Amount of all L/C Obligations denominated in Australian Dollars
would exceed the Australian Dollar Sublimit. Within the foregoing limits, and
subject to the terms and conditions hereof, the Borrowers’ ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrowers may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.

57



--------------------------------------------------------------------------------



 



     (ii) The L/C Issuer shall be under no obligation to issue any Letter of
Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Original Closing Date, or shall impose upon the L/C Issuer
any unreimbursed loss, cost or expense which was not applicable on the Original
Closing Date and which, in each case, the L/C Issuer in good faith deems
material to it;
     (B) subject to Section 2.04(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last renewal, unless the Multicurrency Revolving Credit Lenders (other than
any Multicurrency Revolving Credit Lender that is a Defaulting Lender) have
approved such expiry date;
     (C) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Multicurrency Revolving
Credit Lenders (other than any Multicurrency Revolving Credit Lender that is a
Defaulting Lender) have approved such expiry date; or
     (D) the issuance of such Letter of Credit would violate any Laws or one or
more policies of the L/C Issuer.
     (iii) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Renewal Letters of Credit. (i) Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Company delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Company. Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 1:00 p.m. at least two
Business Days prior to the proposed issuance date or date of amendment, as the
case may be, or such later date and time as the L/C Issuer may agree in a
particular instance in its sole discretion. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing

58



--------------------------------------------------------------------------------



 



thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as the
L/C Issuer may reasonably request. In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the L/C Issuer: (1) the
Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the L/C Issuer may reasonably request. In the event
that any Letter of Credit Application includes representations and warranties,
covenants and/or events of default that do not contain the materiality
qualifiers, exceptions or thresholds that are applicable to the analogous
provisions of this Agreement or other Loan Documents, or are otherwise more
restrictive, the relevant qualifiers, exceptions and thresholds contained herein
shall be incorporated therein or, to the extent more restrictive, shall be
deemed for purposes of such Letter of Credit Application to be the same as the
analogous provisions herein.
     (ii) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Company and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof (such confirmation to
be promptly provided by the Administrative Agent), then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the relevant Borrower or enter into the
applicable amendment, as the case may be. Immediately upon the issuance of each
Letter of Credit, each Multicurrency Revolving Credit Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Lender’s Pro Rata Share times the amount of such Letter of
Credit.
     (iii) If the Company so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic renewal provisions (each, an
“Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter of
Credit must permit the L/C Issuer to prevent any such renewal at least once in
each twelve month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Company shall not be required to make a specific request to
the L/C Issuer for any such renewal. Once an Auto-Renewal Letter of Credit has
been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the renewal of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided that the L/C Issuer shall not permit any such renewal if (A) the L/C
Issuer has determined that it would have no obligation at such time to issue
such Letter of Credit in its renewed form under the terms hereof (by reason of
the provisions of Section 2.04(a)(ii) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
five Business Days

59



--------------------------------------------------------------------------------



 



before the Nonrenewal Notice Date from the Administrative Agent, any
Multicurrency Revolving Credit Lender or the Company that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied.
     (iv) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
     (c) Drawings and Reimbursements; Funding of Participations. (i) Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the L/C Issuer shall notify the Company and the
Administrative Agent thereof. In the case of a Letter of Credit denominated in
an Alternative Currency, the relevant Borrower shall reimburse the L/C Issuer in
such Alternative Currency, unless (A) the L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Company shall have notified the L/C Issuer promptly following receipt of the
notice of drawing that the relevant Borrower will reimburse the L/C Issuer in
Dollars. In the case of any such reimbursement in Dollars of a drawing under a
Letter of Credit denominated in an Alternative Currency, the L/C Issuer shall
notify the Company of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than 3:00 p.m. on the
date of any payment by the L/C Issuer under a Letter of Credit to be reimbursed
in Dollars, or the Applicable Time on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the Company shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency; provided that if notice of such drawing is not provided to
the Company prior to 1:00 p.m. on the Honor Date, then the relevant Borrower
shall reimburse the L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing and in the applicable currency on the next
succeeding Business Day and such extension of time shall be reflected in
computing fees in respect of any such Letter of Credit. If the relevant Borrower
fails to so reimburse the L/C Issuer by such time, the Administrative Agent
shall promptly notify each Multicurrency Revolving Credit Lender of the Honor
Date, the amount of the unreimbursed drawing (expressed in Dollars in the amount
of the Dollar Equivalent thereof in the case of a Letter of Credit denominated
in an Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Multicurrency Revolving Credit Lender’s Pro Rata Share thereof. In such event,
the Company shall be deemed to have requested a Revolving Credit Borrowing of
Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02(a) for the principal amount of Base Rate Loans but subject to the
amount of the unutilized portion of the Revolving Credit Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice). Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.04(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
     (ii) Each Multicurrency Revolving Credit Lender (including the Lender
acting as L/C Issuer) shall upon any notice pursuant to Section 2.04(c)(i) make
funds available

60



--------------------------------------------------------------------------------



 



to the Administrative Agent for the account of the L/C Issuer at the
Administrative Agent’s Office for Dollar-denominated payments in an amount equal
to its Pro Rata Share of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.04(c)(iii), each Multicurrency Revolving
Credit Lender that so makes funds available shall be deemed to have made a Base
Rate Loan to the Company in such amount. The Administrative Agent shall remit
the funds so received to the L/C Issuer in Dollars.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Revolving Credit Borrowing of Base Rate Loans, the Company shall be deemed
to have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Multicurrency Revolving Credit Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.04(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.04.
     (iv) Until each Multicurrency Revolving Credit Lender funds its Revolving
Credit Loan or L/C Advance pursuant to this Section 2.04(c) to reimburse the L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Lender’s Pro Rata Share of such amount shall be solely for the account of
the L/C Issuer.
     (v) Each Multicurrency Revolving Credit Lender’s obligation to make
Revolving Credit Loans or L/C Advances to reimburse the L/C Issuer for amounts
drawn under Letters of Credit, as contemplated by this Section 2.04(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the L/C Issuer, the Borrowers or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default; or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided that each Multicurrency Revolving Credit Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by a
Borrower of a Committed Loan Notice ). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of any Borrower to reimburse the L/C
Issuer for the amount of any payment made by the L/C Issuer under any Letter of
Credit, together with interest as provided herein.
     (vi) If any Multicurrency Revolving Credit Lender fails to make available
to the Administrative Agent for the account of the L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(ii), the L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. If such Lender pays such amount

61



--------------------------------------------------------------------------------



 



(with interest as aforesaid), the amount so paid shall constitute such Lender’s
Committed Loan included in the relevant Committed Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be. A certificate of the
L/C Issuer submitted to any Multicurrency Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.04(c)(vi) shall be conclusive absent manifest error.
     (d) Repayment of Participations. (i) If, at any time after the L/C Issuer
has made a payment under any Letter of Credit and has received from any
Multicurrency Revolving Credit Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.04(c), the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from a Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Pro Rata Share thereof in Dollars and in the same funds as those received by
the Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned under
any of the circumstances described in Section 11.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Multicurrency
Revolving Credit Lender shall pay to the Administrative Agent for the account of
the L/C Issuer its Pro Rata Share thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect.
     (e) Obligations Absolute. The obligation of the Borrowers to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that any Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

62



--------------------------------------------------------------------------------



 



     (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
     (v) any release or amendment or waiver of or consent to departure from the
Guaranty or any other guarantee, for all or any of the Obligations of the
Borrowers in respect of such Letter of Credit;
     (vi) any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to a Borrower or in the
relevant currency markets generally; or
     (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrowers;
provided that the foregoing shall not excuse the L/C Issuer from liability to
the Borrowers to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrowers to the extent
permitted by applicable law) suffered by the Borrowers that are caused by the
L/C Issuer’s gross negligence or willful misconduct. The Borrowers shall
promptly examine a copy of each Letter of Credit and each amendment thereto that
is delivered to it and, in the event of any claim of noncompliance with the
relevant Borrower’s instructions or other irregularity, such Borrower will
promptly notify the L/C Issuer. The Borrowers shall be conclusively deemed to
have waived any such claim against the L/C Issuer and its correspondents unless
such notice is given as aforesaid.
     (f) Role of L/C Issuer. Each Lender and the Borrowers agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrowers hereby assume all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrowers from
pursuing such rights and remedies as it may have against the beneficiary or
transferee at Law or under this Agreement or any other agreement. None of the
L/C Issuer, any Agent-Related Person, nor any of the respective correspondents,
participants or assignees of the L/C Issuer, shall be liable or responsible for
any of the matters described in

63



--------------------------------------------------------------------------------



 



clauses (i) through (vii) of Section 2.04(e); provided that anything in such
clauses to the contrary notwithstanding, the Borrowers may have a claim against
the L/C Issuer, and the L/C Issuer may be liable to the Borrowers, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by a Borrower which such Borrower proves were caused
by the L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s
willful or grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
     (g) Cash Collateral. Upon the request of the Administrative Agent, (i) if
the L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing and the conditions
set forth in Section 4.02 to a Revolving Credit Borrowing cannot then be met, or
(ii) if, as of the Letter of Credit Expiration Date, any Letter of Credit may
for any reason remain outstanding and partially or wholly undrawn, the relevant
Borrower shall, within three Business Days, Cash Collateralize the then
Outstanding Amount of all L/C Obligations (in an amount equal to such
Outstanding Amount determined as of the date of such L/C Borrowing or the Letter
of Credit Expiration Date, as the case may be) or, in the case of clause (ii),
provide a back-to-back letter of credit in a face amount at least equal to the
then undrawn amount of such Letter of Credit from an issuer and in form and
substance reasonably satisfactory to the L/C Issuer. Unless at the option of the
Company, Cash Collateral was deposited in the foreign currency in which the
applicable Letter of Credit was issued, the Administrative Agent may, at any
time and from time to time after the initial deposit of Cash Collateral, request
that additional Cash Collateral be provided in order to protect against the
results of exchange rate fluctuations. For purposes hereof, “Cash Collateralize”
means to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the L/C Issuer and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances (“Cash Collateral”) pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders). Derivatives of such term have corresponding meanings. Cash
Collateral shall be maintained in a Cash Collateral Account. If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than rights or claims of the
Administrative Agent arising by operation of law or that the total amount of
such funds is less than the aggregate Outstanding Amount of all L/C Obligations,
the Borrowers will, forthwith upon demand by the Administrative Agent, pay to
the Administrative Agent, as additional funds to be deposited and held in the
Cash Collateral Account, an amount equal to the excess of (a) such aggregate
Outstanding Amount over (b) the total amount of funds, if any, then held as Cash
Collateral that the Administrative Agent determines to be free and clear of any
such right and claim. Upon the drawing of any Letter of Credit for which funds
are on deposit as Cash Collateral, such funds shall be applied, to the extent
permitted under applicable Law, to reimburse the L/C Issuer. To the extent the
amount of any Cash Collateral exceeds the aggregate

64



--------------------------------------------------------------------------------



 



Outstanding Amount of all L/C Obligations and so long as no Event of Default has
occurred and is continuing, the excess shall be refunded to the Borrowers.
     (h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by
the L/C Issuer and the Company when a Letter of Credit is issued, (i) the rules
of the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance shall apply to each commercial Letter of Credit.
     (i) Letter of Credit Fees. The Borrowers shall pay to the Administrative
Agent for the account of each Multicurrency Revolving Credit Lender in
accordance with its Pro Rata Share a Letter of Credit fee for each Letter of
Credit issued for the account of a Borrower equal to the Applicable Margin times
the Dollar Equivalent of the daily maximum amount then available to be drawn
under such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Letter of Credit). Such letter of credit fees
shall be computed on a quarterly basis in arrears. Such letter of credit fees
shall be due and payable on the first Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. If there is any change in the Applicable Margin during
any quarter, the daily maximum amount of each Letter of Credit shall be computed
and multiplied by the Applicable Margin separately for each period during such
quarter that such Applicable Margin was in effect.
     (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrowers shall pay directly to the L/C Issuer for its own account,
in Dollars, a fronting fee with respect to each Letter of Credit issued for the
account of a Borrower equal to 0.125% per annum (or, in the case of any L/C
Issuer, any lesser percentage that may be agreed by the Borrowers and such L/C
Issuer) of the Dollar Equivalent of the daily maximum amount then available to
be drawn under such Letter of Credit (whether or not such maximum amount is then
in effect under such Letter of Credit if such maximum amount increases
periodically pursuant to the terms of such Letter of Credit). Such fronting fees
shall be computed on a quarterly basis in arrears. Such fronting fees shall be
due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. In addition, the Borrowers shall pay directly to the L/C
Issuer for its own account, in Dollars, the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable within
five Business Days of demand and are nonrefundable.
     (k) Conflict with Letter of Credit Application. In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.
     (l) Requirement to Fund Letters of Credit Following Maturity of 2012
Multicurrency Revolving Credit Commitments. On and after the 2012 Maturity Date,
each 2014 Multicurrency

65



--------------------------------------------------------------------------------



 



Revolving Credit Lender will be required, in accordance with such Lender’s Pro
Rata Share of the Multicurrency Revolving Credit Facility, to fund Unreimbursed
Amounts pursuant to Section 2.04(c)(i) arising on or after such date and/or fund
participations in Unreimbursed Amounts regardless of whether any Default existed
on the 2012 Maturity Date (unless on or prior to the 2012 Maturity Date, any of
the actions described in Section 8.02(a), 8.02(b) or 8.02(c) or the proviso to
Section 8.02 shall have been taken or occurred); provided that the aggregate
Outstanding Amount of the Multicurrency Revolving Credit Loans of such Lender,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Pro Rata Share of all Swing Line Loans shall not
exceed such Lender’s Multicurrency Revolving Credit Commitment.
     (m) Defaulting Lenders. This Section 2.04 shall be subject to the
applicable provisions of Section 2.17 in the event any Multicurrency Revolving
Credit Lender becomes a Defaulting Lender.
     Section 2.05. Swing Line Loans. (a) The Swing Line. Subject to the terms
and conditions set forth herein, the Swing Line Lenders agree to make loans in
Dollars (each such loan, a “Swing Line Loan”) to the Company from time to time
on any Business Day until the 2014 Maturity Date in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Pro Rata Share of the Outstanding Amount of Multicurrency Revolving Credit Loans
and L/C Obligations of any Lender acting as Swing Line Lender, may exceed the
amount of such Lender’s Multicurrency Revolving Credit Commitment; provided that
after giving effect to any Swing Line Loan, (x) the Total Revolving Outstandings
shall not exceed the Aggregate Revolving Credit Commitments and (y) the
aggregate Outstanding Amount of the Multicurrency Revolving Credit Loans of any
Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender’s Multicurrency Revolving Credit
Commitment; provided further that the Company shall not use the proceeds of any
Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Company may borrow under this Section 2.05, prepay under Section 2.06 and
reborrow under this Section 2.05. Each Swing Line Loan shall be (i) for the
first three Business Days that it remains outstanding, a Specified Rate Loan and
(ii) thereafter, a Base Rate Loan. Immediately upon the making of a Swing Line
Loan, each Multicurrency Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lenders
a risk participation in such Swing Line Loan in an amount equal to the product
of such Lender’s Pro Rata Share times the amount of such Swing Line Loan.
     (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lenders and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lenders and the Administrative Agent not later than 3:00 p.m. on the
requested borrowing date or such later time on the requested borrowing date as
may be approved by the Swing Line Lenders in their sole discretion, and shall
specify (i) the amount to be borrowed, which shall be a minimum of $100,000, and
(ii) the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lenders and the

66



--------------------------------------------------------------------------------



 



Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Company. Promptly after
receipt by the Swing Line Lenders of any telephonic Swing Line Loan Notice, the
Swing Line Lenders will confirm with the Administrative Agent (by telephone or
in writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lenders will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lenders have received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Multicurrency Revolving
Credit Lender) prior to 3:30 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lenders not to make such Swing Line Loan
as a result of the limitations set forth in the provisos to the first sentence
of Section 2.05(a), or (B) that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, then, subject to the terms and
conditions hereof, the Swing Line Lenders will, not later than 4:00 p.m. on the
borrowing date specified in such Swing Line Loan Notice, make the amount of its
Swing Line Loan available to the Company. Unless otherwise agreed between the
Swing Line Lenders, each Swing Line Lender shall make 50% of each Swing Line
Loan.
     (c) Refinancing of Swing Line Loans. (i) The Swing Line Lenders at any time
in their sole and absolute discretion may request, on behalf of the Company
(which hereby irrevocably authorizes the Swing Line Lenders to so request on its
behalf), that each Multicurrency Revolving Credit Lender make either a Specified
Rate Loan or a Base Rate Loan (as applicable to the underlying Swing Line Loan
at such time, subject to automatic conversion thereof from a Specified Rate Loan
to a Base Rate Loan at the time contemplated by Section 2.05(a) hereof) in an
amount equal to such Lender’s Pro Rata Share of the amount of Swing Line Loans
then outstanding. Such request shall be made in writing (which written request
shall be deemed to be a Committed Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02(a), without regard to the
minimum and multiples specified therein for the principal amount of the
Specified Rate Loans and/or Base Rate Loans (as applicable), but subject to the
unutilized portion of the Multicurrency Revolving Credit Facility and the
conditions set forth in Section 4.02. The Swing Line Lenders shall furnish the
Company with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Multicurrency Revolving
Credit Lender shall make an amount equal to its Pro Rata Share of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
immediately available funds for the account of the Swing Line Lenders at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.05(c)(ii), each
Multicurrency Revolving Credit Lender that so makes funds available shall be
deemed to have made a Specified Rate Loan or a Base Rate Loan (as applicable) to
the Company in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lenders.
     (ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.05(c)(i), the request
for Specified Rate Loans and/or Base Rate Loans (as applicable) submitted by the
Swing Line Lenders as set forth herein shall be deemed to be a request by the
Swing Line Lenders that each of the Multicurrency Revolving Credit

67



--------------------------------------------------------------------------------



 



Lenders fund its risk participation in the relevant Swing Line Loan and each
Multicurrency Revolving Credit Lender’s payment to the Administrative Agent for
the account of the Swing Line Lenders pursuant to Section 2.05(c)(i) shall be
deemed payment in respect of such participation.
     (iii) If any Multicurrency Revolving Credit Lender fails to make available
to the Administrative Agent for the account of the Swing Line Lenders any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.05(c) by the time specified in Section 2.05(c)(i), the Swing Line
Lenders shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lenders at a rate per annum equal to
the applicable Federal Funds Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lenders (or either of them) in connection with the foregoing. If such Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lenders submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.
     (iv) Each Multicurrency Revolving Credit Lender’s obligation to make
Revolving Credit Loans or to purchase and fund risk participations in Swing Line
Loans pursuant to this Section 2.05(c) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against any Swing Line Lender, the Borrowers or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided that each Multicurrency Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.05(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Company of a
Committed Loan Notice). No such funding of risk participations shall relieve or
otherwise impair the obligation of the Company to repay Swing Line Loans,
together with interest as provided herein.
     (d) Repayment of Participations. (i) At any time after any Multicurrency
Revolving Credit Lender has purchased and funded a risk participation in a Swing
Line Loan, if the Swing Line Lenders receive any payment on account of such
Swing Line Loan, the Swing Line Lenders will distribute to such Lender its Pro
Rata Share of such payment in the same funds as those received by the Swing Line
Lenders.
     (ii) If any payment received by the Swing Line Lenders in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lenders under any of the circumstances described in Section 11.06
(including pursuant to any settlement entered into by the Swing Line Lenders in
their discretion), each Multicurrency Revolving Credit Lender shall pay to the
Swing Line Lenders its Pro Rata Share thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the

68



--------------------------------------------------------------------------------



 



applicable Federal Funds Rate. The Administrative Agent will make such demand
upon the request of the Swing Line Lenders.
     (e) Interest for Account of Swing Line Lenders. The Swing Line Lenders
shall be responsible for invoicing the Company for interest on the Swing Line
Loans. Until each Multicurrency Revolving Credit Lender funds its Specified Rate
Loan or Base Rate Loan (as applicable) or risk participation pursuant to this
Section 2.05 to refinance such Lender’s Pro Rata Share of any Swing Line Loan,
interest in respect of such Pro Rata Share shall be solely for the account of
the Swing Line Lenders.
     (f) Payments Directly to Swing Line Lenders. The Company shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to each Swing Line Lender.
     (g) Defaulting Lenders. This Section 2.05 shall be subject to the
applicable provisions of Section 2.17 in the event any Multicurrency Revolving
Credit Lender becomes a Defaulting Lender.
     Section 2.06. Prepayments. (a) Optional. (i) Each Borrower may, upon notice
from the Company to the Administrative Agent, at any time or from time to time,
voluntarily prepay the Term Loans of any Tranche (or Series thereof), Revolving
Credit Loans of any Tranche (or Series thereof) and/or the LCPI Loans in whole
or in part without premium or penalty; provided that (A) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (1) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Dollars, (2) four Business Days prior to any date of prepayment
of Eurocurrency Rate Loans denominated in Alternative Currencies and (3) on the
date of prepayment of Base Rate Committed Loans; (B) any prepayment of
Eurocurrency Rate Committed Loans shall be in a minimum principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof; (C) any prepayment
of Base Rate Committed Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding; (D) so long as any Term A-1
Loans are outstanding, the Company shall not prepay Term A-2 Loans under this
paragraph unless it shall simultaneously prepay Term A-1 Loans on at least a
ratable basis with the Term A-2 Loans being prepaid (it being understood and
agreed that the Company may prepay Term A-1 Loans under this paragraph without
making any corresponding prepayments of Term A-2 Loans); (E) so long as any 2012
Multicurrency Revolving Credit Loans are outstanding, the Company shall not
prepay 2014 Multicurrency Revolving Credit Loans under this paragraph unless it
shall simultaneously prepay 2012 Multicurrency Revolving Credit Loans on at
least a ratable basis with the 2014 Multicurrency Revolving Credit Loans being
prepaid (it being understood and agreed that the Company may prepay 2012
Multicurrency Revolving Credit Loans under this paragraph without making any
corresponding prepayments of 2014 Multicurrency Revolving Credit Loans); and
(F) so long as any 2012 US Dollar Revolving Credit Loans are outstanding, the
Company shall not prepay 2014 US Dollar Revolving Credit Loans under this
paragraph unless it shall simultaneously prepay 2012 US Dollar Revolving Credit
Loans on at least a ratable basis with the 2014 US Dollar Revolving Credit Loans
being prepaid (it being understood and agreed that the Company may prepay 2012
US Dollar Revolving Credit Loans under this paragraph without making any
corresponding prepayments of 2014 US Dollar Revolving Credit Loans). Each such
notice shall specify the date and amount of such prepayment and the Class(es)
and Type(s) (and, if

69



--------------------------------------------------------------------------------



 



applicable, Series thereof) of Committed Loans to be prepaid. The Administrative
Agent will promptly notify each Appropriate Lender of its receipt of each such
notice, and of the amount of such Lender’s Pro Rata Share of such prepayment. If
such notice is given by the Company, the applicable Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.07. Each prepayment of the
Loans pursuant to this Section 2.06(a) shall be applied among the Facilities in
such amounts as the Company may direct in its sole discretion, subject to the
restrictions set forth in clauses (D), (E) and (F) above; provided that any such
prepayment of the Term Loans shall be applied against the then remaining
scheduled amortization payments under the Term Loans in order of their
maturities. Each prepayment in respect of a particular Facility shall be paid to
the Appropriate Lenders in accordance with their respective Pro Rata Shares.
     (ii) No Bid Loan may be prepaid without the prior consent of the applicable
Bid Loan Lender; provided that in connection with the repayment in full or
refinancing of all of the Facilities, if any Bid Loan is outstanding at such
time, the Company shall be permitted to deposit with the Administrative Agent
cash or deposit account balances (or a letter of credit) pursuant to
documentation reasonably satisfactory to such Bid Loan Lender in an amount equal
to the sum of the outstanding principal amount of such Bid Loan and the
remaining interest payments on such Bid Loan.
     (iii) The Company may, upon notice to the Swing Line Lenders (with a copy
to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (A) such notice must be received by the Swing Line Lenders and the
Administrative Agent not later than 3:00 p.m. on the date of the prepayment,
(B) any such prepayment shall be in a minimum principal amount of the lesser of
$100,000 and the total principal amount of the Swing Line Loans then outstanding
and (C) any such prepayment shall be applied ratably to the outstanding Swing
Line Loans held by the respective Swing Line Lenders. Each such notice shall
specify the date and amount of such prepayment. If such notice is given by the
Company, the Company shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein.
     (iv) Notwithstanding anything to the contrary contained in this Agreement,
the Company may rescind any notice of prepayment under Section 2.06(a)(i) or
2.06(a)(iii) if such prepayment would have resulted from a refinancing of all of
the Facilities, which refinancing shall not be consummated or shall otherwise be
delayed.
     (b) Mandatory.
     (i) (A) If (1) any Restricted Company Disposes of any property or assets
pursuant to Section 7.05(l)(ii), 7.05(q) or 7.05(s), or (2) any Casualty Event
occurs, which in the aggregate results in the realization or receipt by any
Restricted Company of Net Cash Proceeds in excess of $1,000,000 in any fiscal
year, the Company shall cause to be prepaid on or prior to the date which is ten
Business Days after the date of the realization or receipt of such Net Cash
Proceeds an aggregate principal amount of Term

70



--------------------------------------------------------------------------------



 



Loans in an amount equal to 100% of all Net Cash Proceeds received; provided
that no such prepayment shall be required pursuant to this Section 2.06(b)(i)(A)
if, on or prior to such date, the Company shall have given written notice to the
Administrative Agent of its intention to reinvest all or a portion of such Net
Cash Proceeds in accordance with Section 2.06(b)(i)(B) (which election may only
be made if no Event of Default has occurred and is then continuing);
     (B) With respect to any Net Cash Proceeds realized or received with respect
to any Disposition or any Casualty Event required to be applied in accordance
with Section 2.06(b)(i)(A), at the option of the Company, and so long as no
Event of Default shall have occurred and be continuing, the Company may reinvest
all or any portion of such Net Cash Proceeds in the acquisition, improvement or
maintenance of assets useful in the operations of the Restricted Companies
(1) in the case of any Net Cash Proceeds received with respect to any
Disposition, within (x) 12 months following receipt of such Net Cash Proceeds or
(y) if the Company enters into a contract to reinvest such Net Cash Proceeds
within such 12 month period following receipt thereof, 18 months following
receipt of such Net Cash Proceeds and (2) in the case of any Net Cash Proceeds
received with respect to any Casualty Event, within (x) 24 months following
receipt of such Net Cash Proceeds or (y) if the Company enters into a contract
to reinvest such Net Cash Proceeds within such 24 month period following receipt
thereof, 30 months following receipt of such Net Cash Proceeds; provided that if
any Net Cash Proceeds are no longer intended to be so reinvested at any time
after delivery of a notice of reinvestment election or are not so reinvested
during (I) in the case of any such Disposition, such 12 month period or 18 month
period, as applicable and (II) in the case of any such Casualty Event, such
24 month period or 30 month period, as applicable, an amount equal to any such
Net Cash Proceeds shall be immediately applied to the prepayment of the Term
Loans as set forth in this Section 2.06.
     (ii) If any Restricted Company incurs or issues any Indebtedness not
expressly permitted to be incurred or issued pursuant to Section 7.03, the
Company shall cause to be prepaid an aggregate principal amount of Term Loans in
an amount equal to 100% of all Net Cash Proceeds received therefrom on or prior
to the date which is five Business Days after the receipt of such Net Cash
Proceeds.
     (iii) Within ten Business Days after financial statements have been
delivered pursuant to Section 6.01(a) and the related Compliance Certificate has
been delivered pursuant to Section 6.02(b), the Borrowers shall cause to be
prepaid an aggregate principal amount of Term Loans in an amount equal to
(A) 50% of Excess Cash Flow, if any, for the fiscal year covered by such
financial statements (commencing with the first full fiscal year ended after the
Restatement Effective Date) minus (B) the sum of (1) the amount of any
prepayments of the Term Loans made pursuant to Section 2.06(a) during the

71



--------------------------------------------------------------------------------



 



fiscal year covered by such financial statements and (2) solely to the extent
the Revolving Credit Commitments are reduced pursuant to Section 2.07(a) in
connection therewith (and solely to the extent of the amount of such reduction),
the amount of any prepayments of the Revolving Credit Loans made pursuant to
Section 2.06(a) during the fiscal year covered by such financial statements;
provided that such percentage shall be reduced to (x) 25% if the Leverage Ratio
as of the end of such fiscal year was equal to or less than 3.00:1 and greater
than 2.50:1 and (y) 0% if (I) the Leverage Ratio as of the end of such fiscal
year was equal to or less than 2.50:1 or (II) the Excess Cash Flow for such year
was less than $10,000,000.
     (iv) Each prepayment of Term Loans pursuant to this Section 2.06(b) shall
be applied ratably to each Tranche of the Term Loans (and within the Tranche of
Term A Loans, ratably to each Series thereof) and in direct order of maturities
to the principal repayment installments of the Term Loans that are due after the
date of such prepayment. Each such prepayment shall be paid to the Lenders in
accordance with their respective Pro Rata Shares.
     (v) The Borrowers shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses (i),
(ii) and (iii) of this Section 2.06(b) at least (A) in the case of the
prepayment of Term Loans which are Base Rate Loans, three Business Days and
(B) in the case of prepayments of Term Loans which are Eurocurrency Rate Loans,
five Business Days, in each case prior to the date of such prepayment. Each such
notice shall specify the date of such prepayment and provide a reasonably
detailed calculation of the amount of such prepayment. The Administrative Agent
will promptly notify each Appropriate Lender of the contents of the Borrowers’
prepayment notice and of such Appropriate Lender’s Pro Rata Share of the
prepayment.
     (vi) If the Administrative Agent notifies the Company at any time that the
Total Revolving Outstandings at such time exceed an amount equal to 105% of the
Aggregate Revolving Credit Commitments then in effect, then, within five
Business Days after receipt of such notice, the Borrowers shall prepay Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount sufficient
to reduce the Total Revolving Outstandings as of such date of payment to an
amount not to exceed 100% of the Aggregate Revolving Credit Commitments then in
effect (provided that in the case of any Eurocurrency Rate Loan, if the
Borrowers deposit in an escrow account on terms satisfactory to the
Administrative Agent an amount (the “Escrowed Amount”) for the prepayment of
such Eurocurrency Rate Loan on the last day of then next-expiring Interest
Period for such Eurocurrency Rate Loan, the Total Revolving Outstandings shall
be deemed to be reduced by an amount equal to the Escrowed Amount for purposes
of this Section 2.06(b)(vi), it being agreed and understood that interest in
respect of any Escrowed Amount shall continue to accrue thereon at the rate
provided hereunder for the Eurocurrency Rate Loan which such Escrowed Amount is
intended to repay until such Escrowed Amount shall have been used in full to
repay such Eurocurrency Rate Loan).
     (vii) If for any reason at any time during the five Business Day period
immediately preceding the 2012 Maturity Date, the 2012 Multicurrency Revolving
Credit Lenders’ Pro Rata Share of the Outstanding Amount of all L/C Obligations
exceeds the amount of the 2014 Multicurrency Revolving Credit Commitments minus
the 2014 Multicurrency Revolving Credit Lenders’ Pro Rata Share of the
Outstanding Amount of all L/C Obligations minus the 2014 Multicurrency Revolving
Credit Lenders’ Pro Rata

72



--------------------------------------------------------------------------------



 



Share of the Outstanding Amount of all Swing Line Loans at such time, then the
Borrowers shall promptly prepay or cause to be promptly prepaid Multicurrency
Revolving Credit Loans and/or cash collateralize the L/C Obligations in an
aggregate amount necessary to eliminate such excess.
     (c) Funding Losses, Etc. All prepayments under this Section 2.06 shall be
made together with, in the case of any such prepayment of a Eurocurrency Rate
Loan on a date other than the last day of an Interest Period therefor, any
amounts owing in respect of such Eurocurrency Rate Loan pursuant to
Section 3.07. Notwithstanding any of the other provisions of Section 2.06(b), so
long as no Event of Default shall have occurred and be continuing, if any
prepayment of Eurocurrency Rate Loans is required to be made under
Section 2.06(b), other than on the last day of the Interest Period therefor, the
Company may, in its sole discretion, deposit the amount of any such prepayment
otherwise required to be made thereunder into a Cash Collateral Account until
the last day of such Interest Period, at which time the Administrative Agent
shall be authorized (without any further action by or notice to or from the
Company or any other Loan Party) to apply such amount to the prepayment of such
Loans in accordance with Section 2.06(b). Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Company or
any other Loan Party) to apply such amount to the prepayment of the outstanding
Loans in accordance with Section 2.06(b).
     Section 2.07. Termination or Reduction of Commitments. (a) Optional. The
Company may, upon written notice to the Administrative Agent, terminate the
Aggregate Revolving Credit Commitments, or from time to time permanently reduce
the Aggregate Revolving Credit Commitments of any Tranche; provided that (i) any
such notice shall be received by the Administrative Agent one Business Day prior
to the date of termination or reduction, (ii) any such partial reduction shall
be in an aggregate amount (A) of $500,000 or any whole multiple of $100,000 in
excess thereof or (B) equal to the Aggregate Revolving Credit Commitments of
such Tranche at such time, (iii) if, after giving effect to any reduction of the
Aggregate Revolving Credit Commitments, the Letter of Credit Sublimit, the Swing
Line Sublimit, the US Dollar Revolving Credit Facility or the Multicurrency
Revolving Credit Facility exceeds the amount of the Aggregate Revolving Credit
Commitments, such sublimit or facility commitments shall be automatically
reduced by the amount of such excess, (iv) so long as the 2012 US Dollar
Revolving Credit Commitments are outstanding, the Borrowers shall not reduce the
US Dollar Revolving Credit Commitments of either Tranche under this paragraph
unless they shall simultaneously and ratably reduce the corresponding US Dollar
Revolving Credit Commitments of the other Tranche and (v) so long as the 2012
Multicurrency Revolving Credit Commitments are outstanding, the Borrowers shall
not reduce the Multicurrency Revolving Credit Commitments of either Tranche
under this paragraph unless they shall simultaneously and ratably reduce the
corresponding Multicurrency Dollar Revolving Credit Commitments of the other
Tranche. Notwithstanding the foregoing, the Company may rescind or postpone any
notice of termination of the Aggregate Revolving Credit Commitments if such
termination would have resulted from a refinancing of all of the Facilities,
which refinancing shall not be consummated or otherwise shall be delayed.
     (b) Mandatory. Subject to Section 2.16, the Term Commitment of each Term
Lender shall be automatically and permanently reduced to $0 on the Restatement
Effective Date upon

73



--------------------------------------------------------------------------------



 



the funding (or deemed funding) or conversion of the Term Loans in accordance
with Section 2.01. The Revolving Credit Commitments of each Series of any
Tranche shall be automatically and permanently reduced to $0 on the Maturity
Date applicable to such Series of such Tranche. On the Restatement Effective
Date, the Revolving Credit Commitments held by LCPI immediately prior to such
date shall be automatically and permanently reduced to $0.
     (c) Application of Commitment Reductions; Payment of Fees. The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of unused portions of the Letter of Credit Sublimit or the Swing Line
Sublimit or the unused Commitments of any Class or Tranche (or Series thereof)
under this Section 2.07. Upon any reduction of unused Commitments of any Class
or Tranche (or Series thereof), the Commitment of each Lender of such Class or
Tranche (or Series thereof) shall be reduced by such Lender’s Pro Rata Share of
the amount by which such Commitments are reduced (other than the termination of
the Commitment of any Lender as provided in Section 3.09). All facility fees
accrued until the effective date of any termination of the Revolving Credit
Commitments shall be paid on the effective date of such termination.
     Section 2.08. Repayment of Loans. (a) Term Loans. The Company shall repay
to the Administrative Agent for the ratable account of the Term Lenders the
aggregate principal amount of all Term Loans outstanding in quarterly
installments equal to the amounts as follows (which installments shall be
(i) reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.06(b)(iv) and (ii) increased by an
amount equal to an amount equal to the applicable quarterly installment amount
of any Additional Term Loans made pursuant to Section 2.16 as additional Term
Loans), each such payment to be made on or prior to the date specified below:
     (i) Term A-1 Loans: an aggregate principal amount on the applicable date
equal to the percentage set forth below of the initial aggregate principal
amount of the Term Loans (corresponding to the Term A-1 Loans) made on the
Original Closing Date:

          Payment Date   Term A-1 Percentage  
June 30, 2010
    2.5 %
September 30, 2010
    2.5 %
December 31, 2010
    2.5 %
March 31, 2011
    2.5 %
June 30, 2011
    2.5 %
September 30, 2011
    2.5 %
Maturity Date with respect to Term A-1 Loans
    72.5 %

; provided that the final principal repayment installment of the Term A-1 Loans
shall be repaid on the Maturity Date with respect to Term A-1 Loans outstanding
on such date.
     (ii) Term A-2 Loans: an aggregate amount on the applicable date equal to
the percentage set forth below of the initial aggregate principal amount of the
Term A-2 Loans converted on the Restatement Effective Date:

74



--------------------------------------------------------------------------------



 



          Payment Date   Term A-2 Percentage  
September 30, 2010
    2.5 %
December 31, 2010
    2.5 %
March 31, 2011
    2.5 %
June 30, 2011
    2.5 %
September 30, 2011
    2.5 %
December 31, 2011
    2.5 %
March 31, 2012
    2.5 %
June 30, 2012
    2.5 %
September 30, 2012
    2.5 %
December 31, 2012
    2.5 %
March 31, 2013
    3.75 %
June 30, 2013
    3.75 %
September 30, 2013
    3.75 %
December 31, 2013
    3.75 %
March 31, 2014
    3.75 %
Maturity Date with respect to Term A-2 Loans
    56.25 %

; provided that the final principal repayment installment of the Term A-2 Loans
shall be repaid on the Maturity Date with respect to Term A-2 Loans outstanding
on such date.
     (b) Revolving Credit Loans. Each Borrower shall repay to the Administrative
Agent for the ratable account of the applicable Revolving Credit Lenders of any
Series of any Tranche on the Maturity Date applicable to such Series of such
Tranche the aggregate principal amount of all of its Revolving Credit Loans of
such Series of such Tranche outstanding on such date.
     (c) Bid Loans. The Company shall repay each Bid Loan on the last day of the
Interest Period in respect thereof.
     (d) Swing Line Loans. The Company shall repay its Swing Line Loans on the
earlier to occur of (i) the date ten (10) Business Days after such Loan is made
and (ii) the Maturity Date applicable to the 2014 Multicurrency Revolving Credit
Commitments.
     (e) LCPI Loans. Each Borrower shall repay to the Administrative Agent for
the ratable account of the LCPI Loan Lenders on the Maturity Date applicable to
the LCPI Loans the aggregate principal amount of all LCPI Loans outstanding on
such date.
     Section 2.09. Interest. (a) Subject to the provisions of Section 2.09(b),
(i) each Eurocurrency Rate Committed Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Margin plus
(in the case of a Eurocurrency Rate Loan of any Lender which is lent from a
Lending Office in the United Kingdom or a Participating Member State) the
Mandatory Cost, (ii) each Committed Base Rate Loan shall bear interest on the

75



--------------------------------------------------------------------------------



 



outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Margin, (iii) each Bid
Loan shall bear interest on the outstanding principal amount thereof for the
Interest Period therefor at a rate per annum equal to the Eurocurrency Rate for
such Interest Period plus (or minus) the Eurocurrency Bid Margin, or at the
Absolute Rate for such Interest Period, as the case may be, and (iv) each Swing
Line Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Federal Funds
Rate plus the Applicable Margin for Eurocurrency Rate Revolving Credit Loans, or
at such other rates as may be agreed between the Company and the Swing Line
Lenders.
     (b) While any Event of Default set forth in Section 8.01(a) or (f) exists
(but, in the case of any Event of Default set forth in Section 8.01(a), only
upon the election of the Administrative Agent or the Required Lenders), the
Borrowers shall pay interest on all overdue Obligations hereunder (regarding
which all applicable grace periods set forth in Section 8.01 have expired) at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     Section 2.10. Fees. In addition to certain fees described in
Sections 2.04(i) and 2.04(j):
     (a) Facility Fee for 2012 Revolving Credit Commitments. The Borrowers shall
pay to the Administrative Agent for the account of each 2012 Multicurrency
Revolving Credit Lender and each 2012 US Dollar Revolving Credit Lender in
accordance with its Pro Rata Share, a facility fee in Dollars equal to the
Applicable Margin times the actual daily amount of the aggregate 2012 Revolving
Credit Commitments (or, if the 2012 Revolving Credit Commitments have
terminated, on the Outstanding Amount of all loans provided by lenders with a
2012 Revolving Credit Commitments and the Pro Rata Share of all such lenders of
all outstanding Swing Line Loans and L/C Obligations (collectively, the “2012
Revolving Outstanding Amounts”)), regardless of usage. The facility fee shall
accrue at all times from the date hereof until the date on which the aggregate
2012 Revolving Credit Commitments have terminated, the 2012 Revolving
Outstanding Amounts have been paid or Cash Collateralized (the “2012 Revolving
Termination Date”), including at any time during which one or more of the
conditions in Article 4 is not met, and shall be due and payable quarterly in
arrears on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the Original
Closing Date, and on the 2012 Revolving Termination Date. The facility fee shall
be calculated quarterly in arrears, and if there is any change in the Applicable
Margin during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Margin separately for each period during such
quarter that such Applicable Margin was in effect.
     (b) Commitment Fee for 2014 Revolving Credit Commitments. The Borrowers
shall pay to the Administrative Agent (i) for the account of each 2014
Multicurrency Revolving Credit Lender in accordance with its Pro Rata Share of
the 2014 Multicurrency Revolving Credit Facility, a commitment fee in Dollars
equal to the Applicable Margin times the actual daily

76



--------------------------------------------------------------------------------



 



amount by which the aggregate 2014 Multicurrency Revolving Credit Commitments
exceed the sum of (A) the Outstanding Amount of 2014 Multicurrency Revolving
Credit Loans, (B) the Pro Rata Share of the 2014 Multicurrency Revolving Credit
Lenders in the Outstanding Amount of L/C Obligations and (C) the Pro Rata Share
of the 2014 Multicurrency Revolving Credit Lenders in the Outstanding Amount of
Swing Lines and (ii) for the account of each 2014 US Dollar Revolving Credit
Lender in accordance with its Pro Rata Share of the 2014 US Dollar Revolving
Credit Facility, a commitment fee in Dollars equal to the Applicable Margin
times the actual daily amount by which the aggregate 2014 US Dollar Revolving
Credit Commitments exceed the Outstanding Amount of 2014 US Dollar Revolving
Credit Loans. The commitment fees shall accrue at all times from the date hereof
until the date on which the aggregate 2014 Revolving Credit Commitments have
terminated, the Outstanding Amounts on 2014 US Dollar Revolving Credit Loans,
2014 Multicurrency Revolving Credit Loans and the Swing Lines have been paid and
the Outstanding Amounts on all L/C Obligations have been paid or Cash
Collateralized (the “2014 Revolving Termination Date”), including at any time
during which one or more of the conditions in Article 4 is not met, and shall be
due and payable quarterly in arrears on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the Restatement Effective Date, and on the 2014 Revolving
Termination Date. The commitment fees shall be calculated quarterly in arrears,
and if there is any change in the Applicable Margin during any quarter, the
actual daily amount shall be computed and multiplied by the Applicable Margin
separately for each period during such quarter that such Applicable Margin was
in effect.
     (c) Other Fees. The Borrowers shall pay to the Agents such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.
     Section 2.11. Computation of Interest and Fees. All computations of
interest for Base Rate Loans when the Base Rate is determined by JPMCB’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year), or, in the case of interest in respect of Committed Loans
denominated in Alternative Currencies as to which market practice differs from
the foregoing, in accordance with such market practice. Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid;
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.13(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
     Section 2.12. Evidence of Indebtedness. (a) The Credit Extensions made by
each Lender shall be evidenced by one or more accounts or records maintained by
such Lender and evidenced by one or more entries in the Register maintained by
the Administrative Agent, acting solely for purposes of Treasury
Regulation Section 5f.103-1(c), as agent for the Borrowers, in each case in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be prima facie evidence absent
manifest error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any

77



--------------------------------------------------------------------------------



 



failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender to a Borrower made through the Administrative Agent,
such Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note payable to such Lender, which shall evidence such
Lender’s Loans to such Borrower in addition to such accounts or records. Each
Lender may attach schedules to a Note and endorse thereon the date, Type (if
applicable), amount, currency and maturity of its Loans and payments with
respect thereto. Any such Note evidencing a Loan prior to the Restatement
Effective Date may be exchanged, upon the request of the relevant Lender made
through the Administrative Agent and the surrender of such Note to the Company
through the Administrative Agent, for Notes evidencing the Term A-2 Loans, the
2014 Multicurrency Revolving Credit Loans, the 2014 US Dollar Revolving Credit
Loans and/or the LCPI Loans, as applicable, into which such Lender’s Loans were
converted on the Restatement Effective Date.
     (b) In addition to the accounts and records referred to in Section 2.12(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
     (c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.12(a) and (b), and by each Lender in its account or
accounts pursuant to Section 2.12(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrowers to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrowers under this Agreement and
the other Loan Documents.
     Section 2.13. Payments Generally. (a) All payments to be made by the
Borrowers shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein and
except with respect to principal of and interest on Loans denominated in an
Alternative Currency, all payments by the Borrowers hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in Dollars
and in Same Day Funds not later than 2:00 p.m. (or, in the case of
Section 2.06(a)(iii), 3:00 p.m.) on the date specified herein. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
with respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time

78



--------------------------------------------------------------------------------



 



specified by the Administrative Agent on the dates specified herein. Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Agreement be made in the United States. If, for
any reason, any Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, such Borrower shall make such
payment in Dollars in the Dollar Equivalent of the Alternative Currency payment
amount. The Administrative Agent will promptly distribute to each Lender its Pro
Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent (i) after 2:00 p.m. (or, in the
case of Section 2.06(a)(iii), 3:00 p.m.), in the case of payments in Dollars, or
(ii) after the Applicable Time specified by the Administrative Agent in the case
of payments in an Alternative Currency, shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by any Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.
     (b) Unless a Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that such Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that such Borrower or
such Lender, as the case may be, has timely made such payment and may (but shall
not be so required to), in reliance thereon, make available a corresponding
amount to the Person entitled thereto. If and to the extent that such payment
was not in fact made to the Administrative Agent in immediately available funds,
then:
     (i) if a Borrower failed to make such payment, each Lender shall forthwith
on demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in Same Day Funds at the
Overnight Rate; and
     (ii) if any Lender failed to make such payment with respect to any
Committed Borrowing, such Lender shall forthwith on demand pay to the
Administrative Agent the amount thereof in Same Day Funds together with interest
thereon for the period from the date such amount was made available by the
Administrative Agent to the relevant Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the Overnight Rate. When such Lender makes payment to the
Administrative Agent (together with all accrued interest thereon), then such
payment amount (excluding the amount of any interest which may have accrued and
been paid in respect of such late payment) shall constitute such Lender’s
Committed Loan included in the applicable Committed Borrowing. If such Lender
does not pay such amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent may make a demand therefor upon the
Borrowers, and the Borrowers shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Committed Borrowing.
Nothing herein shall be deemed to relieve any Lender from its obligation to
fulfill its Commitment or to prejudice any rights

79



--------------------------------------------------------------------------------



 



which the Administrative Agent or the Borrowers may have against any Lender as a
result of any default by such Lender hereunder.
     A notice of the Administrative Agent to any Lender or a Borrower with
respect to any amount owing under this Section 2.13(b) shall be conclusive,
absent manifest error.
     (c) If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article 2, and such funds are not made available to the relevant Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article 4 are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
     (d) The obligations of the Lenders hereunder to make Committed Loans and to
fund participations in Letters of Credit and Swing Line Loans are several and
not joint. The failure of any Lender to make any Committed Loan or to fund any
such participation on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its
Committed Loan or purchase its participation.
     (e) Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
     (f) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (i) the Outstanding
Amount of all Loans outstanding at such time and (ii) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.
     (g) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.04(d), 2.05(c) or 9.07 (or if the Borrowers shall
have paid any amount or posted any cash collateral in respect of such Lender’s
Pro Rata Share of Swing Line Obligations or L/C Obligations pursuant to
Section 2.17(b)(ii)), then notwithstanding any contrary provision hereof, with
respect to any amounts thereafter received by the Administrative Agent for the
account of such Lender, the Administrative Agent (i) shall apply such amounts
(A) first, for the benefit of the Administrative Agent, the Swing Line Lender or
the L/C Issuer to satisfy such Lender’s obligations to it under such Section
until all such unsatisfied obligations are fully paid, and (B) second, unless an
Event of Default has occurred and is continuing, to reimburse the

80



--------------------------------------------------------------------------------



 



Borrowers for any cash collateral posted by the Borrowers until the Borrowers
are fully reimbursed, and (ii) thereafter, may, in its sole discretion, hold any
such remaining amounts in a segregated account as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section; provided any amounts held pursuant to clause (ii) hereof shall be
released to such Lender upon the earlier of (x) the date on which any of the
actions described in Section 8.02(a), 8.02(b) or 8.02(c) or the proviso to
Section 8.02 shall have been taken or occurred and (y) (A) in the case of
amounts held against the obligations of a Term A-1 Lender, 2012 Multicurrency
Revolving Credit Lender or 2012 US Dollar Revolving Credit Lender, the 2012
Maturity Date and (B) otherwise, the 2014 Maturity Date.
     Section 2.14. Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Committed Loans made
by it, or the participations in L/C Obligations or in Swing Line Loans held by
it, any payment (whether voluntary, involuntary, through the exercise of any
right of setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Committed Loans made by them and/or such subparticipations
in the participations in L/C Obligations or Swing Line Loans held by them, as
the case may be, as shall be necessary to cause such purchasing Lender to share
the excess payment in respect of such Committed Loans or such participations, as
the case may be, pro rata with each of them; provided that if all or any portion
of such excess payment is thereafter recovered from the purchasing Lender under
any of the circumstances described in Section 11.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon. The Borrowers agree that any Lender
so purchasing a participation from another Lender may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
setoff, but subject to Section 11.10) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrowers in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.14 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.14 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
     Section 2.15. Designated Borrowers.
     (a) The Company may at any time, upon not less than ten (10) Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), designate any
Restricted Subsidiary of the Company (an “Applicant Borrower”) as a Designated
Borrower to receive Revolving Credit Loans hereunder that are denominated in an
Alternative Currency by delivering to the Administrative

81



--------------------------------------------------------------------------------



 



Agent (which shall promptly deliver counterparts thereof to each Lender) a duly
executed notice and agreement in substantially the form of Exhibit H (a
“Designated Borrower Request and Assumption Agreement”). The parties hereto
acknowledge and agree that prior to any Applicant Borrower becoming entitled to
utilize the credit facilities provided for herein the Administrative Agent and
the Lenders shall have received such supporting resolutions, incumbency
certificates, opinions of counsel and other documents or information, in form,
content and scope reasonably satisfactory to the Administrative Agent, as may be
required by the Administrative Agent or the Required Lenders in their sole
discretion, and Notes signed by such new Borrowers to the extent any Lenders so
require. Promptly following receipt of all such requested resolutions,
incumbency certificates, opinions of counsel and other documents or information,
the Administrative Agent shall send a notice in substantially the form of
Exhibit I (a “Designated Borrower Notice”) to the Company and the Lenders
specifying the effective date upon which the Applicant Borrower shall constitute
a Designated Borrower for purposes hereof, whereupon each of the Lenders agrees
to permit such Designated Borrower to receive Revolving Credit Loans hereunder
that are denominated in an Alternative Currency, on the terms and conditions set
forth herein; provided that no Committed Loan Notice or Letter of Credit
Application may be submitted by or on behalf of such Designated Borrower until
the date that is five Business Days after such effective date.
     (b) The Obligations of the Company and each Designated Borrower that is a
Domestic Subsidiary shall be joint and several in nature. The Obligations of all
Designated Borrowers that are Foreign Subsidiaries shall be several in nature.
     (c) Each Restricted Subsidiary of the Company that becomes a “Designated
Borrower” pursuant to this Section 2.15 hereby irrevocably appoints the Company
as its agent for all purposes relevant to this Agreement and each of the other
Loan Documents, including (i) the giving and receipt of notices (including as
agent for service of process), (ii) the execution and delivery of all documents,
instruments and certificates contemplated herein and all modifications hereto,
and (iii) the receipt of the proceeds of any Loans made by the Lenders to any
such Designated Borrower hereunder. Any acknowledgment, consent, direction,
certification or other action which might otherwise be valid or effective only
if given or taken by all Borrowers, or by each Borrower acting singly, shall be
valid and effective if given or taken only by the Company, whether or not any
such other Borrower joins therein. Any notice, demand, consent, acknowledgement,
direction, certification or other communication delivered to the Company in
accordance with the terms of this Agreement shall be deemed to have been
delivered to each Designated Borrower.
     (d) The Company may from time to time, upon not less than ten (10) Business
Days’ notice from the Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Designated Borrower’s status as such, provided that there are no
outstanding Loans or L/C Obligations payable by such Designated Borrower, or
other amounts payable by such Designated Borrower on account of any Loans or
Letters of Credit made to it, as of the effective date of such termination. The
Administrative Agent will promptly notify the Lenders of any such termination of
a Designated Borrower’s status.

82



--------------------------------------------------------------------------------



 



     (e) Notwithstanding anything to the contrary herein, the status of any
Subsidiary as a Designated Borrower shall terminate immediately if, at any time,
the Company and such Subsidiary are not able to make any of the representations
set forth below with respect to such Subsidiary at such time (the occurrence of
such situation with respect to such Subsidiary, a “Specified Representation
Default”):
     (i) Such Designated Borrower is subject to civil and commercial Laws with
respect to its obligations under this Agreement and the other Loan Documents to
which it is a party (collectively as to such Designated Borrower, the
“Applicable Designated Borrower Documents”), and the execution, delivery and
performance by such Designated Borrower of the Applicable Designated Borrower
Documents constitute and will constitute private and commercial acts and not
public or governmental acts. Neither such Designated Borrower nor any of its
property has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Designated Borrower is organized and existing in
respect of its obligations under the Applicable Designated Borrower Documents.
     (ii) The Applicable Designated Borrower Documents are in proper legal form
under the Laws of the jurisdiction in which such Designated Borrower is
organized and existing for the enforcement thereof against such Designated
Borrower under the Laws of such jurisdiction, and to ensure the legality,
validity, enforceability, priority or admissibility in evidence of the
Applicable Designated Borrower Documents.
     (iii) It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Designated Borrower
Documents that the Applicable Designated Borrower Documents be filed, registered
or recorded with, or executed or notarized before, any court or other authority
in the jurisdiction in which such Designated Borrower is organized and existing
or that any registration charge or stamp or similar tax be paid on or in respect
of the Applicable Designated Borrower Documents or any other document, except
for (A) any such filing, registration, recording, execution or notarization as
has been made or is not required to be made until the Applicable Designated
Borrower Document or any other document is sought to be enforced and (B) any
charge or tax as has been timely paid.
     (iv) There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Designated
Borrower is organized and existing either (A) on or by virtue of the execution
or delivery of the Applicable Designated Borrower Documents or (B) on any
payment to be made by such Designated Borrower pursuant to the Applicable
Designated Borrower Documents, except as has been disclosed to the
Administrative Agent.
     (v) The execution, delivery and performance of the Applicable Designated
Borrower Documents executed by such Designated Borrower are, under applicable
foreign exchange control regulations of the jurisdiction in which such
Designated Borrower is organized and existing, not subject to any notification
or authorization except

83



--------------------------------------------------------------------------------



 



(A) such as have been made or obtained or (B) such as cannot be made or obtained
until a later date (provided that any notification or authorization described in
clause (ii) shall be made or obtained as soon as is reasonably practicable).
The Company agrees to give prompt notice to the Administrative Agent of any
Specified Representation Default with respect to any Subsidiary that is a
Designated Borrower, and within the later of (x) five (5) Business Days after
the occurrence of such Specified Representation Default or (y) in the case of
Eurocurrency Rate Loans, the ending date of the applicable Interest Period, such
Subsidiary shall pay in full the unpaid principal of and interest on all its
outstanding Loans and Cash Collateralize the then Outstanding Amount of all its
L/C Obligations (in an amount equal to the then Outstanding Amount thereof),
failing which the Company shall forthwith make such payments and post such Cash
Collateral pursuant to its guarantee thereof set forth in Article 10. Nothing in
this Section 2.15(e) shall limit or otherwise affect the Guarantor Parties’
obligations under Article 10.
     Section 2.16. Increase in Commitments. (a) Upon notice to the
Administrative Agent (which shall promptly notify the Lenders), at any time
after the Restatement Effective Date, the Company may request: (i) on one or
more occasions, additional Term Commitments in respect of an Additional Term
Loan Tranche in an amount not to exceed the Term B Loan Permitted Amount;
provided that (A) after giving effect to any such Indebtedness, the Senior
Secured Leverage Ratio, calculated on a Pro Forma Basis (and specifically giving
effect to the repayment of any Total Secured Indebtedness effected on or prior
to such date), would be no greater than 2.75 to 1.00 as of the most recently
completed period of four consecutive fiscal quarters ending prior to the
incurrence of such Indebtedness, such compliance to be determined on the basis
of the financial information most recently delivered to the Administrative Agent
and the Lenders (either pursuant to Section 6.01(a) or Section 6.01(b) or in any
subsequent delivery of financial information by the Company to the
Administrative Agent prior to such incurrence of Indebtedness) as though such
incurrence of Indebtedness (and the repayment of any Total Secured Indebtedness
effected on or prior to such date) had been consummated as of the first day of
the fiscal period covered thereby and (B) the proceeds thereof shall be used in
connection with the Transaction; (ii) on one or more occasions, additional Term
Commitments in respect of Term Loans having the same terms (including pricing)
as the existing Term A-2 Loans (the “Specified Term A-2 Loans”) in an amount not
to exceed the Specified Term A-2 Loan Permitted Amount, provided that (A) such
Term Commitments may be established no later than 10 Business Days after the
Restatement Effective Date and (B) the proceeds thereof shall be used solely to
pay obligations under the Metavante Credit Agreement; (iii) on one or more
occasions, additional Revolving Credit Commitments having the same terms
(including pricing and currency) as the existing 2014 Multicurrency Revolving
Credit Commitments or the existing 2014 US Dollar Revolving Credit Commitments,
provided that (A) such Revolving Credit Commitments may be established no later
than 10 Business Days after the Restatement Effective Date and (B) the proceeds
thereof shall be used in accordance with Section 6.11; and (iv) on up to ten
occasions, other additional Term Commitments and/or additional Revolving Credit
Commitments; provided that after giving effect to any such addition, the
aggregate amount of all additional Term Commitments and additional Revolving
Credit Commitments that have been added pursuant to this clause (iv) shall not
exceed $750,000,000. Any such addition under this Section 2.16(a)

84



--------------------------------------------------------------------------------



 



shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof.
     (b) Any loans made in respect of any such additional Term Commitments (the
“Additional Term Loans”) may be made, at the option of the Company, either by
(i) increasing the Term Loans with the same terms (including pricing) as the
existing Term Loans, or (ii) creating a new tranche of terms loans (an
“Additional Term Loan Tranche”); provided that any Additional Term Loan Tranche
(1) shall not mature prior to the stated Maturity Date applicable to the latest
maturing Tranche of Term Loans on the date of incurrence of such Additional Term
Loans and (2) the Weighted Average Life to Maturity of any Additional Term Loan
Tranche shall be no less than the Weighted Average Life to Maturity of such
latest maturing Tranche of Term Loans.
     (c) Any such additional Revolving Credit Commitments (the “Additional
Revolving Credit Commitments”) may be made, at the option of the Company, by
either (i) increasing the US Dollar Revolving Credit Commitments or the
Multicurrency Revolving Credit Commitments with the same terms (including
pricing and currency) as the existing 2014 US Dollar Revolving Credit
Commitments or 2014 Multicurrency Revolving Credit Commitments, as the case may
be or (ii) creating a new tranche of the Multicurrency Revolving Credit Facility
with the Additional Revolving Credit Commitments of Lenders willing to fund in
an Additional Alternative Currency pursuant to which Multicurrency Revolving
Credit Loans under such new tranche may be denominated in such Additional
Alternative Currency.
     (d) At the time of the sending of notice requesting additional Term
Commitments and/or additional Revolving Credit Commitments, the Company (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Lenders). Each
Lender shall notify the Administrative Agent within such time period whether or
not it agrees to provide an additional Term Commitment or Revolving Credit
Commitment, as applicable, and, if so, whether by an amount equal to, greater
than, or less than its Pro Rata Share of such requested increase (which shall be
calculated on the basis of the amount of the funded and unfunded exposure under
all the Facilities held by each Lender). Any Lender not responding within such
time period shall be deemed to have declined to provide an additional Term
Commitment or Revolving Credit Commitment, as applicable. The Administrative
Agent shall notify the Company and each Lender of the Lenders’ responses to each
request made hereunder. To achieve the full amount of a requested increase, the
Company may also invite additional Eligible Assignees to become Term Lenders or
Revolving Credit Lenders, as applicable, pursuant to a commitment increase and
joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent and its counsel (each, a “Commitment Increase and Joinder
Agreement”).
     (e) If any Term Commitments or Revolving Credit Commitments are added in
accordance with this Section 2.16, the Administrative Agent and the Company
shall determine the effective date (the “Additional Commitments Effective Date”)
and the final allocation of such addition. The Administrative Agent shall
promptly notify the Company and the Lenders of the final allocation of such
addition and the Additional Commitments Effective Date. As a condition precedent
to such addition, the Company shall deliver to the Administrative Agent a

85



--------------------------------------------------------------------------------



 



certificate of the Company dated as of the Additional Commitments Effective Date
signed by a Responsible Officer of the Company certifying that, before and after
giving effect to such increase, (i) the representations and warranties contained
in Article 5 and the other Loan Documents are true and correct in all material
respects on and as of the Additional Commitments Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall have been true and correct in all material
respects as of such earlier date, and except that for purposes of this
Section 2.16(e), the representations and warranties contained in Section 5.05(a)
and (b) shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01, and (ii) no
Default exists before or after giving effect to such addition.
     (f) On each Additional Commitments Effective Date, (i) each Lender or
Eligible Assignee which is providing an additional Term Commitment (A) shall
become a “Term Lender” for all purposes of this Agreement and the other Loan
Documents, and (B) shall make an Additional Term Loan to the Company in a
principal amount equal to such additional Term Commitment, and such Additional
Term Loan shall be a “Term Loan” for all purposes of this Agreement and the
other Loan Documents (except that the interest rate, amortization payment
amounts and maturity date applicable to any Additional Term Loan under an
Additional Term Loan Tranche may be as agreed by the Company and the applicable
Lenders providing the additional Term Commitments; provided that such
amortization payment amounts and maturity date shall be in accordance with the
requirements of Section 2.16(b)) and (ii) each Lender or Eligible Assignee which
is providing an additional Revolving Credit Commitment shall become a “Revolving
Credit Lender” for all purposes of this Agreement and the other Loan Documents
with a Revolving Credit Commitment that is increased by (in the case of an
existing Revolving Credit Lender) or equal to (in the case of a new Revolving
Credit Lender) such additional Revolving Credit Commitment.
     Section 2.17. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Credit Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender:
     (a) fees shall cease to accrue (i) on the 2012 Revolving Credit Commitments
of such Defaulting Lender under Section 2.10(a) and (ii) on the unused portion
of the 2014 Revolving Credit Commitments of such Defaulting Lender under
Section 2.10(b);
     (b) if any Swing Line Obligations or L/C Obligations exist at the time any
Multicurrency Revolving Credit Lender becomes a Defaulting Lender then:
     (i) all or any part of the Swing Line Obligations and L/C Obligations of
such Defaulting Lender shall be reallocated among the non-Defaulting Lenders
that are Multicurrency Revolving Credit Lenders in accordance with their
respective Pro Rata Shares of the Swing Line Obligations and L/C Obligations but
only to the extent (A) no Event of Default has occurred and is continuing at
such time and (B) the sum of all non-Defaulting Lenders’ Multicurrency Revolving
Credit Exposures plus such Defaulting Lender’s Pro Rata Share of all Swing Line
Obligations and L/C Obligations does not exceed the total of all non-Defaulting
Lenders’ Multicurrency Revolving Credit Commitments;

86



--------------------------------------------------------------------------------



 



     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the relevant Borrower shall within three Business Days
following notice by the Administrative Agent (x) first, prepay such Defaulting
Lender’s Pro Rata Share of all Swing Line Obligations and (y) second, cash
collateralize for the benefit of the L/C Issuer only the relevant Borrower’s
obligations corresponding to such Defaulting Lender’s Pro Rata Share of all L/C
Obligations (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.04(g) for so
long as such Defaulting Lender’s Pro Rata Share of all L/C Obligations is
outstanding ;
     (iii) if the relevant Borrower cash collateralizes any portion of such
Defaulting Lender’s Pro Rata Share of all L/C Obligations pursuant to clause
(ii) above, the Borrowers shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 2.04(i) with respect to such Defaulting
Lender’s Pro Rata Share of all L/C Obligations during the period such Defaulting
Lender’s Pro Rata Share of all L/C Obligations is cash collateralized;
     (iv) if such Defaulting Lender’s Pro Rata Share of all L/C Obligations is
reallocated to the non-Defaulting Lenders pursuant to clause (i) above, then the
fees payable to the non-Defaulting Lenders pursuant to Sections 2.04(i), 2.10(a)
and 2.10(b) shall be adjusted in accordance with such non-Defaulting Lenders’
Pro Rata Shares; and
     (v) if all or any portion of such Defaulting Lender’s Pro Rata Share of all
L/C Obligations is neither reallocated nor cash collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
the L/C Issuer or any other Lender hereunder, all facility fees and commitment
fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Multicurrency Revolving
Credit Commitment that was utilized by such L/C Obligations) and letter of
credit fees payable under Section 2.04(i) with respect to such Defaulting
Lender’s Pro Rata Share of all L/C Obligations shall be payable to the L/C
Issuer until and to the extent that such Defaulting Lender’s Pro Rata Share of
all L/C Obligations is reallocated and/or cash collateralized; and
     (c) so long as any Multicurrency Revolving Credit Lender is a Defaulting
Lender, the Swing Line Lenders shall not be required to fund such portion of any
Swing Line Loan that equals such Defaulting Lender’s Pro Rata Share of such
Swing Line Loan, and the L/C Issuer shall not be required to issue, amend or
increase any Letter of Credit, unless they are satisfied (in their reasonable
judgment) that the related exposure and the Defaulting Lender’s then outstanding
Pro Rata Share of all L/C Obligations will be 100% covered by the Multicurrency
Revolving Credit Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrowers in accordance with Section 2.17(b),
and participating interests in any newly made Swing Line Loan or any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.17(b)(i) (and such Defaulting
Lender shall not participate therein).
     (d) In the event that the Administrative Agent, the Company, any Swing Line
Lender and the L/C Issuer each agrees that a Defaulting Lender has adequately
remedied all matters that

87



--------------------------------------------------------------------------------



 



caused such Lender to be a Defaulting Lender, then the Multicurrency Revolving
Credit Lenders’ Pro Rata Shares of the Swing Line Obligations and L/C
Obligations shall be readjusted to reflect the inclusion of such Lender’s
Multicurrency Revolving Credit Commitment and on such date such Lender shall
purchase at par such of the Multicurrency Revolving Credit Loans of the other
Lenders (other than Bid Loans and Swing Line Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such
Multicurrency Revolving Credit Loans in accordance with its Pro Rata Share, and
such Lender shall cease to be a Defaulting Lender.
ARTICLE 3
Taxes, Increased Costs and Illegality
     Section 3.01. Taxes. (a) Except as provided in this Section 3.01, any and
all payments by any Borrower to or for the account of any Agent or any Lender
under any Loan Document shall be made free and clear of and without deduction
for any and all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and all liabilities
(including additions to tax, penalties and interest) with respect thereto,
excluding, in the case of each Agent and each Lender, taxes imposed on or
measured by its net income or overall gross income (including branch profits),
and franchise (and similar) taxes imposed on it in lieu of net income taxes, by
the jurisdiction (or any political subdivision thereof) under the Laws of which
such Agent or such Lender, as the case may be, is organized, is (or was, during
the relevant period) doing business or maintains a Lending Office, and all
liabilities (including additions to tax, penalties and interest) with respect
thereto (all such non-excluded taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and liabilities being
hereinafter referred to as “Taxes”). Notwithstanding anything to the contrary
contained herein, any withholding tax imposed at any time on payments made by or
on behalf of a Designated Borrower to any Lender hereunder or under any other
Loan Document shall be deemed to be Taxes hereunder so long as such Lender shall
have complied with Section 11.16.
     (b) If any Borrower shall be required by any Laws to deduct any Taxes from
or in respect of any sum payable under any Loan Document to any Agent or any
Lender, (i) except to the extent provided in Sections 3.01(e) and 3.01(f) below,
the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 3.01), each of such Agent and such Lender receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) such Borrower shall make such deductions, (iii) such Borrower shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) within 30 days after the date of such
payment, such Borrower shall furnish to such Agent or Lender (as the case may
be) the original or a certified copy of a receipt evidencing payment thereof to
the extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Administrative Agent.
     (c) Each Borrower also agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes or charges or similar levies which arise from any
payment made under any Loan Document or from

88



--------------------------------------------------------------------------------



 



the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document (hereinafter referred to as “Other
Taxes”).
     (d) Each Borrower agrees to indemnify each Agent and each Lender for
(i) the full amount of Taxes and Other Taxes (including any Taxes or Other Taxes
imposed or asserted by any jurisdiction on amounts payable under this
Section 3.01) paid by such Agent and such Lender, and (ii) any liability
(including additions to tax, penalties, interest and expenses) arising therefrom
or with respect thereto, in each case whether or not such Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided such Agent or Lender, as the case may be, provides such
Borrower with a written statement thereof setting forth in reasonable detail the
basis and calculation of such amounts. Payment under this Section 3.01(d) shall
be made within 30 days after the date such Lender or such Agent makes a demand
therefor.
     (e) No Borrower shall be required pursuant to this Section 3.01 to pay any
additional amount to, or to indemnify, any Lender or Agent, as the case may be,
to the extent that such Lender or such Agent becomes subject to Taxes subsequent
to the Original Closing Date (or, if later, the date such Lender or Agent
becomes a party to this Agreement) as a result of a change in the place of
organization of such Lender or Agent or a change in the Lending Office of such
Lender, except to the extent that any such change is requested or required in
writing by any Borrower (and provided that nothing in this clause (e) shall be
construed as relieving any Borrower from any obligation to make such payments or
indemnification in the event of a change in Lending Office or place of
organization that precedes a change in Law to the extent such Taxes result from
a change in Law).
     (f) If a Lender or an Agent is subject to United States withholding tax at
a rate in excess of zero percent at the time such Lender or such Agent, as the
case may be, first becomes a party to this Agreement, withholding tax at such
rate shall be considered excluded from Taxes unless and until such Lender or
Agent, as the case may be, provides the appropriate forms certifying that a
lesser rate applies, whereupon withholding tax at such lesser rate only shall be
considered excluded from Taxes for periods governed by such forms; provided
that, if at the date of the Assignment and Assumption pursuant to which a Lender
becomes a party to this Agreement, the Lender assignor was entitled to payments
under clause (a) of this Section 3.01 in respect of United States withholding
tax with respect to interest paid at such date, then, to such extent, the term
Taxes shall include (in addition to withholding taxes that may be imposed in the
future or other amounts otherwise includable in Taxes) United States withholding
tax, if any, applicable with respect to the Lender assignee on such date.
     (g) If any Lender or Agent shall become aware that it is entitled to
receive a refund in respect of amounts paid by any Borrower pursuant to this
Section 3.01, which refund in the good faith judgment of such Lender or Agent is
allocable to such payment, it shall promptly notify such Borrower of the
availability of such refund and shall, within 30 days after the receipt of a
request by such Borrower, apply for such refund; provided that in the sole
reasonable judgment of the Lender or Agent, applying for such refund would not
be disadvantageous to it.
     (h) If any Lender or Agent receives a refund in respect of any Taxes or
Other Taxes as to which indemnification or additional amounts have been paid to
it by a Borrower pursuant to

89



--------------------------------------------------------------------------------



 



this Section 3.01, it shall promptly remit such refund (including any interest
included in such refund) to such Borrower (to the extent that it determines that
it can do so without prejudice to the retention of the refund), net of all
out-of-pocket expenses of the Lender or Agent, as the case may be; provided that
the relevant Borrower, upon the request of the Lender or Agent, as the case may
be, agrees promptly to return such refund to such party in the event such party
is required to repay such refund to the relevant taxing authority. Such Lender
or Agent, as the case may be, shall, at such Borrower’s request, provide such
Borrower with a copy of any notice of assessment or other evidence of the
requirement to repay such refund received from the relevant taxing authority;
provided that such Lender or Agent may delete any information therein that such
Lender or Agent deems confidential.
     (i) Nothing in this Section 3.01 shall interfere with the right of a Lender
or Agent to arrange its tax affairs in whatever manner it thinks fit nor oblige
any Lender or Agent to claim any tax refund or to disclose any information
relating to its tax affairs or any computations in respect thereof or require
any Lender or Agent to do anything that would prejudice its ability to benefit
from any other refunds, credits, reliefs, remissions or repayments to which it
may be entitled.
     Section 3.02. Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans (whether denominated in Dollars or an Alternative
Currency), or to determine or charge interest rates based upon the Eurocurrency
Rate, then, on notice thereof by such Lender to the Borrowers through the
Administrative Agent, any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Committed Loans to
Eurocurrency Rate Loans, shall be suspended until such Lender notifies the
Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrowers shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable and such Loans are denominated in Dollars, convert all
Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans. Upon
any such prepayment or conversion, the Borrower shall also pay accrued interest
on the amount so prepaid or converted. Each Lender agrees to designate a
different Lending Office if such designation will avoid the need for such notice
and will not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.
     Section 3.03. Inability to Determine Rates. If the Required Lenders
determine that for any reason adequate and reasonable means do not exist for
determining the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan (whether denominated in Dollars or an
Alternative Currency), or that the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, or that deposits
(whether in Dollars or an Alternative Currency) are not being offered to banks
in the applicable offshore interbank market for such currency for the applicable
amount and Interest Period of such Eurocurrency Rate Loan, the Administrative
Agent will promptly so notify the Borrowers and

90



--------------------------------------------------------------------------------



 



each Lender. Thereafter, the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Company may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Committed Loans in the affected currency or currencies or,
failing that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans in the amount specified therein.
     Section 3.04. Increased Cost and Reduced Return. If any Lender determines
that as a result of the introduction of or any change in or in the
interpretation of any Law, in each case after the date hereof, or such Lender’s
compliance therewith, there shall be any increase in the cost to such Lender of
agreeing to make or making, funding or maintaining Eurocurrency Rate Loans or
(as the case may be) issuing or participating in Letters of Credit, or a
reduction in the amount received or receivable by such Lender in connection with
any of the foregoing (excluding for purposes of this Section 3.04 any such
increased costs or reduction in amount resulting from (i) Taxes or Other Taxes
(as to which Sections 3.01 and 11.16 shall govern), (ii) changes in the basis of
taxation of overall net income or overall gross income (including branch
profits), and franchise (and similar) taxes imposed in lieu of net income taxes,
by the United States or any foreign jurisdiction or any political subdivision of
either thereof under the Laws of which such Lender is organized, is doing
business or maintains a Lending Office, (iii) reserve requirements contemplated
by Section 3.06 and (iv) the requirements of the Bank of England and the
Financial Services Authority or the European Central Bank reflected in the
Mandatory Cost to the extent the Mandatory Cost, as calculated hereunder, is
sufficient to cover the cost to the applicable Lender of complying with the
requirements of the Bank of England and/or the Financial Services Authority or
the European Central Bank in relation to its making, funding or maintaining
Eurocurrency Rate Loans), then from time to time within 30 days following
written demand of such Lender setting forth in reasonable detail such increased
costs (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.08), the Company shall pay (or cause the applicable
Designated Borrower to pay) to such Lender such additional amounts as will
compensate such Lender for such increased cost or reduction.
     Section 3.05. Capital Adequacy. If any Lender determines that the
introduction of any Law regarding capital adequacy or any change therein or in
the interpretation thereof, in each case after the date hereof, or compliance by
such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any Person controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration such Lender’s policies with respect to capital adequacy and
desired return on capital), then from time to time within 30 days following
written demand of such Lender setting forth in reasonable detail the charge and
the calculation of such reduced rate of return (with a copy of such demand to
the Administrative Agent given in accordance with Section 3.08), the Company
shall pay (or cause the applicable Designated Borrower to pay) to such Lender
such additional amounts as will compensate such Lender for such reduction.
     Section 3.06. Reserves on Eurocurrency Rate Loans. (a) If any Lender is
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), the Company shall pay (or cause the applicable Designated
Borrower to pay) to such Lender additional interest on the

91



--------------------------------------------------------------------------------



 



unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
manifest error).
     (b) If any Lender is required to comply with any reserve ratio requirement
or analogous requirement of any other Governmental Authority imposed in respect
of the maintenance of the Commitments or the funding of the Eurocurrency Rate
Loans, the Company shall pay (or cause the applicable Designated Borrower to
pay) such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error) which in each case shall be due and payable on each date on which
interest is payable on such Loan. Any Lender requesting payment from any
Borrower under Section 3.06(a) or (b) shall give such Borrower at least fifteen
days’ prior notice (with a copy to the Administrative Agent). If a Lender fails
to give notice fifteen days prior to the relevant Interest Payment Date, such
additional interest or cost shall be due and payable fifteen days from receipt
of such notice.
     Section 3.07. Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent), the Company shall promptly compensate (or cause the
applicable Designated Borrower to compensate) such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by any Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the Company
or the applicable Designated Borrower; or
     (c) any failure by any Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by such Lender to maintain such Loan, any foreign exchange losses
or from fees payable to terminate the deposits from which such funds were
obtained or from the performance of any foreign exchange contract.
For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to any Lender under this Section 3.07, such Lender shall be
deemed to have funded each Eurocurrency Rate Committed Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Committed Loan was in
fact so funded.

92



--------------------------------------------------------------------------------



 



     Section 3.08. Matters Applicable to All Requests for Compensation. (a) Any
Agent or any Lender claiming compensation under this Article 3 shall deliver a
certificate to the Company contemporaneously with the demand for payment setting
forth in reasonable detail a calculation of the additional amount or amounts to
be paid to it hereunder which shall be conclusive in the absence of manifest
error. In determining such amount, such Agent or such Lender may use any
reasonable averaging and attribution methods.
     (b) With respect to any Lender’s claim for compensation under any of
Sections 3.01 through 3.07, no Borrower shall be required to compensate such
Lender for any amount incurred more than 180 days prior to the date that such
Lender notifies the relevant Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such increased cost or
reduction is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. If any Lender
requests compensation from any Borrower under any of Sections 3.04 through 3.06,
such Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue from one
Interest Period to another Eurocurrency Rate Loans, or to convert Base Rate
Loans into Eurocurrency Rate Loans, until the event or condition giving rise to
such request ceases to be in effect (in which case the provisions of
Section 3.08(c) shall be applicable); provided that such suspension shall not
affect the right of such Lender to receive the compensation so requested.
     (c) If the obligation of any Lender to make or continue from one Interest
Period to another any Eurocurrency Rate Loan (or to convert Base Rate Loans into
Eurocurrency Rate Loans) shall be suspended pursuant to Section 3.08(b) hereof,
such Lender’s Eurocurrency Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurocurrency Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Sections 3.01 through 3.06 hereof that gave rise to such conversion no longer
exist:
     (i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurocurrency Rate Loans shall be applied instead to its
Base Rate Loans; and
     (ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurocurrency Rate Loans shall remain as
Base Rate Loans.
     (d) If any Lender gives notice to any Borrower (with a copy to the
Administrative Agent) that the circumstances specified in any of Sections 3.01
through 3.06 that gave rise to the conversion of such Lender’s Eurocurrency Rate
Loans pursuant to this Section 3.08 no longer exist (which such Lender agrees to
do promptly upon such circumstances ceasing to exist) at a time when
Eurocurrency Rate Loans made by other Lenders are outstanding, such Lender’s
Base Rate Loans shall be automatically converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding Eurocurrency Rate Loans,
to the extent necessary so that, after

93



--------------------------------------------------------------------------------



 



giving effect thereto, all Loans held by the Lenders holding Eurocurrency Rate
Loans and by such Lender are held pro rata (as to principal amounts, interest
rate basis, and Interest Periods) in accordance with their respective
Commitments.
     (e) Each Lender agrees that (i) upon the occurrence of any event giving
rise to the operation of Section 3.01(b) or (d) with respect to such Lender it
will, if requested by any Borrower, use commercially reasonable efforts (subject
to such Lender’s internal policies and any legal or regulatory restrictions) to
avoid the consequences of such event, including to designate another Lending
Office for any Loan or Letter of Credit affected by such event and (ii) if any
Lender (A) requests compensation under any of Sections 3.04 through 3.06, or
(B) notifies any Borrower that it has determined that it is unlawful for its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans, or
to determine or charge interest rates based upon the Eurocurrency Rate, then
such Lender will, if requested by such Borrower, use commercially reasonable
efforts to designate another Lending Office for any Loan or Letter of Credit
affected by such event; provided that in each case, such efforts are made on
terms that, in the reasonable judgment of such Lender, cause such Lender and its
Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage, and provided further that nothing in this Section 3.08(e) shall
affect or postpone any of the Obligations of any Borrower or the rights of such
Lender pursuant to Sections 3.01(b) or 3.01(d), 3.02 or 3.04 through 3.06.
     Section 3.09. Replacement of Lenders Under Certain Circumstances. (a) If at
any time:
     (i) any Borrower becomes obligated to pay additional amounts or indemnity
payments described in Section 3.01 or Sections 3.04 through 3.06, as a result of
any condition described in such Sections or any Lender ceases to make
Eurocurrency Rate Loans as a result of any condition described in Section 3.02
or Sections 3.04 through 3.06 or
     (ii) any Lender becomes a Defaulting Lender,
then the Company may, on ten Business Days’ prior written notice to the
Administrative Agent and such Lender, either:
     (A) replace such Lender by causing such Lender to (and such Lender shall be
obligated to) assign 100% of its relevant Commitments and the principal of its
relevant outstanding Loans plus any accrued and unpaid interest pursuant to
Section 11.07(d) (with the assignment fee to be paid by such Borrower unless
waived by the Administrative Agent in such instance) all of its relevant rights
and obligations under this Agreement to one or more Eligible Assignees; provided
that neither the Administrative Agent nor any Lender shall have any obligation
to any Borrower to find a replacement Lender or other such Person or
     (B) terminate the Commitment of such Lender and repay all obligations of
the Borrowers owing to such Lender relating to the Loans and participations held
by such Lender as of such termination date;

94



--------------------------------------------------------------------------------



 



provided, however, that in the case of a Defaulting Lender only, the Company
shall have the right to take such action as it may elect (including no action)
under the immediately preceding clauses (A) and/or (B) independently and at
different times with respect to any one or more Classes, Tranches or Series of
Loans (and the related Commitments) of such Defaulting Lender, without being
obligated to take the same action with respect to all Classes, Tranches and
Series of Loans and related Commitments of such Defaulting Lender.
     (b) Any Lender being replaced pursuant to Section 3.09(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s applicable Commitment and outstanding Loans and related participations
in L/C Obligations and Swing Line Loans, and (ii) deliver any Notes evidencing
such Loans to the relevant Borrower or the Administrative Agent.
     (c) Pursuant to an Assignment and Assumption arising by operation of
Section 3.09(b), (i) the assignee Lender shall acquire all or a portion, as the
case may be, of the assigning Lender’s Commitment and outstanding Loans and
participations in L/C Obligations and Swing Line Loans, (ii) all obligations of
each Borrower owing to the assigning Lender relating to the Loans and
participations so assigned shall be paid in full by the assignee Lender to such
assigning Lender concurrently with the execution of such Assignment and
Assumption and (iii) upon such payment and, if so requested by the assignee
Lender, delivery to the assignee Lender of the appropriate Note or Notes
executed by each relevant Borrower, the assignee Lender shall become a Lender
hereunder and the assigning Lender shall cease to be a Lender hereunder with
respect to such assigned Loans, Commitments and participations, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such assigning Lender.
     (d) Notwithstanding anything to the contrary, (i) any Lender that acts as
L/C Issuer may not be replaced by operation of this Section 3.09 at any time
that it has any Letter of Credit outstanding unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a Cash
Collateral Account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to such outstanding
Letter of Credit and (ii) any Lender that acts as Administrative Agent may not
be replaced by operation of this Section 3.09 except in accordance with the
terms of Section 9.09.
     (e) The Company shall also be entitled to replace a Dissenting Lender in
accordance with Section 11.01(f).
     Section 3.10. Survival. All of the Borrowers’ obligations under this
Article 3 shall survive termination of the Aggregate Commitments and repayment
of all other Obligations hereunder.

95



--------------------------------------------------------------------------------



 



ARTICLE 4
Conditions Precedent to Credit Extensions
     Section 4.01. Conditions of Initial Credit Extension. The obligation of
each Lender to make its initial Credit Extension under the Original Credit
Agreement is subject to satisfaction of the following conditions precedent:
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals, or electronic copies or facsimiles followed promptly by
originals (unless otherwise specified), each properly executed by a Responsible
Officer of the signing Loan Party (as applicable), each in form and substance
reasonably satisfactory to the Administrative Agent and its legal counsel:
     (i) executed counterparts of the Original Credit Agreement and each
Guaranty;
     (ii) a Note executed by the Company in favor of each Lender requesting a
Note;
     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;
     (iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
validly existing, in good standing and qualified to engage in business in its
jurisdiction of organization;
     (v) an opinion of Nelson Mullins Riley & Scarborough LLP, counsel to the
Loan Parties, addressed to each Agent and each Lender and in form and substance
reasonably satisfactory to the Administrative Agent;
     (vi) a certificate signed by a Responsible Officer of the Company
certifying as to the satisfaction of the conditions set forth in Section 4.02(a)
(other than with respect to the representation and warranty in Section 5.05(b))
and Section 4.02(b);
     (vii) a Committed Loan Notice or Letter of Credit Application, as
applicable, relating to the initial Credit Extension.
     (b) The Company is in compliance with the Fee Letters (as defined in the
Original Credit Agreement) and all fees and expenses required to be paid on or
before the Original Closing Date shall have been paid in full in cash.
     (c) All governmental and third party consents and approvals necessary in
connection with the Loan Documents and the transactions contemplated thereby
shall have been obtained.

96



--------------------------------------------------------------------------------



 



     (d) There has been no change, occurrence or development since December 31,
2005 that either individually or in the aggregate, would constitute or would
reasonably be expected to (1) have a material adverse effect on the business,
assets, liabilities, results of operations or financial position of the
Restricted Companies, taken as a whole, (2) materially and adversely affect the
ability of any Loan Party to perform its obligations under the Loan Documents or
(3) materially and adversely affect the rights and remedies of the Lenders under
the Loan Documents.
The Original Closing Date occurred on January 18, 2007.
     Section 4.02. Conditions to All Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension (other than a Committed Loan
Notice requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurocurrency Rate Committed Loans) is subject to the following
conditions precedent:
     (a) The representations and warranties of each Loan Party contained in
Article 5 or any other Loan Document shall be true and correct in all material
respects on and as of the date of such Credit Extension, except (i) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date and (ii) that for purposes of this Section 4.02(a), the
representations and warranties contained in Section 5.05(a) shall be deemed to
refer to the most recent financial statements furnished pursuant to
Sections 6.01(a) and 6.01(b) and, in the case of the financial statements
furnished pursuant to Section 6.01(b), the representations contained in
Section 5.05(a), as modified by this clause (ii), shall be qualified by the
statement that such financial statements are subject to the absence of footnotes
and year-end audit adjustments.
     (b) No Default shall exist, or would result from such Credit Extension or
from the application of the proceeds therefrom.
     (c) The Administrative Agent and, if applicable, the L/C Issuer or the
applicable Swing Line Lender shall have received a Request for Credit Extension
in accordance with the requirements hereof.
     (d) If the applicable Borrower is a Designated Borrower, then the
conditions of Section 2.15 to the designation of such Borrower as a Designated
Borrower shall have been met to the reasonable satisfaction of the
Administrative Agent.
     (e) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.
     (f) After giving effect to any such Request for Credit Extension occurring
during the five Business Day period immediately preceding the Maturity Date with
respect to the 2012

97



--------------------------------------------------------------------------------



 



Multicurrency Revolving Credit Commitments, the Borrowers would not be required
by Section 2.06(b)(vii) to prepay or cause to be prepaid Multicurrency Revolving
Credit Loans and/or cash collateralize or cause to be cash collateralized the
L/C Obligations.
     Each Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type or a
continuation of Eurocurrency Rate Committed Loans) submitted by the Company
shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and 4.02(b) (and, if applicable, (c)) have been
satisfied on and as of the date of the applicable Credit Extension.
     Section 4.03. Conditions to Effectiveness. The conditions to the
effectiveness of the amendment and restatement of the Original Credit Agreement
in the form of this Agreement, are set forth in Section 8 of the Amendment and
Restatement Agreement.
ARTICLE 5
Representations and Warranties
     The Company and each other Borrower represents and warrants to the Agents
and the Lenders that:
     Section 5.01. Existence, Qualification and Power; Compliance with Laws.
Each Restricted Company (a) is a Person, validly existing and in good standing
under the Laws of the jurisdiction of its organization, (b) has all requisite
power and authority to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, (d) is in compliance
with all Laws (including, without limitation, Environmental Laws), orders, writs
and injunctions, and (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clauses (a) (other than with
respect to the Borrowers), (c), (d) or (e), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.
     Section 5.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party are (a) within such Loan Party’s corporate or other powers, (b) have been
duly authorized by all necessary corporate, shareholder or other organizational
action, and (c) do not and will not (i) contravene the terms of any of such
Person’s Organization Documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 7.01), or require any payment to be made under, (A) any documentation
governing any Permitted Subordinated Indebtedness, (B) any other Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (C) any order,
injunction, writ or decree, of or with any Governmental Authority or any
arbitral award to which such Person or its property is subject, or
(iii) violate, in any material respect, any Law; except with respect to any
conflict, breach or contravention or payment (but not creation of

98



--------------------------------------------------------------------------------



 



Liens) referred to in clause (ii) to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.
     Section 5.03. Governmental Authorization; Other Consents. No material
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required to be made or obtained by any Loan Party in connection with (a) the
execution, delivery or performance by any Loan Party of this Agreement or any
other Loan Document, (b) the grant by any Loan Party of the Liens granted by it
pursuant to the Collateral Documents, (c) the perfection or maintenance of the
Liens created under the Collateral Documents (including the priority thereof) or
(d) the exercise by the Administrative Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for (i) filings necessary to perfect the Liens on
the Collateral granted by the Loan Parties in favor of the Secured Parties,
(ii) the approvals, consents, exemptions, authorizations, actions, notices and
filings which have been duly obtained, taken, given or made and are in full
force, (iii) those approvals, consents, exemptions, authorizations, actions,
notices or filings described in the Pledge Agreement and (iv) those approvals,
consents, exemptions, authorizations, actions, notices or filings, the failure
of which to obtain or make could not reasonably be expected to have a Material
Adverse Effect.
     Section 5.04. Binding Effect. This Agreement and each other Loan Document
has been duly executed and delivered by each Loan Party that is party thereto.
This Agreement and each other Loan Document constitutes a legal, valid and
binding obligation of each Loan Party that is a party thereto, enforceable
against such Loan Party in accordance with its terms, except as such
enforceability may be limited by bankruptcy insolvency, reorganization,
receivership, moratorium or other Laws affecting creditors’ rights generally and
by general principles of equity.
     Section 5.05. Financial Statements; No Material Adverse Effect. (a) The
(i) audited consolidated balance sheet of the Company and its Subsidiaries for
the fiscal year ended December 31, 2009, and the related consolidated statements
of income, shareholders’ equity and cash flows for such fiscal year of the
Company and its Subsidiaries, including the notes thereto and (ii) unaudited
consolidated balance sheet of the Company and its Subsidiaries dated March 31,
2010, and the related consolidated statements of income, shareholders’ equity
and cash flows for the fiscal quarter period ended on such date (collectively,
the “Historical Financial Statements”) fairly present in all material respects
the financial condition of the Company and its Subsidiaries as of the date
thereof and their results of operations and cash flows for the period covered
thereby in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein (and, with respect
to unaudited financial statements, the absence of footnotes and subject to such
adjustments as would be made in connection with the audit of financial
statements for the relevant period).
     (b) Since December 31, 2009, there has been no change, effect, event or,
occurrence that has had or would reasonably be expected to have a Material
Adverse Effect.
     (c) The forecasts prepared by management of the Company of consolidated
balance sheets, income statements and cash flow statements for each year
commencing with the fiscal

99



--------------------------------------------------------------------------------



 



year ending on December 31, 2010 through the fiscal year ending on December 31,
2014 (such forecasts to be prepared on a quarterly basis through the fiscal year
ending on December 31, 2011 and on an annual basis thereafter) (the “Restatement
Effective Date Forecasts”), copies of which have been furnished to the
Administrative Agent and the Lenders prior to the Restatement Effective Date,
have been prepared in good faith based upon assumptions believed in good faith
by the Company to be reasonable in light of conditions existing at the time of
preparation, it being understood that (i) such forecasts, as to future events,
are not to be viewed as facts, that actual results during the period or periods
covered by any such forecasts may differ significantly from the forecasted
results and that such differences may be material and that such forecasts are
not a guarantee of financial performance and (ii) no representation is made with
respect to information of a general economic or general industry nature.
     Section 5.06. Litigation. Except as disclosed in Schedule 5.06, there are
no actions, suits, proceedings, claims or disputes pending or, to the knowledge
of the Borrowers, threatened in writing, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Borrower or any of its
Restricted Subsidiaries or against any of their properties or revenues that
either individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
     Section 5.07. Ownership of Property; Liens. Each Loan Party and each of its
Restricted Subsidiaries has good record and marketable title in fee simple to,
or valid leasehold interests in, or easements or other limited property
interests in, all real property necessary in the ordinary conduct of its
business, free and clear of all Liens except for minor defects in title that do
not materially interfere with its ability to conduct its business or to utilize
such assets for their intended purposes and Liens permitted by Section 7.01 and
except where the failure to have such title or the existence of such Lien could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
     Section 5.08. [Intentionally Omitted].
     Section 5.09. Taxes. The Company and its Subsidiaries have filed all
Federal and material state and other tax returns and reports required to be
filed, and have paid all Federal and material state and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those
(a) which are not overdue by more than 30 days, (b) which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP or (c) with respect
to which the failure to make such filing or payment could not reasonably be
expected to have a Material Adverse Effect.
     Section 5.10. ERISA Compliance. (a) Each Plan is in compliance in all
material respects with the applicable provisions of ERISA and the Code except to
the extent that non-compliance could not reasonably be expected to have a
Material Adverse Effect. In the preceding five years, each Loan Party and each
ERISA Affiliate have made all required contributions to each Pension Plan
subject to Section 412 of the Code, and in the preceding five years, no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan,
except to the extent a failure to make such contributions

100



--------------------------------------------------------------------------------



 



or application, as the case may be, could not reasonably be expected to have a
Material Adverse Effect.
     (b) There are no pending or, to the knowledge of any Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would
reasonably be expected to result in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has an “accumulated funding deficiency” (as defined in
Section 412 of the Code), whether or not waived, and no application for a waiver
of the minimum funding standard has been filed with respect to any Pension Plan;
(iii) none of the Borrowers nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums not yet due or premiums due and not yet
delinquent under Section 4007 of ERISA); (iv) none of the Borrowers nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) none of the Borrowers nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA, except, with respect to each of the foregoing clauses of this
Section 5.10(c), as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.
     Section 5.11. Subsidiaries; Equity Interests. As of the Restatement
Effective Date, (a) the Equity Interests of each Restricted Subsidiary that are
owned directly or indirectly by the Company are owned free and clear of all
Liens except for any Lien permitted under Section 7.01 and (b) Schedule 5.11
(i) sets forth the name and jurisdiction of organization of each Subsidiary
(other than Subsidiaries that in the aggregate represent less than the greater
of (x) 5% of the Total Consolidated Assets and (y) 5% of the Consolidated EBITDA
of the Company and its Consolidated Subsidiaries) and (ii) sets forth the
ownership interest of the Company and any other Subsidiary in each such
Subsidiary, including the percentage of such ownership.
     Section 5.12. Margin Regulations; Investment Company Act. (a) No proceeds
of any Borrowings or drawings under any Letter of Credit will be used to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock in violation of Regulation U issued
by the FRB.
     (b) None of the Borrowers, any Person Controlling any of the foregoing, nor
any Restricted Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.
     Section 5.13. Disclosure. No report, financial statement, certificate or
other written information furnished by or on behalf of any Loan Party to any
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or any other Loan
Document (as modified or supplemented by other information so furnished) when
taken as a whole (and considered together with all information publicly
disclosed by the Consolidated Companies) contains any material misstatement of
fact or

101



--------------------------------------------------------------------------------



 



omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under and at the time which they were made, not
materially misleading; provided that, with respect to financial estimates,
projected or forecasted financial information and other forward-looking
information, the Company and each other Borrower represent and warrant only that
such information was prepared in good faith based upon assumptions believed by
the Company to be reasonable in light of conditions existing at the time of
preparation; it being understood that (A) such projections and forecasts, as to
future events, are not to be viewed as facts, that actual results during the
period or periods covered by any such projections or forecasts may differ
significantly from the projected or forecasted results and that such differences
may be material and that such projections and forecasts are not a guarantee of
financial performance and (B) no representation is made with respect to
information of a general economic or general industry nature.
     Section 5.14. Solvency. On the Restatement Effective Date after giving
effect to the portion of the Transaction occurring on the Restatement Effective
Date, the Loan Parties, on a consolidated basis, are Solvent.
     Section 5.15. Perfection, Etc. All filings and other actions necessary to
perfect and protect the Liens in the Collateral created under and in the manner
contemplated by the Collateral Documents have been duly made or taken or
otherwise provided for in the manner reasonably requested by the Administrative
Agent and are in full force and effect, and the Collateral Documents create in
favor of the Collateral Agent for the benefit of the Secured Parties a valid
and, together with such filings and other actions, perfected first priority Lien
in the Collateral, securing the payment of the Secured Obligations, subject to
Liens permitted by Section 7.01. The Loan Parties are the legal and beneficial
owners of the Collateral free and clear of any Lien, except for the Liens
created or permitted under the Loan Documents.
ARTICLE 6
Affirmative Covenants
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding or not otherwise
provided for in full in a manner reasonably satisfactory to the L/C Issuer, the
Company shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, 6.03 and 6.14) cause each Restricted Subsidiary to:
     Section 6.01. Financial Statements. Deliver to the Administrative Agent for
further distribution to each Lender:
     (a) as soon as available, but in any event within 105 days after the end of
each fiscal year of the Company beginning with the fiscal year ending on
December 31, 2006, a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, and audited and accompanied by a report and opinion of KPMG LLP or any
other independent certified

102



--------------------------------------------------------------------------------



 



public accountant of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit; provided that
if the independent auditor provides an attestation and a report with respect to
management’s report on internal control over financial reporting and its own
evaluation of internal control over financial reporting, then such report may
include a qualification or limitation due to the exclusion of any acquired
business from such report to the extent such exclusion is permitted under rules
or regulations promulgated by the SEC or the Public Company Accounting Oversight
Board;
     (b) as soon as available, but in any event within 60 days after the end of
each of the first three fiscal quarters of each fiscal year of the Company
beginning with the fiscal quarter ending on March 31, 2007, a consolidated
balance sheet of the Company and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the fiscal year then ended, setting forth, in each case, in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail
and certified by a Responsible Officer of the Company as fairly presenting in
all material respects the financial condition, results of operations,
shareholders’ equity and cash flows of the Company and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;
     (c) as soon as available, but in any event no later than 105 days after the
end of each fiscal year, forecasts prepared by management of the Company, in
form reasonably satisfactory to the Administrative Agent of consolidated balance
sheets, income statements and cash flow statements of the Company and its
Subsidiaries for the fiscal year following such fiscal year then ended, which
shall be prepared in good faith upon reasonable assumptions at the time of
preparation and which shall state therein all the material assumptions on the
basis of which such forecasts were prepared), it being understood that actual
results may vary from such forecasts and that such variations may be material;
provided that compliance with this Section 6.01(c) shall not be required so long
as the Company achieves and maintains at least two of the following three
ratings: (i) a corporate credit rating of BBB- or higher from S&P, (ii) a
corporate family rating of Baa3 or higher from Moody’s and (iii) an issuer
default rating of BBB- or higher from Fitch Ratings; and
     (d) if there are any Unrestricted Subsidiaries as of the last day of any
fiscal quarter, simultaneously with the delivery of each set of consolidated
financial statements referred to in Sections 6.01(a) and 6.01(b) above, the
related consolidating financial statements reflecting the adjustments necessary
to eliminate the accounts of Unrestricted Subsidiaries from such consolidated
financial statements.
     Section 6.02. Certificates; Other Information. Deliver to the
Administrative Agent for further distribution to each Lender:
     (a) no later than five Business Days after the delivery of each set of
consolidated financial statements referred to in Section 6.01(a), a certificate
of the Company’s independent certified public accountants certifying such
financial statements and stating that in making the

103



--------------------------------------------------------------------------------



 



examination necessary therefor no knowledge was obtained of any Event of Default
under Section 7.10 or, if any such Event of Default shall exist, stating the
nature and status of such event;
     (b) no later than five Business Days after the delivery of each set of
consolidated financial statements referred to in Sections 6.01(a) and 6.01(b), a
duly completed Compliance Certificate signed by a Responsible Officer of the
Company;
     (c) promptly after the same are publicly available, copies of each annual
report, proxy or financial statement sent to the stockholders of the Company,
and copies of all annual, regular, periodic and special reports and registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) which the Company files, copies of any report,
filing or communication with the SEC under Section 13 or 15(d) of the 1934 Act,
or with any Governmental Authority that may be substituted therefor, or with any
national securities exchange, and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;
     (d) promptly after the furnishing thereof, copies of any notices of default
or acceleration received by any Loan Party or notices of default or acceleration
furnished by any Loan Party to any holder of debt securities of any of the
Restricted Companies pursuant to the terms of any documentation governing any
Permitted Subordinated Indebtedness in a principal amount greater than the
Threshold Amount and not otherwise required to be furnished to the Lenders;
     (e) promptly after the receipt thereof by a Specified Responsible Officer
of the Company, copies of each notice or other correspondence received from any
Governmental Authority concerning any material investigation or other material
inquiry regarding any material violation of applicable Law by any Restricted
Company which would reasonably be expected to have a Material Adverse Effect;
     (f) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(b), a description of each event, condition or circumstance during
the last fiscal quarter covered by such Compliance Certificate requiring a
mandatory prepayment under Section 2.06(b); and
     (g) promptly after any request therefor, such additional information
regarding the business, legal, financial or corporate affairs of any Restricted
Company, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a), 6.01(b) or
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and, if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed on Schedule 11.02; or (ii) on which such documents
are posted on the Company’s behalf on IntraLinks or other relevant website, to
which each Lender and the Administrative Agent are granted access (whether a
commercial, third-party

104



--------------------------------------------------------------------------------



 



website or whether sponsored by the Administrative Agent); provided that the
Company shall notify (which may be by facsimile or electronic mail or by an
automated electronic alert of a posting) the Administrative Agent of the posting
of any such documents which notice may be included in the certificate delivered
pursuant to Section 6.02(b). Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents. The Borrowers hereby acknowledge that (a) the
Administrative Agent and/or the Arrangers will make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of the
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that
do not wish to receive material non-public information with respect to the
Borrowers or their securities) (each, a “Public Lender”). The Borrowers hereby
agree that (w) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be
deemed to have authorized the Administrative Agent, the Arrangers, the L/C
Issuer and the Lenders to treat such Borrower Materials as either publicly
available information or not material information (although it may be sensitive
and proprietary) with respect to the Borrowers or their securities for purposes
of United States Federal and state securities laws; (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Administrative Agent and the
Arrangers shall treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor.”
     Section 6.03. Notices. Promptly notify the Administrative Agent after a
Specified Responsible Officer obtains knowledge of:
     (a) the occurrence of any Default; and
     (b) any matter that has resulted or would reasonably be expected to result
in a Material Adverse Effect, including any matter arising out of or resulting
from (i) breach or non-performance of, or any default under, a Contractual
Obligation of any Loan Party or any Subsidiary, (ii) any dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any Restricted
Subsidiary and any Governmental Authority, (iii) the commencement of, or any
material adverse development in, any litigation, investigation or proceeding
affecting any Loan Party or any Subsidiary, or (iv) the occurrence of any ERISA
Event.
     Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Company (x) that such notice is being
delivered pursuant to Section 6.03(a) or 6.03(b) (as applicable) and (y) setting
forth details of the occurrence referred to therein and stating what action the
Company has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity to the extent
known any and all provisions of this Agreement and any other Loan Document in
respect of which such Default exists.

105



--------------------------------------------------------------------------------



 



     Section 6.04. Payment of Obligations. Pay, discharge or otherwise satisfy
as the same shall become due and payable, all of its obligations and liabilities
except, in each case, to the extent the failure to pay or discharge the same
could not reasonably be expected to have a Material Adverse Effect or such
obligations or liabilities are being contested in good faith by appropriate
proceedings.
     Section 6.05. Preservation of Existence, Etc. (a) Preserve, renew and
maintain in full force and effect its legal existence under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.05 (and, in the case of any Restricted Subsidiary, other than a
Designated Borrower, to the extent the failure to do so, could not reasonably be
expected to have a Material Adverse Effect) and (b) take all reasonable action
to maintain all rights, privileges (including its good standing), permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.
     Section 6.06. Maintenance of Properties. Except if the failure to do so
could not reasonably be expected to have a Material Adverse Effect,
(a) maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order, ordinary wear
and tear excepted and casualty and condemnation excepted, and (b) make all
necessary renewals, replacements, modifications, improvements, upgrades,
extensions and additions to material properties and equipment in accordance with
prudent industry practice.
     Section 6.07. Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance of such types and in such amounts
(after giving effect to any self-insurance) reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrowers and the Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons except, in the case of Foreign
Subsidiaries, to the extent that the failure to maintain such insurance with
respect to one or more Foreign Subsidiaries could not reasonably be expected to
result in a Material Adverse Effect.
     Section 6.08. Compliance with Laws. Comply in all material respects with
the requirements of all Laws (including, without limitation, Environmental Laws)
and all orders, writs, injunctions, and decrees applicable to it or to its
business or property, except if the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect or the necessity of
compliance therewith is being contested in good faith by appropriate
proceedings.
     Section 6.09. Books and Records. Maintain proper books of record and
account, in a manner to allow financial statements to be prepared in conformity
with GAAP consistently applied shall be made of all material financial
transactions and matters involving the assets and business of such Borrower or
such Restricted Subsidiary, as the case may be.
     Section 6.10. Inspection Rights. With respect to any Loan Party, permit
representatives and independent contractors of the Administrative Agent and each
Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at the expense of the Borrowers and at
such

106



--------------------------------------------------------------------------------



 



reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrowers; provided that,
excluding any such visits and inspections during the continuation of an Event of
Default, only the Administrative Agent on behalf of the Lenders may exercise
rights under this Section 6.10 and the Administrative Agent shall not exercise
such rights more often than once during any calendar year absent the existence
of an Event of Default and such inspections shall be conducted at the sole
expense of the Administrative Agent without charge to the Borrowers; provided
further that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrowers at any time during
normal business hours and upon reasonable advance notice. The Administrative
Agent and the Lenders shall give the Company the opportunity to participate in
any discussions with the Company’s accountants.
     Section 6.11. Use of Proceeds. Use the proceeds of the Credit Extensions
(i) to repay existing Indebtedness of the Consolidated Companies, (ii) to
consummate the share repurchase contemplated by Section 7.06(g) hereof, (iii) to
pay fees and expenses incurred in connection with the Transaction and (iv) to
provide ongoing working capital and for other general corporate purposes of the
Consolidated Companies (including Permitted Acquisitions).
     Section 6.12. Covenant to Guarantee Guaranteed Obligations and Give
Security. (a) Cause the following Restricted Subsidiaries to guarantee the
Guaranteed Obligations (each a “Subsidiary Guarantor”): such Restricted
Subsidiaries as shall constitute (x) at least 95% of the Consolidated EBITDA of
the Company and its Domestic Subsidiaries (excluding, for the purposes of such
calculation, (1) all Unrestricted Subsidiaries, but including any Subsidiaries
that were, at one time, designated as Unrestricted Subsidiaries, but have been
redesignated as Restricted Subsidiaries pursuant to Section 6.14, (2) all
Prohibited Restricted Subsidiaries described in the following sentence for so
long as the relevant Indebtedness remains outstanding and (3) any Securitization
Vehicle) for the four fiscal quarters most recently ended for which financial
statements have been delivered pursuant to Section 6.01 and (y) at least 95% of
the Total Assets of the Company and its Domestic Subsidiaries (excluding, for
the purposes of such calculation, (1) all Unrestricted Subsidiaries, but
including any Subsidiaries that were, at one time, designated as Unrestricted
Subsidiaries, but have been redesignated as Restricted Subsidiaries pursuant to
Section 6.14, (2) all Prohibited Restricted Subsidiaries described in the
following sentence for so long as the relevant Indebtedness remains outstanding
and (3) any Securitization Vehicle) as of the last day of the fiscal quarter
most recently ended for which financial statements have been delivered pursuant
to Section 6.01. Notwithstanding the foregoing, (i) any Restricted Subsidiary
that is a guarantor of any Permitted Subordinated Indebtedness shall also be
required to be a Subsidiary Guarantor, (ii) no Subsidiary shall be required to
be a Subsidiary Guarantor if such Subsidiary is a Foreign Subsidiary or a
Domestic Subsidiary of a Foreign Subsidiary and (iii) no Restricted Subsidiary
that is prohibited from guaranteeing the Guaranteed Obligations pursuant to
documents governing any Indebtedness assumed in connection with a Permitted
Acquisition and not incurred in contemplation thereof (each, a “Prohibited
Restricted Subsidiary”) shall be required to become a Subsidiary Guarantor for
so long as such Indebtedness remains outstanding.
     (b) At the end of each fiscal quarter of the Company, the Company shall
determine whether any Restricted Companies that are not currently Subsidiary
Guarantors shall be required,

107



--------------------------------------------------------------------------------



 



pursuant to the provisions of Section 6.12(a) to become Subsidiary Guarantors
and, within 60 days after the end of such fiscal quarter (or such longer period
as the Administrative Agent may agree in its reasonable discretion), will at the
Company’s expense:
     (i) Cause any new Subsidiary Guarantors (each, an “Additional Guarantor”)
to duly execute and deliver to the Administrative Agent a guaranty substantially
in the form of Exhibit G (either directly or via a guaranty supplement) or such
other form of guaranty or guaranty supplement to guarantee the Guaranteed
Obligations in form and substance reasonably satisfactory to the Administrative
Agent and the Company, it being understood and agreed that each Subsidiary that
is required to be a Subsidiary Guarantor on the Original Closing Date shall duly
execute and deliver to the Administrative Agent a Subsidiary Guaranty on the
Original Closing Date; provided that in connection with any acquisition of any
Restricted Company, if any Subsidiary that is not already a Subsidiary Guarantor
shall be required, pursuant to the provisions of Section 6.12(a) to become a
Subsidiary Guarantor, the Company shall, in each case at the Company’s expense
and within 30 days of being so required, cause such Subsidiary to duly execute
and deliver to the Administrative Agent a Subsidiary Guaranty;
     (ii) Cause such Additional Guarantor to duly execute and deliver to the
Administrative Agent a Pledge Agreement Supplement, as specified by and in form
and substance reasonably satisfactory to the Administrative Agent (consistent
with the Pledge Agreement and other security documents in effect on the
Restatement Effective Date), granting a Lien in substantially all of the Equity
Interests directly held by such Restricted Subsidiary, in each case securing the
Secured Obligations of such Additional Guarantor; provided that (A) no more than
65% of the voting Equity Interests of any Foreign Subsidiary that are held
directly by a Loan Party shall be required to be pledged to support the Secured
Obligations (except to the extent such Equity Interests are pledged to support
obligations under any Permitted Subordinated Indebtedness); (B) no Equity
Interests of any Restricted Subsidiary which have been pledged to secure
Indebtedness of such Additional Guarantor assumed in connection with a Permitted
Acquisition that is secured by a Lien permitted by Section 7.01(p) shall be
required to be pledged, but only for so long as such Lien is in effect; (C) no
Equity Interests of any Foreign Subsidiary that are held directly by a Foreign
Subsidiary shall be required to be pledged to support the Secured Obligations
(except to the extent such Equity Interests are pledged to support obligations
under any Permitted Subordinated Indebtedness); (D) Equity Interests in any
Joint Venture which cannot be pledged without the consent of any third party
(and which such consent has not been obtained) shall not be required to be
pledged to support the Secured Obligations to the extent such restriction is
enforceable; and (E) Equity Interests of a Restricted Subsidiary shall not be
required to be pledged to support the Secured Obligations if the Administrative
Agent reasonably determines that the costs of obtaining the security interest in
such Equity Interests are unreasonably excessive in relation to the benefit to
the Secured Parties of the security to be afforded thereby;
     (iii) Cause such Additional Guarantor to deliver, to the extent required to
be pledged hereunder or under the Collateral Documents, any and all certificates
representing Equity Interests owned by such Restricted Subsidiary accompanied by
undated stock powers or other appropriate instruments of transfer executed in
blank; and

108



--------------------------------------------------------------------------------



 



     (iv) Take and cause such Additional Guarantor to take whatever action
(including the filing of Uniform Commercial Code financing statements, and
delivery of stock and membership interest certificates) as may be necessary in
the reasonable opinion of the Administrative Agent to vest in the Administrative
Agent (or in any representative of the Administrative Agent designated by it)
valid and subsisting Liens on the properties purported to be subject to the
Pledge Agreement Supplements and other security documents delivered pursuant to
this Section 6.12, enforceable against all third parties in accordance with
their terms.
     (c) [Reserved].
     (d) Within 45 days after the reasonable request therefor by the
Administrative Agent, or such longer period as the Administrative Agent may
agree in its reasonable discretion, the Borrowers shall, at the Borrowers’
expense, deliver to the Administrative Agent a signed copy of an opinion,
addressed to the Administrative Agent and the other Secured Parties, of counsel
for the Loan Parties reasonably acceptable to the Administrative Agent as to
such matters set forth in Section 6.12(b) in respect of foreign Equity Interests
as the Administrative Agent may reasonably request.
     (e) Notwithstanding anything to the contrary in this Agreement, to the
extent that the Company shall determine at any time that certain Restricted
Subsidiaries that are not required to be Subsidiary Guarantors pursuant to the
provisions of Section 6.12(a) above are parties to a Subsidiary Guaranty and/or
a Pledge Agreement, the Company shall be entitled to give notice to that effect
to the Administrative Agent whereupon such Restricted Subsidiaries shall no
longer be deemed to be Subsidiary Guarantors and the Administrative Agent shall
promptly release each such Restricted Subsidiary from its Subsidiary Guaranty
and any applicable Pledge Agreement (and release any liens granted on any
Collateral of such Restricted Subsidiary).
     Section 6.13. Further Assurances. Promptly upon reasonable request by the
Administrative Agent, (i) correct any material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any Loan
Document or other document or instrument relating to any Collateral and (ii) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent may reasonably require from time
to time in order to carry out more effectively the purposes of the Loan
Documents.
     Section 6.14. Designation of Subsidiaries. The Company may at any time
designate any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that (a) other than
in the case of the designation of (x) a Joint Venture in existence on the
Restatement Effective Date that thereafter becomes a Subsidiary or (y) a
Securitization Vehicle (each, an “Excluded Unrestricted Subsidiary”),
immediately before and after such designation, no Default shall have occurred
and be continuing, (b) other than in the case of the designation of a Excluded
Unrestricted Subsidiary, immediately after giving effect to such designation,
the Company and its Consolidated Subsidiaries shall be in compliance, on a Pro
Forma Basis, with the covenants set forth in Section 7.10 (and, as a condition
precedent to the effectiveness of any such designation, the Company shall
deliver to the Administrative Agent a certificate setting forth in reasonable
detail the calculations

109



--------------------------------------------------------------------------------



 



demonstrating such compliance), (c) no Borrower may be designated as an
Unrestricted Subsidiary, (d) no designation of a Restricted Subsidiary as an
Unrestricted Subsidiary, other than an Excluded Unrestricted Subsidiary, shall
be effective if, immediately after such designation, (i) the Consolidated EBITDA
of the Unrestricted Subsidiaries would exceed 10% of the Consolidated EBITDA of
the Consolidated Companies for the four fiscal quarter period then most recently
ended or (ii) the Total Assets of all Unrestricted Subsidiaries would exceed 5%
of the Total Consolidated Assets, in each case determined without regard to any
Excluded Unrestricted Subsidiary at any time after such Person becomes a
Subsidiary, and (e) no Subsidiary may be designated as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purpose of any Permitted
Subordinated Indebtedness. The designation of any Subsidiary (other than a
Securitization Vehicle) as an Unrestricted Subsidiary shall constitute an
Investment by the applicable Restricted Companies therein at the date of
designation in an amount equal to the net book value (or, in the case of any
guarantee or similar Investment, the amount) of the Restricted Companies’
Investments therein. If any Person becomes a Restricted Subsidiary on any date
after the Restatement Effective Date (including by redesignation of an
Unrestricted Subsidiary as a Restricted Subsidiary), the Indebtedness of such
Person outstanding on such date will be deemed to have been incurred by such
Person on such date for purposes of Section 7.03, but will not be considered the
sale or issuance of Equity Interests for purposes of Section 7.05.
ARTICLE 7
Negative Covenants
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding or not otherwise
provided for in full in a manner reasonably satisfactory to the L/C Issuer, the
Company shall not, nor shall it permit any Restricted Subsidiary to, directly or
indirectly:
     Section 7.01. Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:
     (a) Liens pursuant to any Loan Document;
     (b) Liens existing on the Restatement Effective Date and listed on
Schedule 7.01 and any modifications, replacements, refinancings, renewals or
extensions thereof; provided that (i) the Lien does not extend to any additional
property other than (A) after-acquired property that is affixed or incorporated
into the property covered by such Lien or financed by Indebtedness permitted
under Section 7.03, and (B) proceeds and products thereof and (ii) the
modification, replacement, renewal, extension or refinancing of the obligations
secured or benefited by such Liens (if such obligations constitute Indebtedness)
is permitted by Section 7.03;
     (c) Liens for taxes, assessments or governmental charges which are not
overdue for a period of more than 30 days, or, if more than 30 days overdue,
(i) which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP or (ii)

110



--------------------------------------------------------------------------------



 



with respect to which the failure to make payment could not reasonably be
expected to have a Material Adverse Effect;
     (d) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens arising in
the ordinary course of business which secure amounts not overdue for a period of
more than 30 days or, if more than 30 days overdue, (i) no action has been taken
to enforce such Lien, (ii) such Lien is being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP or (iii) with respect to which the failure to make payment as to all such
amounts, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect;
     (e) (i) Liens incurred in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, (ii) Liens incurred in the ordinary course of business securing
insurance premiums or reimbursement obligations under insurance policies or
(iii) obligations in respect of letters of credit or bank guarantees that have
been posted by a Restricted Company to support the payment of the items set
forth in clauses (i) and (ii) of this Section 7.01(e);
     (f) (i) deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, customs and appeal bonds, performance
bonds, performance and completion guarantees and other obligations of a like
nature (including those to secure health, safety and environmental obligations)
incurred in the ordinary course of business and (ii) obligations in respect of
letters of credit or bank guarantees that have been posted by a Restricted
Company to support the payment of items set forth in clause (i) of this
Section 7.01(f);
     (g) easements, rights-of-way, restrictions, encroachments, protrusions and
other similar encumbrances and minor title defects affecting real property
which, in the aggregate, do not in any case materially and adversely interfere
with the ordinary conduct of the business of the applicable Person;
     (h) Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
     (i) Liens arising in connection with the Cash Management Practices,
including Liens securing borrowings from financial institutions and their
Affiliates permitted under Section 7.03(m) to the extent specified in the
definition of “Cash Management Practices”;
     (j) (i) leases, licenses, subleases or sublicenses granted to other Persons
in the ordinary course of business which do not (A) interfere in any material
respect with the business of the Company or any of its material Restricted
Subsidiaries or (B) secure any Indebtedness (other than any obligation that is
Indebtedness solely as a result of the operation of clause (e) of the definition
thereof) and (ii) the rights reserved or vested in any Person by the terms of
any lease, license, franchise, grant or permit held by any Restricted Company or
by a statutory provision to terminate any such lease, license, franchise, grant
or permit or to require periodic payments as a condition to the continuance
thereof;

111



--------------------------------------------------------------------------------



 



     (k) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
     (l) Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other brokerage accounts incurred in the ordinary
course of business, (iii) in favor of a banking institution arising as a matter
of law encumbering deposits (including the right of set-off) and which are
within the general parameters customary in the banking industry and (iv) of
financial institutions funding the Vault Cash Operations in the cash provided by
such institutions for such Vault Cash Operations;
     (m) Liens (i) (A) on advances of cash or Cash Equivalents in favor of the
seller of any property to be acquired in an Investment permitted pursuant to
Section 7.02(h) and (l) to be applied against the purchase price for such
Investment, and (B) consisting of an agreement to Dispose of any property in a
Disposition permitted under Section 7.05 and (ii) on cash earnest money deposits
made by any Restricted Company in connection with any letter of intent or
purchase agreement permitted hereunder;
     (n) Liens on property of any Foreign Subsidiary securing Indebtedness of
such Foreign Subsidiary to the extent permitted under Section 7.03;
     (o) Liens in favor of any Restricted Company securing Indebtedness
permitted under Section 7.03(e) or other obligations other than Indebtedness
owed by a Restricted Company to another Restricted Company;
     (p) Liens existing on property at the time of its acquisition or existing
on the property of any Person at the time such Person becomes a Restricted
Subsidiary, in each case after the date hereof and any modifications,
replacements, renewals or extensions thereof; provided that (i) in the case of
Liens securing purchase money Indebtedness or Capitalized Leases, (A) such Liens
attach concurrently with or within 270 days after the acquisition, repair,
replacement, construction or improvement (as applicable) of the property subject
to such Liens and (B) such Lien does not extend to or cover any other assets or
property (other than the proceeds or products thereof and after-acquired
property subjected to a Lien pursuant to terms existing at the time of such
acquisition, it being understood that such requirement to pledge after-acquired
property shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition); provided that
individual equipment financings otherwise permitted to be secured hereunder
provided by one Person (or its Affiliates) may be cross collateralized to other
such equipment financings provided by such Person (or its Affiliates), (ii) in
the case of Liens securing Indebtedness other than purchase money Indebtedness
or Capitalized Leases, (A) such Liens do not extend to the property of any
Person other than the Person acquired or formed to make such acquisition and the
subsidiaries of such Person and (B) such Lien was not created in contemplation
of such acquisition or such Person becoming a Restricted Subsidiary and
(iii) the Indebtedness secured thereby (or, as applicable, any modifications,
replacements, renewals or extensions thereof) is permitted under Section 7.03;

112



--------------------------------------------------------------------------------



 



     (q) Liens arising from precautionary UCC financing statement filings (or
similar filings under applicable Law) regarding leases entered into by the
Company or any of its Restricted Subsidiaries in the ordinary course of business
(and Liens consisting of the interests or title of the respective lessors
thereunder);
     (r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by any Restricted Company in
the ordinary course of business not prohibited by this Agreement;
     (s) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness (other than Indebtedness described in clause (e) of
the definition thereof), (ii) relating to pooled deposit or sweep accounts of
any Restricted Company to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of such Restricted
Company and (iii) relating to purchase orders and other similar agreements
entered into in the ordinary course of business;
     (t) Liens securing obligations permitted under Section 7.03(u) to the
extent specified therein;
     (u) Liens on the assets of a Securitization Vehicle securing Indebtedness
under any Securitization Financing permitted under Section 7.03(v);
     (v) Liens securing the Specified Non-Recourse Indebtedness permitted under
Section 7.03(f) to the extent specified therein;
     (w) any pledge of the Equity Interests of an Unrestricted Subsidiary to
secure Indebtedness of such Unrestricted Subsidiary, to the extent such pledge
constitutes an Investment permitted under this Agreement; and
     (x) other Liens securing Indebtedness or other obligations outstanding in
an aggregate principal amount not to exceed the greater of (i) 3.5% of Total
Consolidated Assets and (ii) $150,000,000.
     Section 7.02. Investments. Make or hold any Investments, except:
     (a) Investments by a Restricted Company in assets that were Cash
Equivalents when such Investment was made, and the holding of cash at any time
by a Restricted Company;
     (b) loans or advances to directors, officers, members of management,
employees and consultants of a Restricted Company in an aggregate amount not to
exceed $20,000,000 at any time outstanding, for business related travel,
entertainment, relocation and analogous ordinary business purposes or in
connection with such Person’s purchase of Equity Interests of the Company;
     (c) Investments (i) by any Loan Party in any other Loan Party, (ii) by the
Company or any of its Domestic Subsidiaries in the Company or any of its
Domestic Subsidiaries, (iii) by any Restricted Subsidiary that is not a Loan
Party in any Restricted Company and (iv) by any Loan

113



--------------------------------------------------------------------------------



 



Party in any Restricted Subsidiary that is not a Loan Party in an aggregate
amount for all such Investments under this clause (iv) not to exceed, at the
time such Investment is made and after giving effect to such Investment, the sum
of (A) $100,000,000, plus (B) the amount (if positive) by which 5% of the Total
Consolidated Assets exceeds the aggregate amount of all Investments in
Unrestricted Subsidiaries made or deemed to be made pursuant to Section 7.02(n),
plus (C) the aggregate amount of any cash repayment of or return on such
Investments theretofore received by the Loan Parties;
     (d) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers in the ordinary course of business;
     (e) Investments consisting of Liens, Indebtedness, Dispositions and
Restricted Payments permitted under Sections 7.01, 7.03, 7.05 and 7.06,
respectively;
     (f) Investments existing or contemplated on the Restatement Effective Date
(including those in the Brazilian Joint Venture) and set forth on Schedule 7.02
and any modification, replacement, renewal or extension thereof; provided that
the amount of the original Investment is not increased except by the terms of
such Investment or as otherwise permitted by this Section 7.02;
     (g) promissory notes and other noncash consideration received in connection
with Dispositions permitted by Section 7.05;
     (h) the purchase or other acquisition of all or substantially all of the
property and assets or business of, any Person or of assets constituting a
business unit, a line of business or division of such Person, or of more than
50% of the Equity Interests in a Person that, upon the consummation thereof,
will be owned directly by the Company or one or more of its wholly owned
Subsidiaries (including as a result of a merger or consolidation); provided
that, with respect to each purchase or other acquisition made pursuant to this
Section 7.02(h) (each, a “Permitted Acquisition”):
     (i) the Company and any such newly created or acquired Subsidiary shall, or
will within the times specified therein, have complied with the requirements of
Section 6.12;
     (ii) any Indebtedness incurred in connection with such acquisition by the
Company or any Restricted Subsidiary shall be permitted by Section 7.03;
     (iii) (A) immediately before and immediately after giving Pro Forma Effect
to any such purchase or other acquisition, no Event of Default shall have
occurred and be continuing and (B) immediately after giving effect to such
purchase or other acquisition, the Borrowers shall be in Pro Forma Compliance
with all of the covenants set forth in Section 7.10, in each case such
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders (either pursuant
to Section 6.01(a) or 6.01(b) or in any subsequent delivery of financial

114



--------------------------------------------------------------------------------



 



information by the Company to the Administrative Agent prior to such purchase or
other acquisition) as though such purchase or other acquisition had been
consummated as of the first day of the fiscal period covered thereby and, with
respect to each such purchase or other acquisition having total consideration in
excess of $100,000,000, evidenced by a certificate from the chief financial
officer (or other equivalent officer) of the Company demonstrating such
compliance calculation in reasonable detail;
     (iv) if the total consideration of such Permitted Acquisition exceeds
$100,000,000, the Company shall have delivered to the Administrative Agent, on
behalf of the Lenders, no later than five Business Days after the date on which
any such purchase or other acquisition is consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
Section 7.02(h) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition; and
     (v) such purchase or other acquisition was approved by the board of the
directors (or other applicable governing body) of the Person being acquired;
     (i) Investments (including debt obligations and Equity Interests) received
in connection with the bankruptcy or reorganization of any Person and in
settlement of obligations of, or other disputes with, any Person arising in the
ordinary course of business and upon foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment;
     (j) Investments and transfers of funds among the Consolidated Companies
that are made in accordance with the Cash Management Practices;
     (k) advances of payroll payments to employees in the ordinary course of
business;
     (l) Guarantees by a Restricted Company of leases (other than Capital Lease
Obligations) entered into in the ordinary course of business;
     (m) Investments in the ordinary course consisting of endorsements for
collection or deposit;
     (n) Investments by Restricted Companies in Unrestricted Subsidiaries after
the Restatement Effective Date (it being understood and agreed that the book
value of the assets of an Unrestricted Subsidiary other than any Securitization
Vehicle at the time of its designation as such pursuant to Section 6.14 shall be
deemed to be an Investment made in such Unrestricted Subsidiary in an amount
equal to such book value, but if such Unrestricted Subsidiary is not
wholly-owned by the Restricted Companies, only an amount proportional to such
Restricted Companies’ ownership therein shall be included in this calculation)
in an aggregate amount for all such Investments (less an amount equal to the
book value of all Unrestricted Subsidiaries other than any Securitization
Vehicle that, after the Restatement Effective Date, are redesignated by the
Company to be Restricted Subsidiaries, calculated as of the date of such
redesignation) not to exceed for all Unrestricted Subsidiaries (other than
Securitization Vehicles), at the time such Investment is made and after giving
effect to such Investment, the sum of (i) an amount

115



--------------------------------------------------------------------------------



 



equal to 5% of the Total Consolidated Assets as of such time (net of any
Investment made pursuant to Section 7.02(c)(iv)(B)), plus (ii) the aggregate
amount of any cash repayment of or return on such Investments theretofore
received by Restricted Companies after the Restatement Effective Date;
     (o) Investments consisting of Swap Contracts entered into in the ordinary
course of business and not for speculative purposes;
     (p) [intentionally omitted];
     (q) any Investment in a Securitization Vehicle or any Investment by a
Securitization Vehicle in any other Person in connection with a Securitization
Financing permitted by Section 7.03(v), including Investments of funds held in
accounts permitted or required by the arrangements governing the Securitization
Financing or any related Indebtedness; provided that any Investment in a
Securitization Vehicle is in the form of a purchase money note, contribution of
additional Securitization Assets or equity investments; and
     (r) so long as immediately after giving effect to any such Investment, no
Event of Default has occurred and is continuing, other Investments in an
aggregate amount for all such Investments (calculated using the actual amount of
such Investments as funded by the Restricted Companies) not to exceed at any
time the sum of (i) $250,000,000 and (ii) the aggregate amount of any cash
repayment of or return on such Investments theretofore received by the
Restricted Companies.
     Section 7.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
     (a) Permitted Subordinated Indebtedness;
     (b) Indebtedness of the Loan Parties under the Loan Documents;
     (c) Indebtedness outstanding on the Restatement Effective Date and listed
on Schedule 7.03 and any Permitted Refinancing thereof;
     (d) Guarantees by a Restricted Company in respect of Indebtedness of
another Restricted Company otherwise permitted hereunder ((i) including, for the
avoidance of doubt, unsecured Guarantees in respect of the obligations of the
Securitization Vehicle under a Securitization Financing permitted by
Section 7.03(v) and (ii) excluding Indebtedness permitted by Sections 7.03(y)
and 7.03(z)); provided that (x) no Guarantee by any Restricted Subsidiary of any
Permitted Subordinated Indebtedness (or any Permitted Refinancing thereof) shall
be permitted unless such Restricted Subsidiary shall have also provided a
Guarantee of the Obligations substantially on the terms set forth in the
Subsidiary Guarantee in accordance with Section 6.12 and (y) if the Indebtedness
being Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Guarantee of the Obligations on terms at least as favorable
to the Lenders as those contained in the subordination of such Indebtedness;

116



--------------------------------------------------------------------------------



 



     (e) Indebtedness of a Restricted Company that constitutes an Investment
permitted by Section 7.02; provided that all such Indebtedness of any Loan Party
to any Subsidiary that is not a Loan Party must be expressly subordinated to the
Obligations of such Loan Party, it being understood that such Loan Party may
make payments thereon unless an Event of Default has occurred and is continuing;
     (f) Indebtedness incurred in the ordinary course of business by the Leasing
Companies in connection with their leasing business that is limited in recourse
to the assets being financed by such Indebtedness (the “Specified Non-Recourse
Indebtedness”);
     (g) subject to the Specified Debt Test, Indebtedness of Foreign
Subsidiaries of the Company;
     (h) subject to the Specified Debt Test (to the extent applicable),
Indebtedness of a Restricted Company assumed in connection with any Permitted
Acquisition and not incurred in contemplation thereof, and any Permitted
Refinancing thereof;
     (i) Indebtedness incurred by any Restricted Company representing deferred
compensation to employees of a Restricted Company incurred in the ordinary
course of business;
     (j) Indebtedness consisting of promissory notes issued by any Restricted
Company to future, present or former directors, officers, members of management,
employees or consultants of the Company or any of its Subsidiaries or their
respective estates, heirs, family members, spouses or former spouses to finance
the purchase or redemption of Equity Interests of the Company permitted by
Section 7.06;
     (k) Indebtedness incurred by a Restricted Company in a Permitted
Acquisition or Disposition constituting indemnification obligations or
obligations in respect of purchase price or other similar adjustments;
     (l) Indebtedness consisting of obligations of any Restricted Company under
deferred compensation or other similar arrangements incurred by such Person in
connection with Permitted Acquisitions;
     (m) Indebtedness (including intercompany Indebtedness among the
Consolidated Companies) in respect of the Cash Management Practices;
     (n) obligations of the Consolidated Companies with respect to liabilities
arising from the Vault Cash Operations;
     (o) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations of a Restricted Company contained in supply
arrangements, in each case, in the ordinary course of business;
     (p) Indebtedness incurred by a Restricted Company constituting
reimbursement obligations with respect to letters of credit issued in the
ordinary course of business in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to such similar

117



--------------------------------------------------------------------------------



 



reimbursement-type obligations; provided that upon the drawing of such letters
of credit or the incurrence of such Indebtedness, such obligations are
reimbursed within 30 days following such drawing or incurrence;
     (q) obligations in respect of bid, performance, stay, customs, appeal and
surety bonds and performance and completion guarantees provided by a Restricted
Company or obligations in respect of letters of credit related thereto, in each
case in the ordinary course of business or consistent with past practice;
     (r) Guarantees by the Company of Indebtedness permitted under this
Section 7.03;
     (s) Indebtedness in respect of Swap Contracts entered into in the ordinary
course of business and not for speculative purposes;
     (t) Indebtedness in respect of any letter of credit or bankers’ acceptance
supporting trade payables, warehouse receipts or similar facilities entered into
in the ordinary course of business;
     (u) Indebtedness incurred in the ordinary course of business in connection
with relocation service transactions and secured by the properties which are the
subject of such transactions;
     (v) (i) Indebtedness incurred in connection with a receivables
securitization transaction involving the Restricted Companies and a
Securitization Vehicle (a “Securitization Financing”); provided that (A) such
Indebtedness when incurred shall not exceed 100% of the cost or fair market
value, whichever is lower, of the property being acquired on the date of
acquisition, (B) such Indebtedness is created and any Lien attaches to such
property concurrently with or within forty-five (45) days of the acquisition
thereof, and (C) such Lien does not at any time encumber any property other than
the property financed by such Indebtedness, and (ii) any unsecured Guarantee by
any Loan Party of the obligations of the Securitization Vehicle under a
Securitization Financing;
     (w) Indebtedness (i) of the type described in clause (e) of the definition
thereof subject to Liens permitted under Section 7.01 or (ii) secured by Liens
permitted under Sections 7.01(e)(ii), 7.01(e)(iii), 7.01(f), or 7.01(r);
     (x) subject to the Specified Debt Test, Indebtedness secured by Liens
permitted pursuant to Section 7.01(x) in an aggregate principal amount not to
exceed the greater of (i) 3.5% of Total Consolidated Assets and (ii)
$150,000,000;
     (y) (i) Permitted Senior Indebtedness under senior unsecured notes of the
Company in an aggregate outstanding principal amount not to exceed the Senior
Note Permitted Amount at any time (the “Senior Notes”) ; provided that (A) no
Event of Default has occurred and is continuing or would result therefrom,
(B) immediately after giving effect to such Indebtedness, the Borrowers shall be
in Pro Forma Compliance with all of the covenants set forth in Section 7.10,
such compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders (either pursuant
to Section 6.01(a) or

118



--------------------------------------------------------------------------------



 



Section 6.01(b) or in any subsequent delivery of financial information by the
Company to the Administrative Agent prior to such incurrence of Indebtedness) as
though such incurrence of Indebtedness (and the repayment of any Total Secured
Indebtedness effected on or prior to such date) had been consummated as of the
first day of the fiscal period covered thereby and (C) the proceeds thereof
shall be used in connection with the Transaction, with any amounts remaining
after the consummation of all components of the Transaction being available for
general corporate purposes; and (ii) any unsecured Guarantee by a Subsidiary
Guarantor of the Senior Notes;
     (z) any other Permitted Senior Indebtedness or other unsecured Indebtedness
of the Company, and any unsecured Guarantee thereof by a Subsidiary Guarantor;
provided that (A) no Event of Default has occurred and is continuing or would
result therefrom and (B) immediately after giving effect to such Indebtedness,
the Borrowers shall be in Pro Forma Compliance with all of the covenants set
forth in Section 7.10, in each case such compliance to be determined on the
basis of the financial information most recently delivered to the Administrative
Agent and the Lenders (either pursuant to Section 6.01(a) or 6.01(b) or in any
subsequent delivery of financial information by the Company to the
Administrative Agent prior to such incurrence of Indebtedness) as though such
incurrence of Indebtedness had been consummated as of the first day of the
fiscal period covered thereby; and
     (aa) all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (a) through (z) above;
provided that at the time of incurrence or assumption of any Specified Debt
described below, after giving effect to such Specified Debt, the aggregate
principal amount of all Specified Debt shall not exceed the greater of
$500,000,000 and 15% of Consolidated Shareholders’ Equity (the test set forth in
this proviso is referred to herein as the “Specified Debt Test”). For purposes
hereof, “Specified Debt” means, without duplication, (A) any Indebtedness of a
Loan Party that is secured by Liens permitted to exist in reliance on any of
Section 7.01(n), 7.01(p) or 7.01(x) and (B)(1) any Indebtedness of a Restricted
Subsidiary that is not a Loan Party that is permitted to exist in reliance on
any of Section 7.03(g), 7.03(h), 7.03(w)(i) (but only if the Liens securing such
Indebtedness are permitted to exist in reliance on any of Section 7.01(n),
7.01(p) or 7.01(x)) or Section 7.03(x) (the “Included Debt”) and (2) any
Guarantee of Included Debt permitted by this Section 7.03.
     Section 7.04. [Intentionally Omitted].
     Section 7.05. Dispositions. Make any Disposition of any of its property
except:
     (a) Dispositions of obsolete, used, surplus or worn out property, whether
now owned or hereafter acquired, in the ordinary course of business and
Dispositions of property no longer used or useful in the conduct of the business
of the Restricted Companies;
     (b) Dispositions of inventory in the ordinary course of business;

119



--------------------------------------------------------------------------------



 



     (c) Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;
     (d) Dispositions of property by a Restricted Company to another Restricted
Company; provided that if the transferor of such property is a Loan Party
(x) the transferee thereof must either be a Loan Party or a Restricted
Subsidiary that is a Domestic Subsidiary or (y) to the extent such transaction
constitutes an Investment in a Foreign Subsidiary that is a Restricted
Subsidiary, such transaction is permitted by Section 7.02(c);
     (e) Dispositions permitted by Sections 7.02 and 7.06 and Liens permitted by
Section 7.01;
     (f) Dispositions by any Restricted Company of property pursuant to
sale-leaseback transactions; provided that (i) the fair market value of all
property so Disposed of shall not exceed $100,000,000 from and after the
Restatement Effective Date and (ii) the purchase price for such property shall
be paid to such Restricted Company for not less than 75% cash consideration;
     (g) (i) Dispositions of cash and Cash Equivalents and (ii) Dispositions
pursuant to and in accordance with Cash Management Practices and in connection
with the Vault Cash Operations;
     (h) Dispositions of accounts receivable in connection with the collection
or compromise thereof;
     (i) leases, subleases, licenses or sublicenses of property in the ordinary
course of business and which do not materially interfere with the business of
the Restricted Companies;
     (j) transfers of property subject to Casualty Events upon receipt of the
Net Cash Proceeds of such Casualty Event;
     (k) Dispositions in the ordinary course of business consisting of the
abandonment of intellectual property rights which, in the reasonable good faith
determination of the Company, are not material to the conduct of the business of
the Restricted Companies;
     (l) Dispositions of Investments in Joint Ventures to the extent required
by, or made pursuant to buy/sell arrangements between the joint venture parties
set forth in, joint venture arrangements and similar binding arrangements (i) in
substantially the form as such arrangements are in effect on the Restatement
Effective Date or (ii) to the extent that the Net Cash Proceeds of such
Disposition are either reinvested or applied to prepay the Term Loans pursuant
to Section 2.06(b);
     (m) Dispositions of property to an Unrestricted Subsidiary; provided that
to the extent constituting an Investment, such Investment must be an Investment
permitted by Section 7.02(n).

120



--------------------------------------------------------------------------------



 



     (n) Dispositions of real property and related assets in the ordinary course
of business in connection with relocation activities for directors, officers,
members of management, employees or consultants of the Restricted Companies;
     (o) Dispositions of tangible property in the ordinary course of business as
part of a like-kind exchange under Section 1031 of the Code;
     (p) voluntary terminations of Swap Contracts;
     (q) Dispositions of Unrestricted Subsidiaries;
     (r) Dispositions of Securitization Assets (or a fractional undivided
interest therein) in a Securitization Financing permitted under Section 7.03(v);
and
     (s) Dispositions of property not otherwise permitted under this
Section 7.05 by a Restricted Company to Persons that are not Affiliates of the
Loan Parties; provided that (i) such Disposition is made in good faith on an
arms’ length basis and (iii) the Net Cash Proceeds of such Disposition are
either reinvested or applied to prepay the Term Loans pursuant to
Section 2.06(b).
     Section 7.06. Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment, except:
     (a) each Restricted Subsidiary may make Restricted Payments ratably with
respect to its Equity Interests;
     (b) the Company may declare and make dividend payments or other
distributions payable solely in the Equity Interests (other than Disqualified
Equity Interests) of such Person;
     (c) so long as no Event of Default shall have occurred and be continuing or
would result therefrom, the Company may make Restricted Payments; provided that
the Borrowers would be in Pro Forma Compliance with the covenants set forth in
Section 7.10, in each case such compliance to be determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders (either pursuant to Section 6.01(a) or 6.01(b) or in any subsequent
delivery of financial information by the Company to the Administrative Agent
prior to such Restricted Payments);
     (d) to the extent constituting Restricted Payments permitted by other
clauses of this Section 7.06, the Company and its Restricted Subsidiaries may
enter into transactions expressly permitted by Section 7.05 or 7.08;
     (e) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;
     (f) the Company may make cash payments in lieu of issuing fractional shares
in connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests of the Company and its
Restricted Companies;

121



--------------------------------------------------------------------------------



 



     (g) the Company may repurchase common stock of the Company in an aggregate
purchase amount determined by the Company up to $2,500,000,000 pursuant to a
self-tender to be made by the Company to purchase shares of its common stock in
the open market (or through such other means as the Company may elect); and
     (h) the Company may repurchase up to 15 million shares of its common stock
pursuant to authority granted by the Company’s board of directors in
February 2010.
     Section 7.07. [Intentionally Omitted].
     Section 7.08. Transactions with Affiliates. Enter into any transaction of
any kind with any Affiliate of the Company, whether or not in the ordinary
course of business, other than (a) transactions among the Restricted Companies,
(b) on fair and reasonable terms substantially as favorable to a Restricted
Company as would be obtainable by such Restricted Company at the time in a
comparable arm’s-length transaction with a Person other than an Affiliate,
(c) the payment of fees and expenses in connection with the consummation of the
Transaction, (d) [intentionally omitted], (e) loans and other transactions by
the Company and its Restricted Subsidiaries to the extent permitted under this
Article 7, (f) customary fees payable to any directors of the Company and
reimbursement of reasonable out of pocket costs of the directors of the Company,
(g) employment and severance arrangements between any Restricted Company and
their officers and employees in the ordinary course of business, (h) payments by
any Restricted Company pursuant to the tax sharing agreements among the Company
and its Subsidiaries on customary terms, (i) the payment of customary fees and
indemnities to directors, officers and employees of the Company and its
Subsidiaries in the ordinary course of business, (j) transactions pursuant to
agreements in existence on the Restatement Effective Date and set forth on
Schedule 7.08 or any amendment thereto to the extent such an amendment is not
adverse to the Lenders in any material respect, (k) Restricted Payments
permitted under Section 7.06, (l) any transaction with a Securitization Vehicle
as part of a Securitization Financing permitted under Section 7.03(v), and
(m) transactions engaged in by Restricted Companies with Unrestricted
Subsidiaries in good faith to effect (i) the Cash Management Practices and Vault
Cash Operations, (ii) the operations, governance, administration and corporate
overhead of the Consolidated Companies and (iii) the tax management of the
Consolidated Companies. For the purposes of this Section 7.08, each Unrestricted
Subsidiary shall be deemed to be an Affiliate of each Restricted Company.
     Section 7.09. Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary to make Restricted
Payments to any Loan Party or to otherwise transfer property to or invest in any
Loan Party or (b) any Loan Party to create, incur, assume or suffer to exist
Liens in favor of the Agents or the Lenders on any Collateral that is required
by the terms of any Loan Document to secure the Obligations; provided that the
foregoing shall not apply to Contractual Obligations which (i) (x) exist on the
Restatement Effective Date and (to the extent not otherwise permitted by this
Section 7.09) are listed on Schedule 7.09 hereto and (y) to the extent
Contractual Obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
renewal, extension or refinancing of such Indebtedness so long as such renewal,
extension or refinancing does not expand the scope of such restrictions that are
contained in such Contractual Obligation,

122



--------------------------------------------------------------------------------



 



(ii) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary, so long as such Contractual
Obligations were not entered into solely in contemplation of such Person
becoming a Restricted Subsidiary, (iii) arise in connection with any Disposition
permitted by Section 7.05, (iv) are customary provisions in joint venture
agreements and other similar agreements applicable to Joint Ventures permitted
under Section 7.02 and applicable solely to such Joint Venture entered into in
the ordinary course of business, (v) are negative pledges and restrictions on
Liens in favor of any holder of Indebtedness permitted under Section 7.03 but
solely to the extent any negative pledge relates to the property financed by
such Indebtedness (or proceeds of such financed property) or the subject of such
Indebtedness or expressly permits Liens for the benefit of the Agents and the
Lenders with respect to the credit facilities established hereunder and the
Obligations under the Loan Documents on a senior basis and without a requirement
that such holders of such Indebtedness be secured by such Liens equally and
ratably or on a junior basis, (vi) are customary restrictions in leases,
subleases, licenses or asset sale agreements otherwise permitted hereby so long
as such restrictions may relate to the assets subject thereto, (vii) are
customary provisions restricting subletting or assignment of any lease governing
a leasehold interest, or (viii) are customary provisions restricting assignment
or transfer of any agreement entered into in the ordinary course of business.
     Section 7.10. Financial Covenants. (a) Maximum Leverage Ratio. Permit the
Leverage Ratio as of the end of any fiscal quarter of the Company set forth
below to be greater than:
     (i) prior to the first day (the “Trigger Date”) on which both (A) the
Company has incurred at least $2,500,000,000 in aggregate principal amount of
the sum of (x) the Senior Notes pursuant to Section 7.03(y), (y) the Additional
Term Loans pursuant to Section 2.16(a)(i) and (z) the Specified Term A-2 Loans
pursuant to Section 2.16(a)(ii) and (B) the Company has repaid in full the
indebtedness outstanding under the Metavante Credit Agreement (other than
contingent indemnification obligations), 3.25:1.0; and
     (ii) on and after the Trigger Date, the ratio set forth below opposite the
applicable period ending date:

          Period Ending Date   Leverage Ratio
June 30, 2010 through December 31, 2010
    4.25:1.0  
March 31, 2011 through December 31, 2011
    3.75:1.0  
March 31, 2012 through December 31, 2012
    3.50:1.0  
March 31, 2013 through December 31, 2013
    3:25:1.0  
March 31, 2014 and thereafter
    3.00:1.0  

     (b) Minimum Interest Coverage Ratio. Permit the Interest Coverage Ratio as
of the end of any fiscal quarter of the Company set forth below to be less than
the ratio set forth below opposite the applicable period ending date:

          Period Ending Date   Interest Coverage Ratio
December 31, 2006 through December 31, 2008
    3.50:1  
March 31, 2009 and thereafter
    4.00:1  

123



--------------------------------------------------------------------------------



 



     Section 7.11. Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner (it being understood that payments of regularly scheduled interest shall
be permitted) any Senior Notes (or any Permitted Senior Indebtedness that is a
Permitted Refinancing thereof) or any Permitted Subordinated Indebtedness or
make any payment in violation of any subordination terms of any Permitted
Subordinated Indebtedness (collectively, “Restricted Prepayments”), except:
     (a) the refinancing thereof with the Net Cash Proceeds of (i) in the case
of Permitted Subordinated Indebtedness, any issuance of Qualified Equity
Interests or other Permitted Subordinated Indebtedness, and (ii) in the case of
the Senior Notes (or any Permitted Senior Indebtedness that is a Permitted
Refinancing thereof), any issuance of Qualified Equity Interests, Permitted
Subordinated Indebtedness or other Permitted Senior Indebtedness;
     (b) the conversion of any Permitted Subordinated Indebtedness or any Senior
Notes (or any Permitted Senior Indebtedness that is a Permitted Refinancing
thereof) to Qualified Equity Interests; and
     (c) additional Restricted Prepayments; provided that (i) the Borrowers
would be in a Pro Forma Compliance with the covenants set forth in Section 7.10,
in each case such compliance to be determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
(either pursuant to Section 6.01(a) or 6.01(b) or in any subsequent delivery of
financial information by the Company to the Administrative Agent prior to such
Restricted Prepayments) and (ii) at the time of any such Restricted Prepayment,
no Event of Default shall have occurred and be continuing or would result
therefrom (and, in the case of any such prepayment, redemption or repurchase
pursuant to this Section 7.11(c) in respect of aggregate principal amounts
exceeding $25,000,000 in any fiscal year, evidenced by a certificate from a
Responsible Officer of the Company demonstrating such compliance calculation in
reasonable detail).
ARTICLE 8
Events of Default and Remedies
     Section 8.01. Events of Default. Any of the following shall constitute an
“Event of Default”:
     (a) Non-Payment. Any Restricted Company fails to pay (i) when due, any
amount of principal of any Loan, (ii) when and as required to be paid herein,
any amount required to be prepaid and/or cash collateralized pursuant to
Section 2.06(b)(vii) or (iii) within five Business Days after the same becomes
due, any interest on any Loan or any other amount payable hereunder or with
respect to any other Loan Document; or
     (b) Specific Covenants. Any Restricted Company fails to perform or observe
any term, covenant or agreement contained in any of Section 6.03(a) or 6.05(a)
(solely with respect to the Borrowers) or Article 7; or

124



--------------------------------------------------------------------------------



 



     (c) Other Defaults. Any Restricted Company fails to perform or observe any
other term, covenant or agreement (not specified in Section 8.01(a) or
(b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days after notice thereof by the
Administrative Agent to the Company; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Restricted Company herein, in any other Loan Document, or in any document
required to be delivered in connection herewith or therewith shall be incorrect
or misleading in any material and adverse respect when made or deemed made; or
     (e) Cross-Default. Any Material Company (i) fails to make any payment after
the applicable grace period with respect thereto, if any, (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness (other than Indebtedness hereunder and Indebtedness owed by one
Restricted Company to another Restricted Company) having an aggregate
outstanding principal amount of not less than the Threshold Amount or (ii) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness, or any other event occurs, the effect of which default or other
event is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, (x) such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or (y) a mandatory offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(ii) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; or
     (f) Insolvency Proceedings, Etc. Any Material Company institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for it
or for all or any material part of its property; or any receiver, trustee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver or similar officer is appointed without the application or consent of
such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) Any Material Company becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any Material Company in an amount exceeding the Threshold Amount and
is not paid, released, vacated or fully bonded within 60 days after its issue or
levy; or

125



--------------------------------------------------------------------------------



 



     (h) Judgments. There is entered against any Material Company a final
judgment or order for the payment of money in an aggregate amount exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer has been notified of such judgment or order and does not
deny coverage) and there is a period of 60 consecutive days during which such
judgment has not been paid and during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or
     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount which would reasonably be
expected to result in a Material Adverse Effect, or (ii) the Company or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount
which would reasonably be expected to result in a Material Adverse Effect; or
     (j) Change of Control. There occurs any Change of Control; or
     (k) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to the Original Credit Agreement or Section 6.12 hereof shall for any
reason (other than pursuant to the terms thereof including as a result of a
transaction permitted under Section 7.05) cease to create a valid and perfected
first priority Lien on and security interest in any material portion of the
Collateral, subject to Liens permitted under Section 7.01, or any Loan Party
shall assert in writing such invalidity or lack of perfection or priority (other
than in an informational notice delivered to the Administrative Agent), except
to the extent that any such loss of perfection or priority results from the
failure of the Administrative Agent to maintain possession of certificates or
other possessory collateral actually delivered to it representing securities or
other collateral pledged under the Collateral Documents or to file Uniform
Commercial Code financing statements, continuation statements or equivalent
filings.
     Section 8.02. Remedies Upon Event of Default. If any Event of Default
occurs and is continuing, the Administrative Agent shall, at the request of, or
may, with the consent of, the Required Lenders, take any or all of the following
actions:
     (a) declare the Commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by each Borrower;
     (c) require that each Borrower Cash Collateralize the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof); and

126



--------------------------------------------------------------------------------



 



     (d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code of the United
States (or, in the case of any Designated Borrower that is a Foreign Subsidiary,
under the comparable laws of the applicable jurisdiction), the obligation of
each Lender to make Loans and any obligation of the L/C Issuer to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of each Borrower to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.
     Section 8.03. Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs payable under
Section 11.04 and amounts payable under Article 3 but excluding principal of,
and interest on, any Loan) payable to the Administrative Agent in its capacity
as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 11.05 and amounts
payable under Article 3), ratably among them in proportion to the amounts
described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders
in proportion to the respective amounts described in this clause Third payable
to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth held by
them;
     Fifth, to the Administrative Agent for the account of the L/C Issuer, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit;
     Sixth, to the payment of all other Obligations of the Loan Parties that are
due and payable to the Administrative Agent and the other Secured Parties on
such date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

127



--------------------------------------------------------------------------------



 



     Last, the balance, if any, after all of the Obligations have been paid in
full, to the Company or as otherwise required by Law.
Subject to Section 2.04(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, delivered to the Company.
ARTICLE 9
Administrative Agent and Other Agents
     Section 9.01. Appointment and Authorization of Agents. (a) Each Lender
hereby irrevocably appoints, designates and authorizes the Administrative Agent
to take such action on its behalf under the provisions of this Agreement and
each other Loan Document and to exercise such powers and perform such duties as
are expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, the Administrative Agent shall have no duties or
responsibilities, except those expressly set forth herein or therein, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.
     (b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (i) provided to the
Agents in this Article 9 with respect to any acts taken or omissions suffered by
each L/C Issuer in connection with Letters of Credit issued by it or proposed to
be issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Agent” as used in
this Article 9 and in the definition of “Agent-Related Person” included such L/C
Issuer with respect to such acts or omissions, and (ii) as additionally provided
herein with respect to such L/C Issuer.
     (c) The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (in its capacities as a Lender,
Swing Line Lender (if applicable), L/C Issuer (if applicable) and a potential
Hedge Bank) hereby irrevocably appoints and authorizes the Administrative Agent
to act as the agent of (and to hold any security interest created by the
Collateral Documents for and on behalf of or on trust for) such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Secured Obligations,
together with such powers and

128



--------------------------------------------------------------------------------



 



discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” (and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.02
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article 9 (including
Section 9.07, as though such co-agents, sub-agents and attorneys-in-fact were
the “collateral agent” under the Loan Documents) as if set forth in full herein
with respect thereto.
     Section 9.02. Delegation of Duties. The Administrative Agent may execute
any of its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through agents, employees or attorneys-in-fact, such
sub-agents as shall be deemed necessary by the Administrative Agent and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agent or sub-agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.
     Section 9.03. Liability of Agents. No Agent-Related Person shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
in connection with its duties expressly set forth herein), or (b) be responsible
in any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any of their Subsidiaries
or any officer thereof, contained herein or in any other Loan Document, or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or the perfection or priority of any Lien or security interest created
or purported to be created under the Collateral Documents, or for any failure of
any Restricted Company or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any of their Subsidiaries or any Affiliate
thereof.
     Section 9.04. Reliance by Agents. (a) Each Agent shall be entitled to rely,
and shall be fully protected in relying, upon any writing, communication,
signature, resolution, representation, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, electronic mail
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to any Loan Party or any of their Subsidiaries), independent accountants and
other experts selected by such Agent. Each Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders

129



--------------------------------------------------------------------------------



 



against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Each Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Loan Document in accordance with a request or consent of the
Required Lenders (or such greater number of Lenders as may be expressly required
hereby in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.
     (b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Restatement Effective Date
specifying its objection thereto.
     Section 9.05. Notice of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default, except with
respect to defaults in the payment of principal, interest and fees required to
be paid to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or a Loan
Party referring to this Agreement, describing such Default and stating that such
notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article 8; provided that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of the Lenders.
     Section 9.06. Credit Decision; Disclosure of Information by Agents. Each
Lender acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any of their Subsidiaries thereof, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender as to any
matter, including whether Agent-Related Persons have disclosed material
information in their possession. Each Lender represents to each Agent that it
has, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of each Loan Party,
and all applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit hereunder. Each Lender also represents that it will,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of each Loan Party or any of their Subsidiaries. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or

130



--------------------------------------------------------------------------------



 



responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any Loan Party or any of their Subsidiaries
which may come into the possession of any Agent-Related Person.
     Section 9.07. Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct; provided that no action taken in accordance with the
directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07; provided
further that to the extent an L/C Issuer is entitled to indemnification under
this Section 9.07 solely in connection with its role as an L/C Issuer, only the
Multicurrency Revolving Credit Lenders shall be required to indemnify such L/C
Issuer in accordance with this Section 9.07. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section 9.07 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person. Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including Attorney Costs) incurred
by the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Borrowers. The undertaking in this Section 9.07 shall survive
termination of the Aggregate Commitments, the payment of all other Obligations
and the resignation of the Administrative Agent.
     Section 9.08. Agents in their Individual Capacities. JPMCB and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Equity Interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each
Loan Party or any of their Subsidiaries as though JPMCB were not the
Administrative Agent or the L/C Issuer hereunder and without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, JPMCB or its Affiliates may receive information regarding any Loan
Party or any of their Subsidiaries (including information that may be subject to
confidentiality obligations in favor of such Loan Party or any of their
Subsidiaries) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them. With respect to its Loans, JPMCB
shall have the same rights and powers under this Agreement as any other Lender
and may exercise such rights and powers as though it were not the Administrative
Agent or the L/C Issuer, and the terms “Lender” and “Lenders” include JPMCB in
its individual capacity.
     Section 9.09. Successor Agents. The Administrative Agent may resign as the
Administrative Agent upon 30 days’ notice to the Lenders and the Company. If the
Administrative Agent resigns under this Agreement, the Required Lenders shall
appoint from

131



--------------------------------------------------------------------------------



 



among the Lenders a successor agent for the Lenders, which successor agent shall
be consented to by the Company at all times other than during the existence of
an Event of Default under Section 8.01(f) (which consent of the Company shall
not be unreasonably withheld or delayed). If no successor agent is appointed
prior to the effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Company, a successor agent from among the Lenders. Upon the acceptance of its
appointment as successor agent hereunder, the Person acting as such successor
agent shall succeed to all the rights, powers and duties of the retiring
Administrative Agent and the term “Administrative Agent,” shall mean such
successor administrative agent and/or supplemental administrative agent, as the
case may be, and the retiring Administrative Agent’s appointment, powers and
duties as the Administrative Agent shall be terminated. After the retiring
Administrative Agent’s resignation hereunder as the Administrative Agent, the
provisions of this Article 9 and Sections 11.04 and 11.05 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent under this Agreement. If no successor agent has accepted
appointment as the Administrative Agent by the date which is 30 days following
the retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above; provided that in the case of any Collateral held by
the Administrative Agent on behalf of the Lenders or an L/C Issuer under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such Collateral until such time as a successor Administrative Agent is
appointed. Upon the acceptance of any appointment as the Administrative Agent
hereunder by a successor and upon the execution and filing or recording of such
financing statements, or amendments thereto, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to continue the perfection of the Liens granted or purported
to be granted by the Collateral Documents, the Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, discretion,
privileges, and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents. After the retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Article 9 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent.
     Section 9.10. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable

132



--------------------------------------------------------------------------------



 



compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.04(i),
2.04(j), 2.10 and 11.04) allowed in such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.10 and 11.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
     Section 9.11. Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Administrative Agent:
     (a) to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Secured Obligations (other than
(A) Secured Hedging Obligations, (B) Cash Management Obligations and
(C) contingent indemnification obligations not yet accrued and payable) and the
expiration or termination of all Letters of Credit (or provision therefor in
full in a manner reasonably satisfactory to each L/C Issuer), (ii) that is sold
or to be sold as part of or in connection with any sale permitted hereunder or
under any other Loan Document to any Person other than a Loan Party,
(iii) subject to Section 11.01, if approved, authorized or ratified in writing
by the Required Lenders, or (iv) owned by a Guarantor upon release of such
Guarantor from its obligations under its Guaranty pursuant to clause (b) below;
and
     (b) to release any Guarantor from its obligations under any Loan Document
to which it is a party if such Person ceases to be a Restricted Subsidiary as a
result of a transaction or designation permitted hereunder; provided that no
such release shall occur if such Guarantor continues to be a guarantor in
respect of any Permitted Subordinated Indebtedness unless and until such
Guarantor is (or is being simultaneously) released from its guarantee with
respect to such Permitted Subordinated Indebtedness.
     Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release its
interest in particular types or items of property, or to release any Guarantor
from its obligations under the Loan Documents pursuant to this Section 9.11. In
each case as specified in this Section 9.11, the Administrative

133



--------------------------------------------------------------------------------



 



Agent will, at the Borrowers’ expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents, or to release such Guarantor from its
obligations under the Loan Documents, in each case in accordance with the terms
of the Loan Documents and this Section 9.11.
     Section 9.12. Other Agents; Arrangers and Managers. None of the Lenders or
other Persons identified on the facing page and/or signature pages of this
Agreement as a “syndication agent,” “documentation agent,” “joint book-running
manager,” “arranger,” or “joint lead arranger” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.
     Section 9.13. Appointment of Supplemental Administrative Agents. (a) It is
the purpose of this Agreement and the other Loan Documents that there shall be
no violation of any Law of any jurisdiction denying or restricting the right of
banking corporations or associations to transact business as agent or trustee in
such jurisdiction. It is recognized that in case of litigation under this
Agreement or any of the other Loan Documents, and in particular in case of the
enforcement of any of the Loan Documents, or in case the Administrative Agent
deems that by reason of any present or future Law of any jurisdiction it may not
exercise any of the rights, powers or remedies granted herein or in any of the
other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, administrative sub-agent or administrative co-agent (any
such additional individual or institution being referred to herein individually
as a “Supplemental Administrative Agent” and collectively as “Supplemental
Administrative Agents”).
     (b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article 9 and of
Section 9.07 (obligating the Borrowers to pay the Administrative Agent’s
expenses and to indemnify the Administrative Agent) that refer to the
Administrative Agent shall inure to the benefit of such Supplemental
Administrative Agent and all references therein to the Administrative Agent
shall be deemed to be references to the Administrative Agent and/or such
Supplemental Administrative Agent, as the context may require.

134



--------------------------------------------------------------------------------



 



     (c) Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Company, shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by the Administrative Agent. In case any Supplemental
Administrative Agent, or a successor thereto, shall die, become incapable of
acting, resign or be removed, all the rights, powers, privileges and duties of
such Supplemental Administrative Agent, to the extent permitted by Law, shall
vest in and be exercised by the Administrative Agent until the appointment of a
new Supplemental Administrative Agent.
ARTICLE 10
Guaranty
     Section 10.01. Guaranty. Each Borrower (other than a Designated Borrower
that is a Foreign Subsidiary) hereby guarantees the punctual payment when due,
whether at scheduled maturity or by acceleration, demand or otherwise, of all of
its Guaranteed Obligations (each Borrower in its capacity as guarantor under
this Article 10, a “Guarantor Party”). Without limiting the generality of the
foregoing, the liability of each Guarantor Party shall extend to all amounts
that constitute part of the Guaranteed Obligations and would be owed by any
other Loan Party to any Secured Party under or in respect of the Loan Documents
but for the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving such
other Loan Party.
     Section 10.02. Contribution. Subject to Section 10.03, each Guarantor Party
hereby unconditionally agrees that in the event any payment shall be required to
be made to any Secured Party under this Article 10 or any Subsidiary Guaranty,
such Guarantor Party in its capacity as such will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor so as to maximize
the aggregate amount paid to the Secured Parties under or in respect of the Loan
Documents.
     Section 10.03. Guaranty Absolute. Each Guarantor Party guarantees that its
Guaranteed Obligations will be paid in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Secured
Party with respect thereto. The Obligations of each Guarantor Party under or in
respect of this Article 10 are independent of the Guaranteed Obligations or any
other Obligations of any other Loan Party under or in respect of the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor Party to enforce this Article 10, irrespective of whether
any action is brought against any Borrower or any other Loan Party or whether
any Borrower or any other Loan Party is joined in any such action or actions.
The liability of each Guarantor Party under this Article 10 shall be
irrevocable, absolute and unconditional, and each Guarantor Party hereby
irrevocably waives any defenses (other than payment in full of the Guaranteed
Obligations) it may now have or hereafter acquire in any way relating to, any or
all of the following:
     (a) any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;

135



--------------------------------------------------------------------------------



 



     (b) any change in the time, manner or place of payment of, or in any other
term of, all or any of its Guaranteed Obligations or any other Obligations of
any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in its Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;
     (c) any taking, exchange, release or non-perfection of any Collateral or
any other collateral, or any taking, release or amendment or waiver of, or
consent to departure from, any other guaranty, for all or any of its Guaranteed
Obligations;
     (d) any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of its Guaranteed Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of its Guaranteed Obligations or any other Secured Obligations of any Loan
Party under the Loan Documents or any other assets of any Loan Party or any of
its Subsidiaries;
     (e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;
     (f) any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (each Guarantor Party waiving any duty on
the part of the Secured Parties to disclose such information);
     (g) the failure of any other Person to execute or deliver any other
guaranty or agreement or the release or reduction of liability of any other
guarantor or surety with respect to its Guaranteed Obligations; or
     (h) any other circumstance or any existence of or reliance on any
representation by any Secured Party that might otherwise constitute a defense
available to, or a discharge of, any Loan Party or any other guarantor or surety
other than satisfaction in full of the Obligations.
This Article 10 shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of such Guarantor Party’s Guaranteed
Obligations is rescinded or must otherwise be returned by any Secured Party or
any other Person upon the insolvency, bankruptcy or reorganization of any
Borrower or any other Loan Party or otherwise, all as though such payment had
not been made.
     Section 10.04. Waiver and Acknowledgments. (a) Each Guarantor Party hereby
waives promptness, diligence, notice of acceptance, presentment, demand for
performance, notice of nonperformance, default, acceleration, protest or
dishonor and any other notice with respect to any of its Guaranteed Obligations
and this Article 10 (other than any notice expressly required by the Loan
Documents) and any requirement that any Secured Party protect, secure, perfect
or insure any Lien or any property subject thereto or exhaust any right or take
any action against any Loan Party or any other Person or any Collateral.

136



--------------------------------------------------------------------------------



 



     (b) Each Guarantor Party hereby unconditionally and irrevocably waives any
right to revoke this Article 10 and acknowledges that this Article 10 is
continuing in nature and applies to all of its Guaranteed Obligations, whether
existing now or in the future.
     (c) Each Guarantor Party hereby unconditionally and irrevocably waives any
defense arising by reason of any claim or defense based upon an election of
remedies by any Secured Party that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Guarantor Party or other rights
of such Guarantor Party to proceed against any of the other Loan Parties, any
other guarantor or any other Person or any Collateral and any defense based on
any right of set-off or counterclaim against or in respect of the Obligations of
such Guarantor Party under this Article 10.
     (d) Each Guarantor Party hereby unconditionally and irrevocably waives any
duty on the part of any Secured Party to disclose to such Guarantor Party any
matter, fact or thing relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other Loan
Party or any of its Subsidiaries now or hereafter known by such Secured Party.
     (e) Each Guarantor Party acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by the
Loan Documents and that the waivers set forth in this Article 10 are knowingly
made in contemplation of such benefits.
     Section 10.05. Subrogation. Each Guarantor Party hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against any other Loan Party (including, in the case of each Borrower
and Guarantor Party, each other Borrower) or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such Guarantor
Party’s Obligations under or in respect any Loan Document, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification and any right to participate in any claim or remedy of any
Secured Party against any other Loan Party or any other insider guarantor or any
Collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from any other Loan Party or any other insider guarantor,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, unless
and until all of such Guarantor Party’s Guaranteed Obligations and all other
amounts payable under this Article 10 shall have been paid in full in cash, all
Letters of Credit shall have expired or been terminated or otherwise provided
for in full in a manner reasonably satisfactory to the L/C Issuer and the
Commitments shall have expired or been terminated. If any amount shall be paid
to any Guarantor Party in violation of the immediately preceding sentence at any
time prior to the latest of (a) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Article 10, (b) the latest
Maturity Date and (c) the latest date of expiration or termination of all
Letters of Credit or other provision therefor in full in a manner reasonably
satisfactory to the L/C Issuer, such amount shall be received and held in trust
for the benefit of the Secured Parties, shall be segregated from other property
and funds of such Guarantor Party and shall forthwith be paid or delivered to
the Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to such

137



--------------------------------------------------------------------------------



 



Guarantor Party’s Guaranteed Obligations and all other amounts payable by it
under this Article 10, whether matured or unmatured, in accordance with the
terms of the Loan Documents, or to be held as Collateral for any of such
Guarantor Party’s Guaranteed Obligations or other amounts payable by it under
this Article 10 thereafter arising. If (i) all of the Guaranteed Obligations and
all other amounts payable under this Article 10 shall have been paid in full in
cash, (ii) the latest Maturity Date shall have occurred and (iii) all Letters of
Credit shall have expired or been terminated or other provision therefor in full
shall have been made in a manner reasonably satisfactory to the L/C Issuer, the
Secured Parties will, at any Guarantor Party’s request and expense, execute and
deliver to such Guarantor Party appropriate documents, without recourse and
without representation or warranty, necessary to evidence the transfer by
subrogation to such Guarantor Party of an interest in the Guaranteed Obligations
resulting from such payment made by such Guarantor Party pursuant to this
Article 10.
     Section 10.06. Payment Free and Clear of Taxes. Any and all payments by any
Guarantor Party under this Article 10 shall be made in accordance with the
provisions of this Agreement, including the provisions of Section 3.01 (and such
Guarantor Party shall make such payments of Taxes or Other Taxes to the extent
described in Section 3.01), as though such payments were made by a Borrower.
     Section 10.07. No Waiver; Remedies. No failure on the part of any Secured
Party to exercise, and no delay in exercising, any right hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any right
hereunder preclude any other or further exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by law.
     Section 10.08. Right of Set-Off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 8.02 to authorize the
Administrative Agent to declare the Loans due and payable pursuant to the
provisions of said Section 8.02, the Administrative Agent and, after obtaining
the prior written consent of the Administrative Agent, each other Agent and each
Lender and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, but not any deposits held in a custodial, trust or other fiduciary
capacity) at any time held and other indebtedness at any time owing by such
Agent, such Lender or such Affiliate to or for the credit or the account of any
Guarantor Party against any and all of the Obligations of such Guarantor Party
now or hereafter existing under any Loan Document, irrespective of whether such
Agent or such Lender shall have made any demand under any Loan Document and
although such Obligations may be unmatured. Each Agent and each Lender agrees
promptly to notify such Guarantor Party after any such set-off and application;
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Agent and each Lender and their
respective Affiliates under this Section 10.08 are in addition to other rights
and remedies (including, without limitation, other rights of set-off) that such
Agent, such Lender and their respective Affiliates may have.
     Section 10.09. Continuing Guaranty; Assignments under this Agreement. This
Article 10 is a continuing guaranty and shall (a) remain in full force and
effect until the latest of (i) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this

138



--------------------------------------------------------------------------------



 



Article 10, (ii) the latest Maturity Date and (iii) the latest date of
expiration or termination of all Letters of Credit or other provision therefor
in full in a manner reasonably satisfactory to the L/C Issuer, (b) be binding
upon each Guarantor Party, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Secured Parties and their permitted
successors, transferees and assigns. Without limiting the generality of clause
(c) of the immediately preceding sentence, any Secured Party may assign or
otherwise transfer all or any portion of its rights and obligations under the
Amended and Restated Credit Agreement (including, without limitation, all or any
portion of its Commitments, the Loans owing to it and the Note or Notes held by
it) to any other Person, and such other Person shall thereupon become vested
with all the benefits in respect thereof granted to such Secured Party herein or
otherwise, in each case as and to the extent provided in Section 11.07. No
Guarantor Party shall have the right to assign its rights hereunder or any
interest herein without the prior written consent of all Lenders.
     Section 10.10. Subordination of Certain Intercompany Indebtedness. Each
Guarantor Party hereby agrees that any Indebtedness owed by it to another Loan
Party shall be subordinated to the Obligations of such Guarantor Party and that
any Indebtedness owed to it by another Loan Party shall be subordinated to the
Obligations of such other Loan Party, it being understood that such Guarantor
Party or such other Loan Party, as the case may be, may make payments on such
intercompany Indebtedness unless an Event of Default has occurred and is
continuing.
ARTICLE 11
Miscellaneous
     Section 11.01. Amendments, Etc. (a) No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
any Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Company or the applicable Loan Party, as the case may
be, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that:
     (i) no amendment, waiver or consent shall, without the written consent of
each Lender directly affected thereby:
     (A) extend or increase the Commitment of any Lender (it being understood
that a waiver of any condition precedent set forth in Section 4.01 or 4.02, or
the waiver of any Default, Event of Default or mandatory prepayment shall not
constitute an extension or increase of any Commitment of any Lender);
     (B) postpone any date scheduled for any payment of principal or interest
under Section 2.08 or 2.09 or fees under Section 2.04(i), 2.04(j), 2.10(a),
2.10(b), 2.17(b)(iv) or 2.17(b)(v), it being understood that the waiver of any
mandatory prepayment of the Term Loans shall not constitute a postponement of
any date scheduled for the payment of principal or interest;
     (C) reduce or forgive the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or (subject to clause (3) of the second
proviso to this Section 11.01(a)) any fees or other amounts payable hereunder or

139



--------------------------------------------------------------------------------



 



under any other Loan Document, it being understood that any change to the
definition of Leverage Ratio or in the component definitions thereof shall not
constitute a reduction in the rate of interest; provided that only the consent
of the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of any Borrower to pay interest at the Default
Rate; or
     (D) change Section 2.14 or 8.03 in any manner that would alter the pro rata
sharing of payments required thereby; and
     (ii) no amendment, waiver or consent shall, without the written consent of
each Lender:
     (A) change any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder; or
     (B) release all or substantially all of the Collateral in any transaction
or series of related transactions, or release all or substantially all of the
value of the Guaranty;
     provided further that:
     (1) no amendment, waiver or consent shall, unless in writing and signed by
the L/C Issuer in addition to the Lenders required above, affect the rights or
duties of the L/C Issuer under this Agreement or any Letter of Credit
Application relating to any Letter of Credit issued or to be issued by it;
     (2) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lenders in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lenders under this Agreement;
     (3) no amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document;
     (4) Section 11.07(i) may not be amended, waived or otherwise modified
without the consent of each Granting Lender all or any part of whose Loans are
being funded by an SPC at the time of such amendment, waiver or other
modification;
     (5) no amendment, waiver or consent shall alter the allocation of payments
set forth in Section 2.06(b)(iv) or 2.06(a)(i)(D)

140



--------------------------------------------------------------------------------



 



between the Tranches (and Series thereof) of Term Loans without the consent of
Lenders having more than 50% of the outstanding principal amount of each Tranche
(and, if applicable, each Series thereof) of Term Loans affected thereby, voting
as separate classes;
     (6) no amendment, waiver or consent shall alter the allocation of payments,
obligations or rights set forth in, Section 2.01(c), 2.01(d), 2.04(l),
2.06(a)(i)(E), 2.06(a)(i)(F), 2.07(a)(iv), 2.07(a)(v) or 2.17(b) between the
Tranches (and Series thereof) of Revolving Credit Commitments without the
consent of Lenders having more than 50% of the outstanding principal amount of
each Tranche (and, if applicable, each Series thereof) of Revolving Credit
Commitments affected thereby, voting as separate classes; and
     (7) the Fee Letters may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto.
     (b) Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender (it being understood that any
Commitments or Loans held or deemed held by any Defaulting Lender shall be
excluded from a vote of the Lenders hereunder requiring any consent of the
Lenders).
     (c) Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Company (i) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (ii) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.
     (d) Notwithstanding anything to the contrary contained herein, in order to
implement any Additional Term Loan Tranche or Additional Revolving Credit
Commitments in accordance with Section 2.16, this Agreement may be amended for
such purpose (but solely to the extent necessary to add such Additional Term
Loan Tranche or Additional Revolving Credit Commitments in accordance with
Section 2.16) by the Company, the Administrative Agent and the relevant Lenders
providing such Additional Term Loan Tranche or Additional Revolving Credit
Commitments.
     (e) In addition, notwithstanding the foregoing, this Agreement may be
amended with the written consent of the Administrative Agent, the Company and
the Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing of all outstanding Term Loans of any Tranche (“Refinanced
Term Loans”) with a replacement term loan tranche hereunder (“Replacement Term
Loans”); provided that (i) the aggregate principal amount of such Replacement
Term Loans shall not exceed the aggregate principal amount of such

141



--------------------------------------------------------------------------------



 



Refinanced Term Loans, (ii) the Applicable Margin for such Replacement Term
Loans shall not be higher than the Applicable Margin for such Refinanced Term
Loans, (iii) the weighted average life to maturity of such Replacement Term
Loans shall not be shorter than the weighted average life to maturity of such
Refinanced Term Loans at the time of such refinancing and (iv) all other terms
applicable to such Replacement Term Loans shall be substantially identical to,
or less favorable to the Lenders providing such Replacement Term Loans than,
those applicable to such Refinanced Term Loans, except to the extent necessary
to provide for covenants and other terms applicable to any period after the
latest final maturity of the Term Loans in effect immediately prior to such
refinancing.
     (f) Notwithstanding anything to the contrary contained in this
Section 11.01, in the event that the Company requests that this Agreement be
modified or amended in a manner that would require the unanimous consent of all
of the Lenders (or all affected Lenders) and such modification or amendment is
agreed to by the Required Lenders, then with the consent of the Company and the
Required Lenders, the Company and the Required Lenders shall be permitted to
amend this Agreement without the otherwise required consent of the Lender or
Lenders that did not agree to the modification or amendment requested by the
Company (such Lender or Lenders, collectively the “Dissenting Lenders”) to
provide for (i) the termination of the Commitment of each of the Dissenting
Lenders, (ii) the addition to this Agreement of one or more other financial
institutions (each of which shall be an Eligible Assignee), or an increase in
the Commitment of one or more of the Required Lenders (with the written consent
thereof), so that the total Commitment after giving effect to such amendment
shall be in the same amount as the total Commitment immediately before giving
effect to such amendment, (iii) if any Loans (including, for the avoidance of
doubt, any L/C Advances and Swing Line Loans made by any Dissenting Lender) are
outstanding at the time of such amendment, the making of such additional Loans
by such new financial institutions or Required Lender or Lenders, as the case
may be, as may be necessary to repay in full, at par, the outstanding Loans of
the Dissenting Lenders immediately before giving effect to such amendment and
(iv) such other modifications to this Agreement as may be appropriate to effect
the foregoing clauses (i), (ii) and (iii).
     Section 11.02. Notices and Other Communications; Facsimile Copies. (a)
Generally. Unless otherwise expressly provided herein, all notices and other
communications provided for under any Loan Document shall be in writing
(including by facsimile transmission and, except as otherwise specifically
provided herein, electronic mail). All such written notices shall be mailed,
faxed or delivered to the applicable address, facsimile number or (subject to
Section 11.02(c)) electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
     (i) if to any Borrower, the Administrative Agent, the L/C Issuer or the
Swing Line Lenders, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 11.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and
     (ii) if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be

142



--------------------------------------------------------------------------------



 



designated by such party in a notice to the Company, the Administrative Agent,
the L/C Issuer and the Swing Line Lenders.
All such notices and other communications shall be deemed to be given or made
upon the earlier of (x) actual receipt by the relevant party and (y) (A) if
delivered by hand or by courier, when signed for by or on behalf of the relevant
party; (B) if delivered by mail, four Business Days after deposit in the mails,
postage prepaid; (C) if delivered by facsimile, when sent and receipt has been
confirmed by telephone; and (D) if delivered by electronic mail, when delivered;
provided that notices and other communications to the Administrative Agent, the
L/C Issuer and the Swing Line Lenders pursuant to Article 2 shall not be
effective until actually received by such Person. In no event shall a voice mail
message be effective as a notice, communication or confirmation hereunder.
     (b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile or other electronic means. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on each Loan Party, each Agent and each Lender. The Administrative Agent
may also require that any such documents and signatures be confirmed by a
manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any facsimile document or
signature.
     (c) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including electronic mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article 2 if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
     (d) Reliance by Agents and Lenders. The Administrative Agent and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Such Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of such Borrower in the absence of gross
negligence or willful misconduct.
     Section 11.03. No Waiver; Cumulative Remedies. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right,

143



--------------------------------------------------------------------------------



 



remedy, power or privilege. The rights, remedies, powers and privileges provided
under each Loan Document are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.
     Section 11.04. Attorney Costs, Expenses and Taxes. Each Borrower agrees
(a) to pay or reimburse the Administrative Agent for all reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation, syndication and execution of this Agreement and the other Loan
Documents, and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
thereby are consummated), and the consummation and administration of the
transactions contemplated hereby and thereby, including all Attorney Costs of a
single firm of attorneys acting as counsel to the Administrative Agent, and (b)
to pay or reimburse the Administrative Agent and each Lender for all reasonable
out-of-pocket costs and expenses incurred in connection with the enforcement of
any rights or remedies under this Agreement or the other Loan Documents
(including all such costs and expenses incurred during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs of counsel to the Administrative Agent. The foregoing costs and expenses
shall include all search and filing charges relevant to the Collateral and fees
and taxes related thereto, and the related reasonable out-of-pocket expenses
incurred by any Agent. All amounts due under this Section 11.04 shall be paid
within ten (10) Business Days after receipt by the Company of an invoice in
reasonable detail. The agreements in this Section 11.04 shall survive the
termination of the Aggregate Commitments and repayment of all other Obligations.
If any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it hereunder or under any Loan Document, such amount may be paid on
behalf of such Loan Party by the Administrative Agent or any Lender, in its sole
discretion.
     Section 11.05. Indemnification by the Borrowers. Whether or not the
transactions contemplated hereby are consummated, the Borrowers shall jointly
and severally indemnify and hold harmless each Agent, each Lender and their
respective Affiliates, directors, officers, employees, counsel, agents,
attorneys-in-fact, trustees and advisors (collectively the “Indemnitees”) from
and against any and all liabilities, losses, damages, claims and costs
(including Attorney Costs, which shall be limited to one counsel to the
Administrative Agent and the Lenders (exclusive of one local counsel to the
Administrative Agent and the Lenders in each relevant jurisdiction), unless
(x) the interests of the Administrative Agent and the Lenders are sufficiently
divergent, in which case one additional counsel may be appointed and (y) if the
interests of any Lender or group of Lenders (other than all of the Lenders) are
distinctly or disproportionately affected, one additional counsel for such
Lender or group of Lenders in the case of clause (a) below) of any kind or
nature whatsoever which may at any time be imposed on, incurred by or asserted
against any such Indemnitee in any way relating to or arising out of or in
connection with:
     (a) the execution, delivery, enforcement, performance or administration of
any Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby;
     (b) any Commitment, Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment

144



--------------------------------------------------------------------------------



 



under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit); or
     (c) any actual or alleged presence or release of Hazardous Materials on or
from any property currently or formerly owned or operated by any Restricted
Company or any of their Subsidiaries, or any Environmental Liability related in
any way to any Restricted Company or any of their Subsidiaries; or
     (d) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory (including any investigation of, preparation for, or defense of
any pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto;
(all the foregoing, collectively, the “Indemnified Liabilities”), in all cases,
whether or not caused by or arising, in whole or in part, out of the negligence
of the Indemnitee; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such liabilities, losses, damages, claims and
costs (x) have resulted from the gross negligence or willful misconduct of such
Indemnitee or breach of the Loan Documents by such Indemnitee as determined by
the final non-appealable judgment of a court of competent jurisdiction or
(y) arise from claims of any of the Lenders solely against one or more Lenders
that have not resulted from any misrepresentation, default or the breach of any
Loan Document or any actual or alleged performance or non-performance by a
Borrower or one of its Subsidiaries or other Affiliates or any of their
respective officers, directors, stockholders, partners, members, employees,
agents, representatives or advisors. No Indemnitee shall be liable for any
damages arising from the use by others of any information or other materials
obtained through IntraLinks or other similar information transmission systems in
connection with this Agreement, except to the extent resulting from the willful
misconduct or gross negligence of such Indemnitee as determined by the final
non-appealable judgment of a court of competent jurisdiction, nor shall any
Indemnitee or any Loan Party have any liability for any special, punitive,
indirect or consequential damages relating to this Agreement or any other Loan
Document or arising out of its activities in connection herewith or therewith
(whether before or after the Original Closing Date). In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 11.05 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, shareholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents is consummated. All amounts due under this Section 11.05 shall be paid
promptly after receipt by the Company of an invoice in reasonable detail. The
agreements in this Section 11.05 shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.
     Section 11.06. Payments Set Aside. To the extent that any payment by or on
behalf of any Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a

145



--------------------------------------------------------------------------------



 



trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then:
     (a) to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such setoff had not occurred,
and
     (b) each Lender severally agrees to pay to the Administrative Agent upon
demand its applicable share of any amount so recovered from or repaid by any
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the applicable Federal Funds Rate
from time to time in effect.
     Section 11.07. Assigns. (a) The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 11.07(f) and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
     (b) Notwithstanding Section 11.07(a), neither the Company nor any other
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender.
     (c) Notwithstanding Section 11.07(a), no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 11.07(d), (ii) by way of
participation in accordance with the provisions of Section 11.07(f), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Sections 11.07(h) and 11.07(j) or (iv) to an SPC in accordance with the
provisions of Section 11.07(i) (and any other attempted assignment or transfer
by any party hereto shall be null and void).
     (d) Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement; provided that
     (i) except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it or, in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the outstanding principal balance of the Loan of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $25,000,000, in the case of any
assignment in respect of the Revolving Credit Facility or any LCPI Loans, or
$1,000,000, in the case of any assignment in respect of any Term Loans, unless
each of the Administrative Agent and, so long as no Event of Default in respect
of Section

146



--------------------------------------------------------------------------------



 



8.01(a) or 8.01(f)has occurred and is continuing, the Company otherwise consents
(each such consent not to be unreasonably withheld or delayed);
     (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (ii) shall not (x) apply to rights in respect of Swing Line Loans or
(y) prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis;
     (iii) any assignment of a Term Loan, a Revolving Credit Commitment or an
LCPI Loan to an Eligible Assignee must be approved, if applicable, by the
Persons specified for such assignment in the definition of Eligible Assignee;
     (iv) the parties (other than the Company unless its consent to such
assignment is required hereunder) to each assignment shall execute and deliver
to the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500 (which fee the Company shall have no
obligation to pay except as required in Section 3.09); and
     (v) the assigning Lender shall deliver any Notes evidencing such Loans to
the Company or the Administrative Agent (and the Administrative Agent shall
deliver such Notes to the Company). Subject to acceptance and recording thereof
by the Administrative Agent pursuant to Section 11.07(e), from and after the
effective date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, 3.07, 11.04 and 11.05 with respect to facts and circumstances
occurring prior to the effective date of such assignment). Upon request, and the
surrender by the assigning Lender of its Note, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this clause (d) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 11.07(f).
     (e) The Administrative Agent, acting solely for this purpose as an agent of
each Borrower, shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest amounts) of the Loans (including a
notation reflecting whether or not such Loan is an LCPI Loan), L/C Obligations
(specifying the Unreimbursed Amounts), L/C Borrowings and amounts due under
Section 2.04 owing to each Lender pursuant to the terms hereof from time to time
(the

147



--------------------------------------------------------------------------------



 



“Register”). The entries in the Register shall be conclusive, absent manifest
error, and each Borrower, each Agent and each Lender shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by any Borrower, any
Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
     (f) Any Lender may at any time, without the consent of, or notice to, any
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement; provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) each Borrower, each Agent and each
other Lender shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or the other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in Section 11.01(a)(i) or 11.01(a)(ii)
that directly affects such Participant. Subject to Section 11.07(g), each
Participant shall be entitled to the benefits of Section 3.01, and Sections 3.04
through 3.07 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 11.07(d). To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.10 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.14 as though it were a Lender.
     (g) A Participant shall not be entitled to receive any greater payment
under Section 3.01 and Sections 3.04 through 3.07 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with each Borrower’s prior written consent and such Participant complies
with Section 11.16 as if such Participant were a Lender under Section 11.16. A
Participant shall not be entitled to the benefits of Section 3.01 unless each
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of each Borrower, to comply with
Section 11.16 as though it were a Lender.
     (h) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement under its Note, if any to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     (i) Notwithstanding anything to the contrary contained herein:
     (i) any Lender (a “Granting Lender”) may grant to a special purpose funding
vehicle (an “SPC”) identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Company the option to
provide all

148



--------------------------------------------------------------------------------



 



or any part of any Loan that such Granting Lender would otherwise be obligated
to make pursuant to this Agreement; provided that
     (A) nothing herein shall constitute a commitment by any SPC to fund any
Loan, and
     (B) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof.
     (ii) (A) neither the grant to any SPC nor the exercise by any SPC of such
option shall increase the costs or expenses or otherwise increase or change the
obligations of any Borrower under this Agreement (including its obligations
under Section 3.01 or 3.04 through 3.07), (B) no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement for which a Lender
would be liable, and (C) the Granting Lender shall for all purposes, including
the approval of any amendment, waiver or other modification of any provision of
any Loan Document, remain the lender of record hereunder. The making of a Loan
by an SPC hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender.
     (iii) any SPC may (A) with notice to, but without prior consent of any
Borrower or the Administrative Agent and with the payment of a processing fee of
$3,500, assign all or any portion of its right to receive payment with respect
to any Loan to the Granting Lender and (B) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.
     (j) Notwithstanding anything to the contrary contained herein, any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 11.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents, (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise (unless such trustee is an Eligible Assignee which has
complied with the requirements of Section 11.07(d)).
     Section 11.08. Successors. Notwithstanding anything to the contrary
contained herein, either or both of JPMCB and Bank of America may, upon 30 days’
notice to the Company and the Lenders, resign as L/C Issuer and/or Swing Line
Lender; provided that on or prior to the expiration of such 30-day period with
respect to JPMCB’s resignation as L/C Issuer, JPMCB shall have identified a
successor L/C Issuer reasonably acceptable to the Company willing to accept its
appointment as successor L/C Issuer. In the event of any such resignation as L/C
Issuer or Swing Line Lender, the Company shall be entitled to appoint a
successor L/C Issuer or Swing

149



--------------------------------------------------------------------------------



 



Line Lender from among the Lenders willing to accept such appointment; provided
that a failure by the Company to appoint any such successor shall not affect the
resignation of JPMCB or Bank of America as L/C Issuer or Swing Line Lender, as
the case may be, except as provided above. If JPMCB resigns as L/C Issuer, it
shall retain all the rights and obligations of the L/C Issuer with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
L/C Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Specified Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.04(c)). If JPMCB or Bank of America
resigns as Swing Line Lender, it shall retain all the rights of the Swing Line
Lender with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Specified Rate Loans and/or Base Rate Loans (as applicable) or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.05(c).
     Section 11.09. Confidentiality. Each Agent and each Lender agrees to
maintain the confidentiality of the Information, except that the Information may
be disclosed (a) to its directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and who have agreed or are otherwise obligated to
keep such Information confidential, and the applicable Agent or Lender shall be
responsible for compliance by such Persons with such obligations); (b) to the
extent requested by any regulatory authority having jurisdiction over the
applicable Agent or Lender; (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process; provided that the Agent
or Lender that discloses any Information pursuant to this clause (c) shall
provide the Company prompt notice of such disclosure; (d) to any other party to
this Agreement; (e) subject to an agreement containing provisions substantially
the same as (or no less restrictive than) those of this Section 11.09 (or as may
otherwise be reasonably acceptable to each Borrower), (x) to any Eligible
Assignee of or Participant in, or any prospective Eligible Assignee of or
Participant in, any of its rights or obligations under this Agreement or (y) to
any direct, indirect, actual or prospective counterparty (and its advisor) to
any swap, derivative or securitization transaction related to its obligations
under this Agreement; (f) with the written consent of the Company; (g) to the
extent such Information becomes publicly available other than as a result of a
breach of this Section 11.09; (h) to any state, Federal or foreign authority or
examiner (including the National Association of Insurance Commissioners or any
other similar organization) regulating any Lender; or (i) to any rating agency
when required by it (it being understood that, prior to any such disclosure,
such rating agency shall undertake to preserve the confidentiality of any
Information relating to the Loan Parties received by it from such Lender). In
addition, any Agent and any Lender may disclose the existence of this Agreement
and information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to any Agent and any
Lender in connection with the administration and management of this Agreement,
the other Loan Documents, the Commitments, and the Credit Extensions. For the
purposes of this Section 11.09, “Information” means all information received
from any Loan Party relating to any Loan Party or its business, other than any
such information that is publicly available to any Agent or any Lender prior to
disclosure by any Loan Party other than as a result of a breach of this
Section 11.09.

150



--------------------------------------------------------------------------------



 



     Section 11.10. Set-off. In addition to any rights and remedies of each
Lender provided by Law, upon the occurrence and during the continuance of any
Event of Default, after obtaining the prior written consent of the
Administrative Agent, each Lender is authorized at any time and from time to
time, without prior notice to any Loan Party, any such notice being waived by
each Borrower (on its own behalf and on behalf of each other Loan Party) to the
fullest extent permitted by Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, but not any deposits
held in a custodial, trust or other fiduciary capacity), at any time held by,
and other Indebtedness at any time owing by, such Lender to or for the credit or
the account of the respective Loan Parties against any and all Obligations owing
to such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not such Agent or such Lender shall have
made demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness. Each Lender
agrees promptly to notify the Company and the Administrative Agent after any
such set off and application made by such Lender; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
The rights of the Administrative Agent and each Lender under this Section 11.10
are in addition to other rights and remedies (including other rights of setoff)
that the Administrative Agent and such Lender may have.
     Section 11.11. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under any Loan Document shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to such Borrower. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
     Section 11.12. Counterparts. This Agreement and each other Loan Document
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier of an executed counterpart of a signature
page to this Agreement and each other Loan Document shall be effective as
delivery of an original executed counterpart of this Agreement and such other
Loan Document. The Agents may also require that any such documents and
signatures delivered by telecopier be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by telecopier.
     Section 11.13. Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights

151



--------------------------------------------------------------------------------



 



or remedies in favor of any Agent or any Lender in any other Loan Document shall
not be deemed a conflict with this Agreement and subject, in the case of Letter
of Credit Applications, to the last sentence of Section 2.04(b)(i). Each Loan
Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.
     Section 11.14. Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.
     Section 11.15. Severability. If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
     Section 11.16. Tax Forms. (a) (i) Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which a Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Company (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Company or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
     (ii) Without limiting the generality of the foregoing, in the event that a
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Company and the Administrative Agent, on or prior to the
date which is ten Business Days after the Original Closing Date (or upon
accepting an assignment of an interest herein), two duly signed, properly
completed copies of either IRS Form W-8BEN or any successor thereto (relating to
such Foreign Lender and entitling it to an exemption from, or reduction of,
United States withholding tax on all payments to be made to such Foreign Lender
by the Company or any other Loan Party pursuant to this Agreement or any other
Loan Document) or IRS Form W-8ECI or any successor thereto (relating to all
payments to be made to such Foreign Lender by the Company or any other Loan
Party pursuant to this Agreement or any other Loan Document) or such other
evidence reasonably satisfactory to the Company and the Administrative Agent
that such Foreign

152



--------------------------------------------------------------------------------



 



Lender is entitled to an exemption from, or reduction of, United States
withholding tax, including any exemption pursuant to Section 881(c) of the Code,
and in the case of a Foreign Lender claiming such an exemption under Section
881(c) of the Code, a certificate that establishes in writing to the Company and
the Administrative Agent that such Foreign Lender is not (A) a “bank” as defined
in Section 881(c)(3)(A) of the Code, (B) a 10-percent shareholder within the
meaning of Section 871(h)(3)(B) of the Code, or (C) a controlled foreign
corporation related to the Company within the meaning of Section 864(d) of the
Code. Thereafter and from time to time, each such Foreign Lender shall
(1) promptly submit to the Company and the Administrative Agent such additional
duly and properly completed and signed copies of one or more of such forms or
certificates (or such successor forms or certificates as shall be adopted from
time to time by the relevant United States taxing authorities) as may then be
available under then current United States laws and regulations to avoid, or
such evidence as is reasonably satisfactory to the Company and the
Administrative Agent of any available exemption from, or reduction of, United
States withholding taxes in respect of all payments to be made to such Foreign
Lender by the Borrowers or other Loan Party pursuant to this Agreement, or any
other Loan Document, in each case, (x) on or before the date that any such form,
certificate or other evidence expires or becomes obsolete, (y) after the
occurrence of any event requiring a change in the most recent form, certificate
or evidence previously delivered by it to the Company and the Administrative
Agent and (z) from time to time thereafter if reasonably requested by the
Company or the Administrative Agent, and (2) promptly notify the Company and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.
     (iii) Each Foreign Lender, to the extent it does not act or ceases to act
for its own account with respect to any portion of any sums paid or payable to
such Foreign Lender under any of the Loan Documents (for example, in the case of
a typical participation by such Foreign Lender), shall deliver to the Company
and the Administrative Agent on the date when such Foreign Lender ceases to act
for its own account with respect to any portion of any such sums paid or
payable, and at such other times as may be necessary in the determination of the
Company or the Administrative Agent (in either case, in the reasonable exercise
of its discretion), (A) two duly signed, properly completed copies of the forms
or statements required to be provided by such Foreign Lender as set forth above,
to establish the portion of any such sums paid or payable with respect to which
such Foreign Lender acts for its own account that is not subject to United
States withholding tax, and (B) two duly signed, properly completed copies of
IRS Form W-8IMY (or any successor thereto), together with any information such
Foreign Lender chooses to transmit with such form, and any other certificate or
statement of exemption required under the Code, to establish that such Foreign
Lender is not acting for its own account with respect to a portion of any such
sums payable to such Foreign Lender.
     (iv) Without limiting the obligations of the Lenders set forth above
regarding delivery of certain forms and documents to establish each Lender’s
status for U.S. withholding tax purposes, each Lender agrees promptly to deliver
to the Administrative

153



--------------------------------------------------------------------------------



 



Agent or the Company, as the Administrative Agent or the Company shall
reasonably request, on or prior to the Original Closing Date, and in a timely
fashion thereafter, such other documents and forms required by any relevant
taxing authorities under the Laws of any other jurisdiction, duly executed and
completed by such Lender, as are required under such Laws to confirm such
Lender’s entitlement to any available exemption from, or reduction of,
applicable withholding taxes in respect of all payments to be made to such
Lender outside of the U.S. by the Borrowers pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in such
other jurisdiction. Each Lender shall promptly (A) notify the Administrative
Agent of any change in circumstances which would modify or render invalid any
such claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any such jurisdiction
that any Borrower make any deduction or withholding for taxes from amounts
payable to such Lender. Additionally, each of the Borrowers shall promptly
deliver to the Administrative Agent or any Lender, as the Administrative Agent
or such Lender shall reasonably request, on or prior to the Original Closing
Date, and in a timely fashion thereafter, such documents and forms required by
any relevant taxing authorities under the Laws of any jurisdiction, duly
executed and completed by such Borrower, as are required to be furnished by such
Lender or the Administrative Agent under such Laws in connection with any
payment by the Administrative Agent or any Lender of Taxes or Other Taxes, or
otherwise in connection with the Loan Documents, with respect to such
jurisdiction.
     (v) The Borrowers shall not be required to pay any additional amount or any
indemnity payment under Section 3.01 to (A) any Foreign Lender with respect to
any Taxes required to be deducted or withheld on the basis of the information,
certificates or statements of exemption such Lender transmits pursuant to this
Section 11.16(a), (B) any Foreign Lender if such Foreign Lender shall have
failed to satisfy the foregoing provisions of this Section 11.16(a), or (C) any
U.S. Lender if such U.S. Lender shall have failed to satisfy the provisions of
Section 11.16(b); provided that if such Lender shall have satisfied the
requirement of Section 11.16(a) or 11.16(b), as applicable, on the date such
Lender became a Lender or ceased to act for its own account with respect to any
payment under any of the Loan Documents, nothing in Section 11.16(a) or 11.16(b)
shall relieve the Borrowers of their obligation to pay any amounts pursuant to
Section 3.01 in the event that, as a result of any change in any applicable Law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate.
     (vi) The Administrative Agent may deduct and withhold any taxes required by
any Laws to be deducted and withheld from any payment under any of the Loan
Documents.

154



--------------------------------------------------------------------------------



 



     (b) Each Lender and Agent that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code (each, a “U.S. Lender”) shall deliver
to the Administrative Agent and the Company two duly signed, properly completed
copies of IRS Form W-9 on or prior to the Original Closing Date (or on or prior
to the date it becomes a party to this Agreement), certifying that such U.S.
Lender is entitled to an exemption from United States backup withholding tax, or
any successor form. If such U.S. Lender fails to deliver such forms, then the
Administrative Agent may withhold from any payment to such U.S. Lender an amount
equivalent to the applicable backup withholding tax imposed by the Code and the
Borrowers shall not be liable for any additional amounts with respect to such
withholding.
     (c) If any Governmental Authority asserts that the Borrowers or the
Administrative Agent did not properly withhold or backup withhold, as the case
may be, any tax or other amount from payments made to or for the account of any
Foreign Lender or U.S. Lender, such Foreign Lender or U.S. Lender shall
indemnify the Borrowers and the Administrative Agent therefor, including all
penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Borrowers and the Administrative Agent under this Section 11.16,
and costs and expenses (including Attorney Costs) of the Borrowers and the
Administrative Agent. The obligation of the Foreign Lenders or U.S. Lenders,
severally, under this Section 11.16 shall survive the termination of the
Aggregate Commitments, repayment of all other Obligations hereunder and the
resignation of the Administrative Agent.
     Section 11.17. Governing Law. (a) THIS AGREEMENT AND EACH OTHER LOAN
DOCUMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
     (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH BORROWER, EACH
AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH BORROWER, EACH AGENT AND
EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
     Section 11.18. Waiver of Right to Trial by Jury. EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY

155



--------------------------------------------------------------------------------



 



AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL
BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 11.18 WITH ANY COURT
AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF
THEIR RIGHT TO TRIAL BY JURY.
     Section 11.19. Binding Effect. This Agreement shall become effective when
it shall have been executed by each Borrower and the Administrative Agent shall
have been notified by each Lender, each Swing Line Lender and the L/C Issuer
that each such Lender, Swing Line Lender and the L/C Issuer has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrowers, each
Agent and each Lender and their respective successors and assigns, except that
no Borrower shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders.
     Section 11.20. No Implied Duties. The Borrowers acknowledge that (a) the
sole role of the Arrangers is to syndicate the Facilities and to arrange for
future amendments and other modifications hereto and (b) no Agent has any duty
other than as expressly provided herein. Without limiting the generality of the
foregoing, the Borrowers agree that no Arranger or Agent shall in any event be
subject to any fiduciary or other implied duties. Additionally, the Borrowers
acknowledge and agree that the Arrangers are not advising the Borrower as to any
legal, tax, investment, accounting or regulatory matters in any jurisdiction.
The Borrowers have consulted and will continue to consult with their own
advisors concerning such matters and shall be responsible for making their own
independent investigation and appraisal of the transactions contemplated hereby
(including any amendments or other modifications hereto), and no Arranger or
Secured Party shall have any responsibility or liability to any Borrower with
respect thereto. Any review by any Arranger or Secured Party of the Borrowers,
the transactions contemplated hereby or other matters relating to such
transactions will be performed solely for the benefit of such Arranger or
Secured Party and shall not be on behalf of any Borrower.
     Section 11.21. USA Patriot Act Notice. Each Lender that is subject to the
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies each Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Borrower and each Guarantor, which information
includes the name and address of such Borrower or Guarantor and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Borrower or Guarantor in accordance with the Act.
     Section 11.22. Judgment Currency. If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given. The
obligation of each Borrower in respect of any such sum due from it to the
Administrative Agent or the Lenders hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is

156



--------------------------------------------------------------------------------



 



denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent of any sum adjudged to be so due
in the Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from any Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to such Borrower (or to any other Person who may be entitled thereto
under applicable law).
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

157



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            FIDELITY NATIONAL
     INFORMATION SERVICES, INC.
      By:   /s/ James W. Woodall       Name:   James W. Woodall       Title:  
Senior Vice President and
Chief Accounting Officer  

 



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK, N.A., as
     Administrative Agent, Swing Line
     Lender and L/C Issuer and as a Lender
      By:   /s/ Tina Ruyter       Name:   Tina Ruyter       Title:   Executive
Director             BANK OF AMERICA, N.A., as
     Swing Line Lender and as a Lender
      By:           Name:           Title:                 NAME OF LENDER:
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01A
MANDATORY COST FORMULAE

1.   The Mandatory Cost (to the extent applicable) is an addition to the
interest rate to compensate Multicurrency Revolving Credit Lenders for the cost
of compliance with:

  (a)   the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or     (b)   the requirements of the European Central Bank.

2.   On the first day of each Interest Period (or as soon as possible
thereafter) the Administrative Agent shall calculate, as a percentage rate, a
rate (the “Additional Cost Rate”) for each Multicurrency Revolving Credit
Lender, in accordance with the paragraphs set out below. The Mandatory Cost will
be calculated by the Administrative Agent as a weighted average of the Lenders’
Additional Cost Rates (weighted in proportion to the percentage participation of
each Lender in the relevant Revolving Credit Loan) and will be expressed as a
percentage rate per annum. The Administrative Agent will, at the request of the
Company or any Multicurrency Revolving Credit Lender, deliver to the Company or
such Lender as the case may be, a statement setting forth the calculation of any
Mandatory Cost.   3.   The Additional Cost Rate for any Multicurrency Revolving
Credit Lender lending from a Lending Office in a Participating Member State will
be the percentage notified by that Lender to the Administrative Agent. This
percentage will be certified by such Lender in its notice to the Administrative
Agent to be its reasonable determination of the cost (expressed as a percentage
of such Lender’s participation in all Revolving Credit Loans made from such
Lending Office) of complying with the minimum reserve requirements of the
European Central Bank in respect of Revolving Credit Loans made from that
Lending Office.   4.   The Additional Cost Rate for any Multicurrency Revolving
Credit Lender lending from a Lending Office in the United Kingdom will be
calculated by the Administrative Agent as follows:

  (a)   in relation to any Revolving Credit Loan in Sterling:

     
AB+C(B-D)+E x 0.01
 
100 — (A+C)
  per cent per annum

  (b)   in relation to any Revolving Credit Loan in any currency other than
Sterling:

     
E x 0.01
 
  per cent per annum
300
   

Schedule 1.01A
Page 1

 



--------------------------------------------------------------------------------



 



Where:

  “A”    is the percentage of Eligible Liabilities (assuming these to be in
excess of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.     “B”    is the percentage rate of
interest (excluding the Applicable Rate, the Mandatory Cost and any interest
charged on overdue amounts pursuant to the first sentence of Section 2.09(b)
and, in the case of interest (other than on overdue amounts) charged at the
Default Rate, without counting any increase in interest rate effected by the
charging of the Default Rate) payable for the relevant Interest Period of such
Loan.     “C”    is the percentage (if any) of Eligible Liabilities which that
Lender is required from time to time to maintain as interest bearing Special
Deposits with the Bank of England.     “D”    is the percentage rate per annum
payable by the Bank of England to the Administrative Agent on interest bearing
Special Deposits.     “E”    is designed to compensate Multicurrency Revolving
Credit Lenders for amounts payable under the Fees Rules and is calculated by the
Administrative Agent as being the average of the most recent rates of charge
supplied by the Lenders to the Administrative Agent pursuant to paragraph 7
below and expressed in pounds per £1,000,000.

5.   For the purposes of this Schedule:

  (a)   “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;     (b)   “Fees Rules” means the
rules on periodic fees contained in the FSA Supervision Manual or such other law
or regulation as may be in force from time to time in respect of the payment of
fees for the acceptance of deposits;     (c)   “Fee Tariffs” means the fee
tariffs specified in the Fees Rules under the activity group A.1 Deposit
acceptors (ignoring any minimum fee or zero rated fee required pursuant to the
Fees Rules but taking into account any applicable discount rate); and     (d)  
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

Schedule 1.01A
Page 2

 



--------------------------------------------------------------------------------



 



6.   In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.   7.   If
requested by the Administrative Agent or the Company, each Multicurrency
Revolving Credit Lender with a Lending Office in the United Kingdom or a
Participating Member State shall, as soon as practicable after publication by
the Financial Services Authority, supply to the Administrative Agent and the
Company, the rate of charge payable by such Lender to the Financial Services
Authority pursuant to the Fees Rules in respect of the relevant financial year
of the Financial Services Authority (calculated for this purpose by such Lender
as being the average of the Fee Tariffs applicable to such Lender for that
financial year) and expressed in pounds per £1,000,000 of the Tariff Base of
such Lender.   8.   Each Multicurrency Revolving Credit Lender shall supply any
information required by the Administrative Agent for the purpose of calculating
its Additional Cost Rate. In particular, but without limitation, each
Multicurrency Revolving Credit Lender shall supply the following information in
writing on or prior to the date on which it becomes a Multicurrency Revolving
Credit Lender:

  (a)   the jurisdiction of the Lending Office out of which it is making
available its participation in the relevant Loan; and     (b)   any other
information that the Administrative Agent may reasonably require for such
purpose.

Each Multicurrency Revolving Credit Lender shall promptly notify the
Administrative Agent in writing of any change to the information provided by it
pursuant to this paragraph.

9.   The percentages of each Multicurrency Revolving Credit Lender for the
purpose of A and C above and the rates of charge of each Multicurrency Revolving
Credit Lender for the purpose of E above shall be determined by the
Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Multicurrency
Revolving Credit Lender notifies the Administrative Agent to the contrary, each
Multicurrency Revolving Credit Lender’s obligations in relation to cash ratio
deposits and Special Deposits are the same as those of a typical bank from its
jurisdiction of incorporation with a Lending Office in the same jurisdiction as
its Lending Office.   10.   The Administrative Agent shall have no liability to
any Person if such determination results in an Additional Cost Rate which over-
or under-compensates any Multicurrency Revolving Credit Lender and shall be
entitled to assume that the information provided by any Lender pursuant to
paragraphs 3, 7 and 8 above is true and correct in all respects.   11.   The
Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Multicurrency Revolving Credit Lenders on
the basis of the

Schedule 1.01A
Page 3

 



--------------------------------------------------------------------------------



 



Additional Cost Rate for each Multicurrency Revolving Credit Lender based on the
information provided by each Multicurrency Revolving Credit Lender pursuant to
paragraphs 3, 7 and 8 above.

12.   Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Multicurrency Revolving Credit Lender shall, in the absence of
manifest error, be conclusive and binding on all parties hereto.   13.   The
Administrative Agent may from time to time, after consultation with the Company
and the Multicurrency Revolving Credit Lenders, determine and notify to all
parties any amendments which are required to be made to this Schedule in order
to comply with any change in law, regulation or any requirements from time to
time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties hereto.

Schedule 1.01A
Page 4

 



--------------------------------------------------------------------------------



 



Schedule 1.01B
SUBSIDIARY GUARANTORS

          Jurisdiction of Entity Name   Organization
AdminiSource Communications, Inc.
  Texas
Advanced Financial Solutions, Inc.
  Oklahoma
Analytic Research Technologies, Inc.
  Minnesota
Asset Exchange, Inc.
  Delaware
ATM Management Services, Inc. (f.k.a. ACI-Canada, Inc.)
  Minnesota
Aurum Technology, LLC
  Delaware
BenSoft, Incorporated
  California
Card Brazil Holdings, Inc.
  Georgia
Certegy Check Services, Inc.
  Delaware
Certegy Payment Recovery Services, Inc.
  Georgia
Chex Systems Collection Agency, Inc. (f.k.a. Chex Systems, Inc.)
  Minnesota
Chex Systems, Inc. (f.k.a. Chex Newco Corporation)
  Minnesota
ClearCommerce Corporation
  Delaware
Delmarva Bank Data Processing Center, LLC
  Delaware
Deposit Payment Protection Services, Inc. (f.k.a. Deluxe Payment Protection
Systems, Inc.)
  Delaware
EFD Asia, Inc. (f.k.a. eFunds Overseas, Inc.)
  Minnesota
eFunds Corporation (DE)
  Delaware
eFunds Global Holdings Corporation
  Minnesota
eFunds IT Solutions Group, Inc.
  Delaware
Endpoint Exchange LLC
  Oklahoma
Fidelity Information Services International Holdings, Inc.
  Delaware
Fidelity Information Services International, Ltd.
  Delaware
Fidelity Information Services, Inc.
  Arkansas
Fidelity International Resource Management, Inc.
  Delaware
Fidelity National Asia Pacific Holdings, LLC
  Georgia
Fidelity National Card Services, Inc.
  Florida
Fidelity National E-Banking Services, Inc.
  Georgia
Fidelity National First Bankcard Systems, Inc.
  Georgia

Schedule 1.01B



--------------------------------------------------------------------------------



 



          Jurisdiction of Entity Name   Organization
Fidelity National Global Card Services, Inc. (f.k.a. Certegy Global Card
Services, Inc.)
  Florida
Fidelity National Information Services, LLC
  Delaware
Fidelity National Information Solutions, Inc.
  Delaware
Fidelity National Payment Services, Inc. (f.k.a. Certegy Payment Services, Inc.)
  Delaware
Fidelity National Transaction Services, Inc. (f.k.a. Certegy Transaction
Services, Inc.)
  Georgia
Fidelity Outsourcing Services, Inc.
  Delaware
FIS Capital Leasing, Inc. (f.k.a FNF Capital Leasing, Inc.)
  Delaware
FIS Capital, LLC (f.k.a. Fidelity National Capital, LLC)
  California
FIS Core Processing Services, LLC
  Delaware
FIS Item Processing Services, LLC
  Delaware
FIS Management Services, LLC
  Delaware
FIS Output Solutions, LLC
  Georgia
GHR Systems, Inc.
  Pennsylvania
InterCept, Inc.
  Georgia
Kirchman Company LLC
  Delaware
Kirchman Corporation
  Wisconsin
Link2Gov Corp.
  Tennessee
MBI Benefits, Inc.
  Michigan
Metavante Acquisition Company II LLC
  Delaware
Metavante Corporation
  Wisconsin
Metavante Holdings, LLC (f.k.a. Cars Holdings, LLC)
  Delaware
Metavante Operations Resources Corporation
  Delaware
Metavante Payment Services AZ Corporation
  Arizona
Metavante Payment Services, LLC
  Delaware
Never Compromise, LLC
  Delaware
NYCE Payments Network, LLC
  Delaware
Payment South America Holdings, Inc.
  Georgia
Penley, Inc.
  Georgia
Prime Associates, Inc.
  Delaware
Sanchez Computer Associates, LLC
  Delaware
Sanchez Software, Ltd.
  Delaware
Second Foundation, Inc.
  California
TREEV LLC
  Nevada
Valutec Card Solutions, LLC
  Delaware

Schedule 1.01B



--------------------------------------------------------------------------------



 



          Jurisdiction of Entity Name   Organization
VECTORsgi, Inc.
  Delaware
Vicor, Inc.
  Nevada
WCS Administrative Services, Inc.
  Florida
WildCard Systems, Inc.
  Florida

Schedule 1.01B



--------------------------------------------------------------------------------



 



Schedule 2.01
COMMITMENTS
Commitments And Term Loans1
(ALL FIGURES IN U.S. DOLLARS)

            Class   Per Lender   Aggregate Term A-1 Commitment   [On file with
Administrative Agent]*   $396,759,748.35   Term A-2 Commitment   [On file with
Administrative Agent]   $1,440,740,251.65   2012 US Dollar
Revolving Credit
Commitment   [On file with Administrative Agent]*   $29,895,000.00   2014 US
Dollar
Revolving Credit
Commitment   [On file with Administrative Agent]   $135,105,000.00   2012
Multicurrency
Revolving Credit
Commitment   [On file with Administrative Agent]*   $82,365,783.00   2014
Multicurrency
Revolving Credit
Commitment   [On file with Administrative Agent]   $645,134,217.00   LCPI Loans
  [On file with Administrative Agent]   $1,877,551.02  

 

1   As of the Additional Commitments Effective Date, after giving effect to the
additional Commitments set forth herein.   *   Excluding existing Lenders that
did not submit a signature page to the Amendment and Restatement Agreement,
whose Loans and Commitments were automatically deemed Term A-1 Loans, 2012 US
Dollar Revolving Credit Commitments or 2012 Multicurrency Revolving Credit
Commitments.

Schedule 2.01



--------------------------------------------------------------------------------



 



Schedule 5.06
LITIGATION
None.

Schedule 5.06



--------------------------------------------------------------------------------



 



Schedule 5.11
SUBSIDIARIES
See attached.

Schedule 5.11



--------------------------------------------------------------------------------



 



FIDELITY NATIONAL INFORMATION SERVICES, INC.
(GRAPHIC) [g23948g2394800.gif]
Unless otherwise noted, all ownership is 100%.

Page 1



--------------------------------------------------------------------------------



 



FIDELITY NATIONAL INFORMATION SERVICES, INC.
(GRAPHIC) [g23948g2394801.gif]
Unless otherwise noted, all ownership is 100%.

Page 2



--------------------------------------------------------------------------------



 



FIDELITY NATIONAL INFORMATION SERVICES, INC.
(GRAPHIC) [g23948g2394802.gif]
Unless otherwise noted, all ownership is 100%.

Page 3



--------------------------------------------------------------------------------



 



FIDELITY NATIONAL INFORMATION SERVICES, INC.
(GRAPHIC) [g23948g2394803.gif]
Unless otherwise noted, all ownership is 100%.

Page 4



--------------------------------------------------------------------------------



 



FIDELITY NATIONAL INFORMATION SERVICES, INC.
(GRAPHIC) [g23948g2394804.gif]
Unless otherwise noted, all ownership is 100%.

Page 5



--------------------------------------------------------------------------------



 



FIDELITY NATIONAL INFORMATION SERVICES, INC.
(GRAPHIC) [g23948g2394805.gif]
Unless otherwise noted, all ownership is 100%.

Page 6



--------------------------------------------------------------------------------



 



FIDELITY NATIONAL INFORMATION SERVICES, INC.
(GRAPHIC) [g23948g2394806.gif]
Unless otherwise noted, all ownership is 100%.

Page 7



--------------------------------------------------------------------------------



 



FIDELITY NATIONAL INFORMATION SERVICES, INC.
(GRAPHIC) [g23948g2394807.gif]
Unless otherwise noted, all ownership is 100%.

Page 8



--------------------------------------------------------------------------------



 



FIDELITY NATIONAL INFORMATION SERVICES, INC.
(GRAPHIC) [g23948g2394808.gif]
Unless otherwise noted, all ownership is 100%.

Page 9



--------------------------------------------------------------------------------



 



FIDELITY NATIONAL INFORMATION SERVICES, INC.
(GRAPHIC) [g23948g2394809.gif]
Unless otherwise noted, all ownership is 100%.

Page 10



--------------------------------------------------------------------------------



 



FIDELITY NATIONAL INFORMATION SERVICES, INC.
(GRAPHIC) [g23948g2394810.gif]
Unless otherwise noted, all ownership is 100%.

Page 11



--------------------------------------------------------------------------------



 



FIDELITY NATIONAL INFORMATION SERVICES, INC.
(GRAPHIC) [g23948g2394811.gif]
Unless otherwise noted, all ownership is 100%.

Page 12



--------------------------------------------------------------------------------



 



FIDELITY NATIONAL INFORMATION SERVICES, INC.
(GRAPHIC) [g23948g2394812.gif]
Unless otherwise noted, all ownership is 100%.

Page 13



--------------------------------------------------------------------------------



 



FIDELITY NATIONAL INFORMATION SERVICES, INC.
(GRAPHIC) [g23948g2394813.gif]
Unless otherwise noted, all ownership is 100%.

Page 14



--------------------------------------------------------------------------------



 



FIDELITY NATIONAL INFORMATION SERVICES, INC.
(GRAPHIC) [g23948g2394814.gif]
Unless otherwise noted, all ownership is 100%.

Page 15



--------------------------------------------------------------------------------



 



Schedule 7.01
EXISTING LIENS
(Legacy FIS)

  1.   Liens in connection with equipment leased pursuant to the Master Lease
Agreement dated September 26, 2001 between Fidelity National Information
Services, Inc. and GATX Technology Services Corporation.     2.   Liens in
connection with equipment leased by eFunds Corporation from General Electric
Capital Corporation.     3.   Liens in connection with equipment leased by
Fidelity National Information Services, Inc. from General Electric Capital
Corporation.     4.   Liens in connection with equipment leased by Fidelity
National Information Services, Inc. from LaSalle Systems Leasing, Inc.     5.  
Liens in connection with equipment leased by Fidelity National Information
Services, Inc. from CSI Leasing, Inc.     6.   Liens in connection with
equipment leased by Fidelity National Information Services, Inc. from EMC
Corporation.     7.   Liens in connection with equipment leased by Fidelity
National Information Services, Inc. from CIT Technology Financing Services, Inc.
    8.   Liens in connection with equipment leased by Fidelity National
Information Services, Inc. from IBM Credit LLC.     9.   Liens in connection
with vendor purchase money lines of credit for equipment purchased by Fidelity
National Information Services, Inc. from Pitney Bowes, Inc.     10.   Liens in
connection with vendor purchase money lines of credit (including but not limited
to the purchase money line of credit with IBM for the purchase of equipment and
related property, pursuant to the Agreement for Wholesale Financing (Credit
Agreement), dated December 13, 1999, between Fidelity Information Services, Inc.
and IBM Credit LLC (as amended by an Amendment dated August 27, 2003)).     11.
  Security interest between Fidelity National Information Solutions, Inc.
(f.k.a. Vista Information Solutions, Inc.) and Sirrom Capital Corporation
recorded with the U.S. Trademark Office on June 3, 1996 under Reel/Frame
1471/0212.

Schedule 7.01

 



--------------------------------------------------------------------------------



 



  12.   Security interest between Fidelity National Information Solutions, Inc.
(f.k.a. Vista Information Solutions, Inc.) and Moore Corporation Limited
recorded with the USPTO on January 27, 2000 under Reel/Frame 2027/0599.     13.
  Fidelity National Information Solutions, Inc. (f.k.a. Vista Information
Solutions, Inc.) is one of several parties (including Vista DMS, Inc., Vista
Environmental Information, Inc., E/Risk Information Services, Geosure, Inc.,
Geosure L.P., NRC Insurance Services, Inc., NRC Acquisition, LLC, Ensite
Corporation of Denver, Ecosearch Acquisition, Inc. & Ecosearch Environmental
Resources, Inc.) named in a security agreement with Moore North America, Inc.
and Moore Corporation Ltd. signed on December 17, 1999.     14.   Aurum
Technology, LLC (f.k.a. Aurum Technology, Inc.) is party to a security agreement
with Fleet National Bank (Boston) for Copyright Registration Nos. TXu 302-455
and TXu 506-509. It appears that these registrations may have been acquired by
NewTrend, L.P., however, no assignment was recorded with the Copyright Office.  
  15.   Liens in connection with equipment leased by Certegy Check Services,
Inc. from IBM Credit Corporation.     16.   Liens in connection with equipment
leased pursuant to the Master Equipment Lease Agreement dated May 6, 2003
between Certegy Check Services, Inc. and Relational, LLC f/k/a Relational
Funding Corporation, as assigned to IBM Credit LLC and Banc of America Leasing &
Capital, LLC.     17.   Liens in connection with accounts purchased pursuant to
the Account Purchase Agreement dated April 16, 2004 between Certegy Check
Services, Inc. and Cavalry SPV I, LLC.     18.   Liens in connection with
accounts purchased pursuant to the Account Purchase Agreement dated July 17,
2003 between Certegy Check Services, Inc. and Arrow Financial Services LLC, as
assigned to AFS Receivables Master Trust 1999.     19.   Liens in connection
with accounts purchased pursuant to the Account Purchase Agreement dated
April 16, 2004 between Certegy Check Services, Inc. and Cavalry SPV I, LLC.    
20.   Liens in connection with equipment leased by Certegy Check Services, Inc.
from Fortuna Service Company, LLC.     21.   Liens in connection with equipment
leased by Fidelity National Information Services, Inc. from Fortuna Service
Company, LLC.

Schedule 7.01

 



--------------------------------------------------------------------------------



 



  22.   Liens in connection with equipment leased by Certegy Payment Recovery
Services, Inc. from IBM Credit LLC.     23.   Liens in connection with equipment
leased by Fidelity National Card Services, Inc. from Bell & Howell Financing
Services Company.     24.   Liens in connection with equipment leased by
Fidelity National Card Services, Inc. from Oce Financial Services, Inc. and Oce
North American, Inc.     25.   Liens in connection with equipment leased by
Fidelity National Card Services, Inc. from Alfa Financial Corporation dba OFC
Capital.     26.   Liens in connection with equipment leased pursuant to the
Master Lease Agreement between Fidelity National Payment Services, Inc. and
Hewlett-Packard Financial Services, Inc.     27.   Liens granted in connection
with Lease Agreement (Florida Property) dated December 30, 1999 between SunTrust
Bank, Atlanta, as Lessor, and Equifax, Inc. (predecessor in interest to the
Company), as Lessee, and all related documents, as further set forth in
Schedule 7.03.     28.   Liens granted in connection with equipment leased
pursuant to Master Lease and Financing Agreement between Compaq Financial
Services Corporation and eFunds Corporation dated as of February 2, 2001.    
29.   Liens granted in connection with equipment leased pursuant to Lease
Intended as Security between Banc of America Leasing & Capital LLC and WildCard
Systems, Inc. dated as of August 24, 2004.     30.   Liens granted in connection
with equipment leased pursuant to Second Amended and Restated Loan and Security
Agreement between Heller Financial Leasing, Inc. and WildCard Systems, Inc.
dated as of July 1, 2005.     31.   Liens granted in connection with equipment
leased pursuant to Oracle License and Services Agreement
(OLSAv080703-7224-30-Sep-03) and Ordering Document between Oracle USA, Inc. and
eFunds Corporation dated as of August 18, 2005.     32.   Liens in connection
with equipment leased by ClearCommerce Corporation from CitiCapital Technology
Finance, Inc.     33.   Liens granted in connection with the Capital Leases
listed on Schedule 7.03.     34.   Liens granted pursuant to that certain
Receivables Purchase Agreement dated October 1, 2009 among FIS Receivables SPV,
LLC, Fidelity National Information Services, Inc., each of the Receivables
Administrators (as defined

Schedule 7.01

 



--------------------------------------------------------------------------------



 



therein) party thereto, each of the Purchasers (as defined therein) party
thereto and JPMorgan Chase Bank, N.A., as agent, and that certain Receivables
Sale Agreement dated October 1, 2009 among Fidelity National Information
Services, Inc., each of the Originators (as defined therein) party thereto and
the FIS Receivables SPV, LLC.

  35.   Liens identified on attached charts entitled Summary of Lien Search
Results.

(Legacy MV)

1.   Liens of public record filed against: Metavante Investments (Mauritius)
Limited; Metavante Canada Corporation; Everlink Payment Services, Inc.; GHR
Systems Canada, Inc.; Metavante Limited; and Metavante Technologies Limited.

Schedule 7.01

 



--------------------------------------------------------------------------------



 



SUMMARY OF LIEN SEARCH RESULTS

 



--------------------------------------------------------------------------------



 



Fidelity National Information Services, Inc.

                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Georgia — Central Index
  Banc of America Leasing & Capital, LLC     06706001573     02/15/06   Leased
aircraft    
 
                       
Georgia — Central Index
  Banc of America Leasing & Capital, LLC     06706001574     02/15/06   Leased
aircraft   Amendment filed 11/30/06,
file number 06706012097, deleting as co debtor Fidelity National Financial, Inc.
Amendment #006836 filed number 006836 to change name/address to debtor
 
                       
Georgia — Central Index
  Bank of America, N.A.     06706001575     02/15/06   Leased aircraft    
 
                       
Georgia — Central Index
  CIT Technology Financing Services, Inc.     00706015323     08/25/06   Leased
equipment    
 
                       
Georgia — Central index
  CIT Technology Financing Services, Inc.     00706017369     09/26/06   Leased
equipment    
 
                       
Georgia — Central Index
  FNF Capital, LLC     06706010713     10/20/06   Leased equipment   Assignment
filed 11/08/06
file number 06706011368 to Fifth Third Bank
 
                       
Georgia — Central Index
  FNF Capital, LLC     06706010730     10/20/06   Leased equipment   Assignment
filed 11/08/06
file number 06706011367 to Fifth Third Bank
 
                       
Georgia — Central Index
  FNF Capital, LLC     06006013233     10/26/06   Leased equipment   Assignment
filed 1/24/07 file number 060200701108 to RBS Asset Finance, Inc.
 
                       
Georgia — Central Index
  FNF Capital, LLC     06006013235     10/27/06   Leased equipment   Assignment
#060200701996 filed 02/12/2007 to US Bancorp Equipment Finance, Inc.; Assignment
#060200701993 filed 02/12/2007 to US Bancorp Equipment Finance, Inc. Partial
Assignment #060200310701 filed 10/28/2008 to CTI Technology Financing Services,
Inc.

 



--------------------------------------------------------------------------------



 



                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Georgia — Central Index
  FNF Capital, LLC     06006013237     10/27/06   Leased equipment   Amendment
#060200811964 filed 12/11/2008 to change name/address of secured party
 
                       
Georgia — Central Index
  FNF Capital, LLC     06706011916     11/22/06   Leased equipment   Assignment
#012833 filed 12/18/2006 to Fifth Third Bank
 
                       
Georgia — Central Index
  FNF Capital, LLC     06006014480     11/28/06   Leased equipment   Amendment
#060300811963 filed 12/11/2008 to change name/address of secured party
 
                       
Georgia — Central Index
  FNF Capital, LLC     06006014987     12/11/06   Leased equipment   Assignment
filed 3/05/07, file number 060200702782, to Bank of the West
 
                       
Georgia — Central Index
  FNF Capital, LLC     06006014988     12/11/06   Leased equipment   Assignment
filed 3/05/07, file number 060200702781, to Bank of the West
 
                       
Georgia — Central Index
  FNF Capital, LLC     060200615665     12/27/06   Leased equipment   Amendment
#060200811959 filed 12/11/2008 to change name/address of secured party
 
                       
Georgia — Central Index
  Bank of the West – Equipment Leasing     007-2007-297     01/04/07   Leased
equipment    
 
                       
Georgia — Central Index
  Bank of the West – Equipment Leasing     007-2007-298     01/04/07   Leased
equipment    
 
                       
Georgia — Central Index
  Bank of the West – Equipment Leasing     007-2007-303     01/04/07   Leased
equipment    
 
                       
Georgia — Central Index
  RBS Asset Finance, Inc.     007-2007-655     01/10/07   Leased equipment    
 
                       
Georgia — Central Index
  RBS Asset Finance, Inc.     007-2007-891     01/16/07   Leased equipment    
 
                       
Georgia — Central Index
  FNF Capital, LLC     060200702322     02/21/07   Leased equipment   Amendment
#060200811956 filed 12/11/2008 to change name/address of secured party
 
                       
Clerk of Superior Court Fulton County, GA
  US Bancorp     060200702405     02/23/2007   Copier lease    
 
                       
Georgia — Central Index
  Fifth Third Bank     67-2007-03380     03/22/07   Leased equipment    
 
                       
Georgia — Central Index
  Fifth Third Bank     67-2007-03564     03/27/07   Leased equipment    

2



--------------------------------------------------------------------------------



 



                              FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Georgia — Central Index
  Fifth Third Bank   67-2007-03565   03/27/07   Leased equipment    
 
                   
Georgia — Central Index
  Fifth Third Bank   67-2007-03584   03/27/07   Leased equipment    
 
                   
Georgia — Central Index
  Fifth Third Bank   67-2007-03585   03/27/07   Leased equipment    
 
                   
Georgia — Central Index
  Fifth Third Bank   67-2007-03587   03/27/07   Leased equipment    
 
                   
Clerk of Superior Court Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602007-04411   04/10/2007   Leased equipment   Amendment
#060200811944 filed 12/11/2008 to change name/address of secured party
 
                   
Georgia — Central Index
  Fidelity National
Capital, LLC   0602007-05141   04/27/07   Leased equipment   Amendment
#060200811940 filed 12/11/2008 to change name/address of secured party
 
                   
Georgia — Central Index
  Fidelity National
Capital, LLC   0602007-06069   05/18/07   Leased equipment   Amendment
#060200811938 filed 12/11/2008 to change name/address of secured party
 
                   
Georgia — Central Index
  Fidelity National
Capital, LLC   007-2007-13289   07/03/07   Leased equipment   Amendment
#0072008025714 filed 12/11/2008 to change name/address of secured party:
Amendment #0072008025757. filed 12/11/2008 to change name/address of secured
party
 
                   
Georgia — Central Index
  Fidelity National
Capital, LLC   007-2007-13523   07/06/07   Leased equipment   Amendment
#0072008025755 filed 12/11/2008 to change name/address of secured party
 
                   
Georgia — Central Index
  Fidelity National
Capital, LLC   007-2007-13526   07/06/07   Leased equipment   Assignment
#007-200720899 filed 10/15/2007 to US Bancorp Equipment Finance, Inc.; Amendment
#0072008025723 filed 12/11/2008 to change name/address of secured party
 
                   
Georgia — Central Index
  Fidelity National
Capital, LLC   007-2007-13844   07/11/07   Leased equipment   Amendment
#0072008025725 filed 12/11/2008 to change name/address of secured party

3



--------------------------------------------------------------------------------



 



                              FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Georgia — Central Index
  Fidelity National Capital, LLC   007-2007-14025   07/13/07   Leased equipment
  Amendment #0072008025726 filed 12/11/2008 to change name/address of secured
party, Amendment #0072008025753 filed 12/11/2008 to change name/address of
secured party
 
                   
Georgia — Central Index
  DDI Leasing, Inc.   007-2007-14197   07/17/07   Leased equipment    
 
                   
Georgia — Central Index
  Fidelity National Capital, LLC   007-2007-14515   07/20/07   Leased equipment
  Amendment filed 08/09/07 file number 007-2007-16181, changing debtor’s name to
Fidelity National Information Services, Inc.; Amendment #0072008025764 filed
12/11/2008 to change name/address of secured party
 
                   
Georgia — Central Index
  Fidelity National Capital, LLC   007-2007-14517   07/20/07   Leased equipment
  Amendment filed 08/09/07 file number 007-2007-16180, changing debtor’s name to
Fidelity National Information Services, Inc.; Amendment #0072008025721 filed
12/11/2008 to change name/address of secured party. Amendment #0072008025763
filed 12/11/2008 to change name/address of secured party
 
                   
Georgia — Central Index
  Fidelity National Capital, LLC   007-2007-14518   07/20/07   Leased equipment
  Amendment #0072008025731 filed 12/11/2008 to change name/address of secured
party. Amendment #0072008025762 filed 12/11/2008 to change name/address of
secured party

4



--------------------------------------------------------------------------------



 



                              FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Georgia — Central Index
  Fidelity National Capital, LLC   007-2007- 14519   07/20/07   Leased equipment
  Amendment #0072008025719 filed 12/11/2008 to change name/address of secured
party. Amendment #0072008025761 filed 12/11/2008 to change name/address of
secured party
 
                   
Georgia — Central Index
  Fidelity National Capital, LLC   007-2007-14520   07/20/07   Leased equipment
  Amendment #0072008025720 filed 12/11/2008 to change name/address of secured
party. Amendment #0072008025760 filed 12/11/2008 to change name/address of
secured party
 
                   
Georgia — Central Index
  Fidelity National Capital, LLC   0602007- 10360   08/24/07   Leased equipment
  Amendment #007200812016 filed 12/11/2008 to change name/address of secured
party. Amendment #007200120573 filed 12/11/2008 to change name/address of
secured party
 
                   
Georgia — Central Index
  Fidelity National Capital, LLC   0602007-10361   08/24/07   Leased equipment  
Amendment #007200812015 filed 12/11/2008 to change name/address of secured
party. Amendment #007200812058 filed 12/11/2008 to change name/address of
secured party
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602007-12945   10/26/2007   Leased equipment
  Amendment #0602008-12013 filed 12/11/2008 to change name/address of secured
party. Amendment #060200812055 filed 12/11/2008 to change name/address of
secured party

5



--------------------------------------------------------------------------------



 



                              FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Clerk of Superior Court, Fulton County, GA - UCC Lien
  Fidelity National Capital, LLC   0602007-13218   11/02/2007   Leased equipment
  Amendment #0602008-12036 filed 12/11/2008 to change name/address of secured
party; Amendment #0602008-12053 filed 12/11/2008 to change name/address of
secured party: Assignment #0602009-07350 filed 09/03/2009 to Fifth Third Bank
 
                   
Clerk of Superior Court, Fulton County, GA - UCC Lien
  Fidelity National Capital, LLC   0602007-22725   11/08/2007   Leased equipment
  Assignment #0602008-927 filed 1/15/2008 to Fifth Third Bank: Amendment
#0602008-025717 filed 12/11/2008 to change name/address of secured party
 
                   
Clerk of Superior Court, Fulton County, GA - UCC Lien
  Fidelity National Capital, LLC   0602007-14145   11/27/2007   Leased equipment
  Assignment #0602008-05504 filed 5/27/2008 to Fifth Third Bank
 
                   
Clerk of Superior Court, Fulton County, GA - UCC Lien
  Fidelity National Capital, LLC   0602007-14147   11/27/2007   Leased equipment
  Amendment #0602008-12008 filed 12/11/2008 to change name/address of secured
party: Amendment #0602008-12045 filed 12/11/2008 to change name/address of
secured party
 
                   
Clerk of Superior Court, Fulton County, GA - UCC Lien
  Fidelity National Capital, LLC   0602007-14148   11/27/2007   Leased equipment
  Amendment #0602008-12005 filed 12/11/2008 to change name/address of secured
party: Amendment #0602008-12046 filed 12/11/2008 to change name/address of
secured party

6



--------------------------------------------------------------------------------



 



                              FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602007-14149   11/27/2007   Leased equipment
  Amendment #0602008-12004 filed 12/11/2008 to change name/address of secured
party: Amendment #0602008-12047 filed 12/11/2008 to change name/address of
secured party
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602007-14238   11/29/2007   Leased equipment
  Assignment #0602008-00193 filed 01/07/2008 to Fifth Third Bank
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602008-00360   01/09/2008   Leased equipment
  Assignment #0602008-03036 filed 03/18/2008 to Fifth Third Bank
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602008-02218   02/28/2008   Leased equipment
  Assignment #0602008-03027 filed 03/18/2008 to Fifth Third Bank
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602008-02217   02/28/2008   Leased equipment
  Assignment #0602008-03035 filed 03/18/2008 to Fifth Third Bank
 
                   
Superior Court Barrow County, GA — UCC Lien
  DDI Leasing, Inc.   007-2008-6091   03/24/2008   Software and other equipment
   
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602008-03477   03/31/2008   Leased equipment
  Amendment #0602008-12079 filed 12/11/2008 to change name/address of secured
party
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602008-04302   04/22/2008   Leased equipment
  Assignment #0602008-04630 filed 05/01/2008 to Fifth Third Bank  
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602008-04693   05/02/2008   Leased equipment
  Assignment #0602008-5225 filed 03/20/2008 to M & I Equipment Finance Company  
   
 
                  Amendment #0602008-12077 filed 12/11/2008 to change
name/address of secured party

7



--------------------------------------------------------------------------------



 



                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC     0602008-05064     05/14/2008   Leased
equipment   Amendment #0602008-11997 filed 12/11/2008 to change name/address of
secured party: Amendment #060200812075 filed 12/11/2008 to change name/address
of secured party
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC     0602008-06386     06/19/2008   Leased
equipment   Amendment #060200811991 filed 12/11/2008 to change name/address of
secured party
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC     0602008-05503     05/27/2008   Leased
equipment   Assignment #0602008-05829 filed 06/01/2008 to Fifth Third Bank
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC     0602008-06746     06/27/2008   Leased
equipment   Amendment #0602008-12034 filed 12/11/2008 to change name/address of
secured party: Amendment #060200812070 filed 12/11/2008 to change name/address
of secured party: Assignment #060200812381 filed 12/22/2008 to Associated Bank,
N.A.
 
                       
Delaware Department of State — UCC Liens
  Banc of America Leasing & Capital, LLC     20082254520     07/01/2008  
Aircraft pursuant to Aircraft Lease Agreement filed solely for precautionary
purposes    
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC     0602008-07156     07/11/2008   Leased
equipment   Amendment #060200811991 filed 12/11/2008 to change name/address of
secured party: Amendment #060200812034 filed 12/11/2008 to change name/address
of secured party

8



--------------------------------------------------------------------------------



 



                              FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602008-07158   07/11/2008   Leased equipment
  Assignment #0602008-97793 filed 07/28/2008 to M&I Equipment Finance Company
Amendment #0602008-11992 filed 12/11/2008 to change name/address of secured
party
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602008-07611   07/23/2008   Leased equipment
  Assignment #0602008-08241 filed 08/11/2008 to M&I Equipment Finance Company
Amendment #0602008-11989 filed 12/11/2008 to change name/address of secured
party
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602008-07767   07/28/2008   Leased equipment
  Assignment #0602008-08111 filed 08/07/2008 to Fifth Third Bank
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602008-07848   07/30/2008   Leased equipment
  Amendment #0602008-11988 filed 12/11/2008 to change name/address of secured
party: Amendment #0602008-12032 filed 12/11/2008 to change name/address of
secured party
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602008-08000   08/04/2008   Leased equipment
  Amendment #0602008-11987 filed 12/11/2008 to change name/address of secured
party: Amendment #0602008-12031 filed 12/11/2008 to change name/address of
secured party
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602008-08432   08/18/2008   Leased equipment
  Amendment #0602008-11986 filed 12/11/2008 to change name/address of secured
party: Amendment #0602008-12030 filed 12/11/2008 to change name/address of
secured party

9



--------------------------------------------------------------------------------



 



                              FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602008-09068   09/05/2008   Leased equipment   Assignment
#0602008-09365 filed 09/15/2008 to Fifth Third Bank
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602008-09069   09/05/2008   Leased equipment   Assignment
#0602008-09364 filed 09/15/2008 to Fifth Third Bank
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602008-09081   09/05/2008   Leased equipment   Amendment
#0602008-11984 filed 12/11/2008 to change name/address of secured party:
Amendment #0602008-12028 filed 12/11/2008 to change name/address of secured
party: Assignment #0602008-12383 filed 12/22/2008 to Associated Bank, N.A.
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602008-09112   09/08/2008   Leased equipment   Amendment
#0602008-11983 filed 12/11/2008 to change name/address of secured party:
Amendment #0602008-12027 filed 12/11/2008 to change name/address of secured
party
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  OFC Capital Corporation   0602008-09492   09/18/2008   Leased equipment    
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602008-09550   09/22/2008   Leased equipment   Amendment
#0602008-11982 filed 12/11/2008 to change name/address of secured party:
Amendment #0602008-12026 filed 12/11/2008 to change name/address of secured
party: Assignment #0602008-12382 filed 12/22/2008 to Associated Bank, N.A.

10



--------------------------------------------------------------------------------



 



                              FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602008-09650   09/23/2008   Leased equipment
  Amendment #0602008-11981 filed 12/11/2008 to change name/address of secured
party. Amendment #0602008-12025 filed 12/11/2008 to change name/address of
secured party
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602008-09792   09/26/2008   Leased equipment
  Assignment #0602008-10111 filed 10/08/2008 to Fifth Third Bank
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602008-09793   09/26/2008   Leased equipment
  Amendment #0602008-11980 filed 12/11/2008 to change name/address of secured
party. Amendment #0602008-12024 filed 12/11/2008 to change name/address of
secured party
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602008-09918   10/01/2008   Leased equipment
  Amendment #0602008-11976 filed 12/11/2008 to change name/address of secured
party. Amendment #0602008-12021 filed 12/11/2008 to change name/address of
secured party
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602008-10074   10/07/2008   Leased equipment
  Amendment #0602008-11977 filed 12/11/2008 to change name/address of secured
party. Amendment #0602008-12020 filed 12/11/2008 to change name/address of
secured party
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602008-10130   10/09/2008   Leased equipment
  Amendment #0602008-11974 filed 12/11/2008 to change name/address of secured
party. Amendment #0602008-12019 filed 12/11/2008 to change name/address of
secured party

11



--------------------------------------------------------------------------------



 



                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC     0602008-10131     10/09/2008   Leased
equipment   Amendment #0602008-11975 filed 12/11/2008 to change name/address of
secured party: Amendment #0602008-12018 filed 12/11/2008 to change name/address
of secured party
 
                       
Barrow County, GA — UCC Lien
  Banc of America Leasing & Capital, LLC     007200822110     10/14/2008  
Equipment    
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC     0602008-10582     10/23/2008   Leased
equipment   Amendment #0602008-11973 filed 12/11/2008 to change name/address of
secured party, Amendment #0602008-12017 filed 12/11/2008 to change name/address
of secured party
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC     0602008-11406     11/21/2008   Leased
equipment   Amendment #0602008-11972 filed 12/11/2008 to change name/address of
secured party
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC     0602008-11406     11/21/2008   Leased
equipment   Amendment #0602008-11971 filed 12/11/2008 to change name/address of
secured party
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC     0602008-11408     11/21/2008   Leased
equipment   Amendment #0602008-11968 filed 12/11/2008 to change name/address of
secured party
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC     0602008-11409     11/21/2008   Leased
equipment   Amendment #0602008-11969 filed 12/11/2008 to change name/address of
secured party
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC     0602008-11410     11/21/2008   Leased
equipment   Amendment #0602008-11970 filed 12/11/2008 to change name/address of
secured party
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC     0602008-12116     12/12/2008   Leased
equipment   Assignment #0602009-03255 filed 04/17/2009 to SG Equipment Finance
USA Corp.

12



--------------------------------------------------------------------------------



 



                                  FILE       SUMMARY COLLATERAL     JURISDICTION
  SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   ADDITIONAL FILINGS
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC     0602008-12117     12/12/2008   Leased
equipment    
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC     0602008-12118     12/12/2008   Leased
equipment    
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC     0602008-12119     12/12/2008   Leased
equipment    
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC     0602008-12240     12/17/2008   Leased
equipment    
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC     0602008-12582     12/30/2008   Leased
equipment   Assignment #0602009-06779 filed 08/17/2009 to SG Equipment Finance
USA Corp
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  BB&T Equipment Finance
Corporation     0602000-00312     01/12/2009   Leased aircraft
filed for
informational
purposes only    
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  The Fifth Third Leasing Company     0072009001015     01/16/2009   Leased
aircraft
filed for
informational
purposes only   Amendment #0072009001657 filed 01/29/2009 to change name/address
of secured party
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC     0602009-00857     01/29/2009   Leased
equipment   Assignment #0602009-06783 filed 08/17/2009 to Fifth Third Bank
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC     0602009-00858     01/29/2009   Leased
equipment    
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC     0602009-02063     03/09/2009   Leased
equipment   Amendment #0602009-03750 filed 05/05/2009 to change name/address of
secured party
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC     0602009-02047     03/09/2009   Leased
equipment   Assignment #0602009-06780 filed 08/17/2009 to Fifth Third Bank

13



--------------------------------------------------------------------------------



 



                              FILE       SUMMARY COLLATERAL     JURISDICTION  
SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   ADDITIONAL FILINGS
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602009-02048   03/09/2009   Leased equipment    
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602009-02049   03/09/2009   Leased equipment    
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602009-02061   03/09/2009   Leased equipment    
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602009-02062   03/09/2009   Leased equipment    
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602009-03491   04/24/2009   Leased equipment    
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602009-03492   04/24/2009   Leased equipment    
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602009-03493   04/24/2009   Leased equipment    
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602009-03742   05/05/2009   Leased equipment    
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602009-04800   06/09/2009   Leased equipment    
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602009-04801   06/09/2009   Leased equipment   Assignment
#0602009-06784 filed 08/17/2009 to Fifth Third Bank
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602009-04802   06/09/2009   Leased equipment   Assignment
#0602009-06783 filed 08/17/2009 to Fifth Third Bank

14



--------------------------------------------------------------------------------



 



                              FILE       SUMMARY COLLATERAL     JURISDICTION  
SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   ADDITIONAL FILINGS
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, Inc.   0602009-04895   06/12/2009   Leased equipment   Assignment
#0602009-05294 filed 06/26/2009 to Fifth Third Bank
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fortuna Service
Company, LLC   0602009-04896   06/12/2009   Leased equipment   Assignment
#0602009-05283 filed 06/26/2009 to Fifth Third Bank
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fortuna Service
Company, LLC   0602009-04897   06/12/2009   Leased equipment   Assignment
#0602009-05288 filed 06/26/2009 to Fifth Third Bank
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fortuna Service
Company, LLC   0602009-04898   06/12/2009   Leased equipment   Assignment
#0602009-05289 filed 06/26/2009 to Fifth Third Bank
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602009-05727   07/10/2009   Leased equipment    
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602009-05729   07/10/2009   Leased equipment    
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602009-05730   07/10/2009   Leased equipment    
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602009-05731   07/10/2009   Leased equipment    
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602009-05732   07/10/2009   Leased equipment    
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602009-05733   07/10/2009   Leased equipment    
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC   0602009-05735   07/10/2009   Leased equipment    

15



--------------------------------------------------------------------------------



 



                                  FILE       SUMMARY COLLATERAL     JURISDICTION
  SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   ADDITIONAL FILINGS
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC     0602009-06013     07/20/2009   Leased equipment    
 
                       
Clerk of Superior Court, Barrow County, GA — UCC Lien
  LaSalle Systems
Leasing, Inc.     0072009016573     09/10/2009   Leased equipment    

16



--------------------------------------------------------------------------------



 



Aurum Technology LLC

                                  FILE       SUMMARY COLLATERAL     JURISDICTION
  SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   ADDITIONAL FILINGS
Delaware Secretary of State — UCC Liens
  Softech/Bankers Division of EAB Leasing Corp.     22072696     08/12/02  
General intangibles and property   Continuation #20071352235 filed 04/11/2007
for Softech/Bankers Division of EAB Leasing Corp.
 
                       
Delaware Secretary of State — UCC Liens
  Softech/Bankers Division of EAB Leasing Corp.     22079576     08/13/02  
Leased goods   Continuation #20071352219 filed 04/11/2007 for Softech/Bankers
Division of EAB Leasing Corp.
 
                       
Delaware Secretary of State — UCC Liens
  Dynamic Funding Inc. De Lage Landen Financial Services, Inc.     32634312    
10/09/03   Leased equipment    
 
                       
Delaware Secretary of State — UCC Liens
  Merrill Lynch Capital     32830787     10/28/03   Leased equipment    
 
                       
Delaware Secretary of State — UCC Liens
  Merrill Lynch Capital     33333849     12/17/03   Leased property   Amendment
#40074619 filed 01/12/04 to change name/address of secured party:
Amendment #40083693 filed 01/12/04 to add collateral:
Amendment #40103632 filed 01/14/04 to add collateral and Amendment #41269333
filed 04/23/04 to change name/address of secured party
 
                       
Delaware Secretary of State — UCC Liens
  Merrill Lynch Capital     33373589     12/19/03   Leased property   Amendment
#40141137 filed 01/16/04 to add collateral and Amendment #40141152 filed
01/16/04 to change name/address of secured party
 
                       
Delaware Secretary of State — UCC Liens
  IOS Capital     40532608     02/17/04   Leased equipment    

17



--------------------------------------------------------------------------------



 



                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Delaware Secretary of
State — UCC Liens
  Key Equipment Finance
Inc. (f/k/a Leasetec
Corporation)   51866319     06/17/05   Continuation filing   Amendment #51866359
filed
06/17/05 to change
name/address of debtor and
Amendment #51866392 filed
06/17/05 to change the
name/address of secured
party to

18



--------------------------------------------------------------------------------



 



Certegy Check Services, Inc.

                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Delaware Secretary of State — UCC Liens
  Relational Funding Corporation     32347790     09/11/03   Leased property  
Partial Release # 43587005 filed on 12/14/04 assigning to Banc of America
Leasing & Capital, LLC; Partial Release # 51620815 filed on 05/19/05 assigning
to IBM Credit LLC , Assignment # 53734663 filed on 11/28/05 assigning to IBM
Credit LLC, Assignment #61861863 filed on 05/30/06 assigning to Banc of America
Leasing & Capital, LLC, Continuation # 20082969002 filed on 09/02/2008 by
Relational Funding Corporation:
 
                      Partial Assignment # 20091230041 filed on 04/13/2009
assigning to MB Financial Bank, N.A Partial Assignment # 20091233466 filed on
04/13/2009 assigning to Park National Bank.
 
                       
Delaware Secretary of State — UCC Liens
  Cavalry SPV I, LLC     40968364     04/06/04   Accounts purchased pursuant to
Account Purchase Agreement    
 
                       
Delaware Secretary of State — UCC Liens
  Arrow Financial Services LLC     50787789     03/11/05   Accounts purchased
pursuant to Account Purchase Agreement    
 
                       
Delaware Secretary of State — UCC Liens
  FNF Capital, LLC     53692481     11/22/05   Leased computer equipment  
Assignment #54021292 filed on 12/27/05 to Banc of America Leasing & Capital LLC
 
                       
Delaware Secretary of State — UCC Liens
  FNF Capital, LLC     53692507     11/22/05   Leased computer equipment    
 
                       
Delaware Secretary of State — UCC Liens
  Cavalry Investments, LLC     60236695     01/20/06   Accounts purchased
pursuant to Account Purchase Agreement    

19



--------------------------------------------------------------------------------



 



                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Delaware Secretary of State — UCC Liens
  FNF Capital, LLC     61986181     06/12/06   Leased equipment   Amendment
#62010643 filed on 06/13/06 changing name at FNF Capital to Fidelity National
Information Services Assignment #62094902 filed on 06/14/06 assigning to Bank of
America Leasing & Capital LLC.
 
                       
Delaware Secretary of State — UCC Liens
  Cavalry Investments, LLC     62292902     07/03/06   Accounts purchased
pursuant to Account Purchase Agreement    
 
                       
Delaware Secretary of State — UCC Liens
  FNF Capital, LLC     64073573     11/03/06   Leased computer equipment    
 
                       
Delaware Secretary of State — UCC Liens
  FNF Capital, LLC     20070015643     12/26/06   Leased computer equipment  
Amendment #20071177889 filed 03/26/07 amending secured party’s name to Fidelity
National Capital LLC.
 
                       
Delaware Secretary of State — UCC Liens
  FNF Capital, LLC     20070015734     12/26/06   Leased computer equipment  
Partial Assignment #20071137040 filed 03/20/07 at U.S. Bancorp Equipment
Finance, Inc.

Amendment #20071177970 filed 03/26/07 amending secured party’s name to Fidelity
National Capital LLC.
 
                       
Delaware Secretary of State — UCC Liens
  FNF Capital, LLC     20070445733     02/01/2007   Leased computer equipment  
Assignment #20071600112 filed 04/25/2008 to Fifth Third Bank
 
                       
Delaware Secretary of State — UCC Liens
  FNF Capital, LLC     20070702042     02/21/2007   Leased computer equipment  
 
 
                       
Delaware Secretary of State — UCC Liens
  FNF Capital, LLC     20070753409     02/26/2007   Leased computer equipment  
Assignment #20071375731 filed 04/05/2007 to Fifth Third Bank
 
                       
Delaware Secretary of State — UCC Liens
  Fidelity National Capital     20070884709     03/05/2007   Leased computer
equipment   Assignment #20071004638 filed 03/16/2007 to US Bancorp Equipment
Finance Inc.

20



--------------------------------------------------------------------------------



 



                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
 
                       
Delaware Secretary of
State — UCC Liens
  Fidelity National Capital     20071315026     04/03/2007   Leased computer
equipment    
 
                       
Delaware Secretary of
State — UCC Liens
  Fidelity National Capital, LLC     20071857589     05/14/2007   Leased
computer equipment   Assignment #20072593506 filed 06/22/2007 to Fifth Third
Bank
 
                       
Delaware Secretary of
State — UCC Liens
  Fidelity National Capital, LLC     20071857597     05/14/2007   Leased
computer equipment   Assignment #20072594645 filed 06/22/2007 to Fifth Third
Bank
 
                       
Delaware Secretary of
State — UCC Liens
  Fidelity National Capital, LLC     20071857696     05/14/2007   Leased
computer equipment   Assignment #20072594751 filed 06/22/2007 to Fifth Third
Bank
 
                       
Delaware Secretary of
State — UCC Liens
  Fidelity National Capital, LLC     20073033551     07/18/2007   Leased
computer equipment    
 
                       
Delaware Secretary of
State — UCC Liens
  Fidelity National Capital, LLC     20073123634     08/16/2007   Leased
computer equipment   Assignment #20073522991 filed 08/21/2007 to Fifth Third
Bank Assignment #20074062120 filed 10/09/2007 to Fifth Third Bank
 
                       
Delaware Secretary of
State — UCC Liens
  Fidelity National Capital, LLC     20073156170     08/20/2007   Leased
computer equipment   Assignment #20073523890 filed 08/21/2007 to Fifth Third
Bank
 
                       
Delaware Secretary of
State — UCC Liens
  Fidelity National Capital, LLC     20082464194     07/17/2008   Leased
computer equipment    
 
                       
Delaware Secretary of
State — UCC Liens
  Fidelity National Capital, LLC     20082464921     07/17/2008   Leased
computer equipment    

21



--------------------------------------------------------------------------------



 



Certegy Payment Recovery Services, Inc.

                              FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Georgia Cooperative —
Barrow County — UCC
Liens
  IBM Credit LLC   007-2004-016908   12/09/2004   Leased computer equipment    

22



--------------------------------------------------------------------------------



 



eFunds Corporation

                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Delaware Secretary of State— UCC Liens
  Computer Sales International, Inc.     40321457     01/14/2004   Leased
equipment    
 
                       
Delaware Secretary of State— UCC Liens
  Hewlett-Packard
Financial Services
Company     42487116     09/02/2004   Leased equipment    
 
                       
Delaware Secretary of State— UCC Liens
  Computer Sales International, Inc.     50150400     01/13/2005   Lease filed
as a precautionary
filing    
 
                       
Delaware Secretary of State— UCC Liens
  IBM Credit LLC     50365362     02/02/2005   Lease filed as a precautionary
filing    
 
                       
Delaware Secretary of State— UCC Liens
  Computer Sales International, Inc.     50651720     02/17/2005   Lease filed
as a
precautionary
filing    
 
                       
Delaware Secretary of State— UCC Liens
  Computer Sales International, Inc.     51326025     04/29/2005   Lease filed
as a
precautionary
filing   Amendment #53123362 filed 10/10/2005 to change name address of secured
party, Amendment #53367415 filed 10/24/2005 to restate collateral: Assignment
#53367456 filed 10/24/2005 to First Bank of Highland Park. Assignment
#20083023015 filed 09/08/2008 to CSI Leasing, Inc.
 
                       
Delaware Secretary of State— UCC Liens
  IBM Credit LLC     51345405     05/02/2005   Lease filed as a
precautionary
filing    
 
                       
Delaware Secretary of State— UCC Liens
  IBM Credit LLC     52719517     09/01/2005   Lease filed as a
precautionary
filing    
 
                       
Delaware Secretary of State— UCC Liens
  IBM Credit LLC     60379180     02/01/2006   Lease filed as a
precautionary
filing    
 
                       
Delaware Secretary of State— UCC Liens
  General Electric
Capital Corporation     63767381     10/13/2006   Lease filed as a
precautionary
filing    
 
                       
Delaware Secretary of State— UCC Liens
  General Electric
Capital Corporation     64045720     11/01/2006   Lease filed as a
precautionary
filing    
 
                       
Delaware Secretary of State— UCC Liens
  IBM Credit LLC     64241642     12/06/2006   IBM Equipment,
filed as a
precautionary
filing    

23



--------------------------------------------------------------------------------



 



                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Delaware Secretary of State— UCC Liens
  IBM Credit LLC     20070975913     03/08/2007   IBM Equipment, filed as a
precautionary filing    
 
                       
Delaware Secretary of State— UCC Liens
  GFC Leasing, A Division of Gordon Flesch Co., Inc.     20071292795    
04/06/2007   Leased computer equipment    
 
                       
Delaware Secretary of State— UCC Liens
  GFC Leasing, A Division of Gordon Flesch Co., Inc.     20071983427    
05/25/2007   Leased computer equipment    
 
                       
Delaware Secretary of State— UCC Liens
  GFC Leasing     20072056355     06/01/2007   Leased computer equipment    
 
                       
Delaware Secretary of State— UCC Liens
  GFC Leasing     20072452869     06/28/2007   Leased computer equipment    
 
                       
Delaware Secretary of State— UCC Liens
  CSI Leasing, Inc.     20072844198     07/27/2007   Lease filed as a
precautionary filing    
 
                       
Delaware Secretary of
State— UCC Liens
  CSI Leasing, Inc.     20082189551     06/26/2008   Lease filed as a
precautionary filing    

24



--------------------------------------------------------------------------------



 



Fidelity Information Services, Inc.

                                  FILE   FILING   SUMMARY COLLATERAL  
ADDITIONAL JURISDICTION   SECURED PARTY   NUMBER   DATE   DESCRIPTION   FILINGS
Arkansas Secretary of State — UCC Liens
  Fleet Capital Corporation, successor by merger to BancBoston Leasing, Inc.    
00-01222876     01/03/2000   Leased equipment   Amendment #03-12493136 filed
04/07/2003 changing
Secured Party name:
 
                    Amendment #03-12518147 filed
06/16/2003 changing
Debtor name:
 
                      Continuation #04-12640225 filed
07/16/2004
 
                       
Arkansas Secretary of State — UCC Liens
  Minolta Business
Solutions     04-1255916609     10/24/2003   Leased equipment filed for
notification purposes only    
 
                       
Arkansas Secretary of State — UCC Liens
  IBM Credit LLC     04-1257383942     12/18/2003   Computer equipment and
related software for precautionary filing    
 
                       
Arkansas Secretary of State — UCC Liens
  IBM Credit LLC     04-1257671841     12/31/2003   Computer equipment and
related software for precautionary filing    
 
                       
Arkansas Secretary of State — UCC Liens
  IBM Credit LLC     04-1258900150     02/11/2004   Computer equipment and
related software for precautionary filing    
 
                       
Arkansas Secretary of State — UCC Liens
  IBM Credit LLC     04-1260763069     04/07/2004   Computer equipment and
related software for precautionary filing    
 
                       
Arkansas Secretary of State — UCC Liens
  Unisys Corporation     05-1266916319     10/22/2004   Computer equipment and
related items    
 
                       
Arkansas Secretary of State — UCC Liens
  IBM Credit LLC     06-1270528809     02/28/2005   Computer equipment and
related software for precautionary filing    
 
                       
Arkansas Secretary of State — UCC Liens
  Oce North America, Inc.     7129192737     02/05/2007   Financed equipment    
 
                       
Arkansas Secretary of State — UCC Liens
  Oce North America, Inc.     7129278367     03/05/2007   Financed equipment    
 
                       
Arkansas Secretary of State — UCC Liens
  Oce North America, Inc.     7129279391     03/05/2007   Financed equipment    
 
                       
Arkansas Secretary of State — UCC Liens
  Oce North America, Inc.     7129279551     03/05/2007   Financed equipment    
 
                       
Arkansas Secretary of State — UCC Liens
  Oce North America, Inc.     7129279560     03/05/2007   Financed equipment    

25



--------------------------------------------------------------------------------



 



                                      FILE   FILING   SUMMARY COLLATERAL  
ADDITIONAL JURISDICTION   SECURED PARTY   NUMBER   DATE   DESCRIPTION   FILINGS
Arkansas Secretary of State UCC Liens
  Cisco Systems Capital Corporation     7129782777     08/06/2007   Financed
equipment
 
                   
Arkansas Secretary of State UCC Liens
  Oce North America, Inc.     7130596241     05/21/2008   Financed Equipment
 
                   
Arkansas Secretary of State UCC Liens
  Oce North America, Inc.     7130596250     05/21/2008   Financed equipment
 
                   
Arkansas Secretary of State UCC Liens
  Ikon Financial SVCS     7131000084     10/16/2008   Equipment filed for
notification purposes only
 
                   
Arkansas Secretary of State UCC Liens
  US Bancorp     7131182830     01/08/2009   Equipment filed for notification
purposes only
 
                   
Arkansas Secretary of State UCC Liens
  US Bancorp     7131365982     03/20/2009   Equipment filed for notification
purposes only

26



--------------------------------------------------------------------------------



 



Fidelity National Information Services, LLC

                              FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Delaware Department of State — UCC Liens
  Fleet National Bank   42324772    08/17/2004    Aircraft Lease and purchase
filed solely for precautionary purposes   Amendment #51691717 filed 05/23/2005
to restate collateral; Amendment #6043040 filed 02/03/2006 to add name of debtor
(Fidelity National Information Services, Inc. Amendment #60430413 filed
02/03/2006 to change name of secured party (to Bank of America, N.A.)
 
                   
Delaware Department of State — UCC Liens
  FNF Capital, LLC   61967884    06/09/2006    Equipment lease filed solely for
precautionary purposes    
 
                   
Delaware Department of State — UCC Liens
  FNF Capital, LLC   6201533    06/13/2006    Equipment lease    
 
                   
Delaware Department of State — UCC Liens
  FNF Capital, LLC   62016095    06/13/2006    Equipment lease    
 
                   
Delaware Department of State — UCC Liens
  FNF Capital, LLC   6201949    06/13/2006    Equipment lease    
 
                   
Delaware Department of State — UCC Liens
  US Bancorp   20083174081    09/18/2008    Equipment    

27



--------------------------------------------------------------------------------



 



Fidelity National Information Solutions, Inc.

                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Delaware Secretary of State — UCC Liens
  De Lage Landen Financial Services, Inc.     32989112     11/13/2003   Computer
Equipment    

28



--------------------------------------------------------------------------------



 



Fidelity National Payment Services, Inc.

                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Delaware Secretary of State — UCC Liens
  Hewlett-Packard Financial Services, Inc.     32308982     09/08/03   All
computer equipment leased pursuant to Master Lease Agreement    

29



--------------------------------------------------------------------------------



 



InterCept, Inc.

                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Superior Court Barrow County, GA — UCC Liens
  Key Equipment Finance     2002013110     12/31/2002   Leased equipment filed
for
precautionary purposes only   Continuation, file #007-2007 13272 filed
7/03/2007, Amendment, file # 007 2007 15277 filed 7/31/2007 changing secured
party name to Key Equipment Finance, Inc.
 
                       
Georgia Cooperative-
Gwinnett County — UCC
Liens
  General Electric Capital
Corporation     2003010686     10/08/2003   Leased equipment filed solely for
precautionary purposes    
 
                       
Georgia Cooperative-
Gwinnett County — UCC
Liens
  General Electric Capital
Corporation     2003010687     10/08/2003   Leased equipment filed solely for
precautionary purposes    
 
                       
Georgia Cooperative-
Gwinnett County — UCC
Liens
  IOS Capital     2003010729     10/09/2003   Leased equipment filed solely for
precautionary purposes    
 
                       
Georgia Cooperative-
Gwinnett County — UCC
Liens
  IOS Capital     2003010830     10/13/2003   Leased equipment filed solely for
precautionary purposes    
 
                       
Georgia Cooperative-
Gwinnett County — UCC
Liens
  IOS Capital     2003010831     10/13/2003   Leased equipment filed solely for
precautionary purposes    
 
                       
Georgia Cooperative-
Gwinnett County — UCC
Liens
  General Electric Capital
Corporation     2003010921     10/15/2003   Leased equipment filed solely for
precautionary purposes    
 
                       
Georgia Cooperative-
Gwinnett County — UCC
Liens
  General Electric Capital
Corporation     2003010995     10/16/2003   Leased equipment filed solely for
precautionary purposes    
 
                       
Georgia Cooperative-
Gwinnett County — UCC
Liens
  IBM Credit LLC     2004003230     03/17/2004   Leased equipment and software
filed solely for precautionary purposes    

30



--------------------------------------------------------------------------------



 



                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Georgia Cooperative — Gwinnett County-UCC Liens
  General Electric Capital Corporation     006744     07/06/2004   Equipment
filed as a precaution   Amendment #009043 filed 07/30/2007 to change
name/address of debtor
 
                       
Georgia Cooperative — Gwinnett County-UCC Liens
  General Electric Capital Corporation     006745     07/06/2004   Equipment
filed as a precaution   Amendment #009044 filed 07/30/2007 to change
name/address of debtor
 
                       
Georgia Cooperative — Gwinnett County-UCC Liens
  BBH Financial Services
Company     2004010560     08/09/2004   Leased equipment filed solely for
precautionary purposes    
 
                       
Georgia Cooperative — Gwinnett County-UCC Liens
  IBM Credit LLC     2004012396     09/15/2004   Leased equipment and software
filed solely for precautionary purposes    
 
                       
Georgia Cooperative — Gwinnett County-UCC Liens
  IOS Capital     2003012185     11/18/2003   Leased equipment filed solely for
precautionary purposes    
 
                       
Georgia Cooperative — Gwinnett County-UCC Liens
  IOS Capital     2003013262     12/16/2003   Leased equipment filed solely for
precautionary purposes    
 
                       
Georgia Cooperative — Gwinnett County-UCC Liens
  IOS Capital     2004001611     02/17/2004   Leased equipment filed solely for
precautionary purposes    
 
                       
Georgia Cooperative — Gwinnett County-UCC Liens
  IOS Capital     2004001687     02/18/2004   Leased equipment filed solely for
precautionary purposes    
 
                       
Georgia Cooperative — Gwinnett County-UCC Liens
  IOS Capital     2004006473     06/29/2004   Leased equipment filed solely for
precautionary purposes    
 
                       
Georgia Cooperative — Gwinnett County-UCC Liens
  General Electric Capital Corporation     2004006744     07/06/2004   Leased
equipment filed solely for
precautionary purposes   Amendment #009043 filed 07/30/2007 to change
name/address of debtor
 
                       
Georgia Cooperative — Gwinnett County-UCC Liens
  General Electric Capital Corporation     2004006745     07/06/2004   Leased
equipment filed solely for
precautionary purposes   Amendment #009044 filed 07/30/2007 to change
name/address of debtor

31



--------------------------------------------------------------------------------



 



                                              SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   FILE NUMBER   FILING DATE   DESCRIPTION   FILINGS
Georgia Cooperative—Gwinnett County — UCC Liens
  IOS Capital     2004007758     07/30/2004   Leased equipment filed solely for
precautionary purposes    
 
                       
Georgia Cooperative—Gwinnett County — UCC Liens
  IOS Capital     2004008682     08/24/2004   Leased equipment filed solely for
precaultionary purposes    
 
                       
Georgia Cooperative—Gwinnett
County UCC Liens
  IOS Capital     2004009871     10/01/2004   Leased equipment filed solely for
precautionary purposes    
 
                       
Georgia Cooperative
Gwinnett County —
UCC Liens
  IOS Capital     2004010394     10/18/2004   Leased equipment filed solely tor
precautionary purposes    

32



--------------------------------------------------------------------------------



 



Wildcard Systems, Inc.

                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Florida Secured Transaction Registry — UCC Lien
  Nextiraone     200407682846     08/18/2004   Computer/software System    
 
                       
Florida Secured Transaction Registry — UCC Lien
  Nextiraone     200407682854     08/18/2004   Computer/software System    
 
                       
Florida Secured Transaction Registry — UCC Lien
  Banc of America Leasing & Capital, LLC     200407904466     09/20/2004  
Leased IT equipment    
 
                       
Florida Secured Transaction Registry — UCC Lien
  Citicorp Vendor Finance, Inc.     20040823457X     11/03/2004   Copier    
 
                       
Florida Secured Transaction Registry — UCC Lien
  Banc of America Leasing & Capital, LLC     200408364465     11/22/2004  
Leased Equipment    
 
                       
Florida Secured Transaction Registry — UCC Lien
  Banc of America Leasing & Capital, LLC     200509129763     03/07/2005  
Leased Equipment    

33



--------------------------------------------------------------------------------



 



Metavante Corporation

                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  Merizon Group Inc
d/b/a Modern
Business Machines     050003663018     03/14/2005   Copy equipment    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070013635927     10/02/2007   Leased equipment for
informational
purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070013727323     10/03/2007   Leased equipment for
informational
purposes only    
 
                       
Wisconsin Department of Financial Institutions -UCC Lien
  IBM Credit LLC     070013800517     10/04/2007   Leased equipment for
informational
purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070013926728     10/08/2007   Leased equipment for
informational
purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070014023515     10/09/2007   Leased equipment for
informational
purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070014061315     10/10/2007   Leased equipment for
informational
purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070014325419     10/16/2007   Leased equipment for
informational
purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070014462825     10/18/2007   Leased equipment for
informational
purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070014500717     10/19/2007   Leased equipment for
informational
purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  M&l Equipment
Finance Company     070014576831     10/22/2007   Leased aircraft for
informational
purposes only    

34



--------------------------------------------------------------------------------



 



                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070014738730     10/24/2007   Leased equipment for
informational
purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070014826223     10/26/2007   Leased equipment for
informational
purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070014986836     10/30/2007   Leased equipment for
infomational
purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070015095222     11/01/2007   Leased equipment for
informational
purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070015163420     11/02/2007   Leased equipment for
informational
purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070015325117     11/06/2007   Leased equipment lot
informational
purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070015523420     11/09/2007   Leased equipment for
informational
purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070015797130     11/15/2007   Leased equipment for
informational
purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070015840523     11/16/2007   Leased equipment for
informational
purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070016199329     11/26/2007   Leased equipment for
informational
purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070016262825     11/27/2007   Leased equipment for
informational
purposes only    

35



--------------------------------------------------------------------------------



 



                                      FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS

                   
Wisconsin Department of Financial institutions — UCC Lien
  IBM Credit LLC     070016453019     11/30/2007   Leased equipment for
informational
purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070016520216     12/03/2007   Leased equipment for
informational
purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070016529023     12/04/2007   Leased equipment for
informational
purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070016592730     12/04/2007   Leased equipment for
informational
purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070016589029     12/04/2007   Leased equipment for
informational
purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070016598029     12/04/2007   Leased equipment for
informational
purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  GFC Leasing. A Division of Gordon Flesch Co., Inc.     070016614624    
12/05/20U7   Leased equipment
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070016649026     12/05/2007   Leased equipment for
informational
purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070016722321     12/06/2007   Leased equipment for
informational
purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070016765429     12/07/2007   Leased equipment for
informational
purposes only
 
                   
Wisconsin Department of Financial institutions — UCC Lien
  IBM Credit LLC     070016875128     12/10/2007   Leased equipment for
informational
purposes only

36



--------------------------------------------------------------------------------



 



                                      FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070016936227     12/11/2007   Leased equipment for
informational
purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070016965936     12/12/2007   Leased equipment for
informational
purposes only
 
                   
Wisconsin Department of Financial institutions — UCC Lien
  IBM Credit LLC     070017173322     12/17/2007   Leased equipment for
informational
purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070017216118     12/17/2007   Leased equipment for
informational
purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070017274930     12/18/2007   Leased equipment for
informational
purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070017358226     12/20/2007   Leased equipment for
informational
purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070017402115     12/20/2007   Leased equipment for
informational
purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070017568532     12/26/2007   Leased equipment for
informational
purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070017690225     12/28/2007   Leased equipment for
informational
purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070017777837     12/31/2007   Leased equipment for
informational
purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080000167317     01/03/2008   Leased equipment for
informational
purposes only

37



--------------------------------------------------------------------------------



 



                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080000323206     01/04/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Lien
  IBM Credit LLC     080000291416     01/07/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080000468523     01/09/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lieu
  IBM Credit LLC     080000561517     01/10/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080000625013     01/11/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial lnstitutions — UCC Lieu
  IBM Credit LLC     080000885829     01/16/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080001105108     01/22/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     0800014003311     01/28/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080001480215     01/29/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080001731315     02/04/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  Canon Financial Services     080001861420     02/06/2008   Leased equipment  
 

38



--------------------------------------------------------------------------------



 



                                      FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     0800101936120     02/07/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080002088018     02/11/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080002305414     02/15/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080002637927     02/22/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080002704821     02/25/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lieu
  IBM Credit LLC     080002772422     02/27/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080002824016     02/27/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080003119620     03/05/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080003246621     03/07/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080003598023     03/14/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080003692727     03/17/2008   Leased equipment for
informational purposes only

39



--------------------------------------------------------------------------------



 



                                      FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080003882627     03/20/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080004007112     03/24/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Insititutions — UCC Lien
  IBM Credit LLC     080004144013     03/26/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080004330212     03/31/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080004655626     04/04/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080004819426     04/08/2008   leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080005120513     04/14/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080005521922     04/21/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080005680524     04/23/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080005644729     04/28/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080006084018     04/30/2008   Leased equipment for
informational purposes only

40



--------------------------------------------------------------------------------



 



                                  FILE       SUMMARY COLLEATERAL    
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   ADDITIONAL
FILINGS
Wisconsin Department of Financial institutions — UCC Lien
  IBM Credit LLC     080006289934     05/05/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080006882731     05/14/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC
  IBM Credit LLC     080007804827     06/02/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080009126421     06/06/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080008299937     06/10/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions—UCC Lien
  IBM Credit LLC     080008478835     06/13/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions—UCC Lien
  IBM Credit LLC     080008762730     06/19/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions—UCC Lien
  IBM Credit LLC     080008858029     06/20/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions—UCC Lien
  IBM Credit LLC     080008942225     06/23/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080009019120     06/24/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions—UCC Lien
  IBM Credit LLC     080009184325     06/27/2008   Leased equipment for
informational purposes only    

41 



--------------------------------------------------------------------------------



 



                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions —UCC Lien
  IBM Credit LLC     080009284225     06/30/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions —UCC Lien
  IBM Credit LLC     080009380828     07/01/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions —UCC Lien
  IBM Credit LLC     080009588737     07/07/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions —UCC Lien
  IBM Credit LLC     080009703019     07/09/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080009798336     07/10/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions —UCC Lien
  IBM Credit LLC     080010175923     07/18/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions —UCC Lien
  IBM Credit LLC     080010378524     07/23/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions —UCC Lien
  IBM Credit LLC     080010377220     07/23/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions —UCC Lien
  IBM Credit LLC     080010902315     08/04/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions —UCC Lien
  CCA Financial, LLC     080011425821     08/13/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions —UCC Lien
  IBM Credit LLC     080012795630     09/11/2008   Leased equipment for
informational purposes only    

42 



--------------------------------------------------------------------------------



 



                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080011788631     08/20/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080011851319     08/21/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080012570924     09/08/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institution — UCC Lien
  IBM Credit LLC     080012642419     09/09/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080012650115     09/09/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  Canon Financial
Services     080012723722     09/10/2008   Leased equipment for informational
purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080012735826     09/10/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080012795630     09/11/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080012863828     09/12/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080012940521     09/15/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080012996734     09/16/2008   Leased equipment for
informational purposes only    

43



--------------------------------------------------------------------------------



 



                                      FILE       SUMMARY COLLATERAL   ADDITIONAl
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080013068220     09/17/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080013190014     09/16/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions —UCC Lien
  IBM Credit LLC     080013260214     09/22/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions —UCC Lien
  IBM Credii LLC     080013406317     09/24/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions —UCC Lien
  IBM Credit LLC     080013505317     09/26/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions —UCC Lien
  IBM Credit LLC     080013596630     09/29/2008   Leased equipment for
informational
purposes only
 
                   
Wisconsin Department of Financial Institutions —UCC Lien
  IBM Credit LLC     080013710921     10/01/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions —UCC Lien
  IBM Credit LLC     080013738527     10/01/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions —UCC Lien
  GFC Leasing     080013938428     10/06/2008   Leased equipment
 
                   
Wisconsin Department of Financial Institutions —UCC Lien
  IBM Credit LLC     080013950725     10/06/2003   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions —UCC Lien
  IBM Credit LLC     080014012008     10/07/2008   Leased equipment for
informational purposes only

44



--------------------------------------------------------------------------------



 



                                      FILE       SUMMARY COLLATERAL   ADDITIONAl
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080014079122     10/08/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080014574324     10/20/2008   Leased equipment for
informational Purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080014575123     10/20/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions —UCC Lien
  IBM Credit LLC     080014622924     10/21/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions —UCC Lien
  IBM Credit LLC     080014700820     10/22/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080014758631     10/23/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions —UCC Lien
  IBM Credit LLC     080014950524     10/28/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080015012312     10/29/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit I LLC     080015123416     10/31/2008   Leased equipment for
informational
purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080015268628     11/04/2008   Leased equipment for
informational
purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080015336018     11/05/2008   Leased equipment for
informational purposes only

45



--------------------------------------------------------------------------------



 



                                      FILE       SUMMARY COLLATERAL   ADDITIONAl
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  GFC Leasing     080015978535     11/19/2008   Copy equipment    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  GFC Leasing     080016509128     12/04/2008   Copy equipment    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080016684328     12/08/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions —UCC Lien
  IBM Credit LLC     080016686330     12/08/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080010710823     12/08/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions —UCC Lien
  IBM Credit LLC:     080016897334     12/11/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  GFC Leasing     080017004719     12/15/2008   Copy equipment    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080017310719     12/22/2009   Leased equipment for
informational
purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  GFC Leasing, A Division of Gordon Fleseh Co., Inc.     080017491123    
12/29/2008   Leased equipment    
 
                       
Wisconsin Department of Financial Institutions —UCC Lien
  IBM Credit LLC     080017515524     12/29/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions —UCC Lien
  GFC Leasing     080017583832     12/30/2008   Copy equipment    

46



--------------------------------------------------------------------------------



 



                                FILE           ADDITIONAL JURISDICTION   SECURED
PARTY   NUMBER   FILING DATE   SUMMARY COLLATERAL DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080017584530     12/30/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090000119819     01/05/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090000359623     01/08/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     09000488121     01/12/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090000617014     01/14/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  Banc of America Leasing & Capital, LLC     09000719724     01/16/2009   Leased
equipment    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090001093720     01/26/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  GFC Leasing, A Division of Gordon Fleseh Co., Inc.     090001779529    
02/10/2009   Leased equipment    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  GFC Leasing     090001835017     02/11/2009   Copy equipment    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090002634924     03/03/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  GFC Leasing     090002750923     03/05/2009   Copy equipment    

47



--------------------------------------------------------------------------------



 



                                  FILE           ADDITIONAL JURISDICTION  
SECURED PARTY   NUMBER   FILING DATE   SUMMARY COLLATERAL DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090002922823     03/09/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090003034717     03/11/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC.     090003104614     03/12/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  GFC Leasing     090003317822     03/18/2009   Copier equipment    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090003458121     03/20/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Dcpartnient of Financial Institutions — UCC Lien
  IBM Credit LLC     090003541417     03/23/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090003652319     03/25/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  GFC Leasing, A Division of Gordon Fleseh Co., Inc.     090003811114    
03/30/2009   Leased equipment for informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     0900007944     04/03/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  GFC Leasing. A Division of Gordon Flesch Co., Inc.     090004112715    
04/03/2009   Leased equipment    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090004382320     04/09/2009   Leased equipment for
informational purposes only    

48



--------------------------------------------------------------------------------



 



                                FILE         SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY     NUMBER     FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090004446220     04/10/2009   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  GFC Leasing, A Division of Gordon Fleseh Co., Inc.     090004517118    
04/13/2009   Leased equipment
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090004587024     04/14/2009   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  GFC Leasing, A Division of Gordon Flesch Co., Inc.     090005191521    
04/27/2009   Leased equipment
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090006487429     05/26/2009   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090006884430     06/03/2009   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090007499736     06/17/2009   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090007692327     06/22/2009   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090007819530     06/24/2009   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of i Financial Institutions — UCC Lien
  IBM Credit LLC     090007911422     06/26/2009   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090008126825     07/01/2009   Leased equipment for
informational purposes only

49



--------------------------------------------------------------------------------



 



                          JURISDICTION   SECURED PARTY     FILE NUMBER    
FILING DATE   SUMMARY COLLATERAL DESCRIPTION   ADDITIONAL FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090008182827     07/02/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090008329426     07/07/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090009060621     07/23/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090009212014     07/28/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090009476935     08/04/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  Canon Financial Services     090010185217     08/21/2009   Leased equipment  
 
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090010446924     08/28/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090010510108     08/31/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090010576120     09/01/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090011053111     09/14/2009   Leased equipment for
informational purposes only    

50



--------------------------------------------------------------------------------



 



                                      Entity   State   Jurisdiction   Thru Date
  Original File Date   File Number   File Type   Secured Party   Collateral
ADMINISOURCE COMMUNICATIONS. INC.
  TX   SECRETARY OF STATE   10/11/07   12/17/98     9800251786     UCC-1   BELL
& HOWARD
FINANCIAL SERVICES
COMPANY   OFFICE EQUIPMENT
 
              07/23/03     300353935     AMENDMENT        
 
              09/09/03     400411799     CONTINUATION        
 
              01/12/04     40053620010     UCC-1   XEROX CAPITAL
SERVICES LLC   XEROX EQUIPMENT
 
                                   
ADVANCED FINANCIAL
SOLUTIONS, INC
  OK   OKLAHOMA COUNTY
CENTRAL FILING   10/09/07   10/25/02     2002013386429     UCC-1   AMERITECH
CREDIT
CORPORATION   TELECOMMUNICATIONS
AND DATA EQUIPMENT
 
                                   
KIRCHMAN CORPORATION
  WI   DEPT OF FINANCIAL
INSTITUTIONS   10/01/07   01/27/06     60001514617     UCC-1   CIT
COMMUNICATIONS
FINANCE CORPORATION   SERVER/EQUIPMENT
 
                                   
LINK2GOV CORP.
  TN   SECRETARY OF STATE   10/15/07   12/04/02     202-064673     UCC-1  
AMSOUTH LEASING
CORPORATION   COMPUTER EQUIPMENT
AND PERIPHERALS
 
              11/21/03     303-047686     UCC-1   CIT FINANCIAL USA INC  
COMPUTER EQUIPMENT
AND PERIPHERALS
 
              03/19/04     304-019062     UCC-1   DELL FINANCIAL. SERVICES, LP  
COMPUTER EQUIPMENT
AND PERIPHERALS
 
                                   
METAVANTE
CORPORATION
  WL   DEPT OF FINANCIAL
INSTITUTIONS   10/01/07   10/24/01     010007106923     UCC-1   CISCO SYSTEMS
CAPITAL CORPORATION   COMPUTER AND
TELECOMMUNICATIONS
EQUIPMENT AND
SOFTWARE AND
PURCHASE
 
              05/19/06     060007706424     CONTINUATION       MONEY RELATED
THERE TO

Schedule 7.1



--------------------------------------------------------------------------------



 



                                      Entity   State   Jurisdiction   Thru Date
  Original File Date   File Number   File Type   Secured Party   Collateral
 
              10/28/02     020019090019     UCC-1   IBM CREDIT CORP    
 
              10/30/02     020019251725     UCC-1   IBM CREDIT CORP    
 
              11/01/02     020019400923     UCC-1   IBM CREDIT CORP    
 
              11/04/02     020019484632     UCC-1   IBM CREDIT CORP    
 
              11/05/02     020019551425     UCC-1   IBM CREDIT CORP    
 
              11/08/02     020019813527     UCC-1   IBM CREDIT CORP    
 
              11/13/02     020020071616     UCC-1   IBM CREDIT CORP    
 
              11/13/02     020020073820     UCC-1   IBM CREDIT CORP    
 
              11/18/02     020020345216     UCC-1   IBM CREDIT CORP    
 
              12/05/02     020021243517     UCC-1   IBM CREDIT CORP    
 
              12/09/02     020021385019     UCC-1   LEASING
TECHNOLOGIES
INTERNATIONAL, INC   EQUIPMENT
 
              12/09/02     020021385120     UCC-1   LEASING
TECHNOLOGIES
INTERNATIONAL, INC   EQUIPMENT
 
              12/11/02     020021611112     UCC-1   IBM CREDIT CORP    
 
              12/11/02     020021611617     UCC-1   IBM CREDIT CORP    
 
              12/12/02     020021687529     UCC-1   IBM CREDIT CORP    
 
              12/17/02     020021942321     UCC-1   IBM CREDIT CORP    
 
              12/18/02     020022004917     UCC-1   IBM CREDIT CORP    
 
              12/20/02     020022154317     UCC-1   IBM CREDIT CORP    
 
              12/23/02     020022289225     UCC-1   IBM CREDIT CORP    
 
              01/02/03     030000130307     UCC-1   IBM CREDIT CORP    
 
              01/06/03     030000357924     UCC-1   IBM CREDIT LLC    
 
              01/15/03     030000896730     UCC-1   IBM CREDIT LLC    
 
              01/27/03     030001539018     UCC-1   IBM CREDIT LLC    
 
              02/12/03     030002452922     UCC-1   IBM CREDIT LLC    
 
              02/13/03     030002539726     UCC-1   IBM CREDIT LLC    
 
              02/14/03     030002503011     UCC-1   IBM CREDIT LLC    

Schedule 7.1



--------------------------------------------------------------------------------



 



                                                      Original                  
          Thru   File   File   File   Secured     Entity   State   Jurisdiction
  Date   Date   Number   Type   Party   Collateral
 
              02/19/03
02/21/03
02/24/03
03/03/03
03/10/03
03/12/03
03/17/03
03/19/03
03/21/03
03/24/03
03/25/03
03/26/03
03/28/03
04/01/03
04/07/03
04/07/03
04/09/03
04/11/03
04/17/03
04/21/03
04/22/03
04/23/03
05/01/03
05/02/03
05/08/03
05/12/03
05/14/03
05/19/03
05/21/03
05/21/03   030002837020
030002999332
030003104109
030003495425
030003929427
030004075925
030004338321
030004498530
030004651016
030004754323
030004814421
030004907929
030005096727
030005266221
030005666831
030005673829
030005794025
030005975834
030006308017
030006528829
030006586126
030006688735
030007257122
030007322721
030007711824
030007947229
030008082018
030008388532
030008537932
030008538327   UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1   IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC

Schedule 7.1





--------------------------------------------------------------------------------



 



                                                  Original                      
      Thru   File   File   File   Secured     Entity   State   Jurisdiction  
Date   Date   Number   Type   Party   Collateral
 
              05/29/03
06/04/03
06/11/03
06/11/03
06/13/03
06/19/03
06/24/03
06/26/03
06/26/03
06/30/03
07/01/03
07/08/03
07/10/03
07/15/03
07/16/03
07/23/03
08/04/03
08/07/03
08/11/03
08/13/03
08/25/03
08/26/03
09/04/03
09/19/03
09/19/03
09/22/03
09/24/03
09/25/03
09/26/03
09/29/03   030008981228
030009345122
030009784735
030009786939
030009926733
030010298626
030010570518
030010729322
030010732215
030010945423
030011021207
030011330816
030011511716
030011750115
030011818928
030012219318
030012884326
030013094017
030013252619
030013413214
030014065218
030014095827
030014661725
030015512822
030015545020
030015641926
030015801823
030015876229
030015982227
030016055522   UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1   IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC    

Schedule 7.1





--------------------------------------------------------------------------------



 



                                      Entity   State   Jurisdiction   Thru Date
  Original File Date   File Number   File Type   Secured Party   Collateral
 
              10/02/03     030016276224     UCC-1   IBM CREDIT LLC    
 
              10/06/03     030016491526     UCC-1   IBM CREDIT LLC    
 
              10/06/03     030016499130     UCC-1   IBM CREDIT LLC    
 
              10/07/03     030016538529     UCC-1   IBM CREDIT LLC    
 
              10/13/03     030016871932     UCC-1   IBM CREDIT LLC    
 
              10/14/03     030016905021     UCC-1   IBM CREDIT LLC    
 
              10/17/03     030017197126     UCC-1   IBM CREDIT LLC    
 
              10/20/03     030017290726     UCC-1   IBM CREDIT LLC    
 
              10/22/03     030017439933     UCC-1   IBM CREDIT LLC    
 
              10/23/03     030017511116     UCC-1   IBM CREDIT LLC    
 
              10/24/03     030017599132     UCC-1   IBM CREDIT LLC    
 
              10/28/03     030017772731     UCC-1   IBM CREDIT LLC    
 
              10/31/03     030018058022     UCC-1   IBM CREDIT LLC    
 
              11/04/03     030018207119     UCC-1   IBM CREDIT LLC    
 
              11/04/03     030018207422     UCC-1   IBM CREDIT LLC    
 
              11/07/03     030018505726     UCC-1   IBM CREDIT LLC    
 
              11/10/03     030018613524     UCC-1   IBM CREDIT LLC    
 
              11/11/03     030018670527     UCC-1   IBM CREDIT LLC    
 
              11/12/03     030018742628     UCC-1   IBM CREDIT LLC    
 
              11/13/03     030018812525     UCC-1   IBM CREDIT LLC    
 
              11/14/03     030018908834     UCC-1   IBM CREDIT LLC    
 
              11/17/03     030019032318     UCC-1   IBM CREDIT LLC    
 
              11/18/03     030019090524     UCC-1   IBM CREDIT LLC    
 
              11/19/03     030019175225     UCC-1   IBM CREDIT LLC    
 
              11/20/03     030019257630     UCC-1   IBM CREDIT LLC    
 
              11/21/03     030019340724     UCC-1   IBM CREDIT LLC    
 
              11/24/03     030019437529     UCC-1   IBM CREDIT LLC    
 
              11/25/03     030019503725     UCC-1   IBM CREDIT LLC    
 
              11/26/03     030019593330     UCC-1   IBM CREDIT LLC    
 
              11/28/03     030019679234     UCC-1   IBM CREDIT LLC    

Schedule 7.1

 



--------------------------------------------------------------------------------



 



                                      Entity   State   Jurisdiction   Thru Date
  Original File Date   File Number   File Type   Secured Party   Collateral
 
              12/05/03     030020052514     UCC-1   IBM CREDIT LLC    
 
              12/09/03     030020209720     UCC-1   IBM CREDIT LLC    
 
              12/10/03     030020267421     UCC-1   IBM CREDIT LLC    
 
              12/12/03     030020404313     UCC-1   IBM CREDIT LLC    
 
              12/15/03     030020517217     UCC-1   IBM CREDIT LLC    
 
              12/16/03     030020603617     UCC-1   IBM CREDIT LLC    
 
              12/17/03     030020667627     UCC-1   IBM CREDIT LLC    
 
              12/18/03     030020752218     UCC-1   IBM CREDIT LLC    
 
              12/22/03     030020923218     UCC-1   IBM CREDIT LLC    
 
              12/26/03     030021107112     UCC-1   IBM CREDIT LLC    
 
              12/26/03     030021111006     UCC-1   IBM CREDIT LLC    
 
              01/02/04     040000115310     UCC-1   IBM CREDIT LLC    
 
              01/06/04     040000257721     UCC-1   IBM CREDIT LLC    
 
              01/08/04     040000413210     UCC-1   IBM CREDIT LLC    
 
              01/09/04     040000443819     UCC-1   IBM CREDIT LLC    
 
              01/12/04     040000590822     UCC-1   IBM CREDIT LLC    
 
              01/15/04     040000800210     UCC-1   IBM CREDIT LLC    
 
              01/20/04     040001027010     UCC-1   IBM CREDIT LLC    
 
              01/21/04     040001133008     UCC-1   IBM CREDIT LLC    
 
              01/29/04     040001623214     UCC-1   IBM CREDIT LLC    
 
              02/02/04     040001791523     UCC-1   IBM CREDIT LLC    
 
              02/11/04     040002364823     UCC-1   IBM CREDIT LLC    
 
              02/13/04     040002526520     UCC-1   IBM CREDIT LLC    
 
              02/18/04     040002769226     UCC-1   IBM CREDIT LLC    
 
              02/19/04     040002831822     UCC-1   IBM CREDIT LLC    
 
              02/25/04     040003143112     UCC-1   IBM CREDIT LLC    
 
              03/01/04     040003386121     UCC-1   IBM CREDIT LLC    
 
              03/02/04     040003483220     UCC-1   IBM CREDIT LLC    
 
              03/03/04     040003585021     UCC-1   IBM CREDIT LLC    
 
              03/05/04     040003721922     UCC-1   IBM CREDIT LLC    

Schedule 7.1

 



--------------------------------------------------------------------------------



 



                                                  Thru                    
Entity   State   Jurisdiction   Date   Original File Date   File Number   File
Type   Secured Party   Collateral
 
              03/12/04     040004132515     UCC-1   IBM CREDIT LLC    
 
              03/15/04     040004241718     UCC-1   IBM CREDIT LLC    
 
              03/16/04     040004316923     UCC-1   IBM CREDIT LLC    
 
              03/19/04     040004529222     UCC-1   IBM CREDIT LLC    
 
              03/22/04     040004675426     UCC-1   IBM CREDIT LLC    
 
              03/26/04     040004978028     UCC-1   IBM CREDIT LLC    
 
              03/31/04     040005265321     UCC-1   IBM CREDIT LLC    
 
              04/01/04     040005358324     UCC-1   IBM CREDIT LLC    
 
              04/05/04     040005565829     UCC-1   IBM CREDIT LLC    
 
              04/07/04     040005763627     UCC-I   IBM CREDIT LLC    
 
              04/08/04     040005809123     UCC-1   IBM CREDIT LLC    
 
              04/19/04     040006449225     UCC-1   IBM CREDIT LLC    
 
              04/20/04     040006561927     UCC-1   IBM CREDIT LLC    
 
              04/22/04     040006697937     UCC-1   IBM CREDIT LLC    
 
              04/23/04     040006778735     UCC-1   IBM CREDIT LLC    
 
              05/26/04     040008813828     UCC-1   IBM CREDIT LLC    
 
              06/11/04     040009756128     UCC-1   IBM CREDIT LLC    
 
              06/22/04     040010264316     UCC-1   IBM CREDIT LLC    
 
              06/23/04     040010331412     UCC-1   IBM CREDIT LLC    
 
              06/24/04     040010424415     UCC-1   IBM CREDIT LLC    
 
              06/30/04     040010707823     UCC-1   IBM CREDIT LLC    
 
              07/01/04     040010765120     UCC-1   IBM CREDIT LLC    
 
              07/02/04     040010870925     UCC-1   IBM CREDIT LLC    
 
              07/21/04     040011764221     UCC-1   IBM CREDIT LLC    
 
              07/27/04     040012095926     UCC-1   IBM CREDIT LLC    
 
              08/02/04     040012389124     UCC-1   IBM CREDIT LLC    
 
              08/03/04     040012481319     UCC-1   IBM CREDIT LLC    
 
              08/11/04     040012902519     UCC-1   IBM CREDIT LLC    
 
              08/19/04     040013299327     UCC-1   IBM CREDIT LLC    
 
              08/19/04     040013303919     UCC-1   IBM CREDIT LLC    

Schedule 7.1

 



--------------------------------------------------------------------------------



 



                                                  Thru                    
Entity   State   Jurisdiction   Date   Original File Date   File Number   File
Type   Secured Party   Collateral
 
              08/20/04     040013378628     UCC-1   IBM CREDIT LLC    
 
              08/30/04     040013794327     UCC-1   IBM CREDIT LLC    
 
              08/30/04     040013794933     UCC-1   IBM CREDIT LLC    
 
              08/31/04     040013855830     UCC-1   IBM CREDIT LLC    
 
              09/01/04     040013886834     UCC-1   IBM CREDIT LLC    
 
              09/02/04     040013960625     UCC-1   IBM CREDIT LLC    
 
              09/09/04     040014270014     UCC-1   IBM CREDIT LLC    
 
              09/09/04     040014301009     UCC-1   IBM CREDIT LLC    
 
              09/14/04     040014512922     UCC-1   IBM CREDIT LLC    
 
              09/17/04     040014709829     UCC-1   IBM CREDIT LLC    
 
              09/24/04     040015041718     UCC-1   IBM CREDIT LLC    
 
              09/27/04     040015104415     UCC-1   IBM CREDIT LLC    
 
              09/28/04     040015230718     UCC-1   IBM CREDIT LLC    
 
              09/30/04     040015381725     UCC-1   IBM CREDIT LLC    
 
              10/01/04     040015400515     UCC-1   IBM CREDIT LLC    
 
              10/04/04     040015464727     UCC-1   IBM CREDIT LLC    
 
              10/04/04     040015524522     UCC-1   IBM CREDIT LLC    
 
              10/12/04     040015972731     UCC-1   IBM CREDIT LLC    
 
              10/13/04     040015982429     UCC-1   IBM CREDIT LLC    
 
              10/20/04     00016401416     UCC-1   IBM CREDIT LLC    
 
              10/21/04     040016462524     UCC-1   IBM CREDIT LLC    
 
              10/22/04     040016531723     UCC-1   IBM CREDIT LLC    
 
              10/25/04     040016604623     UCC-1   IBM CREDIT LLC    
 
              10/26/04     040016672527     UCC-1   IBM CREDIT LLC    
 
              10/28/04     040016787231     UCC-1   IBM CREDIT LLC    
 
              11/12/04     040017606020     UCC-1   IBM CREDIT LLC    
 
              11/22/04     040018079530     UCC-1   IBM CREDIT LLC    
 
              12/02/04     040018484833     UCC-1   IBM CREDIT LLC    
 
              12/06/04     040018601016     UCC-1   IBM CREDIT LLC    
 
              12/07/04     040018751729     UCC-1   IBM CREDIT LLC    

Schedule 7.1

 



--------------------------------------------------------------------------------



 



                                  Entity   State   Jurisdiction   Thru Date  
Original File Date   File Number   File Type   Secured Party   Collateral
 
              12/20/04   040019424525   UCC-1   IBM CREDIT LLC    
 
              12/30/04   040019940932   UCC-1   IBM CREDIT LLC    
 
              01/03/05   050000019616   UCC-1   IBM CREDIT LLC    
 
              01/10/05   050000485926   UCC-1   IBM CREDIT LLC    
 
              01/11/05   050000531918   UCC-1   IBM CREDIT LLC    
 
              01/18/05   050000887629   UCC-1   IBM CREDIT LLC    
 
              01/20/05   050001070008   UCC-1   IBM CREDIT LLC    
 
              01/25/05   050001293419   UCC-1   IBM CREDIT LLC    
 
              01/27/05   050001425416   UCC-1   IBM CREDIT LLC    
 
              01/31/05   050001583623   UCC 1   IBM CREDIT LLC    
 
              02/01/05   050001650113   UCC-1   IBM CREDIT LLC    
 
              02/03/05   050001749728   UCC-1   IBM CREDIT LLC    
 
              02/08/05   050001997329   UCC-1   IBM CREDIT LLC    
 
              02/11/05   050002200408   UCC-1   IBM CREDIT LLC    
 
              02/14/05   050002261920   UCC-1   IBM CREDIT LLC    
 
              02/23/05   050002719423   UCC-1   IBM CREDIT LLC    
 
              03/14/05   050003724016   UCC-1   IBM CREDIT LLC    
 
              03/15/05   050003781322   UCC-1   IBM CREDIT LLC    
 
              03/16/05   050003844019   UCC-1   IBM CREDIT LLC    
 
              03/21/05   050004101410   UCC-1   IBM CREDIT LLC    
 
              03/22/05   050004179021   UCC-1   IBM CREDIT LLC    
 
              03/24/05   050004303919   UCC-1   IBM CREDIT LLC    
 
              03/24/05   050004340516   UCC-1   IBM CREDIT LLC    
 
              03/30/05   050004588025   UCC-1   IBM CREDIT LLC    
 
              03/30/05   050004592525   UCC-1   IBM CREDIT LLC    
 
              04/04/05   050004836425   UCC-1   IBM CREDIT LLC    
 
              04/07/05   050005030917   UCC-1   IBM CREDIT LLC    
 
              04/26/05   050006131011   UCC-1   IBM CREDIT LLC    
 
              04/29/05   050006389632   UCC-1   IBM CREDIT LLC    
 
              05/03/05   050006542623   UCC-1   IBM CREDIT LLC    

Schedule 7.1

 



--------------------------------------------------------------------------------



 



                                  Entity   State   Jurisdiction   Thru Date  
Original File Date   File Number   File Type   Secured Party   Collateral
 
              05/04/05   050006641421   UCC-1   IBM CREDIT LLC    
 
              05/11/05   050007030414   UCC-1   IBM CREDIT LLC    
 
              05/26/05   050007918934   UCC-1   IBM CREDIT LLC    
 
              05/31/05   050008097125   UCC-1   IBM CREDIT LLC    
 
              06/03/05   050008363727   UCC-1   IBM CREDIT LLC    
 
              06/09/05   050008645629   UCC-1   IBM CREDIT LLC    
 
              06/09/05   050008690730   UCC-1   IBM CREDIT LLC    
 
              06/16/05   050009054321   UCC-1   IBM CREDIT LLC    
 
              06/28/05   050009625325   UCC-1   IBM CREDIT LLC    
 
              06/29/05   050009720220   UCC-1   IBM CREDIT LLC    
 
              06/30/05   050009809935   UCC-1   IBM CREDIT LLC    
 
              07/14/05   050010415011   UCC-1   IBM CREDIT LLC    
 
              07/28/05   050011169624   UCC-1   IBM CREDIT LLC    
 
              07/29/05   050011239319   UCC-1   IBM CREDIT LLC    
 
              08/18/05   050012248825   UCC-1   IBM CREDIT LLC    
 
              08/19/05   050012287323   UCC-1   IBM CREDIT LLC    
 
              08/24/05   050012522416   UCC-1   IBM CREDIT LLC    
 
              08/30/05   050012774627   UCC-1   IBM CREDIT LLC    
 
              09/13/05   050013375524   UCC-1   IBM CREDIT LLC    
 
              09/15/05   050013515217   UCC-1   IBM CREDIT LLC    
 
              09/16/05   050013543218   UCC-1   IBM CREDIT LLC    
 
              09/19/05   050013670825   UCC-1   IBM CREDIT LLC    
 
              09/20/05   050013696530   UCC-1   IBM CREDIT LLC    
 
              09/22/05   050013814926   UCC-1   IBM CREDIT LLC    
 
              09/23/05   050013891022   UCC-1   IBM CREDIT LLC    
 
              09/26/05   050013958733   UCC-1   IBM CREDIT LLC    
 
              09/27/05   050014042718   UCC-1   IBM CREDIT LLC    
 
              09/28/05   050014138926   UCC-1   IBM CREDIT LLC    
 
              09/29/05   050014197224   UCC-1   IBM CREDIT LLC    
 
              10/10/05   050014649529   UCC-1   IBM CREDIT LLC    

Schedule 7.1

 



--------------------------------------------------------------------------------



 



                                      Entity   State   Jurisdiction   Thru Date
  Original File Date   File Number   File Type   Secured Party   Collateral
 
              10/18/05     050015085120     UCC-1   IBM CREDIT LLC    
 
              10/31/05     050015740320     UCC-1   IBM CREDIT LLC    
 
              11/08/05     050016153824     UCC-1   IBM CREDIT LLC    
 
              11/09/05     050016219221     UCC-1   IBM CREDIT LLC    
 
              11/15/05     050016479229     UCC-1   IBM CREDIT LLC    
 
              11/18/05     050016705423     UCC-1   IBM CREDIT LLC    
 
              11/21/05     050016779333     UCC-1   IBM CREDIT LLC    
 
              11/28/05     050016996233     UCC-1   IBM CREDIT LLC    
 
              12/02/05     050017279430     UCC-1   IBM CREDIT LLC    
 
              12/05/05     050017360825     UCC-1   IBM CREDIT LLC    
 
              12/13/05     050017745529     UCC-1   IBM CREDIT LLC    
 
              12/14/05     050017827126     UCC-1   IBM CREDIT LLC    
 
              12/15/05     050017892835     UCC-1   IBM CREDIT LLC    
 
              12/16/05     050017957534     UCC-1   IBM CREDIT LLC    
 
              12/19/05     050017985636     UCC-1   IBM CREDIT LLC    
 
              12/29/05     050018518225     UCC-1   IBM CREDIT LLC    
 
              12/31/05     050018612119     UCC-1   IBM CREDIT LLC    
 
              01/05/06     060000207615     UCC-1   IBM CREDIT LLC    
 
              01/20/06     060001129316     UCC-1   IBM CREDIT LLC    
 
              01/23/06     060001219114     UCC-1   IBM CREDIT LLC    
 
              01/24/06     060001259825     UCC-1   IBM CREDIT LLC    
 
              01/31/06     060001636016     UCC-1   IBM CREDIT LLC    
 
              02/07/06     060002032108     UCC-1   IBM CREDIT LLC    
 
              02/27/06     060003030309     UCC-1   IBM CREDIT LLC    
 
              02/28/06     060003069725     UCC-1   IBM CREDIT LLC    
 
              03/02/06     060003246722     UCC-1   IBM CREDIT LLC    
 
              03/07/06     060003516217     UCC-1   IBM CREDIT LLC    
 
              03/10/06     060003733622     UCC-1   IBM CREDIT LLC    
 
              03/14/06     060003854424     UCC-1   IBM CREDIT LLC    
 
              03/28/06     060004562825     UCC-1   IBM CREDIT LLC    

Schedule 7.1

 



--------------------------------------------------------------------------------



 



                                      Entity   State   Jurisdiction   Thru Date
  Original File Date   File Number   File Type   Secured Party   Collateral
 
              03/29/06     060004644018     UCC-1   IBM CREDIT LLC    
 
              03/30/06     060004739326     UCC-1   IBM CREDIT LLC    
 
              04/13/06     060005524016     UCC-1   CCA FINANCIAL LLC  
EQUIPMENT AND SOFTWARE
 
              04/24/06     060006126621     UCC-1   IBM CREDIT LLC    
 
              05/02/06     060006611115     UCC-1   IBM CREDIT LLC    
 
              05/05/06     060006873529     UCC-1   IBM CREDIT LLC    
 
              05/08/06     060006976028     UCC-1   IBM CREDIT LLC    
 
              05/18/06     060007601822     UCC-1   IBM CREDIT LLC    
 
              05/18/06     060007663729     UCC-1   IBM CREDIT LLC    
 
              05/26/06     060008094223     UCC-1   IBM CREDIT LLC    
 
              05/31/06     060008309929     UCC-1   IBM CREDIT LLC    
 
              06/06/06     060008576127     UCC-1   IBM CREDIT LLC    
 
              06/07/06     060008734729     UCC-1   IBM CREDIT LLC    
 
              06/08/06     060008749937     UCC-1   IBM CREDIT LLC    
 
              06/12/06     060008946936     UCC-1   IBM CREDIT LLC    
 
              06/14/06     060009143522     UCC-1   IBM CREDIT LLC    
 
              06/15/06     060009217423     UCC-1   IBM CREDIT LLC    
 
              06/16/06     060009299938     UCC-1   IBM CREDIT LLC    
 
              06/19/06     060009381526     UCC-1   IBM CREDIT LLC    
 
              06/19/06     060009458733     UCC-1   IBM CREDIT LLC    
 
              06/20/06     060009483731     UCC-1   IBM CREDIT LLC    
 
              06/26/06     060009841628     UCC-1   IBM CREDIT LLC    
 
              06/27/06     060009921829     UCC-1   IBM CREDIT LLC    
 
              06/30/06     060010183316     UCC-1   IBM CREDIT LLC    
 
              07/25/06     060011337520     UCC-1   IBM CREDIT LLC    
 
              07/28/06     060011497224     UCC-1   IBM CREDIT LLC    
 
              08/23/06     060012637524     UCC-1   IBM CREDIT LLC    
 
              08/24/06     060012728525     UCC-1   IBM CREDIT LLC    
 
              08/25/06     060012822621     UCC-1   IBM CREDIT LLC    
 
              08/28/06     060012890020     UCC-1   IBM CREDIT LLC    

Schedule 7.1

 



--------------------------------------------------------------------------------



 



                                                      Original                  
          Thru   File   File   File   Secured     Entity   State   Jurisdiction
  Date   Date   Number   Type   Party   Collateral
 
              08/29/06     060012969128     UCC-1   IBM CREDIT LLC    
 
              09/05/06     060013142011     UCC-1   IBM CREDIT LLC    
 
              09/05/06     060013255016     UCC-1   IBM CREDIT LLC    
 
              09/11/06     060013479327     UCC-1   IBM CREDIT LLC    
 
              09/21/06     060013994127     UCC-1   IBM CREDIT LLC    
 
              09/22/06     060014078323     UCC-1   IBM CREDIT LLC    
 
              09/25/06     060014169930     UCC-1   IBM CREDIT LLC    
 
              09/27/06     060014288528     UCC-1   IBM CREDIT LLC    
 
              09/28/06     060014360216     UCC-1   IBM CREDIT LLC    
 
              09/29/06     060014409220     UCC-1   IOS CAPITAL   EQUIPMENT
 
              09/29/06     060014424217     UCC-1   IBM CREDIT LLC    
 
              10/02/06     060014543017     UCC-1   IBM CREDIT LLC    
 
              10/12/06
10/20/06
11/01/06
11/13/06
11/15/06
11/22/05
11/28/06
12/08/06
12/11/06
12/13/06
12/14/06
12/20/06
12/26/06
12/29/06
01/02/07
01/11/07
01/12/07
01/25/07     060015002008
060015381119
060015963630
060016494832
060016620419
060016966533
060017140619
060017658633
060017729127
060017804323
060017872429
060018177024
060018361928
060018614828
070000037515
070000594725
070000662923
070001239217     UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1
UCC-1   IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC
IBM CREDIT LLC    

Schedule 7.1



--------------------------------------------------------------------------------



 



                                                  Original                      
      Thru   File   File   File   Secured     Entity   State   Jurisdiction  
Date   Date   Number   Type   Party   Collateral
 
              02/01/07   070001608217   UCC-1   IBM CREDIT LLC    
 
              02/15/07   070002281619   UCC-1   IBM CREDIT LLC    
 
              02/21/07   070002490116   UCC-1   IBM CREDIT LLC    
 
              02/26/07   070002715722   UCC-1   IBM CREDIT LLC    
 
              02/28/07   070002844826   UCC-1   IBM CREDIT LLC    
 
              03/05/07   070003034515   UCC-1   IBM CREDIT LLC    
 
              03/13/07   070003506014   UCC-1   IBM CREDIT LLC    
 
              03/20/07   070003836222   UCC-1   IBM CREDIT LLC    
 
              03/23/07   070004047116   UCC-1   IBM CREDIT LLC    
 
              03/26/07   070004125315   UCC 1   IBM CREDIT LLC    
 
              03/28/07   070004285423   UCC-1   IBM CREDIT LLC    
 
              03/30/07   070004443621   UCC-1   IBM CREDIT LLC    
 
              04/13/07   070005230111   UCC-1   IBM CREDIT LLC    
 
              04/16/07   070005311919   UCC-1   IBM CREDIT LLC    
 
              04/17/07   070005376728   UCC-1   IBM CREDIT LLC    
 
              04/18/07   070005475930   UCC-1   IBM CREDIT LLC    
 
              04/20/07   070005623723   UCC-1   IBM CREDIT LLC    
 
              04/27/07   070006028420   UCC-1   IBM CREDIT LLC    
 
              05/01/07   070006260519   UCC-1   IBM CREDIT LLC    
 
              05/07/07   070006503923   UCC-1   IBM CREDIT LLC    
 
              05/10/07   070006767430   UCC-1   IBM CREDIT LLC    
 
              05/18/07   070007239526   UCC-1   IBM CREDIT LLC    
 
              05/19/07   070007288530   UCC-1   IBM CREDIT LLC    
 
              05/22/07   070007410315   UCC-1   IBM CREDIT LLC    
 
              05/22/07   070007445626   UCC-1   IBM CREDIT LLC    
 
              05/24/07   070007610721   UCC-1   IBM CREDIT LLC    
 
              05/29/07   070007717931   UCC-1   IBM CREDIT LLC    
 
              05/31/07   070007892430   UCC-1   IBM CREDIT LLC    
 
              06/06/07   070008163725   UCC-1   IBM CREDIT LLC    
 
              06/15/07   070008671527   UCC-1   IBM CREDIT LLC    

Schedule 7.1



--------------------------------------------------------------------------------



 



                                                      Original                  
          Thru   File   File   File   Secured     Entity   State   Jurisdiction
  Date   Date   Number   Type   Party   Collateral
 
              06/20/07     070008867433     UCC-1   IBM CREDIT LLC    
 
              06/22/07     070009014317     UCC-1   IBM CREDIT LLC    
 
              06/27/07     070009219122     UCC-1   IBM CREDIT LLC    
 
              06/28/07     070009290929     UCC-1   IBM CREDIT LLC    
 
              06/29/07     070009341825     UCC-1   IBM CREDIT LLC    
 
              07/10/07     070009819532     UCC-1   IBM CREDIT LLC    
 
              07/11/07     070009877940     UCC-1   IBM CREDIT LLC    
 
              07/18/07     070010170716     UCC-1   IBM CREDIT LLC    
 
              07/24/07     070010452012     UCC-1   IBM CREDIT LLC    
 
              07/25/07     070010521716     UCC-1   IBM CREDIT LLC    
 
              08/10/07     070011308922     UCC-1   IBM CREDIT LLC    
 
              08/13/07     070011407720     UCC-1   IBM CREDIT LLC    
 
              08/17/07     070011606317     UCC-1   IBM CREDIT LLC    
 
              08/22/07     070011790826     UCC-1   IBM CREDIT LLC    
 
              08/29/07     070012139420     UCC-1   IBM CREDIT LLC    
 
              08/30/07     070012193925     UCC-1   IBM CREDIT LLC    
 
              09/11/07     070012632115     UCC-1   IBM CREDIT LLC    
 
              09/12/07     070012706420     UCC-1   IBM CREDIT LLC    
 
              09/14/07     070012802114     UCC-1   IBM CREDIT LLC    
 
              09/24/07     070013238926     UCC-1   IBM CREDIT LLC    
 
              09/25/07     070013301412     UCC 1   IBM CREDIT LLC    
 
              09/26/07     070013377829     UCC-1   IBM CREDIT LLC    
 
              09/28/07     070013479832     UCC-1   IBM CREDIT LLC    
 
              09/28/07     070013500110     UCC-1   IBM CREDIT LLC    
 
              10/01/07     070013587630     UCC-1   IBM CREDIT LLC      
NYCE PAYMENTS NETWORK, LLC
  DE   SECRETARY OF STATE   09/10/07   06/05/07     72102068     UCC-1   US
EXPRESS LEASING, INC   EQUIPMENT AND RELATED
SOFTWARE
 
              06/06/07     72111556     AMENDMENT        

Schedule 7.1



--------------------------------------------------------------------------------



 



                                                      Original                  
          Thru   File   File   File   Secured     Entity   State   Jurisdiction
  Date   Date   Number   Type   Party   Collateral
TREEV LLC
  NV   SECRETARY OF
STATE   10/09/07   05/09/05     2005014383-8     UCC-1   IBM CREDIT LLC  
EQUIPMENT AND RELATED SOFTWARE
 
              12/30/05     2005040944-0     UCC-1   IBM CREDIT LLC   EQUIPMENT
AND RELATED
SOFTWARE
VALUTEC CARD
SOLUTIONS
LLC
  DE   SECRETARY OF
STATE   09/10/07   08/11/04     42255117     UCC-1   WELLS FARGO FINANCIAL
LEASING   TELECOMMUNICATIONS
EQUIPMENT
 
              01/28/05     50319831     UCC-1   STEELCASE FINANCIAL
SERVICES INC   FURNITURE AND EQUIPMENT
 
              05/18/05     51532838     ASSIGNMENT   DE LAGE LANDEN
FINANCIAL SERVICES    
VICOR INC
  NV   SECRETARY OF
STATE   10/09/07   09/28/07     2004029522-9     UCC-1   US BANCORP   COPIER
SYSTEM
(Informational Filing)

Schedule 7.1



--------------------------------------------------------------------------------



 



Schedule 7.02
EXISTING INVESTMENTS
(Legacy FIS)

    Investments as follows:

1   Ownership by the Consolidated Companies of 40% of the outstanding equity
interests in Profile Partners, GP, LP.   2.   Ownership by the Consolidated
Companies of 34% of the outstanding equity interests in PVP Management, LLC.  
3.   Ownership by the Consolidated Companies of 20% of the outstanding equity
interests in Sanchez Capital Services Private Limited.   4.   The Brazilian
Joint Venture, as more particularly described in the following related documents
(together with the Development Notes, Migration Notes and Volume Notes
referenced therein):

  A.   Common Terms Agreement (Contrato de Termos Comuns), dated March 24, 2006.
    B.   Investment Agreement (Contrato de Investimento), dated March 27, 2006.
    C.   Guaranty Agreement among Fidelity National Information Services, Inc.,
Banco Bradesco S.A. and Banco ABN AMRO Real S.A., dated April 18, 2006.     D.  
Redemption Letter from Holdco One S.A. to Uniao Paticipacoes Ltda and Banco ABN
Amro Real S.A., dated April 18, 2006.     E.   Tax Indemnity Letter, dated
March 27, 2006.     F.   Amended and Restated Software License Agreement, Dated
March 27, 2006.     G.   Contingent Software License Agreement, dated April 18,
2006.     H.   Non-Competition Agreement, dated April 18, 2006.     I.  
Shareholders’ Agreement of Celta Holdings S.A., dated April 18, 2006.

Schedule 7.02



--------------------------------------------------------------------------------



 



  J.   Shareholders’ Agreement of Fidelity Processadora e Servicos S.A. (form
attached to the Investment Agreement).

5.   Guaranties by various restricted companies of the capital leases listed on
Schedule 7.03.   6.   $1,000,000 Promissory Note issued by ICUL Service
Corporation to Fidelity National Card Services, Inc.   7.   Various investments
by Domestic Subsidiaries in Foreign Subsidiaries, as set forth on attached chart
entitled “Certain Foreign Investments as of March 31, 2010.   8.   Ownership by
the Consolidated Companies of 50% of the outstanding equity interests of Armed
Forces Financial Network, LLC.   9.   A$15,000,000 note issued by FlexiGroup
Limited to Certegy Australia Limited evidenced by that certain Loan Note
Agreement dated July 14, 2008.   10.   Investment in FlexiGroup Limited by
purchase of 3,000,000 common shares by Certegy Australia Limited.   11.  
Guaranty dated January 28, 2009 among Fidelity National Information Services,
Inc., as guarantor, Elavon, Inc., as servicer, and US Bank National Association,
as member.

Schedule 7.02



--------------------------------------------------------------------------------



 



Certain Foreign Investments as of March 31, 2010
All Amounts in US Dollars Equivalent as of March 31, 2010

              Domestic Subsidiary   Foreign Subsidiary in Which Investment    
Maintaining Investment   Maintained   Investment*
Fidelity Information Services, Inc.
  Information Services Luxembourg & Co. C.V. , a Netherlands company    
161,574,804  
Payment South America Holdings, Inc.
  Payment Brasil Holdings Ltda., a Brazil company     50,395,514  
Card Brazil Holdings, Inc.
  AGES Participacoes Ltda., a Brazil company     237,734,650  
Payment South America Holdings, Inc.
  FIS Card Services Caribbean, Ltd., a Caribbean company     7,024,451  
ATM Management Services, Inc.
  FIS Payment Services (Canada)
Corporation, a Canadian company     7,580,512  
Payment South America Holdings, Inc.
  Payment Chile S.A., a Chile company     11,301,126  
Fidelity Information Services International Holdings, Inc.
  Fidelity Information Services
Limited, a United Kingdom company     88,292,970  
Fidelity Information Services, Inc.
  Fidelity Information Services
(Thailand) Limited, a Thailand
company     992,178  
Metavante Corporation
  Metavante Limited, a United
Kingdom company     33,009,508  
Metavante Corporation
  Metavante Investments (Mauritius)
Limited, a Mauritius company     66,808,882  
GHR Systems, Inc.
  GHR Systems Canada, Inc., a Canadian company     2,887,919  

 

*   Internal book value of investment as of March 31, 2010.

Schedule 7.02



--------------------------------------------------------------------------------



 



(Legacy MV)

1.   Share Purchase Agreement by and among Metavante Corporation, The Western
India Trustee & Executor Company Ltd. (in its capacity as trustee of ICICI
Strategic Investments Fund), ICICI Bank Limited, Firstsource Solutions Limited
(f.k.a. ICICI OneSource Limited) and ICICI Bank Limited dated March 31, 2006. 1
*   2.   Share Subscription Agreement by and among Metavante Corporation and
Firstsource Solutions Limited (f.k.a. ICICI OneSource Limited) dated March 31,
2006. Market value as of May 31, 2010 of $44,516,684.   3.   Limited Guaranty
Agreement dated as of January 17, 2007 from Housing Partnership Lawe Street
Development, LLC and Housing Partnership of the Fox Cities, Inc. to Metavante
Corporation. Aggregate book value as of May 31, 2010 of $0.   4.   Agreement
dated as of December 8, 2005 by and between M&I Community Development
Corporation and Metavante Corporation. Aggregate book value as of May 31, 2010
of $0.   5.   Guaranty dated May 17, 2007 by Metavante Corporation, as guarantor
in favor of Regions Bank for the benefit of Link2Gov Corp.   6.   Guaranty dated
August 17, 2006 by Everlink Payment Services, Inc. to support Letter of Credit
as listed on Schedule 7.03.

 

*   Firstsource Solutions Limited (f.k.a. ICICI OneSource Limited) is engaged in
the business of providing a broad range of business process outsourcing services
and provides in-bound and out-bound contact center services and transaction
processing services; Metavante Investments (Mauritius) Limited holds 20% of the
currently outstanding shares of this entity.

Schedule 7.02



--------------------------------------------------------------------------------



 



Schedule 7.03
EXISTING INDEBTEDNESS
(Legacy FIS)

1.   Any outstanding amounts under vendor purchase money lines of credit
(including but not limited to, purchase money line of credit with IBM for the
purchase of equipment and related property, pursuant to the Agreement for
Wholesale Financing (Credit Agreement), dated December 13, 1999, between
Fidelity Information Services, Inc. and IBM Credit LLC (as amended by an
Amendment dated August 27, 2003)).   2.   Lease Documentation for St.
Petersburg, Florida Facility:

  A.   Master Agreement (Florida Property) dated as of December 30, 1999 between
Equifax Inc. (as lessee and guarantor), Prefco VI Limited Partnership (as
lessor), Atlantic Financial Group, Ltd., and SunTrust Bank, Atlanta (as agent
and lender).     B.   Lease Agreement dated as of December 30, 1999 between
Prefco VI Limited Partnership (as lessor) and Equifax Inc. (as lessee).     C.  
Loan Agreement dated as of December 30, 1999 between Prefco VI Limited
Partnership (as lessor and borrower) and SunTrust Bank, Atlanta (as agent).    
D.   Mortgage and Security Agreement dated as of December 30, 1999 made by
Prefco VI Limited Partnership (as mortgagor) in favor of SunTrust Bank, Atlanta
(as agent and mortgagee).     E.   Assignment of Lease and Rents dated as of
December 30, 1999 made by Prefco VI Limited Partnership Inc. (as assignor) in
favor of SunTrust Bank, Atlanta (as assignee).     F.   Operative Guaranty dated
as of December 30, 1999 made by Equifax Inc. (as guarantor).     G.   Assignment
and Assumption of Lease and Other Operative Documents dated as of June 25, 2001
among Equifax Inc. (as assignor), Certegy Inc. (as assignee), Prefco VI Limited
Partnership (as lessor), Atlantic Financial Group, Ltd., and SunTrust Bank (as
agent and lender).     H.   Omnibus Amendment to Master Agreement, Lease, Loan
Agreement and Definitions Appendix A [Florida] dated as of September 17, 2004
among Fidelity National Information Services, Inc., successor to Certegy Inc.,
(as

Schedule 7.03



--------------------------------------------------------------------------------



 



      lessee and guarantor), Prefco VI Limited Partnership (as lessor) and
SunTrust Bank (as agent and lender).

  I.   Second Omnibus Amendment to Master Agreement, Lease, Loan Agreement and
Definitions Appendix A [Florida] dated as of February 1, 2006 among Fidelity
National Information Services, Inc., successor to Certegy Inc. (as lessee and
guarantor), Prefco VI Limited Partnership (as lessor) and SunTrust Bank (as
agent and lender).     J.   Third Omnibus Amendment to Master Agreement, Lease,
Loan Agreement and Definitions Appendix A [Florida] dated as of April 28, 2006
among Fidelity National Information Services, Inc., successor to Certegy Inc.
(as lessee and guarantor), Prefco VI Limited Partnership (as lessor) and
SunTrust Bank (as agent and lender).     K.   Fourth Omnibus Amendment to Master
Agreement, Lease, Loan Agreement and Definitions Appendix A [Florida] dated on
or about January 18, 2007 (as amended) among Fidelity National Information
Services, Inc., successor to Certegy Inc. (as lessee and guarantor), Prefco VI
Limited Partnership (as lessor) and SunTrust Bank (as agent and lender).     L.
  Fifth Omnibus Amendment to Master Agreement, Lease, Loan Agreement and
Definitions Appendix A [Florida] dated on September 12, 2007 (as amended) among
Fidelity National Information Services, Inc., successor to Certegy Inc. (as
lessee and guarantor), Prefco VI Limited Partnership (as lessor) and SunTrust
Bank (as agent and lender).     M.   Subsidiary Guaranty Agreement dated as of
February 1, 2006 (as amended) made by certain subsidiaries of Fidelity National
Information Services, Inc.     N.   Amended and Restated Subsidiary Guaranty
Agreement dated as of September 12, 2007 (as amended) made by certain
subsidiaries of Fidelity National Information Services, Inc.     O.   Guaranty
Supplement for eFunds Corporation [Florida] dated as of September 12, 2007 among
each of the Subsidiaries party thereto (each such Subsidiary individually, a
“Guarantor” and collectively, the “Guarantors”) of Fidelity National Information
Services, Inc. (formerly known as Certegy Inc.), a Georgia corporation (as
lessee), SunTrust Banks, Inc. a Georgia corporation, (as lessor), and SunTrust
Bank, a Georgia banking corporation, (as agent).

Schedule 7.03



--------------------------------------------------------------------------------



 



  P.   Guaranty Supplement No. 2 [Florida] dated as of February 19, 2008 among
each of the Subsidiaries party thereto (each such Subsidiary individually, a
“Guarantor” and collectively, the “Guarantors”) of Fidelity National Information
Services, Inc. (formerly known as Certegy Inc.), a Georgia corporation (as
lessee), SunTrust Banks, Inc. a Georgia corporation, (as lessor), and SunTrust
Bank, a Georgia banking corporation, (as agent).     Q.   Guaranty Supplement
No. 3 [Florida] dated as of March 27, 2008 among each of the Subsidiaries party
thereto (each such Subsidiary individually, a “Guarantor” and collectively, the
“Guarantors”) of Fidelity National Information Services, Inc. (formerly known as
Certegy Inc.), a Georgia corporation (as lessee), SunTrust Banks, Inc. a Georgia
corporation, (as lessor), and SunTrust Bank, a Georgia banking corporation, (as
agent).     R.   Guaranty Supplement No. 4 [Florida] dated as of May 30, 2008
among each of the Subsidiaries party thereto (each such Subsidiary individually,
a “Guarantor” and collectively, the “Guarantors”) of Fidelity National
Information Services, Inc. (formerly known as Certegy Inc.), a Georgia
corporation (as lessee), SunTrust Banks, Inc. a Georgia corporation, (as
lessor), and SunTrust Bank, a Georgia banking corporation, (as agent).     S.  
Guaranty Supplement No. 5 [Florida] dated as of June 12, 2008 among each of the
Subsidiaries party thereto (each such Subsidiary individually, a “Guarantor” and
collectively, the “Guarantors”) of Fidelity National Information Services, Inc.
(formerly known as Certegy Inc.), a Georgia corporation (as lessee), SunTrust
Banks, Inc. a Georgia corporation, (as lessor), and SunTrust Bank, a Georgia
banking corporation, (as agent).     T.   Guaranty Supplement No. 6 [Florida]
dated as of July 22, 2008 among each of the Subsidiaries party thereto (each
such Subsidiary individually, a “Guarantor” and collectively, the “Guarantors”)
of Fidelity National Information Services, Inc. (formerly known as Certegy
Inc.), a Georgia corporation (as lessee), SunTrust Banks, Inc. a Georgia
corporation, (as lessor), and SunTrust Bank, a Georgia banking corporation, (as
agent).     U.   Guaranty Supplement No. 7 [Florida] dated as of September 14,
2009 among each of the Subsidiaries party thereto (each such Subsidiary
individually, a “Guarantor” and collectively, the “Guarantors”) of Fidelity
National Information Services, Inc. (formerly known as Certegy Inc.), a Georgia
corporation (as lessee), SunTrust Banks, Inc. a Georgia corporation, (as
lessor), and SunTrust Bank, a Georgia banking corporation, (as agent).     V.  
Guaranty Supplement No. 8 [Florida] dated as of October 1, 2009 among each of
the Subsidiaries party thereto (each such Subsidiary individually, a

Schedule 7.03



--------------------------------------------------------------------------------



 



      “Guarantor” and collectively, the “Guarantors”) of Fidelity National
Information Services, Inc. (formerly known as Certegy Inc.), a Georgia
corporation (as lessee), SunTrust Banks, Inc. a Georgia corporation, (as
lessor), and SunTrust Bank, a Georgia banking corporation, (as agent).     W.  
Sixth Omnibus Amendment to Loan Agreement and Definitions Appendix A [Florida]
dated on September 17, 2009 among Fidelity National Information Services, Inc.,
successor to Certegy Inc. (as lessee and guarantor), Prefco VI Limited
Partnership (as lessor); and SunTrust Bank (as agent and lender).     X.   The
other “Operative Documents” as defined in the aforesaid Master Agreement.

3.   That certain Guaranty made in connection with the Brazil Joint Venture
listed in Schedule 7.02.   4.   That certain Guaranty in Elavon, Inc. listed in
Schedule 7.02.   5.   Lease Documentation related to the leasing of aircraft by
Fidelity National Information Services, Inc. for Aircraft Lease (S/N 258568)
dated as of December 13, 2002 among Banc of America Leasing & Capital, LLC
(successor by merger to Fleet Capital Corporation), as lessor, and Fidelity
National Information Services, Inc. and Lender Processing Services, Inc., as
co-lessees, as co-lessees (successors in interest to Rocky Mountain Aviation,
Inc.), as amended, supplemented and assigned thereafter.   6.   Lease
Documentation related to the leasing of aircraft by Fidelity National
Information Services, Inc. for Aircraft Lease (N90FT) dated as of December 16,
2008 between BB&T Equipment Finance Corporation (successor in interest to The
Fifth Third Leasing Company), as lessor, and Fidelity National Information
Services, Inc., as lessee, as amended, supplemented and assigned thereafter.  
7.   Indebtedness associated with equipment loans and leases related to the
liens therefor listed on Schedule 7.01.   8.   Indebtedness under that certain
Receivables Purchase Agreement dated October 1, 2009 among FIS Receivables SPV,
LLC, Fidelity National Information Services, Inc., each of the Receivables
Administrators (as defined therein) party thereto, each of the Purchasers (as
defined therein) party thereto and JPMorgan Chase Bank, N.A., as agent, that
certain Receivables Sale Agreement dated October 1, 2009 among Fidelity National
Information Services, Inc., each of the Originators (as defined therein) party
thereto and FIS Receivables SPV, LLC and that certain Guaranty dated October 1,
2009 among Fidelity National Information Services, Inc. and the Subsidiary
Guarantors (as defined therein) party thereto in favor of the Guaranteed Parties
(as defined therein).

Schedule 7.03



--------------------------------------------------------------------------------



 



9.   Indebtedness of Fidelity Processadora e Servicos S.A. associated with lines
of credit up to R$115,721,541 to support the Brazilian joint venture operations,
as listed on Schedule 7.02.   10.   Outstanding Capital Leases of FIS Global
Business Solutions India Private Limited, FIS Payment Solutions & Services India
Private Limited and Fidelity Information Services India Private Limited as
Lesseees with various Lessors related to automobile and equipment leases up to
$369,436.

Schedule 7.03



--------------------------------------------------------------------------------



 



(Legacy MV)

1.   Letter of Credit, secured by the guarantees of Everlink Payment Services,
Inc. shareholders in proportion to their shareholdings, dated August 17, 2006,
in the face amount of CDN$2,000,000 issued by Credit Union Central Alberta
Limited at the request of Everlink Payment Services, Inc. for the benefit of
Caisse Centrale Desjardins.

2.   That certain Guaranty by Metavante Corporation in favor of Regions Bank as
listed on Schedule 7.02.

Schedule 7.03



--------------------------------------------------------------------------------



 



Schedule 7.08
EXISTING AFFILIATE TRANSACTIONS
None.

Schedule 7.08



--------------------------------------------------------------------------------



 



Schedule 7.09
EXISTING RESTRICTIONS

1.   Share Subscription Agreement by and among Metavante Corporation and
Firstsource Solutions Limited (f.k.a. ICICI OneSource Limited) dated March 31,
2006.   2.   Joint Venture Agreement between Metavante Corporation and Monitise
Inc. effective as of May 22, 2007, as amended, including exhibits, related
agreements and schedules to each of the agreements.   3.   Shareholders
Agreement dated as of September 12, 2003 among Everlink Payment Services Inc.,
NYCE Corporation, Celero Solutions Inc. and any other person who will thereafter
become a shareholder and CU Electronic Transaction Services, Credit Union
Central Alberta Limited, Credit Union Central of Saskatchewan, Co-operative
Trust Company of Canada and Manitoba Co-operative Credit Society Limited,
including exhibits, related agreements and schedules to each of the agreements.

Schedule 7.09



--------------------------------------------------------------------------------



 



Schedule 11.02
NOTICES
Company

     
Fidelity National Information, Services, Inc.
  Fidelity National Information, Services, Inc.
601 Riverside Avenue
  601 Riverside Avenue
Jacksonville, Florida 32204
  Jacksonville, Florida 32204
Attention: Kirk Larsen, Treasurer
  Attention: Mike Gravelle, General Counsel
Tel: 904-854-8712
  Tel: 904-854-5024
Fax: 904-357-1290
  Fax: 904-357-1290
E-Mail: Kirk.Larsen@fisglobal.com
  E-Mail: Mgravelle@fnf.com

Schedule 11.02